Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 1 of
                                      130




                                             UN ITED STATES DISTRICT COU RT
                                        FO R TH E SOU THERN DISTRICT OF FLO RIDA

                                                                                       CaseN o.
     FED ERAL TRAD E CO M M ISSION ,
                                                                                       (FILED UNDER SEAL)
                            Plaintiff,
                                                    EXH IBITS TO M EM OM NDU M IN
                                                    SUPPO RT O F PLAINTIFFS'EX
                                                    PAR TE M O TIO N FO R TEM PO R ARY
     SIM PLE H EA LTH PLAN S LLC,a Florida lim ited RESTR AINING O RD ER
     liability com pany,etal.,

                            Defendants.


                                                                   Volum e 4 of4

     DeclarationofDr.Briansliller,S4.D.,M .IE
                                            .
                                            3.A.,NI.P.H.....................PlaintiffsExhibit(ûûPX'')23
     Expertö'itness


     Speciallnvestl
                  kator,Pennsylvanl
                                  'alnsurance epartment

     Vice Presidento Operations,BetterBusiness Bureau o SoutheastFlorida


        irector o PatientAccounts, mory ealthcare




     SeniorSecuri Cyber ThreatAnalyst,Blue CrossBlue Shield o Nebraska

     121()()lJtrétti()ll()t%Jt)fDfrt))pl?L
                                         )pltfl11i11S11JtA:/....................................................................................IAIîZ;!6)
     Associate GeneralCounsel,Blue Cross Blue ShieldAssociation

       kl()1itrfttl
                  -()rl()f--l-klrtlrlft ltlctlr...................................................................................................là Sl()
       orm er m Ioyee, ealth ene lts ne


       orm er mployee, ealth Bene lts ne
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 2 of
                                      130
                                                                                                  PX 23
                                                                                            Page 1of199



                                 DECLAM TIIO N O F BRIA N M ILLER
                                    PURSUAYT TO 28 U.S.C.4 1746
     1,Brian J.M iller,hereby declare asfollons:

                              CREDENTIALI
                                        I
                                        qAND OUALIFICATIONS
             1)     M y name isBrianJ.M iller,M .D.,M .B.A.,M .P.H.and Iam aUnited States
     citizen.lam a practicing physician,form erfederalregulator,and expertin health insurance
     design.lcurrentlyserveasanAdjunctAssistantProfessorattheKenan-FlaglerSchoolof
     Businessatthe University ofN orth Carolina atChapelHilland an InternalM edicine Residentat
     M edstarG eorgetown University Hospital.Iam licensed to practice m edicine in the D istrictof
     Columbia and board-certified in Public Health and GeneralPreventive M edicinebv the
     Am erican Board ofPreventive M edicine. !com pleted m y firstresidency in Public*(
                                                                                      .H ealth and
     G eneralPreventive M edicine attheJohns Hopkins University,w ith conctlrrentpositionsat
     federalregulatory agencies.lhave com pleted gradtlatetraining in m edicine, business
     adm inistration,and health policy attheN orthw estern U niversity Feinberg SchoolofM edicine, at
     the University ofN orth Carolina atChapelH illKehan-FlaglerSchoolofBtlsiness,and atthe
     JohnsHopkins University Bloom berg Schl   aolofPublic Health, respectively.M y ctlrriculum
     vitae is attached asM illerA ttachm entA .

            2) AsaFellow attheCentersI      sorM edicareand M edicaid ServicesInnovation
     (CM M I),lco-managed a$114 million prclgram ,funded bythePatientProtection and Affordable
     CareAct(ACA),focused onstlpportingAccountableCareOrganizations(ACOs)in ruraland
     underserved areas.Thiswusone ofthe firstgovernm entprogram ssupporting A COsasa new
     gain-sharing m odelforinsurance contracting.Idesigned the CM M Ireviewerguiderbook and
     evaluation criteria used to selectaw ardees forthis program ,in addition to designing the CM M I
     sitevisitprocessforACO s.The ACA created C M M Iasa new officew ithin the Centersfor
     M edicare& M edicaidServices(CM S),providing a$l0 billion budgettotestnew modelsof
     healthcarefinancing overten years.

            3)      AsaSpecialAdvisorattheFederalTradeCommission,Iservedasan internal
     consultantform ultiple cases in theareasofhealthcare servicesand pharm aceuticals, m ost
     notablyFTC v.Advocate.
                          J-
                           ftv////'/CareNetrork,Ak??'//?.h>f?r(?Universit
                                                                        y'HeaIthuV'
                                                                                  A'/t?p?,where I
     helped staffattorneysanalyze how patients choose healthcare providersw ithin the contextof
     theirhealth plan products,how health plansconstructnetw orks-and how hospitals negotiate
     m anaged care contractsw ith health plans.

            4)      W hilelaterserving asaM anaged Care Fellow atJohnsHopkinsHealthcare,a
     health plan owned by JohnsHopkinsM edicine,lassisted in w'riting m edicalcoveragepolicies
     and helped design care delivery intenrentions forthis provider-sponsored health plan.

          5)      Subsequently,asaM edicalOfficerin theOfficeofNew DrugsattheCenterfor
     DrugEvaluationandResearchattheU.S.Food& DrugAdministration(FDA),lservedasa
     pharm aceuticalproductsafety review erfol.psychiatric drugs.W ithin thiscapacity, Iconducted
     post-m arketsurveillance ofexisting drugs in the U .S.m arketplace,in addition to review ing new
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 3 of
                                      130
                                                                                                 PX 23
                                                                                            Page2of199



     drugs forU .S.m arketentry. W ithin the lattercontext,1wasone oftwo physicianswho
     reviewed a first-in-classnew m olecularentity,resulting in subseqtlentpublication in TheArcu'
     Englandlotlrnalof-
                      kfedicl
                            he.1W hileatFDA,lalsounderwentFDA'Sclinicalreviewertraining,
     designed to train physicians in statistics,epidem iology,clinicaltrialdesign,and othercore skills
     necessary forthe evaluation ofthe efficacA  y and safety ofpharm aceuticalproducts.FDA
     standardsform arketentry often sel'  ve asthe basisortloorofm any insurers'evidentiary
     standardsforcoverage ofpharm acetlticalproductsand m edicaldevices.Thistraining and
     experience provide a uniquebasisforunderstanding the scientific,clinical,and practicalaspects
     ofinsurance companies'technology assessm entand coverage analysisofdrtlgsand devices.

            6)       Additionally,mymedicalspecialty society,theAmerican College()fPreventive
     M edicine,selected m e to serve asits sole representative fora three-yearterm asa mem berofthe
     American M edicalAssociation's(AM A)(M
                                          -urrentProceduralTerminology(CPT)Advisory
     Com m ittee.lserve asa technicaladvisorfbrclinicalpreventive services and represent5,000
     Public Health physicians.Through thisrole,lreview new propqsed m edicalcodesand revisions
     ofexisting codes.The AM A m aintainsthe nationalcoding setformedical,surgical,and
     diagnosticservices,which isknownasCtlrrentProceduralTerminology (CPT).CP'T isasetof
     alphanum eric codes used asa uniform language to describe m edical,surgical,and diagnostic
     servicesw ithin the healthcare industry.N ationw ide,nearly every care delivery system and
     physician utilize the CPT code setto docum entservicesprovided when subm itting billsto public
     and private payers.Payersuse the CPT code set,ora m odification thereof,foradm inistrative,
     financialand analytic ftlnctions.

            7)     Through mywriting,lworkwith mtllti-disciplinaryteamstodesign and propose
     new solutionsto betterintegrate insurance into care delivery and create a m ore seam less
     experience forconstlm ers.lhave published on topics such as new modelsforthe Veterans
     HealthAdministration'sintegratedhealthi
                                           Ensuranceanddeliveryenterpriseinthe11e.
                                                                                 11thAffairs
     Blog23' to the effectsofthe rise ofm anaged care on payer- providerintegration in Antl,
                                                                                           trust'
     sOtIrCe.4

            8)     Based upontheseand otherexperiences,theUniversity ofNorthCarolinaat
     ChapelHitlKenan-FtaglerSchoolofBusiness invited m eto design and teach a course on heahh
     insurancedesign.Asoneoftheyoungestadjunctfaculty atanearlycentury-old businessschoole

     1DavisM .C.,M illerB.J.,eta1.èkEft-icient T'rialDesign - FDA ApprovalofValbenazine for
     TardiveDyskinesia.''Arcw Englandlottrntllt?fhfedicineJune29,20l8;376(26):2503-2506.
     2M iller, B.J.,Cullen T.,Lushniak B.û'Solving the CrisisofCare Atthe VA .Pal4 1:A Path To
     AddressStaffShortages.''HealthAffairsfi
                                           l
                                           /c?gM arch5,20l8.Availableat:
     h=ps://- .healthaFairs.org/do/10.1377/l'  1blog20180227.74272/fulI/Accessed June 22,2018.
                                               ,
     3M iller,B .J.,Cullen T.,Lushniak B.tûsolving the CrisisofCare Atthe VA ,PartlI:Ptlblic-
     PrivateCompetition.''HealthW/ftz/ryBlog March6,20l8Availableat:
     hlos://- .healthafairs.orc/do/lo.l377/li  .lbloazol80227.524993/fu11/Accessed Jtlne 22,20l8.
     4M illerB .J.,W olfe G .ûlM anaged Care M arketplaces:G rowing DriversofPayer-provider
     Verticallntegration''AntitrustSourceApril20l7,
                                                  'l6(5):l-1l.Availableat:
     hlps://- .americanbar.orscontenfdar'   ,p
                                             abipublishiniantitrustsource/aprl7 tbllsource.aut
     hcheckdam .pdfAccessed June 22,20l8.
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 4 of
                                      130
                                                                                                PX 23
                                                                                          Page3 of199



     lspentover200 hoursdesigning the course,in addition to recruiting colleagues as guest
     lecturers.tkRegulationsand PrinciplesofHealth lnsurance'-isa zo-lecture course forfull-tim e
     M BA studentscovering topicssuch asrisk transfer,netw ork design,pay forperform ance,
     technology assessm entand coverage analysis,in addition to review ing the structure ofhighly
     regulatedgovernmenthealthinsuranceprograms(Medicaid,Medicare,insuranceexchanges
     a.k.a.ûsobamacare'').Thisisoneofthevel'yfew M BA coursesinthe U.S.specifically focused
     on health insurance design and m arkets.Tlle fotlndationsofthiscourse willalso serve aspal4 of
     the businessschool's planned core executive education forcorporate exectltivesand board
     directorsin thehealthcare industry.The syllabusforthe m ostrecentoffering isattached as
     M iller Attachm ent B.

            9)     Lastly,and mostcritically,Iam apracticing physician.Ihavepracticedmedicine
     in a variety ofsettings since 20l3,and through m y program atG eorgetow n University,1practice
     atm ultiplepublic and private hospitalsin lhe greaterm etropolitan D.C.area,in both inpatient
     and outpatientsettings.Through this,lexperience firsthand on a daily basis how patientsand
     physiciansinterfacewith theinsurancesystem,withauniqueeye into how patientspredict(or
     areunabletopredict)theirdemand formedicalservicesandpharmaceuticalproducts,how they
     w restle w ith network design,form tllary tiering,and consum ercost-sharing.and how physicians
     attemptto navigatethe m aze ofreim burselnent.

            l0)    Based tlpon myeducation,training,andexperienceasstlmmarized above,and as
     dem onstrated in m y curriculum vitae,lcollsiderm yselfto be an expertin the fieldsofm edicine
     and health insurance design.

            1l)    lam beingcompensatedbytheFederalTradeCommissioninthisactionatthe
     rateof$500perhour.

                    SCO PE O F REPO RT AND SUM M ARY O F CO NCLUSIO N S

             l2) Inconnection withitsinvestigation into SimpleHealth PlansLLC and related
     entities(hereinafterreferred to collectivelyaskksimpleHealth-'),theFTC hasaskedmeto
     evaltlate variousproductsm arketed and sold by Simple Health to consum ers. Theseprodtlcts
     includelimited benefitindemnityplans(-ûlimited benefitplans'')and medicaldiscount
     m em bershipssold to consum ersby Sim ple Health. ln particular,the FTC asked m eto answer
     the follow ing questions:

                       Wrhathealthcare benefitsare conferred by Sim ple Health's lim ited benefit
                       plansand m edicaldiscountm em berships?

                       How do the healthcare benetstsand coverage prom ised by Sim ple Health
                       telem arketerscompare to the actualbenefitsand coverage conferred by the
                       lim ited benefitplansand m edicaldiscountm em bershipsconsum ersreceive
                       from Sim ple Health?

                       Can the lim ited benefitplans and discountm em bershipssold by Sim ple
                       Health properly be characterized astEPPO''insurance?
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 5 of
                                      130
                                                                                              PX 23
                                                                                         Page4of199




                   d. W hatm eaning do theterm s-kdeductible'-and ttcopay''have in the contextof
                      health insurance? W hatrelevancedo these term shave to the lim ited benefit
                      plansand discountmenlberships sold'by Simple Health?

                   e. How do Sim ple Health'slim ited benefitplansand m edicaldiscount
                      m em bershipscom parelo com prehensiveprivate health insurance plans
                      available through governm ent-sponsored exchangesordirectly from private
                      insurers?

                       Are Sim ple Health's Iinlited benefitplans and m edicaldiscountm em berships,
                       whetherindividtlally orin com bination with one another,equivalentto
                       com prehensive health illsurance?

            13)    M y analysisand conclusionsarebased on materialsprovidedto meby FTC staff.
     These m aterials,w hich are identified in M iller Attachm entC ,include:

                       Docum entsassociated Avith a Sim ple Health salescallconducted on
                       Novem ber2l,20l7. These docum ents include the transcriptofa telephone
                       conversation w ith a Sintple Health salesrepresentative aswellasapplications,
                       fulfillm entpackages,and contracts associated with productssold by Sim ple
                       Health. The FTC redacted parts ofthese docum entsto maintain
                       confidentiality.

                   b. A declaration obtained I
                                             ny FTC stafffrom a form erclientofSimple H ealth,
                      Gertrude Slaw son. ln addition,FTC staffprovided whatthey representisa
                      transcriptofthe conversation betw een M s.Slaw son and the Sim ple HeaIth
                      salesrepresentative who sold herw hatwasdescribed asa :;PPO'   'health
                      insblrancepolicy.

                       Docum entsassociated Nvith a Sim ple Health sales callconducteclon April10,
                       2018. These docum ents include the transcriptofa telephone conversation
                       w ith a Sim ple Health salesrepresentative asw ellasapplications,fulfillment
                       packages,and contractsassociated w ith prodtlctssold by Simple Hea1th. The
                       FTC redacted parts oftllçsedoctlm entsto m aintain confidentiality.

                       Docum entsassociated Avith a Simple HeaIth sales callconducteclon April24,
                       20l8. These docum entsinclude the transcriptofa telephone conversation
                       with a Sim ple Health salesrepresentative aswellasapplications,fulfillm ent
                       packages,and contractsassociated w ith productssold by Sim ple Health. The
                       FTC redacted parts oftllese docum entsto m aintain confsdentiality.
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 6 of
                                      130
                                                                                                           PX 23
                                                                                                     Page 5of199




            14)    M ethodology:1revieweddocum entssentto consumersafterapurchasefrom
     Sim ple Health,which were provided to m eby the FTC,along with the transcriptsfi'   om the
     associated salescalls.lcompleted thisprocessforeach telem arketing sales callto obtain a
     holistic view ofSim ple Health'spractices and products.N ext,lcarefully cataloged the actual
     benefits provided by Sim ple Health's plans.Then,lpriced,using healthcare.gov,exchangeplans
     forthe sam e consum erin theirstate ofresidency.Using publicly available policy docum ents,l
     directly com pared the benefitsprovided b)'Sim ple Health plansto exchange-based plans.
     A dditionalbackground research on regulations,health econom ics,healthcare servicesand
     utilization,and the insurance industry w asderived from published academ ic articles,publicly
     posted federalregulations,and m y experience asa practicing physician.


            15)    ln brief,based on them aterialsthatlreviewed,my answersto theFTC'S
     questionsare as follow s:

                      W hathealthcare benefitsare conferred by Sim ple Health'sIim ited benefit
                      plans and m edicaldiscountm em berships?

                      SimpleHealthsellstr /pttckaget
                                                   p/pmtW/c/s'thattogetherconfer???j??j???t-
                                                                                           //
                      healthcarebeneflts.Fil'st,SimpleHealthsellsmembershl p in/ur
                      associations-theAk?/ït);
                                             ,
                                             nJ/CongressofEmployers(A-47A)andhicMed-v         Sense
                      Gî/trv/nfc:Association.Viathe.N'()-
                                                        F,SimpleHeaIthnffersanAssociation
                      HealthPlanthatis(7Iimitedbenehtindemnity'planJprtplldcfb'Indledw'/f/?
                      AccidentalDeatht:tDismemberment(AD&D)instlrance.Via Jz
                                                                           /éy/-skzuc,
                      SimpleHealthappearsi       rt?qfferadditioncllvt//l/??/t-
                                                                              /r.
                                                                                ),'AD&D insttrance.The
                      indemnits'plan#r/Jl/c/offersf'     /predeterminedfinancicllreimbursementtothe
                      ctpzul/zz/t??-tljtermedicalservicest'/r(?inctlrred:
                          Nt/s'
                              /lj/tW care('
                                          //Sl()p,
                                                 /J('
                                                    /p,maximltm 30day'
                                                                     sperccvcrt-
                                                                               fgel'
                                                                                   ear(excJl/5',
                                                                                               'vc
                          ofobservationcareoflessthan20hollrsdttration)
                      * Prinlars'care t-
                                       /nt/Specialty't-
                                                      k/rc atS50,
                                                                ''
                                                                 day,?z7t'
                                                                         7x/?//l/v/J davspercovered
                                                                            .
                          year5
                          Emergencà:room tzrS50,/day'
                                                    ,:$,
                                                       ///?oneT/t
                                                                -
                                                                /y'cfcoverageperJ/.
                                                                                  oc/?-
                      Based upon //?f?described .
                                                $'f?rWct?-$
                                                          'and /?7).,?-t?v9lf'ouftheplan/?t
                                                                     .                    '
                                                                                          ?/icy
                      Jtpcf/znczz/x,thezz7t-
                                           fx//zkl/.
                                                   i
                                                   w benefitprovided, /-
                                                                       0/-l'npcttient/, ?t'
                                                                                          ?.
                                                                                           ç.
                                                                                            ;J//t-
                                                                                                 ?/,outpcltient
                      c//n/ k',andemergehcy?-.     ot7?z?care/5'S3,200t-/n??l/('///
                                                                                  y'#c?-beneficiary.The
                      jzsîl/rtznccisal.%o5'l/Ycc/tof'    /ll
                                                           f
                                                           'etimemaximltm tp   w/-t'
                                                                                   /r?umpeci   fledt'/-tplfn/,
                      based tpon statem ents made in .
                                                     $4'
                                                       //t
                                                         ?5'calls.6

                      Critically,theSimpleH,
                                           ealthAssociationHeaIth F/t7?7(AHP)?m ?Jl/c/isan
                      indemnit-vplan.Indemnit
                                            yplansprovideadefnedhnancialà'cz7vi/yptzj#to

     5N otethatSim ple H ealth definesprim ary care physician asa generalpractitioner, OB/GYN ,
     osteopath,orinternist.See M illerAttachm entD ,page 9.
     6M illerAttachm entE, page l3.
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 7 of
                                      130
                                                                                                      PX 23
                                                                                                Page6 of199




                      consumersqpermedicalexpensesare incurred.In contrast,convrehensive
                      health insttranceplansgenerally involve an arrangementJAc/&t'
                                                                                  t?t???an
                      insurance company tznd'a consumerin which the company tzp-ct?xto pay tr
                                                                                            /
                     substantialportiont?fthehealthcareexpenses(bothroutineandcatastrophic)
                     thatthectpps'l/pz/t?rmightincurinexchangeforconsumers'prelnillmpayments.
                     F/?j-
                         $'hastheeffectt?ftramferringthevtz  -/tpr//.poftheyptp//c- r//tp/lc?-'
                                                                                              sr/-
                                                                                                 $'/ctothe
                     insllrancecompany Ctplzwrc/lczw&jvchealthj?k.î   'l/?-tt??ccmaytz/-s'
                                                                                         tpberç//'rclto
                     tz-
                       s'''majormedical''ora ''rncl/ctz/service''plan.Indemnityplansareoften
                     Tf-
                       çedasa f'wrtr w ''or C'J:
                                               '
                                               ap''pIan,toprovidesupplementary'coveragefor
                     whenemployeesjàcesigni      flcantcopaysfrom coinsllrancet'     /?7Jdèductibles
                     from traditionalhealthp/tznchoices,orasasupplementtohighdedtlctible
                     healthplans.F/   cttvrepresent<l% t?fthep?tz?-l' cf/.?/t-/cc.7
                      Inconjttnctionîvithf/z
                                           lcyt  dfwt?association p7t?/p/?c?--
                                                                             s/?/-ç,consumersreceivea
                      vtzr/c/y ofdiscotl
                              ,        nt?nt
                                           -
                                           //isl/lcr-
                                                    j-/r
                                                       /ï
                                                        /p-
                                                          çthatcanstpposedl    y belf,
                                                                                     s'
                                                                                      ct/.
                                                                                         ftp?-medical
                      services.dentalservicetl,imaging services,lt7l?t'
                                                                      ?rtz/tp/a'services vision
                      services,andpharmacy.Discotlntmetnbershi
                                                             psdo??t'
                                                                    ?/guaranteecoverageof
                      medicctlservices orpharmacetlticalproducts;rather,they serve asa ''Al/
                                                                                           yt?r's
                      c/l/:''akintoagrocerystorex     sr
                                                       t'
                                                        a'prA'ccrl(hotingthattheIatterisfrequently
                      tiedtot-?speci
                                   ficct?r/ptp/'
                                               t'
                                                ?/(?chain,u' /ccrptr
                                                                   ?A'mostr/lcl/ctg/discountcardsare
                      not).
                      Simple HeaIth consumers also receive,f75't1/?cz7c.#/cfassociation
                      membership,discotlnts l n??comm on non-healthcare constlmerprodltctsand
                      services5'l/c/Jas l-800-.
                                              Flo%b'ers and rentalcars.


                      How do the healthcarebenefits and coverage prom ised by SimpLe Health
                      telem arketerscompare to the actualbenefitsand coverage conferred by the
                      lim ited benefitplansand medicaldiscountm em bershipsconstlm ers receive
                      from Sim ple Health?

                      ln each ct
                               zs'c,Simple .
                                           J-
                                            Ai'
                                              t7
                                               ///'
                                                  /J'
                                                    s telemarketersyprtp/z?ï-
                                                                            çc consltm ers t'
                                                                                            /
                      comprehensivePPO /7c.    (////?innsttranceplanJ'/'
                                                                       ?tg/conferss'jgn/
                                                                                       -/i'
                                                                                          ctzn/'healthcare
                      /?trz/c#/-
                          .    s'withlimitedflnancialcayp(?s'l/rc,bltt//M//is/.?(.
                                                                                 )/whatctpp- j-l/rzzcr-
                                                                                                      s'
                      receive.


     1Specifically, they represent<1% oftheEmployer-sponsored Insurancemarketplace(ESl).The
     ESlm arketplacerepresentsover 15lm illion Am ericans.Thisappearsto betheirgreatestm arket
     penetration.lndemnity plansare notoffered aspartofthe governm ent-sponsored M edicare and
     M edicaid program s,which coverover 125 m illion A m ericans,norare they pal'
                                                                                 tofgovernment-
     sponsored VeteransA ffairshealth benefits,FederalEmployee Health Benefits,ora variety of
     otherregulated insurance program s.
     See page7 ofEïEm ployerHealth Benefits:20l7 A nnualSurvey.'-Kaiser Famil    y Fotm dation
     20l7.Availableat:hûp://Gles.kff.oriaûall
                                            rhmenvRepod-Emplover-zlealth-Benests-Annual-
     Survev-20l7 A ccessed Septem ber16,20l8.
                                                     6
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 8 of
                                      130
                                                                                                     PX 23
                                                                                               Page7 of199




                      ï'
                       Vithrespecttohealthcttrebeneflts SimpleHealth%,telenlarketerspromise.
                          * ''Fttllinsurance,''butnot''majormedical''becauseitJtlc.çnot''have
                           a deductible orctp-/nswrtzncc''#or Acct   -/lns'c itdoes notcover maternity
                           f'f/rd, in-patientpsychiatriccare, orsttbstance t-    //?l/.
                                                                                      s'
                                                                                       c treatment;9'l0'11
                         . Noté'  /medicaltp/l
                                             -yp/?t-
                                                   /rzntvcy'discountplan;'2.l3'11
                             Coverageofphssiciank'isits,diagnostictesting (lab/bloodwork),
                             prescription drttgs,medicalcoverage,sttrgicalcoverage,hospital
                             coverage,15t7z/# in .
                                                 s()?;Jt?cases vision coverage, dentalcoverage,and
                             hearing coverageil6
                         . Coverageofpre-existingconditionaftera lz-monthv'aitingperiodl7
                           !/??/ex-
                                  $'itws-
                                        çpresentlbrcf/leastapre-speci
                                                                    hedperiodq/-time(inone
                             cf/xî'
                                  t?f.
                                     1/Ie(1.
                                           %tfWt?yellrk
                                                      b'Fr/tq
                                                            )r/0pOIiCj2illititltioll).'t
                                                                                       î

                      Afterypl/rc/ctzs
                                     'jf?c
                                         çSimpleHeaIth'splan,t'  (pr5vl///l(?r.
                                                                              $'actllally receive:
                          * lndem nity jn-slfrt7nccproduct,providing a m axim ttm //-:     . $.3,Jpp
                              annttallvforïz7y7(///c??/hospital,otltpatientclinic,andcrz/drrgcncyroom
                              care,whichcannotbecharacterized t7       ?5.'' m tljorp?ctf/cy//''for
                           substantiallv rnc,
                                            rc reasonsthan thoseprovided by the telemarketers..
                         * No pharmacy'  ,dentctl,laboratory imaging,('
                                                                      J/?J vision xcrv/cc
                           coverage and inïtead mem bership in medical,pharm acy,dental,
                             laboratory'
                                       ,?At'
                                           ?J/?w ,andvisiondiscottnt/p/t7??-
                                                                           s'.19
                      With re.
                             bpectto theplan '5-network design,Simple HeaIth %'telemarketers
                      prom ise:
                         * PPO plan,'2P'2I'0'.23
                         @ Includes aIIphysicians in the U.u%.21


     8M illerA ttachm entE, pages3 & 8
     9M illerA ttachm entF, page 30
     10M illerAttachm entE, page 8
     1lM illerAttachm entG , page 15
     12M illerAtlachm entE, page 6
     13M illcrAttachm entF, page 30
     14M illerA ttachm entG , page 27
     15M illerAttachm entG , page 12
     16M illerAtlachm entE, pages3
     17M illerAttachm entE , page 4
     18M illerAttachm entE, page 4
     19M illerAttachm entsH & l
     20M illerAttachm entE, page 3
     21M illerAtlachm entF, page 10
     22M illerAtlachm entJ, page 4
     23 M illerAttachm entG , page l1
     24M illerAtlachm entE, page 4
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 9 of
                                      130
                                                                                                     PX 23
                                                                                               Page8 of199




                      Afterpurchasing&,zwl Health'        splan,cc?k-&l//pcr5'actually'receiveaplan
                      withthefollokvingzkc/v't?/W-/-ctz/?/rc.
                                                            ç.
                                                             '
                          @ An Frl#cr//?7//y'
                                          .  r/t:
                                                p?7withnonetworkorprqferrednetwork,as
                             cöz7-
                                 s'l/p?cr-s
                                          'receiveaIimitei definedllc/cc-/3/
                       Withrespecttoct?n-s'l/??kcr'sflnancialexposllre,SimpleHealth'
                                                                                   stelemarketers
                       rpl/ccavaryingcombintltiont?fthefolloîvingpromisesregardingtheplan'    é'
                       costsharing,orthectpzzçl/fncr'shnancialexposttre.  .
                            * NoIifetimeAypé'?z. W?1.
                                                    g'cap oncoveragezs
                          * h'0 dedtlctiblezv''S'28'29
                          . Branded drug ctpvertzgc up to .
                                                          $l'p and genericJrlfgyat.$-/-S8per
                              Prescription3o(c'r$35and .s-/-$12,re.v7cc//v(?/pS/.J9
                                                                                .

                          * No ks'aitingperiltd'
                                               î-
                                                îalbeitonl)).forhospital,.
                                                                         &l/rJ#cJ/,anllemergency
                              coverage.Thereisa30-daykb'aitingperiodfor/?/(ps'/c/(??2visitsb'
                                                                                            l
                              Limitedplan antlnotcomprehensik'e ''Acctzl/é'c itdoesn 'tcover ('
                                                                                              d?7.1,
                              t-tpeo
                                   fdrlt
                                       g :?/?l/.
                                               çt?rehaboralcoholrehab''i.e.inpatientpsychiatry
                            serk'fcc-
                                    j',substance tz/
                                                   pl/-
                                                      s'crehab -
                                                               s'
                                                                t?/-J./cc-s
                                                                          ',35t?rm aternity services36'37
                          * Premium rates &'  i
                                              ////never increase38
                          * In some cases SimpleH eaIth telem arketers hak'estated thattheplan
                              hasfirstdollarcoverage,J$'///?a ''PPO networkJ//?Jf
                                                                                ./takescareofthe
                              entire bill.They reprice that(-
                                                            /n# then they 5't?z?J>'
                                                                                  t?l/whatf/ccy callthe
                              c-ashbenqflttocl
                                             nvt?rtherest...Younpvcrpay'anything.''37
                       Consumersreceivefarless,andexperiencejàrf
                                                               g?-ct'
                                                                    //crc
                                                                        a
                                                                        #??t'
                                                                            /#7c2//exposure,as
                       clemonstratedintheft?/lnw/ngtable.




     25M illerAttachm entE, page 8
     26M illerAttachm entE, page 8
     27M illerAttachm entF, page 11
     28M illerAttachm entJ, page l2
     29M illerAttachm entG , page l3
     30M illerAttachm entE, page 5
     31M illerAttachm entF, page 15
     32M illerA ttachm entG , page 22
     33M illerAttachm entE, page 3
     34M illerA ttachm entE, page 9
     35M illerA ttachm entE, page 8
     36M illerAttachm entF, page 30
     37M illerAttachm entG , page 15
     38M illerAttachm entE, page 9
     39M illerAttachm entF, page 14
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 10 of
                                      130
                                                                                                                PX 23
                                                                                                          Page 9of199




                         # .     .. j. .                                             à   .    4 .
                                                                                                . x;j
                                                                                                    ..

       N ctors'Ws/t-
                   s:Consumerpap nomorethan$50perday                 -consumerpays.
                                                                                  /tJ//costminus$50perday
                                                                     -
                                                                      Maximum of3days/year
       Prescriptiondrugs:                                            -Dîscountplani-e.buyer'
                                                                                           sclub for
       -
           Genericz:$4-Slz/prescription                              pharm aceuticals
       -
           Brundedk$30orSso/prescription
       Zerodeductible withnoplanlimitson usage                       -
                                                                         Multlpl
                                                                               e annualIimits(e.g.30maximum
                                                                     hospitaldays,3outpatientclinlcvisits,1ER
                                                                     day,etc-)
       Entire billiscoveredbyre-pricingandacash benefit              -t-imitedindemnitybenefitscoverasmall
                                                                     portion ofhospitalbill
       Prem ium swlllneverincrease                                   Notspecifiedin contract

           Figure 1:Sim pleHeaIth AHP lndemnihrPlan Benefits,Prom ised and ActualCoverage
                                                       Provided


                          Can the lim ited benefitplans and discountm em bershipssold by Sim ple
                          H ealth properly be characterized asC'PPO''instlrance?

                          Simple HeaIthp?- (?lllc/xare not. P.
                                                             J4O insttrance. ln t'
                                                                                 ?PPO,the/.)/t-
                                                                                              /n contracts
                          Jr?'
                             //c(1broad range tp-/
                                                 /ir
                                                   -tpv/len:(physicians,healthu  F5'/crp/,designatedJ, $
                          the 'preferred''netslork..
                                                   /1plan membercanltset-
                                                                        /nJ.'t?ftheJprç/èrrcl
                                               '///p./à/v(arl/7/cco-insurance.cta-ypq),
                          providers typically u.                                      ',andc(?!/??/towardsa
                          deductible.SimpleHealthp/t7??-$'havenoprç/-  f
                                                                       zrrclnetv'ork34'/
                                                                                       '//?.#?vtprt
                                                                                                  7//
                                                                                                    7/c
                          contracting terms,are therqforez7t4/tiered,t'
                                                                      dnt/cannotbectppx/t/crcla PPO.

                          W hatm eaning do theterm s--deductible-'and -'copay-'have in the contextof
                          health instlrance? W hatrelevancedo these term shave to the lim ited benefst
                          plansand discountm el -nberships sold by Sim ple Health?

                          /1dedttctibleistheportionoftheinstlred/t'
                          .                                       ?.
                                                                   $'
                                                                    .
                                                                    $'ttypical(î,Jcs
                                                                                   #??cJinUu%D)77:7//
                          by thepolicyholder./.   7/-/6,,-to the Jn-s'l/rcr assltm ing Iiabilityvfor//7cremclining
                          c/ct-
                              /rgc- s'or covered c-'
                                                   r//t???.sc-$'.In contrast,a ct?pt7>'is (?cost-sharing ?7'
                                                                                 .
                                                                                                            2t?L'
                                                                                                                ?.s'
                                                                                                                   l/r(?
                          in vt,
                               '/?ji
                                   c/7thepolicyholderpc/       -v5'ajîkeddollctrJzntpl/z?/(l'.e.jlatfee)perservice,
                          supply,procedltre,orp/l  .
                                                        ic-
                                                          /r/z7c/ccl///ctz/product.Thepatient./7L   7-
                                                                                                     VXthisjketo the
                          healthcarefacilityordistributor.w///?theremaindercoveredA.
                                                                                   ),
                                                                                    ?theplan.
                          WithinthecontextofvSimple11e611th'
                                                           .
                                                           b'l#n//clbenehl/.?Jt7?75',the1V?#lçoffert'
                                                                                                    /
                          dehnedbenehtastwptxçct'/tocoveringservicesJt,ï//?consumerhhancialcost
                          sharing.sothereisnocopayordeductible.Thetermsaretherçfore
                          irrelevantinthecontexlqfsimpleHeaIth'
                                                              splans.


                                                             9
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 11 of
                                      130
                                                                                                           PX 23
                                                                                                    Page 10of199



                         Nothavinga copay or(leductibleJtpcxnotmeanconsulnersw///enjoy cost
                         savings,tz.
                                   &illustratedb'
                                                yt:
                                                  ?real-lfeclinicalexample.Suppose//?t7/dttringa
                         planyear,apatientexperiencesamyocardialiqfarction(Afè,isadmittedto
                         the hospitalw/cpz.t?they undergo cardiac catheterization and stenting to open
                         lw blockedvessels,w///i
                                               !sttbsequentcoronary blpassp-t-
                                                                             / /ngICABGI.The
                        patientisdischarged t#.    'Jt7y5.and jncl/r.&a 534,l26 Jlt?xs'
                                              àc/-l4         .
                                                                                      lp//thr/bill.40The
                         Simple Health plan,despite having no dedtlctible cpr coinstlrance,4,
                                                                                            9.
                                                                                             471//#
                         reimburseapatientSsli b/dayfor14Jt'/
                                                            .Jw,or. $700.The ctpzul/zpcrkvould be /:.#
                         w///ka 533,426bill.A traditionalmajormedicalplan wI'
                                                                            //?a S2,000
                        dedltctiblety/n#ant7??r/l/l
                                                  W out-of-pocketrz?tzx/fplf?nofS7,500vk'tpl//lIeavethe
                        patient19////7a$7,500bl'  II($2,000Jc#l/c//A/cplus20% oftheremaining cost
                         l/            a/
                          y7to a totaltp 's7,500).
                                                 .




                         How do Sim ple Health's lim ited benefitplansand m edicaldiscount
                         memberships compare t) o comprehensive private health insurance plans
                         available through governm ent-sponsored exchangesordirectly from private
                         instlrers?

                        Critically,theinherentdesignofsimpleHeaIth' splansJ, j'dfjèrentfrom
                        comprehensivehealthinsuranceasofferedf/crfpl/cq/ government-sponsored
                        exchclngesordirectlyfrom privateinsurers.-
                                                                 d.
                                                                  çarestllt,SimpleHea1th's
                        plansexposeconsumerti 'togreatermedicalJnl/ntznc/t- //risk.lnmanycases,
                        forthesamepriceasSimpleHeaIth'   splans,aconsumercolf/l/pl/rc/cls'ca
                          ''Bronze''levelcomprehensive health insllrance/?/tr
                                                                            /n on a state exchange an6l
                         receive.s'/
                                   '
                                   g??!
                                      .-
                                       ,/
                                        lcantly?pt?rcbenqhts,akintothosepromisedbySimpleHecllth
                         telemarketers.

                         SimpleHealth' slimitedbenqfltplansé//?Jmedicaldiscountmembershi   psoffer
                         Iimited indemnity >ca:J!
                                                '
                                                /.
                                                 s(i.e.t?(lefinedfinancialpavmentllbrt/narrow
                                                 .

                        scopetp
                              -/--
                                 svrv/ct?.
                                         çasctppwt-   /to typicalexchange;p/t'
                                                  /rct'                      /nA'
                                                                                ,îshichprovide a
                                                                                 .              .

                         u'/Jc range o.fcoveredservicesu'
                                                        ///7.#Fct'
                                                                 ???c&?/costA'
                                                                             /ct-
                                                                                /r/nglnechanismsto
                         shareflnancialr/-s'
                                           kkvith ctpzss'l//nt
                                                             dns'. ln Ant'
                                                                         f/tprmedicalrp/tî/?ws'(also called
                                                                                      .

                         comprehensiveplansormedicalserviceplans),the healthplankictzr-
                                                                                      :the
                        sl//per'
                               vgwbr//y'(6130thl/rt?/f?7t-
                                                         //kc/tW anddinicalrisk,andllses:'   ?varietytp/.
                        cost-sharing tools tf-tl-pt-
                                                 x /.
                                                    )?
                                                     xç,co-insurance,t/t'/r/ca//A/cs))inorlt?rtotranqfer
                        l?7t-/nc///risktoconsumers.
                        In contrast,in SimpleH (alth '
                                                     -
                                                     $'plans,theconsttmerbearsfJ/t/A'
                                                                                    c risks 1)0th
                        becauseoftheproduct(Iesign(indemnityproductasopposedtot-    fmedical
                        serviceplan)andJ?tlcfzl/.
                                                5'
                                                 t?theSimpleHealthplansofferextremely limited
                        scopeofcoveredxcrv/cti  w.Theplansdonotcovcrmostoftheessentialhealth

      40Thisisthe 2015 M edicare base rate forCLhospitalization forD iagnosisRelated Group 232:
      ''CoronaryBypasswithPercutaneoustransluminalcoronaryangioplastywithoutmajor
      com plication conditions.''
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 12 of
                                      130
                                                                                            PX 23
                                                                                     Page 11of199



                    benefltscoveredinheai'
                                         thplanproductsonstatel?7x
                                                                 çl//w?kccexchanges,such
                    as inpatientpsychiatric care,prescription drugs,or laboratory services.

                    Below isanexamplecomparisontableforajllmilytéft/f/rinCkicago,Illinois
                    comparing theSimple1L
                                        l'
                                         ea1th N CE AHP lndem nityplan to /wo exchange
                   plans(Bronzeand Silver).
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 13 of
                                      130
                                                                                        E        ez
                      z4:
                        u
                        -                                                               7         g
                      R 4-  :
                         .: .
                                                                                        ''
                                                                                        t
                                                                                        r
                                                                                        :-g v 88
                      *xu5 j
                      '

                      -
                                                                                        +jj'j
                                                                                            =
                                                                                            1.z.
                                                                                        X N ,
                                                                                             w
                                                                                                          .

                      1=. j                                                             .        .-
                                                                                        fi Yc fl.c'
                                                                                                  .
                                                                                                  : o=
.<                    N
v'
                       4.t % sj
                      1.                                                      l!!t
                                                                                y-e
                                                                                  Q
                                                                                  5uz%I
                      -
 (:
 X
(l.                       't
                          pw
                           uil
                            j.
                             :
                             B,
                            wuj
                                                                                    .
                                                                                       -c
                                                                                      .m2        o ma
                                                                                                    ,
                                                 x                                           !
                                                                                             z1j, jj
                                                                                                   .a,
                                                                                                     m
                                            E
                                                                 F : x%                      8                ,         %
                          è- s:                                  o
                                                                 N  rz                       F E                        .
                          1.
                           k ,t                                       5.=g
                                                                    zh'
                                                                 u. Q
                                                                                             Q
                                                                                             =            Q           *. o
                          'A
                          ' !@%
                                                                          =  j  :'p
                                                                                  *2*.
                                                                             ; :: .
                                                                                       ;
                                                                                       <
                                                                                       .
                                                                                       -.
                                                                                       '
                                                                                       x
                                                                                        x.
                                                                                         a9..:
                                                                 R1= Y          u : at'xw2
                                                                                         '.
                                                                                          z' 'l
                                                                                             t
                                      k ds                       !
                                                                 i
                                                                 kI$'j& ,6F5 s
                                                                   :,
                                                                    j        r
                                                                             o;)x R
                                                                                  w
                                                                                  'x<u
                                                                                     E.u
                                                                                       :muE..ç
                                                                                             ;
                                      <k @                                        --.

                      M.
                       I                                         :Q %
                                                                 *  :,'
                                                                      .:
                                                                                             u
                                                                                             Q <
                                                                                                                  X
                                                                                                                  c
                      .
                      z
                      *'1%
                      a 4..
                           -!
                          s sy
                          -
                                                                 *
                                                                 k ,x
                                                                    *':
                                                                 =. x s
                                                                                             wK .
                                                                                              co  !
                      =
                      a                     K                    < lj= ='                    =R =
                                                                                             uu 2
                                                                                             dz  A
                      <
                      .*
                       t1jx
                      :2  i
                          8
                          t-          w
                                                                 d  !:ii
                                                                 a a :E=
                                                                 8 . =&
                                                                                             R.s
                                                                                               -E Y
                          Qo          :. g.'oe
                                                    >Q
                                                                 t?oz -
                                                                      =g .
                                                                         o!
                                                                                                 ïu
                                                                                                  )'
                                                                                                   iX=.:B
                                                                                                        o.
                                                                 xq       e                  8p q-$
                                                                                             *            $
                              Q             E
                                             D
                                                                 > t.:
                                                                     q)                      -'o v ..r    -
                                                                                                          j,<-
                                                                 R
                                                                 z.,-
                                                                    %  =t
                                                                       i                     t.: t k.!
                                                                                             r
                                             K                      lw                         uu r K ::     .
                          -
                          jjj
                            :               t=
                                                                 k;=. .w
                                                                 E :2:e 'B'                   s .B  -
                                                                                                    8 x. -: -d
                                                                                                             :
                          -
                          jj                Q                    a a'
                                                                 !I
                                                                  ?
                                                                  a
                                                                  ca
                                                                       t1=*                   z  a  t
                                                                                                    :
                                                                                              c:-.a -E e aQ'
                                                                   ==u=
                                                                      .
                                                                      .
                      d
                          t                 b:                        '5                     5f
                                                                                             ,-œxz=w, x
                                                                                                 k
                                  !                                       e
                                                                                                 j.
                                                                                                  4
                                                                                                  à<
                                                                                                   &
                          N
                          <':                    '
                                                    5 u.H
                                                             m
                          .&                     .               u k.'
                                                                 çz X.                           @+
                                                                                                  %8:x.'d
                                                                                                 >d a a
                          %1                  i:
                                              = zRE              :-
                                                                 - =a                            : uo
                                                                                                              .


                          '
                          .
                          i
                          '
                          lk
                                  '
                                            !*i :z
                                                ->               i!
                                                                 w
                                                                   :v
                                                                    +
                                                                    a=ë                          d
                                                                                                 -
                                                                                                  :K:
                                                                                                    ,s1.
                          jL
                          '

                          t
                          ë
                          !
                          j
                          ;
                          i                   H 5<
                                              sf                 a i5
                                                                    ==                           av: ! z
                                                                                                 Q Q .*. .a
                                                                 8    E
                                              d e:Q
                                            W =
                                                                 k?'
                                                                   .
                                                                   a
                                                                   s- ..
                                                                     =g g                    t   q.
                                                                                                  2.)è
                                             .t 4
                                                                 f                k.             C' u. .! s
                      k !a Kt!j
                      :!                                 .
                                                                 N.: -? a
                                                                 ë,.
                                                                   *
                                                                   -w m.ï)
                                                                                                 u K y c:
                                                                                                 ç.e
                                                                                                 & '
                                                                                                   xxLsy
                                                                                                       :8j
                         a !+
                          l
                          :!
                           e I1       .
                                                   (
                                                   I
                                                   .
                                                 .iu
                                                     o t r <a..v t1'>
                                                       : a - u r2 E .2a
                                                                       c:a.x z,a m
                                                   c1 a a .a :u 't$ a .u:..'u?
                                                                             !'i
                                                                                 .x
                                                                                 .t,
                                                                               u =a
                              x
                                      1 lcx t@?u)
                                         a:    '
                                               -.j==F'
                                               !       g Qo
                                                      ==  c
                                                          Jp
                                                           v.
                                                            r
                                                            .kI.  v
                                                                  :.gxz
                                                                      c                                                      rh1
                                                 %,.
                                      A*    1 j-!    u 8 oz w w>.- =o
                           $
                           11
                          %N
                            k Rkg
                              -
                              &u %                               -ï. t..= .;
                                                                  &'d .
                                                                     t* = p                   p
                                                                                              m  oa
                                                                                                      .

                                                                                                  x.8jt)j
                          œ
                              &       à
                                      '
                                      G*a
                                        :e y    j
                                                l
                                                                  = h
                                                                  ir  j<.
                                                                     zea .%.                  -.wss%>
                                                                                              i     k.a a .
                                                                                                       s caa
                                                                                                      'o .. .q
                                      ; .. .j
                                            - .--..
                                            .
                                                                                              a ,a w         $,s
                                                                 =; s;M>:                                .: a

                                                                                             Vïi  h!1
                                                                                                    û.r
                                                                                                      :o= <
                                                                                                          o.-ga..
                                       C)<
                                       c :,4 g                   Vo ''
                                                                     o '
                                                                       y  7.
                                      t? uau. tntv                   a = *y                                 :E.=
                                                                  K !.                        .> =
                           e.! i
                           z   @
                               :ucs: w
                                     :     R.:im.-                                               2r( y
                              .            :: :                                                  t;ru.z'é z.
                           ê t j
                               s
                               ; -
                                 :
                           >vï ;,q   E
                                  x4 .
                                     It j Sa.s,.g
                                           e .
                                             - . .
                                                                                                 s qg+ :ï=
                                                                                                 :, : a y
                          u*1 ga yxw   rz kO
                                           ?;   ts
                                             1,œ.                                             S'x
                                                                                             so j1a'
                                                                                                   u-
                                                                                                   a.-
                                                                                                    .
                                                                                                    @-
                                      + Q .s
                                             'F
                                      -.-
                                        x
                                      2.8    .
                                             %
                                      F > ro D=
                                                                 I
                                                                 R.
                                                                  x..j
                                                                     r                        8k), z.s    ,
                                                                 z ms.
                                                                     z.j                         < ss j
                                      *R 'e &                     .           .     s z.& g
                                                                                          f. .
                                        mE '2e ij u,.2q3..
                                                         $.*.r
                                                             o 1v.uqc:e(
                                                                       yj   y
                                                                 w.
                                      i 'z
                                      <                  u              ug a
                                      a'p.E%    a a  '
                                                     t1  @ :   ;  <  '  @ 5 '
                                                                            e
                                      . . j.j:! o
                                                r s
                                                  :-= ï.u x& qr2,l z c:
                                                                      .
                                                                                                                  .

                                      7 !>.tt
                                      k      Z-, k?w= .5r y k.c.
                                            l.                 @ (jy
                                                I
                                                !'
                                                 -l                                                            : r:.
                                                  #          -
                                                                          1ra                                  t: z:
                                                a1!-                      je                                  5l t%..
                                                >            I            œ
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 14 of
                                      130
                                                                                                                 PX 23
                                                                                                          Page 13of199




                                lnadditiontoJc/c/c/tr
                                                    gcoverageformanyessentialhealth/?cnç#/5,suchas
                                pz7t7/t?r??//y care,prescri p tion #rl/.g'
                                                                         J.l-
                                                                            ehabilitation services,Iaboratory
                                services,Jz7t-   //prcvc#i
                                                         r
                                                         //vc services,Simple Hea1th '  splan exposes consum ers
                                togreaterhnancialr/,
                                                   çk./(
                                                       '
                                                       ?rreceivinghealthcare.
                                             # ..   ... '
                                                    .                   .
                                                                            @- 9   .                 .
                                                                                                         . .. ;   .




       Deductible-Individual        $0                         $7,150                      $3,750
       Deductible -Family           $0                         $14,300                     $11,250
       Annualout-of-pocket          None                       $7,350                      $7:350
       m aximum -Individual
       Annualout-of-pocket          None                       $14,700                      14,7œ
       m aximum -Family
       Referrulrequiredfor          No                         Yes                         Yes
       specialtycare?
       Pre-existing condition       lyear                      None                         None
       exclusion
       skilled nursing care         NocoW rage                 50% coinsurance             $500/day
       facility

       M onthly Prem ium                 $216.*               $266.8             $440.84
                                         99,srstmonth) ($499.92w/osubsidy) ($673.96w/osubsidy)
                                    ($341.
         Figure 3:Financialresponsibilitiesfor consum er w ith Sim pleH eaIth lndem nity Plan
                     versusExchangeProducts(Family ofFourin Chicago,Illinois)
                         Simple .    ft?t7///?'sp/t
                                    J.         .  -
                                                  /?kprodttcts- svith t'    /n indemnity'design tk   'f/èr/n,jz(1dqfined
                         /3nty
                         x    /nc/t-//benefitfor:-   /baskett?  /'-
                                                                  s'crl.'/cc.s'-intrinsicallyJ/  -f
                                                                                                  -/-
                                                                                                    cry.frtpz/?
                         c'omprehensiveplans,'         which cwJ. 't??'61widerrte  /n.g'
                                                                                       c(?f??'
                                                                                             ?t?l/ca/servicesks'ith
                         f/?ktv??c/t//cost-sharing ffpt?ls'. Theindemnityplandesign Jt?t-            /'
                                                                                                      p(?-
                                                                                                         j'consttmenb'
                         exposedtogreaterflnancialrisk.Forexample,SimpleHeaIth%'product/7t?5'
                         noannualout-of-pocket??7t7x//z7l/?z7,exposingconstlmerstoltnlimitedflnancial
                         Iiabilit yformedicalctz?-c,whereaseventzBronzeexchangeplan'l'                        mposes('/r/
                         annualout-of-pocket?
                                         .            z?Jx/p/?.
                                                              ï???ofS14,700Jbrahlmilyt?f/tpl//-.
                             Are Simple Health'slinlited benefitplansand m edicaldiscotlntm em berships,
                             whetherindividually orin com bination with one another,equivalentto
                             com prehensive health insurance?
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 15 of
                                      130
                                                                                               PX 23
                                                                                        Page 14of199



                      The SimpleH eaIthy'
                                        p/tz?kl'
                                               ,either individually or in com bination nvith one
                      another,are notequivalentto comprehensive health insltrance. Asevidenced
                      above,andJj,çcl/5'
                                       5'pJin moredetaildlt?/t?lr,therearestarkt'
                                                                                /j/-
                                                                                   /t
                                                                                    -vvncc.ç
                      between the comprehensive health insuranceplans available to consumers
                      throllghgovernment-sponsoredexchangesandthecombinationofsimple
                      HeaIth%'limitedbenehtp/tz?7-      $'andmedicalJ/xctpl/z?fmemberships. The
                      dehcienciesinthecoverageprovidedbySimpleHeaIth'            splanstzrc130th
                      medicalandhnancial.k       V/?w/t?HeaIth'splansdonotprovidecgk     rfïvt-
                                                                                              //cz?/
                      coverageforessentialhealthbenehtsandtheIimitedbenehts'fn/c/l/reexposes
                      ctlzlsl/?z/cr.
                                   çto nearly l/al
                                                 r//nj/clfinancialrisk.

                 BACKGROUND ON THE U.S.HEALTH INSURANCE SYSTEY
         16)W hatlsInsurance?
            lnsurance isthe businessofpricing risk,and m ay be defined asthe eqtlitable transferof
            the risk ofa defined lossfrom one entity to anotherin exchange form oney.Traditionally,
            insurance isthebtlsinessofpricingvery rare,catastrophic(i.e.expensive)e'
                                                                                   ventsfor
            individualsorcompanies,and then pooling thatrisk acrossthe population ofinsured
            individualsorcompanies in orderto reduce uncertainty.M odern health instlrance does
            this,and - in a key differentiation from othertypesofinsurance- coversnotonly
            catastrophic events,btltalso m aintenance care. M edicaldiscountplansare notinsurance.


         17)lndividualInsuranceM arkets
            PriortothepassageofthePatientProtection and AffordableCareAct(PPACA,also
            commonlyreferredto astheACA),individualshadtopurchase instlranceeitherdirectly
            from an insurance com pany orthrough a broker.Individualscotlld be denied coverage
            due to apre-existing condition ora gap in coverage.Even afterobtaining coverage,the
            new plan would freqtlently notcoverexpensesforpre-existing conditions fbra defined
            periodoftime,typically60or90days.Themajorityofstatespermittedmedical
            tlnderw riting,orexperiencerating,by w hich plans- through extensive health
            questionnaires- looked atan individual'shealth status,health history,and otherfactors
            and priced plan products accordingly.Planswere also notrequired to renew products:an
            individualcould be dropped atthe .:nd oftheircoverage period.

            Allofthesemarketpracticesexistedwithin therealitythatjustIessthan one-third,or
            279$,ofAmericansunder65yearsofagein agiven yearhad (andstillhave)apre-
            existingconditionthatwouldhaveleftthem tlninsurable.Themajorityofthese
            conditionsinvolved chronic disease ofvarying severity,from the m ore benign such as
            sleep apnea to the long-tenn latentalbeitpotentially expensivesuch asHepatitisC
            (whichofteneventuallyprogressestocirrhosisafterdecades).Otherchronicdiseases
            suchasCrohn'sdisease(anintlammatoryboweldisease)anddiabetesweredeclinable
            conditions.Unsurprisingly,high-riqk occupationssuch as m iners,law enforcem ent,and
            airtraffic controllerswere considered declinableby plans.In additionalto cleclinable
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 16 of
                                      130
                                                                                                    PX 23
                                                                                             Page 15of199



             conditions,othermedicalhistory u'ould resultin prem ium surcharges,benef'
                                                                                     itchanges,
             and exclusions.

             Thesupermajorityofthese52millionAmericanshadhealthinsurancethrotlghan
             employerorapublicprogram such asM edicaid (orM edicare,ifthey meetanappropriate
             qualifying condition such asdisability orend-stagerenaldisease(ESRD).Jkpproximately
             8% ofthe non-elderly m arkethad individualinsurance coverage in 20l5.Priorto the
             im plem entation ofA CA health reform s in 20l4,those who participated in the individual
             insurance m arkets often experiencerd exclusion riders,prem ium surcharges,and m odified
             benefitsdue to pre-existing conditions.4lA n estim ated addition 49.9 m illion A m ericans,
             ornearly 18.0% ofthe population,were uninsured priorto the passage ofthe ACA 42due
             to inability to acquire coverage froln medicalunderwriting,financialunaffordability,
             choosingtogowithoutcoverage(mostcommonfortheyoungandhealthy),andavariety
             ofotherreasons.


         18)TheAffordableCareAct
             W ith the passage and ongoing im plem entation ofthe A CA ,the insblrance m arketshave
             becom e m ore complex than everbeforew ith the creation ofhealth insurance exchanges
             (new,structuredmarketsforindividualinsurance),anindividualmandate(since
             repealed),optionalstate-based M edicaid expansion,broadened consumerprotectiops,and
             new greaterfederalregulation ofbenefitdesign forem ployer-sponsored insurance and
             private insurance.

             Writhin the new health insurance exchanges,plan prodtlcts are classified in one offour
             benefittiers(Bronze,Silver,Gold,andPlatinum)withincreasingactuarialvalue(60%,
             70% ,etc.)and decreasing consumerfinancialresponsibility (40% ,3084,etc.).
             Recognizing significantm arketvariance in servicescovered and challengesin health
             literacy,theA CA also defined essentialhealth benefitsasa package ofservices,
             specifically:'
                          l3
             1) Ambulatorypatientservices
             2) Emergency services
             3) Hospitalization
             4) M aternity and newborn care
             5) M entalhealth,substanceusedisorderservices,incltlding behavioralhea.lthtreatment
             6) Prescriptiondrugs
             7) Rehabilitativeand habilitativeservicesand devices
             8) Laboratory services                             '
             9) Preventiveandwellnessselwicesand chronicdiseasemanagement
             10)Pediatricservices,including oraland vision care


      41Claxton G . ûcpre-existing Conditionsand M edicalUnderw riting in the lndividtlallnsurance
      M arketPriorto the ACA .''KaiserFam ily F' oundation 20l6.
      42Buettgens M ., etal.'CAm erica U nderthe Affordable Care A ct.'-Urban Institute 2010.
      43PPA CA , SubtitleD ,Partl,Sec.1302.
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 17 of
                                      130
                                                                                                   PX 23
                                                                                            Page 16of199



             lndividualm arketplan productsoffered both on and offthe exchangesare now required
             to offertheseessentialhealth benelsts,w ith thescope ofbenefitssim ilarto those of
             em ployer-sponsored insurance.Uniform ity ofcore m edicalservicescovered,with
             variance in consum erfinancialcosl zsharing and network design simplified the consum er
             shopping experience in an otherw ise complex m arket.Association Health Planslike those
             sold by Sim ple Health arenotrequired to offeressentialhealth benefits.

             H ealthcare servicesresearch overtie last20 yearshas studied and docum ented
             challenges in constlm erhealth instlrance literacy:
                 * Asfarback as 1996,research dem onstrated thatapproxim ately halfofconstlm ers
                     understood thenetw ork attribtltes oftheirhealth insurance plan,44w ith consum ers
                     over-estim ating accessrestl'ictions.
                     A 2013 telephone survey 01: 71 008 adtl1ts45fotlnd that51% could notidentify at
                     leastone ofthreecom m on 1  4ea1th insurance term s:prem ium ,deductible,and
                     copay.
                     A 2014 study46of 1,292 adultsaged l8 - 64 and subseqtlentanalysis4?
                     dem onstrated thatonly halfw ere able to answerm ore than 6 of 10 basicquestions
                     on insurance correctly,w ith two thirdstlnable to correctly identify a prescription
                     drug form ulary orcalculate expected out-of-pocketcostsforhospitalstaysand lab
                     tests.
             Thisresearch revealsthatconsum ersoften have impaired understanding ofhealth plan
             products,in addition to the financialcoverage provided by theirhealth instlrance.The
             A CA attem pted to am elioratethisproblem ,and prom oted the developm entofplain
             language standardsforinsurersforcom m tlnication ofbenefitsand coverage inform ation
             to constlm ers.

             W hile im perfect,clarity ofterm inology,form atting,and plain language hashelped to
             com batconsum erconftlsion regarting exchangeplan benefsts.


         19)BriefFramework forAnalyzing Health Plan Products
             Health plan products are often confusing.The follow ing key questionspro:ide a
             structured framew ork forthinking aboutand analyzing health plan products':
                 1) W ho iscovered?(Benefsciary)
                 2) W hich medicalservicesandrelatedprodblctsarecovered?(Coverage)

      44Cunningham P.J.
                      ,eta1.ï$DoConsumersKnow How TheirHealthPlanW orks?''HealthAffairs
      200120(2);159-166.
      45tkl-lalfofU .S.A dultsFailûHealth lnsurance l01,'M isidentify Com m on FinancialTerm sin
      Plans.''AICPA 2013.A vailable at:https://'l
                                                - .aicpa.orx/press/pressreleases/zol3/us-adults-fail-
                                                .

      health-insurance-lol-aicpa-sua ey.htm lAccessed June 27,2018
      46Norton M ., etal.tiA ssessing Am ericans'
                                                'Fam iliarity W ith Health lnsuranceTerms and
      Concepts.''KaiserFclm ily Foundation 2014.Available at:https://www .kE org/healk     th-
      refoe poll-Gnding/assessing-am ericans-fi tm iliarity-w ith-health-insurance-te= s-alnd-concepts/
      Accessed June 28,2018
      47LevittL. ûiW hy Health lnsurance Literacy M atters.''JASf4 Forum Novem berl6,2014.
                                                     l6
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 18 of
                                      130
                                                                                                  PX 23
                                                                                           Page 17of199



                 3) W ho providestheservices?(Network design- serviceproviders)
                 4) W ho providestheproducts.i.e.pharmacy,durablemedicalequipment,etc.?
                    (Networkdesign-productdistribution)
                 5) W hatistheconstlmer'sfinancialexposure?(Cost-sharing)

                                      ANALYIFISAND OPINIONS
      SimpleHealth:Narrow HealthcareBenehtsandHighFinancialRiskJorConsumers
      Simple Health prom isesconsum ersa low-cost,com prehensive health plan.ln reality,Sim ple
      Health sells apackage ofproducts,nam ely membership in two associations- theN ational
      CongressofEmployers(NCE)andtheM ed-senseGtlaranteeAssociation - aswellasamedical
      discountplan.Eithertogetherorseparate,these prodtlctsdo notam ountto a com prehensive
      health insurance plan.

      The Indem nity Plan
      V iathe N CE,Sim ple Health offersan A ssociation Health Plan thatisa Iim ited benefitindem nity
      planproductbundledwithAccidentalDeath& Dismemberment(AD&D)insurance.
      This indem nity plan productoffersextrem ely Iim ited benefits,both in term s ofcovered clinical
      servicesand products,in addition to providing lim ited coverage offinancialrisk.From the
      perspective ofcovered benefits,the Sim ple Health N CE A HP indem nity plan doesnotcover
      manyessentialbenefits(asdesignatedbytheACA),suchasprescriptiondrugcoverage,
      m aternity care,rehabilitative services,laboratory services,preventive clinicalservices,and
      inpatientpsychiatric coverage.

      Sim ple Health'sAH P indem nity plan,by itsvery design,provideslim ited financialbenefits.
      Sim ple Health'slim ited benefitplan,described asthe iiGrotlp Accidentand SicknessHospital
      lndem nity lnsurance''issued to theN ationalCongress ofEm ployers,confersthe fellowing
      indemnity benefitsforhealthcare services:4B
      * Hospitalcare at$loo/day,maxim um 30dayspercoverageyear(exclusiveofobservation
        careoflessthan 20hotlrsduration)
      @ Primary careand Specialty Careat$5(,/day,maximum 3dayspercovered year49
      * Emergency room at$50/day,withonedayofcoverageperyear
      Based upon the described services,the m axim tlm benefitprovided forinpatienthospital,
      outpatientclinic,and emergencyroom careis$3,200annuallyperbeneficiary.There isno
      coverage forpharm acetlticalproducts,diagnostic labs,orim aging tests.

      Thisleavesthe consum erexposed to signilGcantfinancialrisk,explored in thesubsequent
      examples.M edicare pricesare com m only used asa conservative reference pricesfbrhealthcare
      servicesfinancialcom parisons,asthe M edicare program covers 59 m illion Am ericans
      (commercialpricesaretypicallyhigher).l'lospitalizationsarepaidforunderanepisode-based
      prospectivepaymentsystem,called adiagl nosis-related group(DRG).W hatfollowsisthe

      48M illerAttachm entD jpage 3.
      49Note thatSimple Health definesprim ary care physician as a generalpractitioner, O B/G YN ,
      osteopath,orinternist.See M illerAttachm entD,page 9.
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 19 of
                                      130
                                                                                                  PX 23
                                                                                           Page 18of199



      averagecostnationwidethatM edicarepaid hosgitalsforhospitalizations(exclusiveofconstlmer
      responsibility)forcommonmedicalconditions:lo
          @ Appendicitis:$5,678.7751
             H eartattack resulting in the need fbra cardiac catheterization and subseqtlentcoronary
             artery bypassgraftsurgery'
                                      .$29,431.4952
          * Pneumoniaresulting in sepsisrequiring hospitalization:$8,305.6753
      W ith amaximum benefitof$3,000 forinpatientcareaconsumerwould beexposed to significant
      financialrisk,and be both responsible forI
                                               ghetraditionalhospitalcom ponentofcar'
                                                                                    ain addition
      to theconsumercomponent.UndertheSirnpleHealth plan,theconsumerwould bear$3,000less
      thantheabovehospitalcomponentofcharges,inadditiontotheconsumercomponent(e.g.for
      cardiacsurgery,thepatientwould faceabillofatleast$26,431.49).M oreover,theconsumer
      could only receivethem aximtlm $3,000 benefitifheorshereceived 30daysofinpatientcare,a
      scenario thatwould alm ostcertainly resultin the constlm erincurring significantly higherthan
      average costs. ln com parison,m ostcom prehensive orm edicalservice plansw ith an annual
      deductibleof$3,000orlesswould besuperior,astheywould exposethepatientto farless
      financialrisk,despite co-insurance and co..pays.

      The sam e principlesapply to routine outpatientcare'
                                                         .54
         * New patient30m invisitwithan endocrinologist'
                                                       .$l09.46 55
         @ Return patient25minvisitwith primary carephysician:$108.7456
      Sim ple Health's indem nity productwould only coverS50perv/5'//,and a m axim um ofthree
      visitsperyear,leaving theconsumerrespctnsible for$50to $60ofadditionalcostfbreachvisit
      and the entire costofany visitsbeyond thethree.M ostexchangeplanswould covertheservice
      forantmlimitednttmbernfoutpatientct-
                                         /rti
                                            rvisits,withconsumersbeingresponsiblefor
      frequentlya$20or$30 copay.


      50Thisrepresentsthe acttlalaverage paym entm ade in 2016 nationwide by the M edicare program
      to the paid the hospital,and doesnotinclude the beneficiary co-paymentordedtlctible am ount.
      Thus,theseare underestim atesofthe costconsumerswould face.This isavailable asthe M S-
      DRG Stlm m ary Table,available at:https:/l
                                               /ww .cm s.gov/Research-statistics-D ata.-and-
      System s/sutistics-Trends-and-Repods/M lltdicare-provider-charue-Datilnpatientzol6.htm l
      A ccessed Septem ber16,20l8.
      51DRG 343 - Appendectom y w ithotltconlplicated principaldiagnosisw ithotltcomplication,
      comorbidity,ormajorcomplicationofcorl
                                          norbidity(i.e.anuncomplicatedappendectomy)
      52DRG 234-CoronaryBypasswithcardiaccatheterizationwithokltmajorcomplillationor
      com orbidity
      53DRG l78 - Respiratory infections and intlam m ationsw ith com plication orcomorbidity
      54M edicare pricespaid by the governm entto providersare frequently lowerthan the com mercial
      insurance pricespaid by health plansto prl
                                               aviders.Thus,lused the M edicare fee schedule asa
      conservative estim ate.See,Centers forM edicare & M edicaid Services Physician Fee Schedule
      Look-upTool(2017calendaryear),availableat:httns'
                                                     .//-          .cms.cov/apns/phvsiclian-fee-
      schedule/searci search-criteria.aspx Accessed Septem ber l6,20l8
      55cpT code 99203:new patientvisit, 30 rninutesduration,nati  onalaverageprice(non-facility)
      56cPT code 99214:established patientvisit, 25m i  nutesduration,nationalaverageprice(non-
      facility
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 20 of
                                      130
                                                                                                  PX 23
                                                                                           Page 19of199



      Critically,constlmers are Ieftentirely exposed to the costofpharm aceuticals,diagnostic labs,
      and im aging studiesunderthe Sim ple Health Plan.The follow ing are som e com m only ordered
      im aging tests:
         @ MRlofkneewithintravenotlscontrast(e.g.afterakneeinjury):$384.185?
         * ChestX-ray,z-view (e.g.forshortllessofbreath):$28.3558
           CT Chestw'ith intravenouscontrast(e.g.ifpreviouschestx-rayhasan abnormalfinding):
             $386 l659

      Thepolicy coversthe insured,spouseunder65yearsofage,and dependentchildren(if
      application and prem ium arereceived forthelattertwo).M ultipleexclusionsapply,however,
      including pregnancy,pre-existing conditions(forl2months),and otherpre-specified medical
      events.60

      The policy uses a lim ited definition ofincluded providers.Providerscovered incltlde doctorsor
      physicians who are'ilegally qualified pracl.itionerofthe healing artsacting w ithin the scope of
      hisorherlicense.'-6lA prim ary care physician isdefined asa covered person'sbûgeneral
      practitioner,O B/GYN ,osteopath,and internist.''tizThisspecifically excltldes m id-level
      practitioners,ornurse practitionersand physician assistants,an im portantand grow ing m arket
      forprim ary'care services'.in 20l7,there w erean estim ated l50,000 fam ily m edicine ntlrse
      practitionersnationw ide.63The policy alsc.excludeschiropractic coverage, as Sûm anipulationsof
      the m usculoskeletalsystem '-are notcovered.64

      Hospitalcoverage isdefined as a short-tenn,acute generalhospital.The policy specifically
      excludesallacute inpatientrehabilitation hospitals,psychiatric hospitals.and long-term acute
      carehospitals(LTACs).65Thisexcludes 1.
                                           ,l78 inpatientrehabilitation facilities,411long-term
      acutecare hospitals,6Band num erouspsyclliatric hospitalsin the United States, which serve as
      crucialsitesofcareforhtlndredsofthotlsandsofpatientsannually.W hile itcoverscare in
      hospitalintensivecareunits(lCUs),itspecifically excludesstep-downorprogressivecare
      units,67which are a generally accepted levelofinpatientcare between lCU and generalinpatient
      m edicalwards.


      57CPT code73722:M RIjointoflowerexrrem itywith dye
      58CPT code 71020:Chestx-ray, z-view frontaland lateral
      59cp7-code 71275:CT angiography chest
      60M illerAttachm entD , page 1l.
      61M illerAttachm entD , page4.
      62M illerAtlachm entD . Page 9
      63CIN P Facts.''AmericanAssociati  onqfkNifré'cPractitionel-s.March l6,2018:Availableat:
      hupsr//- -aanp.org/im ages/docum ents/apbout-nps/npfacts.pdfAccessed July 22,2018.
      64M illerA ttachm entD , page ll.
      65M illerA ttachm entD , page 5.
      66çklune 20l8 Data Book, Section 8:Post-acute care,Skilled nursing facilities,Hom e health
      selwices,Inpatientrehabilitation facilities,Long-term care hospitals.''M edicare Payment
      AdvisoryCommissionJune2018.Availableat:http://w w.medpac.gov/docs/defaut-
      source/data-book/iunl8 databooksecs sec.pdo sfvrsn=o Accessed July 28,20l8
      67M illerA ttachm entD ,--page 5.
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 21 of
                                      130
                                                                                               PX 23
                                                                                         Page20of199




      Newborn children arecovered automatically as a dependentfrom them om entoflive birth,and
      the policy includescoverage forûkthe necessary care and treatm entofm edically diagnosed
      congenitaldefects,birth abnorm alities,an(,
                                                lprematurityi''t'8how ever, there isno mention of
      coverage forroutine pediatriccare such aswell-children visitsand childhood imm unizations.

      ln a bundling atypicalforhealth plan products,thisA HP indem nity productforhealthcare
      services and pharm aceuticalproductbenefitsis also packaged w ith accidentaldeatlz&
      dismembermentinsurancewithcoverageat$10,000forthe insured,50% forspouse,25% for
      childtren),underwritten byAmerican FinancialSecurity Life lnsuranceCompany.t'
                                                                                  gThisisnota
      healthcare-related product.

      W hile atvariouspoints in the docum ents provided to consum ersafterthe sale,Sim ple Health
      describestheirhealth plan productasan indem nity plan thatprovidesa fixed benefitam ountfor
      a covered service,o no explanation isprovided thatcom paresthisprodtlctto traditional,
      com prehensive health insurance.lndem nity plans are tlncom m on,representing lessthan 1% of
      the m arketplace foremployer-sponsored illsurance,are notpartofthe governm ent-sponsored
      M edicare orM edicaid m arkets,norarethey exchange plan prodtlcts.

      The M edicalDiscountPlan
      W hileinconjunctionwiththesetwoassociationmemberships,consumersreceiveavarietyof
      discountmedicalservicesand pharm acy rnem berships,these are notinsurance,asthey are not
      risk-bearing.Discountm em bershipsdo notguarantee coverage ofm edicalselwicesor
      phanmaceuticalproducts,ratherthey serve asab:buyer'sclub''akin to a grocery store saverscard
      (notingthattheIatterisfrequentlytiedtoaspecificcorporatechain).lam unawareinallmy
      yearsofpracticing medicine,regulation,and health insurance ofdiscountm em berships like the
      onessold by Sim ple Hea1th playing any significantrole in the provision ofhealthcare.


      SimpleHealth:Di
                    fferencesBetweenL
                                    q'
                                     ('
                                      ?/t?A'Pitch:JnJProductsSold
      In allfoursalescallsthatlreview ed,Sim ple Health telemarketers insistthatthey are offering
      tcfullinsurance''butnotûïmajormedical.''Specifically,theyinsistthattheymustdescribeitasa
      Iim ited plan only ''because itdoesn'tcoverany type ofdrtlg abuse rehab oralcoholrehab''i.e.
      theirproductdoesnotcoverinpatientpsychiatry services,stlbstance abtlse rehab services-7lor
      m aternity services.72.73Telem arketersalso claim thatthey are notoffering m edicalordiscount
      phannacy plans,even when directly qtlestioned on thispoint.74'75,76Consum ersare assured that


      68M illerAttachm entD , page 7.
      69M illerAttachm entK
      70M illerAttachm entL, page 22.
      71M illerA ttachm entE, page 8
      72M illerAttachm entF, page 30
      73M illerAttachm entG , page 15
      74M illerAttachm entE , page 5
      75M illerAttachm entF, page 30
      76M illerAttachm entG , page 27
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 22 of
                                      130
                                                                                                 PX 23
                                                                                          Page 21of199



      physician visits,lab and blood work,prescription drugs,m edicalselwices,surgicalservices,and
      hospitalservicesare covered,77and in som e casesaretold thattcyou w illneverpay m orethan
      $50to seeadoctor.'r7SAgentsalso notethatpre-existing conditionsare covered aftera lz-month
      waiting period,'
                     /galbeitwith unclearrules I
                                               ?
                                               .orexceptions,w ith one child'spre-existing condition
      being covered asitwaspresentforatleasttw o years.Fo

      In each call:Sim ple Health telem arketershave described the plan as a broad PPO
      network81,82.83,84w ith som etelem arketersnoting thatitincludes900,000 physiciansBswhile
      othersnotethatitincludes allphysicians il1the U.S.86

      W ith respectto the consum er'sfinancialresponsibility,telem arketersprom ised no lifetim e
      spending cap on coverage,B7no deductib1e,F8'89,90.9land low-costprescription drug coverage.
      Specifically,telemarketersprom ised brantled drug coverageat$35or$50 perprescription,and
      genericsat$4- $8 or$4 - $12 perprescription.9:593,94consumerswere also prom isedthattheir
      prem ium swould neverincrease,gsand in som e cases, Simple Health telem arketershave stated
      thatthe plan hasfirstdollarcoverageg6, with aû IPPO networkgthatltakescareoftheentirebill.
      They reprice thatand then they send yotlv/hatthey callthe cash benefitto covertherest...Y otl
      neverpay anything.''g;A sum mary ofsom eofthe prom ised benefits compared to tie actual
      coverage provided isdisplayed in the follow ing table.




      11M illerAttachm entG , page 12
      78M illerAttachm entF, page 14
      79M illerAttachm entE, page 4
      80M illerAttachm entE, page 4
      81M illerAttachm entE, page 3
      82M illerAttachm entF, page 10
      83M illerAtlachm entE, page 4
      84M illerAttachm entG , page 1l
      85M illerAttachm entG , page ll
      86M illerAttachm entE , page 4
      87M illerAttachm entE , page 8
      88M illerAttachm entE, page 8
      89M illerAttachmentF, page 1l
      90M illerAttachmentJ, page 3
      91M illerAttachmentG , page 13
      92M illerAttachmentE , page 5
      93M illerAttachmentF, page 15
      94M illerAttachmentG , page 22
      95M illerAttachmentE , page 9
      96Firstdollarcoverage isan insurancepoli kcy feature thatprovidesfullcoverage forthe entire
      value ofa lossw ithouta deductible.ltis nata com m on feature ofhealth insurance products.
      97M illerA ttachmentF, page 14
                                                    21
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 23 of
                                      130
                                                                                                           PX 23
                                                                                                    Page22 of199



                         * .      . 4 j . ..                                z.       .   . . . ..

       Doaors'v/s/tç.
                    'Consumerpaysnomore than$l
                                             50perday          -fonsumerpays#J/costminus$50perday
                                                                                 .
                                                               -
                                                                Maxlmum of3days/year
       Prescrlption drugs:                                     -
                                                                Discountplan i.e.buyer'sclubfor
       -
           Generia:$4-Slz/prescription                         pharm aceuticals
       -
           Brandedl$30orsso/prescriptlon
       Zerodeductiblewith noplanIimkson usage                  -
                                                                   MultipleannualIimits(e.g.30maximum
                                                               hospi
                                                                   taldays,3outpatientclini
                                                                                          i
                                                                                          cvùlts,1ER
                                                               day,etc-)
       Entire billiscoveredbyre-pricingand acash benefit       -tim ited indemnitybenefitscoverasm all
                                                               portionofhospitalbill
       Prem ium sw illneverincrease                            Notspecihed i
                                                                           n contract

                             Figure 4:Sim pleH ealth A HP lndem nity Plan Benefits

      Consumersare prom ised coverage ofm edicalservices,prescription drugs,zero detluctible with
      no usage lim its,and no increase in prem ium.Prescription drugsare said to have copaysvarying
      from $4to $50dependingupon theclass,andphysicianvisitsareprom ised to costnomorethan
      $50.Theactualcoverage providedbythe'    SimpleHealthAHP lndemnity plan isfardifferent.
      lnstead ofcoveringphysician clinicvisitsforno morethan $50 pervisit,theSimpleHealth Plan
      insteadreimbursestheconsumer$50pervisit- theexactopposite.M oreover,theplan limits
      reimbursementtojustthreevisitsperyearbetweenprimaryandspecialtycarecombined.
      Prescriptiondrtlg coveragewith $4- 50perprescription ispromised.whiletheplanactually
      offersno pharm aceuticalcoverage and instead providesm em bership in a discountclub,which is
      notaform ofinstlrance.Sim ple Health telem arketersfurtherprom ise thatthere is no lim iton
      plan usage,while in actuality'the plan policy hasstrictlim itsofplan usage,such asproviding an
      indemnitybenefitforoneemergencyroonlvisitannually,with only$50ofcoverageprovided.
      Additionally,Sim ple Health telem arketersprom isethatthe entire billis covered,while instead
      the proffered plan provides lim ited indem llity benefits,w hich as dem onstrated by m ultiple
      examplesearlierin this report,covera sm allportion ofactualm edicalexpenses.

      Based tlpon the described services,the m axim um benet'
                                                            itunderthe Sim ple HeaIth ,4HP
      Indem nity Plan provided forinpatienthospital,outpatientclinic,and em ergency'room care is
      $3,200 annually perbeneficiary.Thismaximum can onlyberealized ifthebeneficiary is
      hospitalized foratIeast30 daysand incursthe stlbstantialcosts associated w ith such prolonged
      medicalcare- coststhatwouldundoubtedlygreatly exceed $3,200.Thereisno coveragefor
      pharm aceuticalprodtlcts,diagnostic labs,orim aging tests.

      Despite these differences,telem arketerscontinually reassured consum ersthatkcthisis nota
      discountplan.lt'sa health insurance and it'sa PPO you can choose any doctor.''g'ln the m iddle
      ofa verification process,a constlm erbecaneconfused and wastransferred back to a
      telem arketer.W hen the consum erstated tl-latthey did notw anta discountplan thetelem arketer
      reassured them :

      98M illerA ttachm entF, Page 33
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 24 of
                                      130
                                                                                                PX 23
                                                                                         Page23 of199




             ''JQ5'
                  ,this1
                       .%-de/nitelyhealthd/l-
                                            çôrtzzkcc.AWw -nt?u'y'
                                                                 t?1/willhearthatit'
                                                                                   snotazz7t-
                                                                                            /
                                                                                            -/tpr
             medical.It'
                       snotconsidered mqjormedicalAcct-
                                                      /l/s'
                                                          tritJöé'.
                                                                  snotcoverr/?t7/crlvï/y,mental
             healthtprsubstanceabuse.Abw,i  fvt?l/requireanythingforthat,thenit1f/tl?//lnotbe
             covered.Outsideofthat,it%b'illbecovered 100%.foranyother/5'5'l/c-
                                                                             &.This. f
                                                                                     ,
                                                                                     5'ahealth
             jnslfrtznc:plan.''99

      Based on them aterialssentto thisconsum erafterthe transaction,this statem entfrom the Sim ple
      Health telem arketerisuntrue,asthe Sim pleHealth plan doesnotcoverm ultiple so-called
      tiEssentialHealth Benefits.''Brietly,EssentialHealth Benefits(EHBs)arerequired coverage
      com ponentsofproducts sold by health plansthatofferproductson insuranceexchangesand in
      the individualinstlrance m arket.The ACA defined EHBSIOOspecifically to ensure comparability
      ofindividualplan productsto employer-sponsored insurance,in orderto ensure adequate
      coverage ofm edicalproductsand servicesand facilitateconsum erhealth insurance literacy.
      EHBSare generally regarded asan im portantconsumerprotection m echanism ,asNvhen
      consum erspurchase exchange plan prodtlcts,they can be certain thatEHBSare covered,w ith
      varying levelsofconstlm erfinancialresponsibility.

      The Sim ple Health A HP lndem nity Plan only cokersonly three often essentialhealth benefits,
      rem ainssilenton a fourth,partially coverstwo others,and doesnotcoverfouressentialhealth
      benefits(seetablebelow).




      99M illerA ttachm entG , Pages69 -71
      100ppA cA , subtitle D,Pal4 1,Sec.1302.
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 25 of
                                      130
                                                                                                PX 23
                                                                                        Page 24 of199




                                                                     # *   *




          1.Ambulatorypatientservices             -consumerpaysfullcostminus$50/visit
                                                  -
                                                   Maximum of3Days/year(Primary11.
                                                  Specialty)
          2.Emergencyservices                     -consumerpaysfullcostminus$50/visit
                                                  -
                                                   1Day/year
          3.Hospitalization                       -
                                                   consumerpaysfullcostminus$100/Day
                                                  -
                                                   Maximum of30Days/year
          4.M aternity and newborn care           -M aternity care notcovered
                                                  -
                                                   New born coverage forcongenitaldefectsas
                                                  perabove
          5.M entnlhealth.substance use         -
                                                  lnpatientm entalhealth care notcovered
          d/-
            çdrderservices.including behavioral outpatientm entalhealthcare asper
                                                -


          health treatm ent                     am bulatory services
          6.Prescription drugs                    -
                                                      No coverage
                                                  (Discountprogram onl
                                                                     y)
         7.Rehabilitative und habilitative        -   No coverage
         sew /'
              ces ond devices                     (Discountprogram onl
                                                                     y)
          8,Lnboratoryservices                    -   No coverage
                                                  (Discountprogram onl
                                                                     y)
         9.Preventfve,wellnen services,           -   No coverage
         chronk disease J'
                         ncntzgezrlerlt           (Discountprogram onl
                                                                     y)
         10.Pedictricservices,including oro/      -   Notspecified
         and vision care
        Figure 5:Sim ple H eaIth AH P lndem nity Plan's Coverage ofEssentialH eaIth Benefits


      The Sim ple Health telem arketerstated,wlitisnotconsidered an A ftbrdable Care Actplan because
      itdoesnotcoverm aternity,m entalhealth,orsubstance abuse.''l01Again, asthe above table
      dem onstratesthissignificantly understatesthereasonswhy the plan isnotAcA-com pliant:the
      Sim ple Health plan offersno prescription drugrlaboratory,preventive,orrehabilitative service
      coverage.




      101M illerA ttachm entG , Pages71- 72
                                                      24
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 26 of
                                      130
                                                                                                 PX 23
                                                                                          Page25 of199



      Simple H ealth:fftpw DoesItCompare to L'  kchange rrtpll/c'/x.
                                                                   '
                                                                   ?
      ln orderto betterdem onstratethe specifics ofSimple Health'sbundled package of benefitplans
      and discountm em berships,lcom pared the' m to plan prodtlctsavailable from private insurers
      through governm ent-sponsored exchanges forthe same constlm ers.

      lnthefirstcase,afam ilyoffourwith ahusband andwife,aged27,and twodaughters(3 and 5
      )'earsofage)located inChicago,lllinois102isIookingfornew insuranceasthey aregoingtolose
      theirinsurancein aweek.103Utilizing a2016 averageincomeof$60,960forlllinois,l04intlation-
      adjustedforwardtwoyearsat2% perannum yieldsanincomeof$63,422.78.Onthelllinois
      health insuranceexchange,thisresultsin apremium tax creditlosof$233.12 perm()nth.106Prices
      listed in plansbelow notetheprice both w ith and w ithoutthe subsidy,noting thatthe constlm er
      w ould bearthe price with the subsidy.The desired pediatric endocrinologistforthe fam ily's
      diabeticdaughterislocatedatLurieChildren'sHospital(partofNorthwesternHealthcare),
      JenniferL.M iller,M D,and isnotincluded in any exchange plan asan in-network provider.

      Lossofinstlrance isa qualifying eventfora specialenrollm entperiod,allow ing the constlm erto
      purchase plan productsoutside ofthe tlsual,standard annklalenrollm entperiod.Searching in the
      lllinoishealth insurance exchange y'ielded 26 plans,with a subsidized monthly prernium ranging
      from $266.80to $716.92.Oftheexchangeplans,21were HM O plansand5 wereF'PO plans.
      Theconsumerhad expressedawish to pa)between $300and $350 monthly,107and thuslpicked
      acheaper(Bronze)andmoreexpensive(S:  .
                                           ilver)plantocomparetotheSimpleHealthAHP
      indemnity plan.FortheBronzeplan,lselectedthe'CcignaConnect7150'9(Plan ID
      5388211.0040009),with amonthlypremium of$266.80.Foraslightlymoreexpensive
      comparison,1selected a Silverplan,sponsored by BCBS ofIllinois-'CBlue Foctlscare Silver


      102M illerAttachm entM , page2 - 3' ,M ille'rAttachm entE,page 2.
      103M illerAttachm entM , page 2.
      104G uzm an G .G .çtllousehold lncom e:2016 A merican Com m tlnity Survey Briefs.''U .S.Census
      Bureau,September 20l7.See Table lon page 3.
      105The federalgovernm entprovidesatax creditto help pay health insurance prem itlm sfor
      consum erspurchasing coverage on the Exchanges.The sizeofthe prem ium creditistied to
      fam ilysizeand sliding scale(100- 400% l
                                             :
                                             )fthefederalpoverty level).Consumerscan chooseto
      have the tax benetstpaid to the instlrance com pany to lowertheiroutofpocketexpenseforthe
      m onthly prem itlm or,alternatively,claim tbe creditatthe end ofthe yeartlpon filing theirtax
      return.A moredetailedexplanation isavailableat'louestionsandAnswersonthePremium Tax
      Credit'-lnternalRevenue Service.2018.A vailable at:https' .//w w .irs.cov/affordable-care-
      acvindividuals-and-fam ilies/guestions-andr
                                                -answ ers-on-the-prem ium-tax-creditaccessed
      Septemberl6,20l8oriûHea1th lnsurancePrem ium Tax Credits.''FederalRegister77(100);M ay
      23,2012:30377-30399.Availableat:https;//> w.> o.gov/fdsys/pkWFR-20l2-05-x
                                                                              '!3/pdf/2012-
      12421.pdfAccessed Septem ber l6,20l8/
      106Ifweadjustedfortheaverageexpecteddurationofunemployment,thefamilypremium
      subsidy would be higherasthe expected irlcom e would be lower.Thiswould m ake richer
      exchange planseven cheaperforthe consum er'sfam ily.How ever,lwasconservative and
      assum ed thathisw ife could eithersupplernentorcom pletely replace his lostincom eand thus
      m aintain household income.
      107M illerAttachm entM , page 2
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 27 of
                                      130
                                                                                                             PX 23
                                                                                                     Page 26 of199



      2107'(PlanID 3609611-,1000008),withamonthly premium of$440.84.A tableoffinancial
      responsibilities,displayed earlierin thisrepol't,isreproduced again below forconvenience.

                                       #   ..   .. .                 w   . .   :   .            .   @... @   .




       Deductible-lndividual $0                             $7,150                     $3,750
       Oeductible-Fam ily      $0                           $14,300                    $11,250
       Annualout-of-pocket     None                         $7,350                     $7,350
       maximum -Individual
       Annualout-of-pocket     None                         $14,7*                     14,7œ
       maxim um -Fam ily
       Referralrequired for    No                       Yes                            Yes
       specialtycare?
       Pre-existingcondition   lyear                        None                       None
       exclusion
       Skilled nursing care    No EoW rage                  50% coinsurance            $500/day
       ladlity

       M onthl,a em zvm              $216.99              $266.8             $2140.84
                               ($341.99,firstmonth) ($499,
                                                         92w/osubsidy) ($673.96w/osubsidy)
         Figure 6:FinancialResponsibility forConsum ersw ith Sim ple H eaIth Indem nity Plan
                     VersusExchangeProducts(Fam ily ofFourin Chicago,lllinois)
      Simple Health'splan exposesconsum ersto fargreaterfinancialrisk forreceiving healthcare.
      The lack ofdeductible ism isleading,asthe Sim ple Hea1th plan offers no lim itation on anntlal
      out-of-pocketexpenditures,leaving constlm ersw ith the risk ofrtlnasvay m edicalexpenditures.
      Additionally,the Sim ple Health plan excltldescoverage ofpre-existing conditions fora year,and
      hasnocoverageofskillednursing carefacility careISNFI.Thiscan be acriticaldriverof
      runaway m edicalexpenditures,asaftera surgicalprocedure ora prolonged hospitalstay,m any
      patientsrequired SN F care.

      W hen comparing the essentialhealth benefitsm andated by the ACA,Sim ple Health'splan
      com es up short.A table ofproffered benefits,displayed earlierin this report,isreproduced again
      below forconvenience.




                                                       26
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 28 of
                                      130
                                            s ,z
                          x
                          *                 4 E
                            2 4            -* :
                        u :Q te                                              1-k
                                                                               ..
                                                                                Il
                                                                                 0z.
                        j->:x
                        .   *j
                            -
                                                                             a1
                                                                             4!4
                                                                               ;y.jkj
                                                                                             -

                        %d
                        <        <
                                 %
                        X                v                                   1
                        t
                        ..
                        .
                         j)
                          !I.'
                             !
                             E                                            o!'#
                                                                         l!t
                                                                         .   *j1
O
                        z%: !                                    (1t ! @
                                                                       L).;
                                                                         j4    o

                                 jsj
                                                                             ,
X
:L                                                               tç ax7 j'
                                                                  )4!     4
                                                                          R
                                     !                               i '    v
                            ! &!                        kj
                                                        'jj
                                                          ;
                                                          !!
                                                           :
                                                           1                         j '
                                                                                       E < '!
                                                                                     !i* t.
                                                                                          :
                                                                                          pxQ
                                                                                            z            -
                            4
                            ; e
                              !!=
                              k k-
                                                        !                            z.
                                                                                      srs'
                                                                                         à4 à
                            K.
                                                             J1 js
                                                            I'   hw
                                                                  1
                                                                  .
                                                                  ?
                                                                  2..
                                                                    .j
                                                                     qa..
                                                                        j=j      '
                                                                                                 .



                                                        I:.
                                                          1
                        114 j                               <t                       le
                                                                                     8
                                                                                     -
                                                                                      t1
                                                                                         4 ;
                        1l
                         -),                            -
                                                            Ijf
                                                              .                          2 E.
                                                                                         ,  f
                         1,!j:
                             j                          ,
                                                            Hj'
                                                              !.
                                                            141                      j
                                                                                     g
                                                                                         *
                                                                                         p'
                                                                                          11
                                                                                           -1.
                                                                                       -z u- z.2
                            !        i
                                                        I 1                          .,   ,


                                     I                  l-
                                                         ..:                         ll! @1
                            1                           -i;  ,
                                                                 -
                                                                                     .
                                                                                         j.
                                                                                          &,j.
                                                                                             y
                                                                                         '!!T !@
                            1
                                     ''
                                      !
                                         'R             1:
                                                         ,11
                                                        v;4A                         t
                                                                                         g-
                                                                                          ! I: -
                                                                                               j
                                                                                     ? eu * A 'F $.
                                                                                     hb:t
                                                                                        l
                                         1à.
                                           !            II-i                         @ s a.
                         l           * i:I 'at
                                             k. .
                                                                                     g
                                                                                     &
                                                                                     .
                                                                                      .atR
                                                                                         ,!
                                                                                          o
                                     ! 1sr a@:          -
                                              x1 1Q&kck.è
                                                                 -                   -


                         l           1 1.1! 1@x'
                                               t, !E4t.t
                                     tp 1l1
                                     I                  !L!1.
                                                        .   J                        % :E.sxt.
                                        zx                                           @ u& .t 1
                         y 1
                         1!   *<
                              I                         V )
                                                        :
                            >
                            l !a
                               !                        !z'lI lwh!,
                                                                  r1
                         ll
                          t 'l                              zj - , a
                                                              '
                                                              - E.
                                                                 2jzé
                                          u,                !.
                                                             4..
                                                               ,
                            z
                             !
                             a I)i1                     IIa:
                                                           !j
                                                         E :%.j.      .
                                                                        .
                                                                         j v             t.
                                                                                          !o ij
                                                                                                     .
                                                                                                         .


                                     !mIi               '3
                                                         , L
                                                           !I i.! % E2 T L                                   >
                                                        : 11 8t z 1
                            I 3.1:
                                >                       ;.11,!
                                                        '
                            >
                            jj
                             -l-u
                                )jv                     jI
                                                        !*t
                                                          .j)
                                                                 ,
                                                                                     j4
                                                                                      h1
                                                                                       #.l:1
                                                                                     l uaI
                                  jjtj
                                     .,, - .g,:
                                                        !
                                                        -)jl                         akz
                                                                                       #:.
                                                                                         ! :0
                                                                                         .  ig s
                                                                                             .

                                 !i1,j                      a:# !t
                                                                 ulIl:!!:
                                     -' !                                            lïjI
                                 ll 1
                                 -4
                                 I-f
                                   :
                                    ':
                                     j
                                         Rlj
                                          i
                                         i.
                                            I                                        1ol:
                                                                                     -
                                                                                        !-'..
                         .
                                  !
                                 g.a
                                   4s
                                     s j
                                     îv >!k
                                         .!
                                          - ,
                                                                                     z'l!
                                                                                     !     !!
                                                                                        = .:
                                 V Rw ..j               %:i
                                                         = w                         vx .
                                                                                        : !.
                                                                                           !
                                 -d
                                 Q w      -
                                          z
                                          ,. .
                                             g :.e                                   8'      t
                                 &%
                                 t'xxzo .!   v.q .
                                                 E  .
                                                    j                                tq&s
                                                                                        ,g
                                                                                           a
                                                                                           . s
                                                                                             j       .

                                 :W:c:? u& eo.-Jâ .z.':F
                                                       b
                                                                     .               &,s z
                                                                                     . u (,j .
                                                                                             8
                                  :t.
                                  o :wj
                                      e o
                                 E .c:o glu, !
                                             4,!.j jz
                                                .    tje'
                                                        :gsj
                                 tsx
                                   a>
                                    ;(
                                     p
                                     !.
                                      g vgc.
                                           j,j,!.j j. jgs
                                                    -   .jy
                                      2
                                      œ             i                                                I
                                      o a.r                 >T                                   â. r .
                                      ; 1#                  K V                                      E 4?
                                                                                                     J
                                                                                                     *
                                      a œ <                 =
                                                            . 2                                      g 2C
                                                            eE                                   f
                                      >         I
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 29 of
                a
                e                     130
                                       2
                                       s    -
              1 %
                Q
                w 'î
              Q % te
                                                                                *
                                                                                M
                                                                                *8
                                                                                * c
                                                                                              =
                                                                                               I
                                                                                              om*
                                                                                >. o           o u
                                                                                * K 2.'r *
              1.x
                :
                .
                  à
                  x
                  .                                                             mo    +> >
                                                                                 * lD 6
                                                                                      ag
               *        P                                                       Z 2* r o -
                                                                                9 u *+ #
                                                                                 D
              N
              >
              '1! i : l
                      o'                                                    6 * u
                                                                            .
                                                                            œo
                                                                            Q t <o
                                                                                                *
                                                                                                t
              tq
              ! :;
                 >k!! j                                                     o.
                                                                            - r
                                                                              *x   5 wœ
                                                                                m -1  = wg
QJ            *     :u                                                      jœ
                                                                             *Ou..
                                                                                 Q Z;
                                                                                   >.
                                                                                    -
(U
(1.                <r-I                                                     o: *
                                                                               x xu mo = y
                            E              o         Q u                       R      Q
                                           >                                   0
               k! :!
                   2                       o    # t*                                 .# : k v
                                           t
                                           x.Q..+z                             0.
                                           u     w*                            :a     +a. e* m 2
                                                                                   Q'.f o .  ' o
               %1 kk-
               )  !
                  a=
                   !4                      E xQ m Y m
                                           -
                                           >
                                           Q
                                             8t om*
                                           o = =o o
                                                    t
                                                    a
                                                  u =
                                                    o                          o
                                                                                E x= r9 y'r: .K
                                                                               >. a Y * Y o
                                                                                c= =o ag.    gz
                        6E o               M2 = r=                             V 2 '*  ot  c:'
                                                                                             *
                                                                                             o*r
                                           = 2 -                                 = z@o
              *1                           s; m .
                                                *
                                                t                                x
                                                                                    ë=Id*.
                                                                                    i
                                                                                           *
                                           k'=1 **
              y
              11
               '
               z
               *A
                w:l                        w
                                           Q'=o.Pm
                                           u
                                                = .
                                                                                    c * s
                                                                                    u= *
                ! :)                       lC u:
                                            *o
                                            o
                                               S
                                               e
                                               >.8 r                              O
                                                                                  oœ
                                                                                     o 'r
                                                                                    l-  umP
                                                                                    D Ci t
                                                                                                .


              1: !ls                        Q x I =o
                                           dl vol
                                                                                  r
                                                                                 ?o 11    =
                                                                                           D
                                                 - r*                               o
                                                                                    w ..*
                                                                                        , =œ
                                              %GQ
                                                u.
                                                 =
                                                 tp     1
                                                        c)
                                                                                    w
                                                                                   <Q
                                                                                    w.
                                                                                         u g  Q Q
                                                                                                w.
                                                                                                                =o     1
                                                                                                                       c
                l           t
                            u
                            a
                            e
                            a
                            e
                                           vj. r
                                           >
                                           t
                                           ::9.s >
                                           o. o.
                                                  G
                                                  e:= u..
                                                  qs
                                                   w=* 9?
                                                  o. t:
                                                         ;u                      o I
                                                                                 >.
                                                                                 *w      t: -
                                                                                    : w9 4  ,
                                                                                            a
                                                                                            0j
                                                                                 o. o.'= =. = =
                                                                                                                %-
                                                                                                                 m z. .c
                                                                                                                 >
                                                                                                                 *.a Af
                                                                                                                o..o    % u
                1
                j           d
                            w
                            n
                                           u '-
                                           @
                                           E *
                                              u
                                              w.  w
                                                  (p. u* +Q, t!- eql.9
                                                  c =w o.:   h o r4
                                           o w..D o o > ..- o t
                                             *  <
                                                                                 u
                                                                                 ïp 'b
                                                                                 E -
                                                                                     -' m
                                                                                        t: 'w
                                                                                        .s*
                                                                                 = w. u * j
                                                                                     o  w
                                                                                            w =u m
                                                                                            -
                                                                                            o ..o .
                                                                                                  .
                                                                                                   :
                                                                                                  .,
                                                                                                   -
                                                                                                   t
                                                                                                                ut
                                                                                                                *
                                                                                                                Ev
                                                                                                                  *x +
                                                                                                                  u
                                                                                                                     D'2-4t
                                                                                                                   ' o.
                                                                                                                     a
                                                                                                                           G) -
                                                                                                                              Q?
                                                                                                                       g.z o r9
                                                                                                                o o t rp t
                k
                            a
                            o
                            s t l
                                @
                                           w
                                           c x
                                           d o
                                                œo
                                             ru c
                                                 r.dw-.j1 x
                                                od '
                                                   o
                                                   k;u
                                                          .ov
                                                            c,wo.r
                                                                 oxo.'
                                                                     p
                                                                     rg -g:v
                                                                           c'.-. o t
                                                     # = o= o o co m * 3.o11#= f
                                                                                   eo n=
                            n
                            ) e            :m hô, tz= aj
                                                       ,aga! tp
                                                              .Nr
                                                                a
                                                                u.m
                                                                  kov
                                                                    mxmu.
                                                                        0n0.u,
                                                                             )a aq.j ag .
                                                                                        j
                    !                                u
                                                          *
                                                                                            = =
                                                     * k:                                   o c o
              *1
               >                x'   :               n
                                                     c m
                                                        o
                                                     * 0.
                                                                                          ,.m
                                                                                            e w*
                                                                                               * >
                                                                                                 t: o
                                                                                                 w  =
                                                                                                    *           -p
               %:           ': : u &.E
                                     : r.                                                   m o. ,v o
                                                                                            M
                                                                                                     .
                                                                                                                -d
                                ! 4 : *k. u wO k                                            u =ç Q'rp            o
                             !'           .' a c                                          -w? 8 r *Q :t         -<
                                                                                                                 .d
              z:            Z '.= :!' E
                                       *                                                        .
              :U
               Q                           Q2 w                                            O:m
                                                                                           c    j'
                                                                                             tj =  ua.
                                                                                                   .
                                                                                                   Q s ;o
                                                                                                     >
              >z
               e'            8g41Jal.
                                     :
                                     1 D
                                       v:  t: 'tJ o.
                                           r                                                    .j
                                                                                           c :3 tz * m tp
                                                                                                       c;
                             *     , 2 Q
                                       D   m =D .g                                         * =o o o
                                                                                                  u .
                                                                                                    t-
                                                                                                     ?&
                                                                                           c m ta s l
                                           '
                               c?.zE      r
                                          -    * <
                                           - = D                                          .         w-
                                                                                                    o :a.
                                                     <                                     +         r
                                           =
                                           D         *                                     œ         *s $
                                                                                                     t:     -
                                                                                          .t
                                           +.                                                       a o
              1
              l!        I                  >
                                                     * cu -
                                                     O    =
                                                                                           *
                                                                                           P
                                                                                           *
                                                                                                   f
                                                                                                   >. n.
                                                                                                   m. o
                                                                                                   0
                                                                                                           -g:
                                                                                                           -d
                        w >
                          :
                          8w
                           -!.
                                                     V >D t                                           ro    o
                    I                      k.        ;< a
                                                        w 3
                                                          =                               .2 . - --2 W     -V
                                           *         ul =- =
                                                           =                               4
                                                                                           J  E .= *  c: ;
                                                                                                         t  $
              !'
               t
               -
              lk
                        * j::
                        'A i:              E
                                           D
                                                     r
                                                     - ...
                                                     t  15
                                                           n
                                                           N
                                                                                           D
                                                                                           crt:z
                                                                                           t:.>
                                                                                                 toE' e!.>
                                                                                                      S  *:
                        1 .1::                       t: o to                               *  s: Rc. *u ov oc
                                                                                                            ,
                        : t6 a&            LJ        =+*: -u,
                                                          =o 2*
                                                              1
                                                              >                           -5 =o z  d o.  %:
                                                                                                .2. I E o =
                                                     L.                                    L.                                      &
                                           =
                                           >         œ 3 G'                                *
                        <RN:.C7
                        %#                 *         t
                                                     O ;t
                                                     .
                                                         Q.w.
                                                            !                              *
                                           >'        *
                                                     t   8  c                              *
                1       Em '$
                                           *
                                           u
                                                     $...c .:2
                                                     m%
                                                                                           = 1w
                                                                                           x
                                                                                           * = 'E
                                                                                          -c ..
                        ou w G u           *          J .9 'w                              = : o
                        f                  E         o :& =>
                2l       a.i
                           ->
                           E EI
                           .x .
                              2            D
                                           W         t: t n.
                                                     =
                                                                                           Q ;Q .<
                                                                                           rt o
                                                                                                 =
                        cx f
                        o   ;R             O         * 'UD m
                                                           >:                              c D;
                                                                                           m=
                                                     .=
                   9 ax,c!                           .s,r* %                              r  * *
                                                                                          - = I
                                                                                    v
                                                                                    xl    r
                                                                                          (p %' I
               :                           R     r=
               Q*. r
                   :ws
                     . m zl                qs o .= *
                                           c.+,+,4d
                                                                                    o,. +o, ..=
                                                                                    t
                                                                                    =    o.-1
                                                                                                  * =.
                                                                                              --.t*  ; 'p
               Ka  :'E    u:               E vo4
                                           *      tm2                               tp =          o .S -d
                                                                                                        o
               :   E-                                                               E v të ED:.9 .z
                     :&.2 o
                                                m u
               :   o
                   :      Eœ               Do
                                           E                                        o
                                                                                    m
                                                                                    r w o .= o o
                                                                                         o   't1  *  t
               Ku           w xo .x .w>.
                        o =:= m               o a nt
                                                t l r                               D= .u o.o zO
                                           o= r +X
                        t?<A12 .-.
                               a.';
                                  s
                                  >
                                  =        t?.R =* O
                                                   c =*                          tD D O O *
                                                                                  , w. = I =          r
                                                                                        =
                        =   x        X     =-        o         -eR                o s- o
                                                                                  t
                        %
                        ...
                        p  R        a-     uz
                                            s
                                           ea
                                                     t:
                                                     L          *
                                                                  .e
                                                                   o              v:
                                                                                   )oQ.;e w
                                                                                        K z!         .p
                        xyNq
                           Mor  o *ï       >         *        u Q.               o> o '> .z
                                                                                  a.rft o t:
                                                                                                     -Eo
                        E
                        u
                          12.Y t     Q
                                     Z)
                                      '    ï =
                                             - uv
                                                o=*                               = v# u o       z
                        o:  vz, os *ez     u s a'œ
                                           m     .2 x
                                                    c                             o c: m n.
                        E                  E                                        E .u tz te
                                                                                             lXZ Ok
                        n; .E .E y.r       u œm *m r                                   c >   =
                                                                                    o <. v. (p.f *.
                        :    y> 'cl
                             -             c o' p &! j
                                           .
                                           t
                                           o
                                           ?g  =' 4-=                               W:u
                                                                                    C
                                                                                    O * j cQ.(
                                                                                      o      >
                                                                                             vp
                                                                                              . C
                                                                                                *
                                                                                                '2
                                                    !.
                        o Qo 1 >
                        V      *Qs                                               kaI E o
                                                                                          .
                                                                                       c- *
                                                                                          ko u
                                                                                             f; =g
                              ,o             w -!-J   0.8
                                                      1
                                                                       :
                            2        =                                 ;.                              Q
                                                          K v                                          K =
                             =
                             1=<2                         %2                                           %  z
                                                                                                          -
                                                                                                       r -c
                            x1:
                            E S
                            1 =
                                                          Jw
                                                           2                                           * c'
                                                                                                       m
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 30 of
                                      130                                 PX 23
                                                                                            Page 31of199



      Sim ple Health's lndem nity plan lacksm any essentialhealth benefitsthatthis consumer,based
      upon hismedicalhistory,would be reasonably expected to require in a plan yearsuch as:
         * Prescriptionsdrtlgs(thepatientisclntwo smallmoleculetabletmedications,Atorvastatin
           andLisinopril,andoneinjectabledrug,Victoza)
           Laboratoryservices:annuallipidpanel(i.e.cholesteroltesting),hemoglobinA 1c(to
           measurediabetescontrol),basicmetabolicpanel(to assessrenalfunction inthesettingof
           diabetes)
             Preventive service:age-appropriate cancerscreeningsstlch ascolonoscopy,age-
             appropriate im mtlnizationsstlch asthe Shinglesvaccine,annualintluenza vaccine

      Sim ple Health'sproductw ould leave the consum erftllly exposed to hisprescription drug costs,
      includingVictoza,aninjectablethatcostsover$3,900annually.l12Evenamarginallycheaper
      (butstillwithinbudget)Bronzeexchangeplan providesfarricherbenefits.
      ln a third and finalexam ple,a 38-year-old m an and his28-year-old w ife living in Grand Prairie,
      Texas(DallasCounty,zip code75052)withan annualincomeof$50,000 whohavenothad
      health insurance forfive m onthsare seeking a health plan.The m an desiresa specirric physician
      thathe seesforprim ary careto be included:Dr.M ichaelSim slocated in an offsce atM ethodist
      Fam ily Health Centerin Grand Prairie.Texas.Hisonly m edicalprescription isLozol,also called
      lndapam ide.

      A SimpleHea1thtelemarketeroffershim an enrollmentfeeof$125 and amonthly premitlm of
      $313.63.113Heispromised coverageforlnedications,medical,surgical)andhospitalcoverage,
      provided in a PPO plan w ith zero dedtlctible and first-dollarcoverage.1.4Ftlrthermore, he istold
      thatthatprimary carevisitcopaysare$l0and specialtycarevisitcopaysare$25.115

      Using hisfamily incomeof$50-000,heqtlalitsesforasubsidy of$380 permonth.Usingthe
      consum er'sstated budgetoftlnder$200permonthin premitlm and hislossofcoverageasa
      qualifying eventfora specialenrollm entperiod,lshopped forplanson the federally run Texas
      lnsurance Exchange.


      112Fora conservative reference price, IusedtheVeteransAffairsformulary(dated 7/5/2018).
      VA Victozaispricedforg2j(3)mL vialsat$325.47.Blith anaveragedoseof1.2 mgdaily.an
      annualdoseis438mg,or(24.3)ofthe(3)mL vials.Thiswotlld beanannualcostof$3.905.64
      (assuming roundingdownforthe l/3viall.
      Available at:hlns://w w .va.zov/opal/nacf
                                              r
                                              /fss/pha= prices.asp A ccessed July 28,20l8.

      Thisprice isconservative,asthe m arketprice m ay acttlally be m uch higher.See:H iltzik,M .
      ûkl-low çprice-cutting'm iddlem en arem aking crucialdrugsvastly m ore expensive.'-fosAngeles
      Times June 9,20l7.Available at:hdp-    -//m r
                                                  m .latimes.com/business/hiltzir la-G-hillt
                                                                                           zik-pbm -
      drugs-20l7061l-story.htm lA ccessed July 28,2018.
      l13M illerA ttachm entJ, page 4
      114 M illerAttachm entJ, page 4
      115M illerA ttachm entJ;page 4
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 31 of
                                      130
                                                                                                PX 23
                                                                                         Page32 of199



      A search ofthe exchange yields26 plans,w hich includethedesired prescription drug.N o plans
      include the designated prim ary care physician.Ofthe 26 plans,fourteen plansare EPO products
      and twelve are HM O products.Oneplan isunderthe consum er'sspecified budget()f
      $200/m onth:thekkM olinaM arketplaceChoiceBronzePlan''(Plan ID 45786-1-X0020003)hasa
      monthlypremium of$147.57.ForaSilverplan,lselected thelowest-price silverpLan,icM olina
      M arketplaceChoiceSilverPlan''(Plan ID 45786-1-X0010002)with amonthlypremium of
      $391.16.M olina,anationalhealthplanwith asignificantpresenceintheM edicaid M anaged
      Care and Exchange m arketplaces,sponsorsboth ofthese plans.A table ofconsum e'
                                                                                   rfinancial
      responsibilities isdisplayed below forconvenicnce.

                                       .     -                 @- 9                      @- #




       Deductlble-lndividual $0                      $6,400                 $0
       Deductible-Fam ily      $0                    $12,8œ                 $0
       Annualout-of-pocket     None                  $7,350                 $7,350
       m aximum -Individual
       Annualout-of-pocket     None                  $14,700                $14,700
       m aximum -Family
       Referralrequiredfor     No                    Sometim es             Som etimes
       specialty care?
       Pre-existingcondition   1year                 No                     No
       exclusion
       Skillednursing c/re     No coverage           40% coinsuranceafter   50% coinsurance
       fadlity                                       deductible


       MonthlyPremium                $313.63               $147.57              $391.16
                               ($428.63,firstmonth) ($507.22,w/osubsidy) ($750.81,w/osubsidy)
       Figure 10:FinancialResponsibilities fl
                                            arConsum ersw ith Sim ple H ealth Indem nity Plan
                  VersusExchangeProducts(Family ofTwo in Grand Prairie,Texas)
      Again,Sim ple H ealth'splan exposesconsum ersto fargreatertsnancialrisk forreceiving
      healthcare.The lack ofdedtlctible again doesnotrepresenta costsavingsto the consum er,asthe
      SimpleHea1th plan offersno limitationon theriskofrunawaymedicalexpenditures(e.g.,no
      annualout-of-pocketmaximum).
      A table ofproffered benefits,isprovided below forconvenience.
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 32 of
                                      130
                     v                                                                                  s,
             jt4l
             .
                .:l
                  s                                                                 .
                                                                                    , !!'e
             lA4as s
                   à                                                                1
                                                                                    ut;.zj,
                                                                                    ;     !j
                                                                                           11            .
                                                                                                                 -


                     . j                                                            : y.                         ,                                        a
                 x               !                                                              1x                                                        à
                 .                                                                                  ,
.:
Q)                     j:
                        K    o
                                                                                                !
                                                                                                xj
                                                                                                 :                                                        :.
X
                     1
                     ) a                                                                        '
                                                                                                !!1y
                                                                                                .   ,
                                                                                                                                                          m.
                                                                                                                                                           u
                             ,,-
                               ,sï                                                              4
                                                                                                x;:                                                       w.
                                                                                                                                                          '- '
                     !                           it& -
                                                     4z                 .                               ila %
                                                                                                            . .à
                                                                                                               .
                     ) .j
                        '                          e.
                                                  !,
                                                   îj4:.
                                                       v $ zj(j
                                                              .sy l.jv
                                                                     e
                                                                     î':      asao
                                                                         .jy zz    r                    .

                        l                         k.
                                                   h!z ajd' !J- k!!s   kka8 j.xy.                                                 ,


                               ls
                             # J.
                             ,   E
                                                  sjzk))
                                                 :. z w. wT,))
                                                           .
                                                           -  jj jj.
                                                                .
                                                                     y.z j?!
                                                                       x.k ..
                                                                           k.pj
                                                                            ,.
                                                                             sz.-
                                                                                ;
                                                                                y.jo        .
                                                                                                                                          .



                                                                                                                                                          .
                 .       -       #
                                 -
                                                 I !ï                                                   I ël                                              .
                                                                                                                                                          x
                                                 A ) j                                                  z y.
                     j &'#j
                          x                      jz
                                                 .
                                                 z
                                                 @ v
                                                   :.
                                                    i
                                                    jjz,                                                j j.
                                                                                                           j
                                                                                                           jj
                                                                                                            .j
                                                                                                             y                    .                       .
                                                                                                                                                          0
                                                                                                                                                          x
                                                                                                                                                          z
                 z1 i+                           y.
                                                  sy:
                                                    l
                                                    !:
                                                     qz
                                                      .                                                 zsy ::
                                                                                                             h                                            a
                 & <jyI              -           :
                                                  .
                                                 tëjvja
                                                      y.
                                                       !
                                                         .
                                                       4%.
                                                         j                     !
                                                                               ky
                                                                               4
                                                                                   jj-j.j
                                                                                 hk?yj  u
                                                                                            .:
                  j Is                           t.
                                                 :.
                                                   a
                                                   h v   @!
                                                     x..z. 4
                                                                        .
                                                                             :
                                                                             *
                                                                             . q'a
                                                                               '
                                                                            kj t.i
                                                                                 yjzj ..
                                                                                       4
                                                                                        y
                                                                                        z
                                                                                        j
                                                                                          a
                                                                                          . u
                                                                                          :
                                                                                          <  l
                                                                                             =
        ..                   :
                             zy
                             !m
                              b                  1
                                                 z.
                                                 l4
                                                  !y#
                                                  a *
                                                    j.
                                                     j1.4
                                                     :!  .
                                                         .j
                                                        a,.s
                                                           .
                                                            zj j4t,o#.
                                                           jj        xy,:
                                                                     j. uyjj
                                                                           , o
                                                                            -
                                                                             e
                                                                             q
                                                                                                                      .                   ,       ,




        -                    y.1s.
                             <                   :,
                                                 ûrj
                                                  .
                                                  2u4
                                                    :j
                                                   xv
                                                    '.j
                                                      Tj
                                                     1'1g
                                                        p.
                                                        4j.j
                                                         .


                                                         1 I ,:
                                                             1
                                                           , Ig.
                                                              ok
                                                               j,
                                                                4
                                                                kj
                                                                ,. ,j
                                                                   1
                                                                  1û.j
                                                                     !.
                                                                    j.j
                                                                      j.j
                                                                      g : m
                                                                          >,'
                                                                            k
                                                                            o
                                                                            z
                                                                            .


                     t f
                     .u                          %: 4I
                                                 .                                                      tk >I                                             '
                                                                                                                                                          *n F-
        - *
          .1
           ,1i
             ,
             j, ,
                jE8.
                   a
                   N
                   = (j.
                       u',
                       t j                        .
                                                             .,.,                                       j.
                                                                                                         x
                                                                                                         -
                                                                                                         '.)i)z                                            n.
                                                                                                                                                            j
                 1
                 Y! !!!k
                       ,, jr v
                             .,
                              -8
                               .J
                                !                        .
                                                                                                        jj jmqjjj.
                                                                                                                 j            .
                                                                                                                                                          ....
                                                                                                                                                          a  ;
                                                                                                                                                             =
                 j' 1
                    kp
                     i!
                      1)
                       -) -
                          j4
                           -.
                            &
                            sjl.
                               !&
                                -                                                                       1&:
                                                                                                          s l. I.         ,

                                                                                                                                                          e.
                       1l .
                          dIi.
                             1'
                              vilI                                                                      û
                                                                                                        'It
                                                                                                          i.
                                                                                                           )ë..
                                                                                                              rI                                          qo!
                 1! s t jl l'i$..i                                                                      ji
                                                                                                         u k.z. 1                                         Iu
                                                                                                                                                          a
                  1 #
                    'y9!z1 I ele.
                                :
                                .,
                                 !.                                                                      .
                                                                                                         t. jlel,
                                                                                                                !                     .
                                                                                                                                                           =.E
                  1 * j,11kt i
                             -.
                              l!.
                                !.
                                 J                                                                      j.a a.
                                                                                                             11!.
                                                                                                                #                                         !
                             .                                                                                                                '
                                                                                .                                                     .

                       !
                       -
                       ,)'Y189jk
                               ,.
                                4-
                                 :.
                                  jji..t.'
                                         zj
                                          -                                                             !L..
                                                                                                           jj$j;.
                                                                                                                j                                         -u
                                                                                                                                                          .

                       4)
                       -        a 71J
                                x                                                                       .: 5 1.
                                                                                                              !                                           a
                     l j.aa 1.:. (
                                 k
                                 -.t
                                   k,y,j         x
                                                                                                        a..
                                                                                                          j :y,
                                                                                                              j                                           c.
                             .m
                             j ,. a.,z
                                      Aj
                              .,ëzt ,js
                              t
                                          j,
                                        :ka1
                                            -
                                            r.                          .
                                                                                                        j,:
                                                                                                          .y,
                                                                                                            j,
                                                                                                             .
                                                                                                             j                                             .
                                           !.
                                            1                                                           j: e.r$
                                                                                                              k.
                                                                                                               :'                                         =
                                 .
                                      sus   :                                                           , v.
                                                                                                           s   E                                          s
                    1t-v=ï' s
                            ..t
                             ,
                             .-1.
                                r=
                                 .
                                 à' .                                                                   .
                                                                                                        Tt-1'p=
                                                                                                              A!
                                                                                                               .'                                         mo
                 'i 1
                    =.
                     .p co! :za
                              t.
                               @
                               k.t
                                 N.:t
                                 .  i.,j,                                                               1
                                                                                                        =.!
                                                                                                          @=
                                                                                                         .. : l
                                                                                                              cjg                                         >
                 j
                 *1 k.
                     .
                      '.'ië ktj!4l
                             :
                                    y wa!                                   .
                                                                                    r
                                                                                    y                   j:l!
                                                                                                           ,y
                                                                                                            '
                                                                                                            1j
                                                                                                             .
                                                                                                             âw
                                                                                                              .a
                                                                                                               .
                                                                                                               !-
                                                                                                                ,
                                                                                                                yi
                                                                                                                 ' a
                                                                                                                   =                              .



                             Tt k
                                :
                                ..
                                 fs
                                  .4 :
                                     ,z  e
                                         '.j).jjy                                                        j
                                                                                                             ,jj.a z
                                                                            ,
                                                                                        .                                                             .

                             .3-s
                                ?    4a.:
                                        1.                                          .                   j,!jj.
                                                                                                             .
                                                                                                                    j
                 :           .w          z           y.
                                                     .:.##                                              E.
                                                                                                         y.:z'
                                                                                                            m#                                            =. .
                 !t a
                    l.
                     j .! 8yT. !.
                                ,                                                                       j..
                                                                                                          x:.
                                                                                                            k..
                                                                                                              î                                           a
                 lt 'u
                  A l1I
                      j
                    :'.
                      x
                       .
                      s.
                       s
                        .
                        y
                        ,
                        j'
                           1
                           s
                           .
                           '
                           :
                           1
                            a
                            E
                            s
                            .
                            q
                             ë
                             ,
                             ;
                             .
                             x
                             1
                               z
                               1
                               w
                               1
                               .
                                t
                                ;
                                #
                                 .
                                 -
                                                                                                        s'y
                                                                                                        1.
                                                                                                          c
                                                                                                          ,!
                                                                                                           ë
                                                                                                          ?,
                                                                                                            .a
                                                                                                           l'
                                                                                                              sj
                                                                                                             .jut     .                                   :
                                                                                                                                                          s
                                                                                                                                                          r
                                                                    o                                   :            xw o
                       vy    .
                             ,>a:. o       .
                                           :pz&!
                                             .                                                          .
                                                                                                        :@z-
                                                                                                           .!                                             u
                                     Ixz
                                     .. tr     x.
                                                jj                                                          l
                 <.
                  *
                                     ;Q.2                               c
                                                                        :j                                                    jC4         .
                 -
                         * !
                         .
                           al            .
                                                                    j-
                                                                     1                                                        j=
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 33 of
                                      130
                                                                                                  PX 23
                                                                                           Page34 of199




      Sim ple Health'sIndem nity plan lacksm any essentialhealth benefitsthatthis constlm er,based
      upon hism edicalhistory,w otlld be reasonably expected to require in a plan yearsuch as:
           Prescriptiondrtlgs(thepatientisol1singlesmall-molectlletabletmedication,Indapamide,
           likelyforhypertension)
         * Laboratory services:basicmetabolicpanel(to assessrenalfunction inthesettingof
           hyjertension)
         . Preventive service:annualinfluenza

      Simple Health'sproductwould leave the consum erfully exposed to hisprescription drug and
      laboratory service costs,and would costtw ice asm uch asthe lowest-costbronzeplan.A
      m arginally m oreexpensivesilverplan offersa zero-dollarfam ily deductible with farricher
      coverageofmedicalservices(outpatientprimaryand specialty'care,emergencyroom care,and
      hospitalcare)thantheSimpleHea1thplan.Forexample,ifthe28-year-oldwifeoftheprimary
      plan beneficiary becam epregnantand delivered to term ,the traditional14 prenatalvisitsl16
      wouldcost$0underthesilverorbronzeplan.In com parison,theSimpleHealth planwould only
      covertwoprimarycarevisitsat$50/visit,or$100 intotalbenefits.Theconstlmerwould be
      responsiblefortheremaining 12 visits,andbeexposedtoan estimated $1,304.88inadditional
      m edicalexpenses.117

      Overall,Simple H ealth'sproductsare notequivalentin term soffinancialprotectionsorsim ilar
      in scope ofbenefitsto exchange products,w hich mostoftheseconstlmers are eligible forat
      sim ilarprices.A dditionally,Sim ple Healtlladvertisestheirprodtlctsas PPO plans,w hich they
      arenot.lnaPPO,theplancontractswithabroad rangeofproviders(physicians,healthsystems),
      designated asthe 'tpreferred''network.A plan m em bercan tlse any ofthe preferred providers
      typically w ith favorable co-insurance,co-pay,and counttowardsa deductible.Sim ple Health
      planshave no preferred netw ork w ith favorable contracting term s,are thereforenottiered,and
      cannotbe considered a PPO .


      Conclttsion
      Simple Health offerswhatispurported to be a low-cost,com prehensiv'   e health plan.ln reality,
      Simple Health sells a package ofprodtlcts,nam ely m em bership in tw'o associations,w hich com e
      with a plethora ofdiscotlntmedicaland pllarm acy plans.V ia one ofitstw o associations,Sim ple

      116O ne clinic visitm onthly from w eeks4 I
                                                :o 28, one visitevery,tw'o weeksfrom weeks28 to 36,
      and one visitweekly from weeks 36 to 40.
      117M edicare pricespaid by the governm erltto providersare frequently löwerthan the
      comm ercialinsurance pricespaid by health plansto providers.Thus,lused the M edicare fee
      scheduleasa conservative estim ate.See,(- -entersforM edicare & M edicaid Services Physician
      FeeScheduleLook-upTool(2017calendaryear),availableat:
      hlps://- .cm s.aov/apos/phvsician-fee-s:
                                             chedule/search/search-criteria.aspx A ccessed
      Septem ber 16,20l8

      A ssum ing 12 additionalvisitswere coded asCPT code 99214 foran established visitof25
      m inutesduration,nationalaverage price.
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 34 of
                                      130
                                                                                                PX 23
                                                                                          Page35of199



      H ealth offersan Association Health Plan thatis a lim ited benefitindem nity plan productbundled
      withAccidentalDeath & Dismemberment(AD&D)insurance.Telemarketersdescribethisasa
      generous,Ppo-style,A cA -com pliantplarl.ln reality,itisa spartan productthatleaves
      consum ersm edically and Gnancially insecure.

      Based on m y experience as a practicing physician,patientshave very little insightinto their
      dem and form edicalservices,and consum erdiffictlltiesin understanding insurance products
      retlectthe financialand adm inistrative realitiesofthis lack ofknow ledge.Lack oftransparency
      in m arkets- and in salespractices- only servesto cloud thisdifference.


      ldeclaretlnderpenaltyofperjurythatthefbregoingistrueandcorrect.



      Executed on October2l,20l8.




      >              F* -
      Brian J.Nfiller
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 35 of
                                      130
                                                                                                  PX 23
                                                                                           Page 36of199



                      1) Appendix 1:InsuranceTerminology Glossary
      Capitation:Paymenttoaproviderorhealthsystem inafixed(usuallyrisk-adjusted)amountper
      unittim e perm em berispaid to coverforallcare specified in the contract.Traditionally,
      capitation isttperm em ber,perm onth''orPM PM and the contractspecifiesw hatisincluded in
      thecapitation itbasket''andservicesthatarecarved out(e.g.organtransplants).
      Claim :An item ized statem entofservicesl'
                                               endered.Typically subm itted by a providerorhealth
      system to a health plan,albeititmay be subm itted by a consum er/beneficiao,.

      Coinsurance:A percentage ofeach claim thatthe insured bearsafterm eeting theirdeductible.

      Com m unity Rating:M ethod ofdeterm ining prem ium ratesby geographic area asopposed to age,
      health stattls,and otherdem ographic orindividtlalfactors.

      Copay:Cost-sharingmeasureinwhichthepolicyholderpaysafixed dollaramount(i.e.tlatfee)
      perservice,supply,procedure,orpharm aceuticalproduct.The patientpaysthis fee to the
      healthcare facility ordistributor,w ith the rem aindercovered by the plan.

      Deductible:Portion ofthe insured loss(typicallydefined in USD)paid by thepolicyholderprior
      to the insurerassum ing liability fortherem aining chargesorcovered expenses.

      ExclusiveProviderOrxanization (EPO):f'overage isprovidedoply forservicesobtained in the
      network.Outofnetw ork selwicesare only covered foremergency care.Thisisa m anaged care
      plan product.

      Experience Rating:M ethod ofpricing a group based upon expected claim s.

      Fee ForService (FFS):A healthcare financing m echanism in w hich providersare paid foreach
      service perform ed.

      HealthM aintenanceOrganization (l1M O):Similartoan EPO,exceptthebeneficiarymust
      receive care from providersw ho w ork foror are within thenetw ork.Outofnetw ork servicesare
      onlycoveredforemergency care(i.e.steep tiering).Freqtlently,benefsciariesarerequired to see
      a PCP w ithin the network,who coordinatescare and servesasthe specialty referralsource for
      theplanmember.Theprovidersin thisplan productaretypically(albeitnotnecessarily)
      capitated.This is a m anaged care plan product.

      lndem nity:Providesa fixed paym entforillcurred m edicalexpenses asdefined in the policy.The
      servicesincluded arespecified,asarevolumelimits(e.g.$25 perprimary carevisit,maximum
      of5 in a lz-month period).
      Lifetim e lim it:A benefitsceiling placed by aplan on a beneficiary.Once the ceiling is reached,
      theplanwillnolongerreimburseforcoveredservices.Thismaybeplacedontotalbenefits(e.g.
      alifetimecapof$1million)oronaspecificbenefit(e.g.onelivertransplantora$200,000
      maximum benefitforkidneytransplant).
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 36 of
                                      130
                                                                                                 PX 23
                                                                                          Page37 of199



      M anazed Care:Paym entm ethod in w hich a third-party payerimplementsprovisionsto control
      the costsofhealthcare whilem aintaining quality.M ergerofclinical,Gnancial,and
      adm inistrativeprocesses in orderto m anagecost,quality,and access.

      Out-of-pocketm axim um :Thisisthe lim itthataplan m em berhasto pay forcovered servicesin
      a plan year.Thisisinclusive ofdeductibles,coinsurance,and copayments.

      Priorauthorization:Processofobtaining Approvalforcoverage from a plan before receiving a
      m edicalservice,diagnosticprocedure,orchtherintervention.Also called priorapproval,
      precertification.

      PointofService(POS):Theplan memberpicksaprimarycarephysician(PCP)withintheplan
      netw ork,i.e.,the PO S.The m em berpayslessifthey tlse providers in the netw ork and m ustgeta
      referralfrom theirdesignated PCP in ordel'to see a specialist.M em bers m ay see providers
      outside the network butw ith increased costsharing.This isa m anaged care plan productand
      com binesfeaturesofPPO and HM O plans.

      Preferred ProviderOrganization(PPO):Tlleplan contractswithabroadrangeofproviders
      (physicians,healthsystems),designatedastheikpreferred''network.A planmembercanuseany
      ofthe preferred providerstypically with favorable co-insurance,co-pay,and counttowardsa
      deductible.Plan m em berscan tlse non-preferred providers,albeitw ith less favorable consum er
      financialcostsharing.This isa m anaged care plan product.

      These terms arecom piled and adapted froln mtlltiple references.l1F.119




      l18kll-lealthcare.gov G lossary''2018.Available at:hlps://wu .healthcare.gov/glos:
                                                                                       saa/
      A ccessed June 26,20l8.
      119casto A .B.,ForrestalE.wûprinciplesofHealthcare Reim bursem ent.''American 11ea1th
      InformationManagementAssociation,2013.
                                                     37
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 37 of
                                      130
                                                                           PX 23
                                                                     Page38of199




             M iller A ttachm ent A
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 38 of
                                      130
                                                                                                                          PX 23
                                                                                                                  Page 39 of199
                                             BRIAN J.M II.I
                                                          -ER,M .D .,M .B.
                                                                         A .,M .P.H .
                                                          (919)6l9-0187
                                                    brianr
                                                         jtbrianimillermd.com
      BUSINESSADDRESS
      Georgetown University Hospital
      PasquerillaH ealthcare Center,5thFloor
      3800 ReservoirRoad,N5V
      svashington,D .C.20007


      EDUCATION
      2015 M .P.H. Bloomberg SchoolofPublic Hea1th,JohnsHopkinsUniversity,Baltimore-M D
      2013     M .B.A.Kenan-FlaglerBusinessSchool,UniversityofNorthCarolinaatChapelHill,ChapelHill,NC
      201l     M .D. TheFeinberg SchoolofM edicine,Northwestern University',Chicago,IL
      2007     B.S. UniversityofW ashington,Seatlle,WA (BiochemistrywithCollegeHonors)
      2007     B.S. UniversityofW'ashington,Seattle,WA (ChemistrywithCollegeHonors),Researchthesisin
                        Neuroendocrinology


      POSTGRADUATETRAINING AND FELLOW SHIP APPOINTNIENTS
      2017 - 2020 lnternalM edicine Residency,M edstarGeorgetown University SchoolofM edicirl
                                                                                            e
      2014 - 2016 GeneralPreventiveM edicine Rei iident,Bloomberg SchoolofPublic Health-The JohnsHopkins
                  University
      2014 - 2016 Clinicaland Research Fellow,SchoolofM edicine,TheJohns HopkinsUniversity
      2013 - 2014 TransitionalYearResidency,The BassettHealthcareN etwork


      OTHER EDUCATION
      2016 - 2017  ClinicalReviewerTraining,CenlerforDrug Evaluation & Research,Food & Drug
                   Adm inistration,SilverSpring,M D


      M EDICAI-LICENSI.'RE
      2015 - Present M edicine and Surgery,License /51D042776,W ashington,D.C.
      20l5 - Present Controlled Substance Registration,Wrashington,D.
                                                                    C.
      2017 - Present Board Certif-
                                 ied,Public Health and GeneralPreventive M edicine,#0539l4,American Board of
                     PreventiveM edicine


      PROFESSIONAI.EXPERIENCE
      04/03/2018- Present  (-onsltlttlnt,Blll'ealt(p
                                                   -J('
                                                      t
                                                      ?z?.îl//ne?/-Protection,f-'
                                                                                trltrrw/I-
                                                                                         rade('
                                                                                              -(?p??z7j.
                                                                                                       o'jt?#i'
      06715/17 - Present        Resiclent,InternalJ.&J/'.
                                                        zjW(.
                                                            ?,sledstal'Geolgetoqb'n L%/v(
                                                                                        ?r-
                                                                                          q'/('
                                                                                              y'lfo-
                                                                                                   b
                                                                                                   p ital
                       . Categorical,3-yearlnternalM edicinc residency'sponsored by Georgetown L'niversity Hospital
                       @ Rotate atGeorgetown Universi    .
                                                         ty Hospital,InovaFairfax Hospital.NVashington HospitalCenter,
                         Virginia HospitalCenter,the I( IC Veteran AffkirsM edicalCenter,and theNIH ClinicalCenter
                                                        '
                       @ Primary care continuity clinic atGeorgetown University Hospital
                       @ Directly responsible forclinicalcare forup to 20 acutely'orcritically patientson inpatient
                          services(ICU,GeneralM edicalNVards).Managed inpatientnursesandtechnicalstaff
                        * Directcare and firstcallforup to 70 patientson overnightinpatientservices
                        @ Design and execute m edicaldocumentation and insurance curriculum for90 lnternalM edicine
                          residents
                        * Hospitalm anagem entelectivewithCEO ofM edstarGeorgetownUniversityHospital
                        @ Hospitalm anagem entelective with CM O ofVirginia HospitalCenter

      l0/03/16-Present           v
                                 1
                                 'dunc/AssistantProfessor,TheL'
                                                              kïvElr-
                                                                    j'j/
                                                                       yof-
                                                                          jbrthCarolinaatChapei'HillKenan-
                        FlaglerBlt
                                 sinessSchool



      Revised 10/14/18                                                                                                       1
                                                                                                      MILLEI
                                                                                                           RATTACHM ENT A
                                                                                                                Page 1of9
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 39 of
                                      130
                                                                                                                    PX 23
                                                                                                             Page40 of199
                                               BRIAN J.M II-LER,M .
                                                                  D .,M .B.
                                                                          A .,M .P.H.
                                                          (919)619-0187
                                                          zrbrianimillermd-conl
                                                    brianrE
                                                          :     .



                      * Teach 893J çtRegulation & PrinciplesofHea1th lnsurancer''a 16 lecture cotlrsein the M BA
                        program with Gail' W ilensky,PhD.Expanded courseto 20 lecturesforsecond yearand invited
                        back fora third yearin 2019
                      @ Organized and designed UNC'SGrstcourseonheath insurance,featuring formerm embersof
                           theM edicarePaymentAdvisol
                                                    -yCommission(MedPAC),theM edicaidandCHIPPaymentand
                           AccessCommission(MACPAC),theMedicareEvidenceDevelopment& CoverageAdvisory
                           Committee(M EDCAC),and regionalhealthplans
                      @ Studentevaluationsrated classin firstyearas4.l1otl tof5.00 overall
                      * Assistin design ofand lecturein healthcare executive education curriculum form id-career
                        executivesand board directors

      7/10/16 - 06/l6/
                     '17      i
                              kledicalOf#(?
                                          cr,Division(?
                                           w          .
                                                      /'f%7.
                                                           '
                                                           c/)/t'
                                                                ?/?>'Pl'odllcts//.
                                                                                 9##7,O.
                                                                                       j
                                                                                       hcec/lku'Drlqs(OND)'
                      CenterforDrug Evalltation & Rdsearch (CDE.R),Food tfDrttg Administl' ation tFflx
                      * Com pletedin-depthre-review of3productlinesforsafetyandefficacy.Review covered 10
                        New DrugApplications(NDAS)andover125ptlblishedpapersin6months
                      * Completed in-depthpre-marketsafetypriority review ofvalbenazine(IN
                                                                                         'GREZZA),afirst-in-
                        classnew molecularentity(N ME)NDA grantedbreakthroughstatusandpriorityreview forthe
                           indication oftardive dyskinesia taking into accotlntthe statisticaland analyticalcomplexity of
                           thetrialdesign.Completed 2 month safety review in 2 months,restllting in a firstin class
                           approvalandasubsequentpublicationinTheAkirEngland-
                                                                            loltrnalofsledicine
                      * Conductedpost-marketsurvellianceforexisting psychiatry products(pharmacovigilance),
                           drafted multiple reviewsin responseto requestsforlabeling and distrl
                                                                                              2bution changesfrom the
                        OfficeofSurveillianceandEpidemiology (OSE)
                      @ lnconjunctionwithafellow clinicalreviewer,identitiedpotentialharmstopublichealthfrom a
                        poorly designed,widely circulated epidemiologic study on SSRIS.Proposed.drafted,obtained
                        clearancefor,and subm itted a letterto J4LLL4P.bychiatry promoting the Division'sview on the
                        study.Letterwasacceptud wifh no correctionsin threebusinessdays.
                      * Identitied novelregulatory opllortunity in human factorsin generic productsresulting in
                        medication confusion amongstpsychiatric patients
                      @ Represented Psychiatry Safety Team in design ofa standard labeling stlpplementreview process
                        andsubsequentlytrained 10physician-reviewersinthenew process.Served asthetirstreviewer
                        to exectltethenew process.resulting in the Division'stsrstûtrefuseto file''regulatory decision
                        ofa labeling supplem ent
                      @ Recruited,designed a rotation for.and supervised amedicalsttldenton rotation in the Division.
                        Supelwised student'sreview,extraction,and synthesisofpre-marketclinicaltrialsandcreation
                           ofa50.000subjectdatabase
                      @ PharmaceuticalProductLabeling
                      @ Concurrently completed CDEII
                                                   C'SClinicalReviewerTraining,which consistsofover40 lectures
                        in courseson pharmacology,clinicaltrialdesign,toxicology,drug lawsclinicalinforl
                                                                                                       uatics,&
                        mantlfacturing practices

      7/l/14 - 6/30/16 Clinicalt
                               '
                               t Research Fellotv,School( ?
                                                          ./'.l.
                                                               /t
                                                                ?#/c'/'
                                                                      z?c,JohnsS(p
                                                                                 .
                                                                                 J7/Jzkx
                                                                                       5
                                                                                       -Universitv
                       @ Com bination ofPrimary Care in a Patient-centered M edicalHome and Clinica'
                                                                                                   lPreventive
                           Medicine(20% practice)
                      @ Research and operationalplanlling foropioid managementclinic
                      @ Longitudinaloutpatientclinicalimprovementprojectsfocused on cost-consciobtscare(e.g.
                        imagingutilization),bestpracticealerts,andperformancemetricdesignforJohnsHopkins
                           Community Physicians,thezlo-siteprimary carechainofJohnsHopkins


      7/1/14-6/30/16 GeneralPreventivel
                                      kledicineResident,BloombergSchooloflhtblicHeaIth.JohnsHopkins
                      University
                      Population Hea1th and Regulatory M edicinetraining program consisting ofafully-funded M PH
                      and rotationsin population health and regulatory policy atfederalagencies.Concurrentpractice of


      Revised 10/14/18                                                                                                      2
                                                                                                   M ILLEIRATTACHMENT A
                                                                                                               Page2of9
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 40 of
                                      130
                                                                                                               PX 23
                                                                                                        Page 41of199
                                        BRIAN J.M Il.I
                                                     -ER,M .D .,M .B.
                                                                    A .,M .P.H .
                                                     (919)619-0187
                                              brianj:
                                                    i
                                                    ?y
                                                     brianimillermd.coln
                    clinicalpreventive medicinethrough appointmentasaClinical& Research Fellow atthe School
                    ofM edicine.Rotations:
                    @ Food& DrtlgAdministration (FDA),OfficeofPublicHealth Strategy & Analysis
                    * FederalCommunicationsCommission(FCC),Connect2Hea1thTask Force/OfficeofGeneral
                       Counsel
                    * FederalTradeCommission(F-lFC),OfticeofPolicyPlanning
                    * JohnsHopkinsHealthcare(JHHC),ManagedCareCompany
                    @ CentersforM edicare& MedicaidServices(CM S),lnnovationCenter(VentureGroup ofCM S)
            4/1-6/30         PolicyFello%b'
                                          ,O//ccol'
                                                  pltblic11e611thStrategyt
                                                                         '
                                                                         Qz.lnal
                                                                               s'
                                                                                .
                                                                                îi.
                                                                                  %,Qt/k'tlofpolicy'
                                                                                                   ,Planning,
                    Legislation,&'-4nal  ysis,Food & Drl/  g Administration
                    * Started database of22 drugscllmparing information in FDA medicalreviews,published
                      literature,and clinicaltrials.gov to demonstrate inform ation asym metriesin pharmacetl
                                                                                                            tical
                      entity clinicaltrialreporting
                    * Inter-agency coordination witl  hFTC forpharm aceuticalprodtlctmergerreview
                    @ Design ofFDA physician reviewerfellowship

            l/1- 3/31/l6 L   blanaged Cat'eF(?//()w,JohnsHopkins/' /t
                                                                    ?tz///7(-twv
                    * W rote firstin nation medicalgolicy on JointCurative& Hospice Care forLegalM inors,
                      esimatedto save>$2 millionannually
                    * Designedahomevisitingnursepractitionerserviceforthedisabledpopulation,withaprojected
                       break-even pointin thefirstyear
                    @ Recommendedtoexecutiveleadership new cofporatestructurefortheHopkinsfamily,of
                       healthcare companiesto promtltecoordinated entry into new geographic and praductmarkets

            l0/1- 12/3l/15 Senior Policy Fg//t
                                             mp-ft
                                                 zr11e611th11-  ,C()nnect21Iea1th Taskli
                                                                                       -orce 'r-
                                                                                               gf/icg0j%General
                    Counsel,FiWt
                               drtz/Commltnicatioèv
                                                  lst7(??z?zzlf.
                                                               $,
                                                                5'/(???
                    @ SpecialAdvisorto Deputy GeneralCounsel
                    * Expertthird-party review of$400million HealthcareConnectFund fortheOffceofthe
                      Chairm an
                    * Researched and assisted theOfticeofEngineering and Technology'ondevice interoperability in
                       ConnectedHea1th(lnternetof-
                                                 .
                                                 1
                                                 .hingsinHealthcare)andfacilitatingprivatestandardsetting
                                                 -
                    @ Represented the FCC on externalcommittees

            7l-9/30/2015 Special.
                                z1Jvj5'
                                      (Jr,Ojhc:ofpolicyPIanning,li-
                                                                  ederalFrt/i/cConlmission
                    @ Firstlicensed physician atthe. 1
                                                     .ederalTrade Comm ission.Senz
                                                     7                               ed as in-hotlse experton
                      telehea1th issues,integrated caredelivery.verticalarrangementsin healthcare servicesand
                      instlrances.and FDA regulatory reviewsofpharmaceuticalproducts
                    . Conducted literattlre review of'scope on practiceforCertitsed N urse M idwives
                    . Reviewed FDA draftguidance on biosimilarsnomenclature and liaised with European health
                      and pharm aceuticalregulatory authorities
                    * Served asprimary pointofcontactand liaison forkey officialsatm ultiple medicalprofessional
                      trade associationsand otherfetleralregulatory agencies,such asCM S,the FDA,and theFCC,
                      to buildcross-agency relationshipstoshareinformationand undertakejointeffbrts
                    * In-housesubjectmatterexpertforBureauofCompetition'   ,directly assistedwithmultipleactive
                       enforcementcasesinhospitals.healthsystems,andpharmaceuticalproductsmergers(FF(-'v.
                       CabellHltntington ,
                                         ''St.ksz
                                                /lry '
                                                     s,FTC v.z1
                                                              ,dvocate 11ea1th Care Akpkr()r/c,FTC v.,klallinckrodt
                        1r#Inc.formerl
                       ,z            y Plfcs/ct
                                              prPharmaceuticals,andotherenforcementactions).Helpedbuild
                       successfulcase in FTC v.AdvocateHeaIth Care x
                                                                   Nklwt
                                                                       pr/l,resulting in a successfulcourt
                       challengeto this$7billion(45,000employee)healthsystem merger
                    @ Prepared staffattorneys forantlparticipated in investigationalhearingsforhospitaland health
                       systemsmergerswithkeyexecutives(CEOs,CM Os,COOs,Strategy& BusinessDevelopment
                       Executives)


      Revised l0/14/18                                                                                                3
                                                                                              MILLER ATTACHM ENT A
                                                                                                         Page 3of9
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 41 of
                                      130
                                                                                                                PX 23
                                                                                                         Page 42of199
                                          BRIAN J.M II-LER,M .D,,M .B.A.,M .P.H .
                                                        (919)619-0187
                                                        ipbrir imillermd.
                                                 brianr,i               com
                     * Drafted questionsforand participated in investigationalhearingsforhospitalsand health
                       systemsm ergercases
                     * Assisted w ith third-party declak
                                                       rationsforhealth plans,em ployers,and health systemsfor
                       hospitaland health systemsmergercases
                     @ Identified,recruited,and assisted with m anagementofhealthcare expertsforcase teams
                     * Coordinated case strategy witëlstaffatlorneysforhospitaland health system mergers
                     * Drafted sectionsofBureau ofC-ompetition internalstaffm emo to BureauD irector
                       recom mending fororagainstFTC action in activecases
                     * Created system to rapidly detineproductmarketsforhealthcareservicedelivery m arketsduring
                       30-day Hart-scotl-llodino review ofreportable transactions
                     * Created curriculum forand taughtin-house session on SpecialTopicsin Healthcareforover30
                       staffattorneysinthe Bureau ol   rcompetition
                     * Conducted third-party expertreview ofspecialissuesin verticaland horizontalPBM m ergers
                     * Condtlcted third-party review ofpharmacetlticalproductsm erger,addressing s3  ystem ic market
                       effectsfrom the merger

              l1/1,
                  /20l4-5/13/2015       Accoltntable(-'
                                                      al.
                                                        eOlganziation (4CO)Investmentf'
                                                                                      t
                                                                                      ?//rJ;r.Centel.forkl./t
                                                                                                            :
                                                                                                            llïc-t
                                                                                                                 z/v
                     t'
                      t zbledicaid .
                                   f?-
                                     znt
                                       pvt
                                         '
                                         ?/jfp?k,Centel-7'
                                                         i?r q
                                                             bledicare & -bfedicaid .
                                                                                    h'
                                                                                     c/-'
                                                                                        kz
                                                                                         '/ct
                                                                                            d-
                                                                                             ç
                     * Co-managedtheACO lnvestfnentModel(AI51)and invested$114M inACOsfocblsedonrural
                       and underserved areas
                     * Designed application reviewertraining-wrote reviewerguidebook',and drafted evaluation
                       criteriausedtoaward$114 million
                     * Designed and assisted with m anagem entoffirstapplication round review and award process
                     @ Designed the CM S lnnovation CentersitevisitprocessforACOs,which wassubsequently used
                       to evaluate ACO sin m ultiplelnodelsacrossthe Innovation Center
                     * Designed a corrective action site auditforan ACO deemed notin compliance
                     * Researched.designed,and drarted plan fortirstCM S Innovation federaladvisory committee
                     * Researched,designed,and drahed plan forlong-term proposalforCM S Phlsician-lnnovator
                       W orkforce Planning,including a CM S residency program

      2013 .
           -2014     Ièansitionall'kwr Resident,A(?.o'c//Ilealthcal'
                                                                   e.sr
                                                                      t
                                                                      ?/lrtprk
                     BassettHealthcare istheruralteaching hospitalforthe Coltlm bia University CollegeofPhysicians
                     & Surgeons
                     * Directly responsible forclinicalcare forup to 20 acutely orcritically patientson inpatient
                       services(ER,ICU,GeneralM edical& StlrgicalW ards).M anagedinpatientnursesandtechnical
                       staff
                     * Directcare and tirstcallforup to 72 patientson overnightinpatientservices.
                     . Performed independent,outpatientcarewith attending oversightinspecialty,otltpatientclinics
                       (Rhetlmatology.GeneralMedicine,Allergy,Radiology,Dermatology.PatientSafety and
                       MedicalQuality)
                     w Supervised over10 m edicalstudentsfrom Columbia University.Colum bia-Bassett.and Albany,
                       M edicalCollege
                     . Selected tojoinhealthsystem trusteesasonly residentto representthehealthcarenetwork:met
                       withsix statesenatorsandrepresentativesinAlbany,resultinginsuccessfullylobbying for$2.5
                       million in ftlnding forruralphy
                                                     /sician recruitment

      2010 - 20l2    Founder and CEO,Betterf/ctz/f/r  ?Clinic
                     W rote business plan forretailprim ary care clinic chain,recruited team and advisory board,and
                     received seed round com mitm enLsfrom angelinvestors
                     @ Recruitedaneightpersonadvisory boardcomposed ofhealthcareleaderssuch'asaformer
                       AssistantSurgeon General,formerChieflnnovation O fficerofHumana,and Vice Presidentof
                       Public Health Policy atl'ellpclint,who assisted w ith fundraising




      Revised l0/14/18                                                                                              4
                                                                                                 M ILLER ATTACHMENT A
                                                                                                             Page 4of9
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 42 of
                                      130
                                                                                                             PX 23
                                                                                                       Page43of199
                                         BRIAN J.M Il,l-ER,M .D.,XI.B.A.,M .P.H .
                                                     (919)6l9-0187
                                                      èbrianimillermd.com
                                               brianû,i
                      @ Recruited a team ofseven senior-levelexecutivesincluding a form ermulti-country Presidentat
                        CocaCola and aformerretail(   llinicchain ChiefOperating Officerwho assistetlwith marketing
                        strategy
                      * Designed standardized,scalable,primary care clinic model,wrote businessplan,and selected,
                        planned,and designed firstsite,Pitched to over 100 venture funds,fam ily offices,and private
                        investors,and received six-figure seed round comm itm ents from fourangelinvestors

      20l0- 20l1      HeaJ 11ea1th t
                                   '
                                   QGovernment,Ak!//w/Technologies,lnc.
                      Established new line ofbusinessin M edicareand M edicaid fraud prevention forstate and federal
                      payersatthisinternationalventurecapital-backed information technology company,reporting to
                      the CEO oftheparentventure inn/estor,Argo G lobalCapital,and theBoard ofDirectorsatNeural
                      Technologies
                      * Com piled and cold-called salesleadsfor50 states,Puerto Rico,and the federalgovernm entand
                        asanew entrantin a spacew ith overten com petitors,secured meetingswith fourcustom ers
                        within six months,including two ofthe five largestM edicaid and M edicare program s
                      * Setup and managed internalgovernmentbidsteam,producing winning bidsforacom petitive
                        demonstrationwithatopthreestateM edicaid agency,a$l.05millionstateMedicaidfraud
                        detection contract,and a FederalGeneralServicesAward

      2010            Consllltant,lnnovation to Comtnercialization
                      Evaluated commercialization potentialofauniversity-developed noveltherapeuticforrheum atoid
                      arthritisutilizing a nanoparticledelivery system aspartofathree-month consulîing engagement
                      @ Researched and wrote review oftherapeuticcompetitors,intellectualproperty c'   w nership,and
                        financialmodelin the rheum atoid arthri  tisspace,and subsequently presented these
                        recommendationsto Northwestern University'sTranslationalResearch Group,thatagreed with
                        continuation offurtheranimaltesting priorto human safetytrials

      2008            SummerI'' ellow,Grtpl/
                                           p 11ea1th Phssicians
                      Collaboratedw ith Associate M edicalDirectorforStrategy and BusinessDevelopmenton various
                      projectsatthismulti-specialty,1400physicianintegratedgrouppractice
                      * Assessed currentphysician recruiting,retention,and retirem entpracticeand designed new
                        recruitm entstrategy,lo-yearretention package,and exitprocess,separately targeted to
                        specialty and primary care physiciansand obtained fullagreementon recom mendations
                      @ Re-evaluated a proposalto controlinpatienthospitalization costsby developing a centerfor
                        finding and placing patientsin bedsin localhospitalsinthe mostcost-effective manner.
                        Recommendationresulted intermination ofprojectduerevisedprojectionsoflimitedcost
                        savings,allowing forreassignmentofteam to otherprojects
                      @ Performedathird-party review forexecutiveleadershipofthefiveyearstrategicplanforthe
                        Group Health Cooperative insurance arm with over500,000 covered livesand recommended
                        redevelopmentofclosed hospitalinto seniorIiving complex

      2004-2007       Research--
                               1.
                                ç.
                                 çf.
                                   ç/é?n/.Depal'
                                               tmentt?fEndocrinolorqt-'
                                                                      njv(?r-
                                                                            W/-
                                                                              T'ofIIk?.
                                                                                      s/J//?g&?z7Schoolof,bledicine
                    W orked inthe lab ofDr,M ichael$,   V.Schwartz,M .D.,designed and conducted experiments in
                    Neuroendocrinology,with a focuson bodyweightand blood glucose regulation
                    * Designed and conducted anim alexperimentswith accompanying benchtop research
                      investigating the relationship between inflamm atory signaling and diabetes and the
                      neuroendocrine controlofbodyweightregulation and energy homeostasis.
                    @ Familiarwith ELISA,BCA protein assay,3rdintracerebroventricularcannulations in ratsand
                      mice,tissue extraction,and experimentaldesign
      COM NIITTEES& BOARDS
      2012-Present ViceChairman,ClinicalOperationsPerformanceCommittee(COP),DepartmentofM edicine,
                      M edstarGeorgetown University Hospital
                      * Atrequestofprogram leadership,helped plan,charter,and recruita new seven mem berresident
                        committeefocusedonplanningandexecutingprojectstoimproveclinicaloperations


      Revised l0/14/18                                                                                             5
                                                                                              M ILLER ATTACHMENT A
                                                                                                          Page5of9
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 43 of
                                      130
                                                                                                                PX 23
                                                                                                         Page44 of199
                                         BRIAN J.M II
                                                    -LER,YI.D.,XI.B.A.,M .P.H.
                                                      (919)619-0l87
                                                briantl
                                                     -k'brianimillermd.com
      2018- Present M ember,HealthcareConference Planning Comm ittee,LT
                                                                      N C ChapelH illKenan FlaglerSchoolof
                     Business
      2016 - Present Nlember,CPT Advisory Comm iltee,American NledicalAssociation
                      . Appointedtoathree-yearterm (2016- 20l9)astechnicaladvisorforclinicalpreventive
                       services
                     . Representing 5,000 Public Health Physiciansandthe American College ofPreventiveNledicine
      2016 - Present M ember,FederalCivilEnforcenlentComm ittee,Section ofAntitrtlstLaw,
                     American BarAssociation
      2014 - Present M ember,Healthcare& PharmaceuticalsCommittee.Section ofAntitrustLaw.
                     Am erican BarAssociation
      2016 - 2018    sz
                      lember,W orkgroup,Physician svellnessand Burnout,Federation ofState M edicalBoards
                     . Young physician m em ber
                     * Spearheaded campaign to re-write initialand renewalmedicallicensureqtlestionnaire to avoid
                       discrim ination againstphysicianswith psychiatricdisease and remain ADA compliance.
                       Recomm endation adopted and becamepartofFSM B reporton Physician '    W ellnessand Btlrnout,
                       asa formalrecom mendation to state medicalboards
      2016 - 2017    Ylember,Strategy & Board DevelopmentComm ittee.American College ofPrevtlntive M edicine
                      (ACPM )
                      * Nominating com m ittee forthe ACPM Board ofRegents
                      * Assisted with recruiting board candidatesinorderto createa more diverse,active,and engaged
                        Board ofRegentsrepresenting government,industry.and academia
                      @ Spearheaded successfulcampaignto redesign theBoard nomination and election process
                      * ldentitiedthe need fora new executive directorforthetrade associationsand began the
                        campaign the search and identify forareplacement
      2013- 2016      M ember,BusinessDevelopmentCommittee,AmericanCollegeofPreventiv'eM edicine(ACPM )
                      (Chairfrom slarch2014-June2016).
                      @ Appointed Chairby ACPM PresidentHalley Faustand reappointed by subseqtl       entPresident.
                        Com m itteeadvisesACPN'   IBoard ofRegentsand Presidenton policy,businessdevelopment,
                        and branding.AsChair,recruited new com mit-   tee and wrote businessplans form ultiple linesof
                        for-profitbusinessincluding a lifestyle medicine CM E curriculum and aweightm anagement
                        certitication program .Thecertification program subseqtlently signed two corporate ctlstom ers
                        withinonemonthoflaunchingwhiletheIifestylemedicineCM E currictllum achieved$400,000
                        in anntlalrevenue in itstirstyear
                      * Assisted with hiring oftirstACPM Businesslnnovation O fficer
                      * Led comm ittee in review ofACPM Strategic Plan and first-evercomm unications/branding plan,
                        resulting in the hiring ofthe tirstDirectorofCommunicationsfortheorganization
      2014- 2015      M ember,CareTransitionsCom mittee,BassettHealthcareN etwork
                      * Appointed by Surgery Residency Director;designed new hand offtemplateforinpatient
                        services,decreasing errorsduring patienthandofh
      2006 - 2007     Board M em ber,Hungerlntervention Program
                      * Studentrepresentative


      AB'ARI)S & HONORS
      2017           SPIRIT Award M edstarGeorgetown University Hospital
                      (nominated by'nightshiftnursingteam onunitC6l)
                      SPIRIT Award M edstarGeorgetown University Hospital
                      (nominated bynightshiftnursingteam onunit4E)
      20l7            SPIRIT Award M edstarGeorgetown University Hospita
                      (nominatedbynightshiftnursingteam onunitC61)
      2014- 2015      Fulltuitionwith stipend MPH fellowship,JohnsHopkinsUniversity($22,000)
      2014            GlaxosmithKlinePreventiveM edicineResidency Scholarshij($2,809)
      20ll- 2013      PartialtuitionMBA fellowship($30,000),UniversityofNol'
                                                                           thCarolinaatChapelHill
      20l0            AmericanSocietyofNephrology TravelGrantforM edicalStudents& Resident($800)


      Revised l0/14/18                                                                                               6
                                                                                               M ILLEER ATTACHMENTA
                                                                                                            Page6 of9
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 44 of
                                      130
                                                                                                             PX 23
                                                                                                      Page45of199
                                          BRIAN J.M II-LER,M .D.,M .B.A.,M
                                                                         ' .P.H.
                                                      (919)619-0187
                                                brianji
                                                      /brianimillermd.com
      2007           University ofW ashington HonorsProgram,College Honors
      2007           University ofW ashington Honor'
                                                   sProgram,DepartmentalHonors
      2005           PhiLam bdaU psilon


      INVITED SPEAKING EVENTS
      2018 glnvitedjPanelModerator,Itpublic-privateCompetition:FtlndingVeteransHealthcare-'UNC Annual
           HealthcareConference(November9)
      201s   Sem inarçûoh ThePlacesYou NvillGo:A Regulatory lnnovation Storyl''Am erican M edicalAssociation
             FederalandCongressionalAffairsGroups(M arch28)
             Seminarûloh The PlacesYou W'illGo:A Regulatory lnnovation Storyl':N ationalCenterfbrLluman
             FactorsinHealthcarelnquires,Medstarlnstittlteforlnnovation (March20)
      201s   SeminarûûBoard Certitication:A Dose ofCom petition''in l'PublicHealth and Health Policy''graduate
             courseattheDepartmentofMedicine,GeorgetownUniversitySchoolofMedicine(Febrtlary5)
      20l7   Seminarit-l-ardiveDyskinesia''DepartmentofNledicine.GeorgetownUniversity SchoolofM edicine
             (December12)
             Seminartt-f'
                        heU .S.Food & Drug Adm inistration:A YearIn theOffice ofNew Drugs''Departmentof
             Psychiatry,GeorgetownUniversitySchoolofM edicine(October5)
      2016   SeminartûResearch in Policy & Practice,''CenterforEvidenceand Practice lmprovement,Agency for
             HealthcareResearchandQuality(M ay2-
                                               /)
      2016   Seminar(tcom petition & Healthcare Finance,''Oft
                                                            sceofHealth Policy.O ffice ofthe AssistantSecretary
             forPlanningandEvaluation(M arch29)
      2014   Panelist,Healthcare Finance,AnnualBusinessofHealthcareConference.UNC Kenan-FlaglerSchoolof
             Business


      PUBLICATIONS
      PeerReviewed
      2017 DavisM .C.,N'
                       lillerB.J.,KalsiJ.,BirknerT.,NfathisNI.V.-bEfficientTrialDesign and FDA Flexibility'
                                                                                                          .A
             New ApprovalforTardiveDyskinesia.''IheA-
                                                    tzlk'EnglandJr
                                                                 ?p//'/?t7/of.bleclicine2017.
                                                                                            ,376:2503-2506.
      2017   M illerB.J.,sVolfe G.ibM anaged Care M arketplaces'
                                                               .Growing DriversofPayer-providerVertical
             Integration''Antitt.
                                ll
                                 sts'cll//'cE!April20l7'
                                                       ,l645):1-ll.
      20l7   NlillerB.J.,DavisM .,Stone M .tçlxetterto theEditorin responseto -AssociationofSelective Serotonin
             Reuptake lnhibitorExposure During Pregnancy B'ith Speech,Scholastic,and N'  IotorDisorders in
             Offspring.'-J.
                          13L1#5'J,
                                  '
                                  c/?Dp>'Ylarch l5,2017
      2016   M illerB.J.,M ooreD.W .,Schm idtC.SV.û'Telemedicineand the Sharing Economy:The -uber-for
             Healthcare.''..
                           lmerican./bpf/-ntV of-îlanaged (--
                                                            i1l.e20l6,
                                                                     .22(12)'
                                                                            .e420-422.
             N'
              lillerB.J.CcEditorialOutlinesConcernsltegarding Harmsto Com petition in RecentFlurry ofHospital
             N'
              lergers.''AB.:
                           1/.
                             lf
                              s
                              w///?ctzrgand/4/,
                                              ?t
                                               C
                                               /?-
                                                 z7
                                                  té?t.
                                                      '
                                                      .
                                                      z?//ïc:?/-
                                                               çRecent/.'
                                                                        lt
                                                                         n,t?/f
                                                                              .
                                                                              ?ypzpgn/.
                                                                                      s
                                                                                      '.(Febrtlary 20l5)
             M illerB.J.,HarmonR. .G.''InsvhatsvaysCan(and Should)theYledicalHomeïvorktoPromotethe
             HealthoftheGeneralCommunity?''3ledicalllomeA'          t
                                                                    dlt'
                                                                       x2011. ,3(5):2.
      Policv Briefs/opinion
      2018 NlillerB.J.,Cullen T.,Lushniak B.kksolving the CrisisofCareattheVA Part2:Public-private
             Competition.
                        ''1.
                           1ea1thzyfairsBlog March6,2018.Availableat:
             hlps://w w.healthaffairs.orido/lo.l377:  1+10220l80227.524993/9 11/
      2012   YlillerB.J..Cullen T.,Lushniak B.ttsolving the CrisisofCareattheV A Part1:A Path To AddressStaff
             Shortages.-'Health xl./
                                   .
                                   /b'
                                     t
                                     Wr.
                                       j'Blog March5,2013.Availableat:
             hlns://> w.healthaffairs.orido/l0.1377!  %bloo
                                                          -20180227.74272/full/
             Gilman D .,M illerB.J.,Goldstein B.t'B oard Certification:A Dose ofCom petition.''HeaIthx-
                                                                                                      l
                                                                                                      -/
                                                                                                       -/àj/a Blog
             Novem ber29,2017.Availableat:hûosr//.w w.healthaffairs.orfdo/lo.l377/11b10220l7l12l.742789/911/
      2017   M illerB.J.,DavisM .C.,M athisM .V .ûûln PursuitofTardive Dyskinesia:TheBreakthrough Designation
             and ApprovalofValbenazine.''Spotlighton CD ER Science Septem ber 19,20l7.Availableat:
             hdps://www.fda.covz  /Dx csm ewsEvents/ilcm s76s3l.htm



      Revised 10/14/18                                                                                               7
                                                                                             MILLER ATTACHMENT A
                                                                                                        Page7 of9
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 45 of
                                      130
                                                                                                                           PX 23
                                                                                                                    Page46 of199
                                              BRIAN J.M ILLER,M .D.,M .B.A.,NI.P.H.
                                                            (919)619-0l87
                                                          ,z.b
                                                     briant   rir imillermd-coln
      Posters
      2018 Stone M .,Kalaria S.,Richardville K.,M illerB.J.ClAge,Treatment,and Baseline Severity asFactorsin
               SuicidalBehaviorinRandomizedPlacebo-controlledTrialsinMajorDepressiveDisorder.''Oral
               presentation presented by firstauthoratAmerican Society ofClinicalPsychopharmacology annualmeeting
               Ylay 29,20l8.
      20l8     Stone M ,,Kalaria S.-Richardville K.,M illerB.J.C
                                                               tcomponents and TrendsinTreatmentEffectsin
               RandomizedPlacebo-controlledTrialsirl
                                                   .MajorDepressiveDisorder1979-20l6.5'Posterpresentedat
               Am erican Society ofClinicalPsychopharm acology anntlalmeeting M ay 29,2018.
      2012 M illerB.J.,LevineM .,UsalaG,MonteroA.E'HospitalReimbblrsement& Quality Rankings'
                                                                                           .A Resident
               D rivenEndeavour.'-Posterpresentedat(' JeorgetownUniversitySchoolofM edicineResearchDayApril24
               20 18.
               Um hau J.,FischerB.,M illerB.,Kim J.,DavisM .,D ubitsky G.,M attaiA..t'IntermittentExplosive
               D isorder:A Serious,UnmetM edicalNeed.''Posterpresented atthe American Society ofC Iinical
               Psychopharmacology anntlalmeeting M ay 20l7.
      2015     Bruno R.,M illerB.J.,Lee D.,Pahwa A.,and M cGuire M .-'Strategiesto lmproveCost-cc. nsciotls
               CareDelivered in a Primary Care Environment.''Posterpresented atthe JohnsHopkinsComm tlnity
               PhysiciansannualretreatsBaltimore,N'lllksand the.
                                                               4CP5.
                                                                   Ianntlalconference,Atlanta.G.  4.

      Podcasts
      20l8 LevineM .,klillerB.J.C'TheBusinessof'   H ealthcare''A podcastseriescovering docum entation,principles
              ofinsurance,FDA regtllation ofpharmaceuticals,and othertopicsforpracticing physicians

      Research Theses
      20l5 lû-
             f-radeBarriersto InnovationsinHealthcareServiceDelivery.
                                                                    '-M ay l0.(JohnsHopkinsUniversity)
      2007 ktlàiabetesand lntlammation,-'May l6.(UniversityofNvashington)
      ln Procress
      M illerB.J.,svolfeG .C'Common Threads. 'Navigating the Labyrinth ofBranded Pharma M arketDefinition''
      M illerB.J.,Richardville K.'éFeeding An lnnovation E'ngine:The Need ForN lH Reform.'-

      Reviewer
      Preventivezh.
                  /t
                  z?#/cjrl(
                          r- ad hoc
      InternationalC'
                    tp#?
                       /l:
                         lrt?rzc'con J7:J,'
                                          v2c/c'(
                                                ?cpf:/d?z?/o/f.
                                                              ;
                                                              o 'and y-
                                                              '       /'
                                                                       lt
                                                                        d/wpf
                                                                            :
                                                                            rl///c'Risk-î/t-
                                                                                           ?z7(/g(?/??(
                                                                                                      ?z7/- reviewerforabstractsfor
      20l8 meeting


      PROFESSIONAL AFFII-IATIONS
      American BarAssociationsSection ofAntitrustLaw
      American College ofPreventive M edicine
      American NledicalAssociation


      TEACHING
      2016-Present AdjunctAssistantProfessor,c'Regulation& PrinciplesofHealth lnsurance,-'UniversityofNol
                                                                                                        'th
                        Carolina atChapelHill
                        Teaching Assistant,ttcriticalAnalysisofPopularDiets.''JohnsHopkinsU'niversity.Bloomberg
                        SchoolofPublic Hea1th
      2015              Lecturer,tûspecialTopicsin Healthcare,''FederalTradeCommission
      2014 - 2015       Teaching Assistant,ttproblem Solving in PublicHealth,''JohnsHopkinsUniversi
                                                                                                  ty',Bloomberg
                        SchoolofPublicHea1th




      Revised 10/14/18                                                                                                          8
                                                                                                         M ILLER ATTACHMENT A
                                                                                                                     Page8of9
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 46 of
                                      130
                                                                                                     PX 23
                                                                                               Page47of199
                                       BRI.
                                          4N J.M II-LER,M .D.,M .B.A.,M .P.H.
                                                   (919)619-0187
                                                    kbrianimillermd.com
                                             brianr,i



      VOI-UNTEER EXPERIENCE
      2008- 2009    President,Business& M edicine Club,N orthwestern University
      2007 - 2009   M edicalStudentM entor,Feinberg Connects,Northwestern University
      2007 - 2009   TourGuide,M D ApplicantStudentTours,Northwestern University
      2005- 2006    Secretary & Treasurer,PhiLamba Upsilon,U niversity ofW ashington
      2004 - 2007   Server,Hungerlntervention Program,Seattle,Wrashington




      Revised 10/14/18                                                                                    9
                                                                                       MILLEER ATTACHMENT A
                                                                                                   Page 9of9
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 47 of
                                      130
                                                                            PX 23
                                                                     Page48 of199




             M iller A ttachm ent B
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 48 of
                                      130
                                                                                                                  PX 23
                                                                                                           Page49of199
      11'1
         - xsxaxs sa o ss u-
                                                                               Regulation and PrinciplesofHealthInsurance
                                                                                                         December2017
                 B U SIN E SS SC H O O L
                        M BA 893:REGULATIO N AND PRINCIPLES O F H EALTH INSURANCIE
                                               2017 Syllabus


      Instructor'
                .      Brian J.Nliller,NI.D.,NI.B.A..NI.P.H .
                       Phone: (919)619-0187
                       Email: millerbie
                                      .aunc-edu
      Co-lnstructor: GailR.Svilensky,Ph.D.
                       Email:gwilenskyl proiecthope-
                                                   .
                                                   i
                                                   nrx


      Readings:        Online(viathecourseportal& UNC Library)


      Course Description:
      W iththepassageandongoing implementationofthePaticntProtectionandAffordableCareActIPPACAI,the
      insurance marketbecam em orecom plex than everbefore with the creation ofpublicexchanges,greaterfederal
      oversightofbenefitdesign,and new formsofintegrated payer-providerstructures.Asoftheend of2016,over l25
      million Americansare ctlrrently enrolled acrossa variety ofgovernment-sponsored health insuranceprograms.These
      programsvary in structure,with m any executed b),'privatecompanies.

      Thiscoursew illcoverthebasic structure and function ofpublicand private health insurancew i
                                                                                                th a.focuson financing
      models,plan& productdesign,regulation (stateandfederal),andcoverageanalysis.Specifically,wewilladdressthe
      history ofthehealth insurance indtlstry,unique featuresofhealth instlranceasan insurance business,and approaches
      tohealthcarefinance(feeforservice,managedcompetitionmodels,vouchermodels.accountablecare.value-based
      care/pay forperformance).$Vewillcomparethernarketsforemployer-basedand exchange-basedinsurance,and
      contrastthesewithself-instlred (ERISA)models.Asallformsofhealth insurancefollow thesamebasicprinciplesof
      design in orderto distribute clinicaland financialrisk acrossthe supply chain.wew illspend a signiticantamountof
      tim eon government-sponsored health insurance.7'he course willcoverthe features oftraditionalM edicare and
      M edicaid,M edicare Advantage,M edicare PartD,M edicaid M anaged Care,and the FederalEmployeesHealth
      BenefitsProgram (FEHBP).Thecoursewillalsoaddressthedesignofhealthinsuranceplanproducts(HN1Os,PPOs,
      IDNS,etc.),coveringtopicssuchasmoralhazardandadverseriskselection.Lastly-thecoursewilladdresstechnology
      assessm entandcoverageanalysis(how plansdecil
                                                  âewhichproductsandservicestocover).Guestspeakerswillserve
      to highlightcomplex,regulated program s,such asthe StateChildren-s1-
                                                                         1ea1th lnstlranceProgram and the M edicare
      Advantage program,and theChiefM edicalOftscerofaregionalhealth plan.

      There isno textbook forthiscourse.Readingsn'  'ill
                                                       .consistofselected articles from the healtlzcare econom ics,
      healthcare servicesresearch.and healthcarem anagelnentliterattlre.Please review the recltlired readingsin the weeks
      priorto starting the cotlrse.

      A bsolutely no Iaptops,tablets,orsm artphonesare to beused during class.

      Dates:
      Friday,Decem berlSt> 2Ol7
      Saturday, Decem ber2nd,20l7
      Frida/,, Decem ber8th,20l7
      Asthisisathree-day course,no absencesarepermitled.

      TargetAudience:
      M BA studentswhoare interested in acareerin health insurance orbuilding healthcare delivery system swillfind this
      courseuseful.Studentswho plan to pursuea careerin medicaldevices,pharmaceuticalproductdevelopm ent,
      healthcare investm ent,orhealthcare consulting willfind thiscourseto bea valuable baseforunderstanding healthcare
      finance.


                                                                                                                            1
                                                                                                 M ILLEER ATTACHMENT B
                                                                                                             Page 1of11
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 49 of
                                      130
                                                                                                                 PX 23
                                                                                                         Page 50of199
      -
      11,1-;u s x A x -yLA G I.E R
             .
                                                                              Regulationand PrinciplesofHea1th Insurance
                                                                                .                      December2017
                 1 BU SIN ESS SCH O O L


      Evaluation:
      5%      Background Survey
      45%        W eeklyreadingquiz(Threea15% each)
      l0%        Attendance & Participation
      20%        Corporate Strategy Pitch Presentation
      20%        Corporate Strategy Pitch Deck

      TheBackzround Survey isdue to the course drppbox by 11:59 PAIon Tuesday
                                                                            , . November20,2017

      Foryourfinalproject.pleasereview the2016AnnualReportandFinancialInformationforKaiserFoundation Hea1th
      PlansorUnitedHealth Group.ln groupsoffour,you are to design a five-yearcorporate strategy foroneofthetwo
      insurance companies.Yourdeliverablesare:
            l. Pitchdeck (Limit:20slides)
            2. Associatedrecordedpresentation (Limit:10minbltes)
      You may utilize any publicly available financialdata,healthcareservicesresearch.interviews-orany othersotlrce.
      ThegoaloftheprojectistointegratetheinformationthatyotlhavelearnedwithyourM BA cotlrseAk
                                                                                            vork incorporate
      finance,accounting.dealstrtlcture,and strategy.Additionally.thisdeliverablewould be usefulon the interview trail
      with health insurance companies,constllting firm s.and related industries.

      You willbe evaluated on creativity,understanding ofregulated environments,tinancialm odeldesign and
      assumptions,andotherfeatures.Becertaintoconsiderthefollowingquestions(butdo not1etthem Iimityoul:
          1. W hatisthecompany'smission?(Marketshare?Profit?Dividends?)
          2. Shouldthecompanyenteranew geographicmarket?(Whichfeaturesmakeamarketappealing'       ?)
          3. Shouldthecompanyenteranew prodtlctmarket?lfso,whyandhow?(E.      g.M &A roll-up,expansionof
              existingfootprint)
                 Isverticalintegration partofthe corporatestrategy? lfso,which form and why?
                 Nvhatisthecompany'scorporatestructure,andshoulditbechanged?Ifso,how?(Legalchangeoroperating
                 structure)
                 5N
                  .'hatisthe company'snetwork strategy?
                 Considerinterviewing one ofthekey exectltivesto gatheranecdotaland culturalinformation aboutthe
                 company.M any w illbe surprisingly talkative ifpresented with a well-structured,thoughtfùl,and
                 compartm entalized requestfortheirtime.

      lfthereareconcernsaboutinequitabledistributionofworkandattemptstoresolveany issuets)isunsuccessful.please
      contactthe course instructor.

      Submission ofthelinalproiectisdueat11:59 P51Eastern StandardTimepp Decembçr15,2017and shouldbe
      subm itted to thecoursedrop box.




                                                                                                                         2
                                                                                               M ILLEER ATTACHMENT B
                                                                                                           Page2of11
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 50 of
                                      130
                                                                                                                  PX 23
                                                                                                          Page 51of199
      =
      11,1-=
               .   K E N A N -FLA G LE R
                                                                              Regulation and PrinciplesofHealth lnsurance
                                                                                                        December2017
                   BU SIN E SS SC H O O L
      Instructor Biographies;
      Brian J.AJj#t?r,5I
                       'LD.,J1S.
                               -z1.,A/.P.H .isa public healthphysician completing his second residency'in lnternal
      M edicine atGeorgetown University Hospital.Heserved atfourregulatory agencies,m ostrecently asaNledical
      Officerin the Office ofNew Drugsatthe CenterfbrDrug Evaluation and Research atthe Food & Drug
      Administration(FDA)wherehewasoneoftwophysicianswhoreviewedandapprovedvalbenazine,afirst-in class
      new m olecularentity fortardive dyskinesia,Dr.M illerpreviously completed his Public Health residency and served as
      aClinicaland Research Fellow attheJohns HopkinsUniversity.He concurrently sen'       ed asa M anaged CareFellow at
      JohnsHopkinsHealthcareLLC,a SeniorPolicy Fellow forHealth IT atthe FederalComm unicationsComm ission,a
      SpecialAdvisorattheFederalTradeCom mission,and as an ACO lnvestmentFellow atthe CentersforM edicare&
      M edicaid Services.He isboard-certified and licensed to practice medicinein the DistrictofColumbia.Dr.M iller
      received hisM .D.theFeinberg SchoolofN'   ledicineatNorthwestern University,hiS.N1.B.A .from theKenan-Flagler
      SchoolofBusinessatthe University ofN orth CarolinaatChapelHill,and hisNI.P.H.from the Bloomberg Schoolof
      PublicHea1th attheJohns Hopkins University.He lives in Jvashington.DC.

      GailIr'ï/en5'
                  l,'
                    y'
                     ,Ph.D.isahealtheconomistandSeciorFellow atProjectHOPE inBethesda,M aryland.Shehasspent
      hercareerasa policy researcherand policy m aker, She directed theM edicare and Nledicaid programsfrom 1990 to
      1992 as CM S Adm inistrator,and subsequentl
                                                y served asasenioradvisorforhealth to PresidentG.W .Bush.From
      1995to2001,Dr.Nvilensky chairedtheMedicarePaymentAdvisory Commission(M edPAC),theCongressional
      advisory com mittee forthe M edicare program .

      Dr.W ilensky servesasaboarddirectorortrusteeforUnitedHea1thGroup,QuestDiagnostics,theCombinedBenefits
      FundoftheUnitedNlineWorkersofAmerica,theNationalOpinion ResearchCenter(NORC)attheUniversityof
      Chicago,theUniformedServicesUniversity'oftheHea1th Sciences(USUHS),GeisingerHealth System Foundation.
      and otherorganizations.She isapreviousboard directorortrusteeofAcademyHea1th,the American Heal'    t
      Association,Cephalon,SRA lnternationalSt.JudeN'   ledical,NlanorCare,and otherorganizations.Dr.W'ilensky isan
      elected m emberofthe InstituteofM edicineand served on itsgoverning council.She haspublished extensively and
      hastestified frequently before CongressionalCom mittees.Sheservesasan advisorto membersofCongressand other
      elected officialsand livesin W ashington,DC.


      GuestSpeaker Biographies:
      ChetylAltstein Ctzsntp
                           .f
                            /;i
                              bt.#./f..Seniorf'
                                              -c#t
                                                 ?;#.
                                                 '  ,ADR(-((-IlIP):Nls.CasnoffisSeniorFellow atNORC atthe
      University ofChicago(NORC)in Bethesda,M aryland.Previously,sheservedasAssociateAdministratorforHealth
      lnformationTechnologyattheHea1th Resourceand ServicesAdministration(HRSA).AttheCentersforM edicare&
      Medicaid Services(C51S),Ms.Casnoffserved asDeputyDirectorfortheFinance,Systems,andBudgetGroup,
      overseeingover$300billioninexpenditureandtheDirectorofPublicHealthPolicy attheOfficeoftheAssistant
      Secretary forPlanningandEvaltlation(ASPE).Notably,h,1s.Casnoffwasinstrtlm entalinthedesignofCHIP in 1997
      and ran itfrom 2001- 2004.M s.CasnoffisaresidentofFtllton,N'Iaryland.

      BrianCaveney .tff.
                       )..JD.,3I.P.ll.,(-'
                                         /k#ffbledicalt'
                                                       J
                                                       .t/3c-
                                                            f
                                                            :
                                                            ?r.I-(lb(-o1p (12(-/1$-
                                                                                  A'('
                                                                                     -
                                                                                     'RegionalJ'/t
                                                                                                 w7lljnel.
                                                                                                         j'ieqf'
                                                                                                               l:Dr.
      CaveneyjoinedLabcorp asChiefMedicalOfficerinSeptember2017.Previously,heservedastheChiefM edical
      OfficerofBluecrossBlueshield ofNorth Carolina and an AssistantProfessoratDuke University NledicalCenter.He
      previously served asthe ChiefClinicalOfficerand VicePresidentforM osaic Hea1th Soltltions.and investmentand
      collaboration arm ofBCBSN 'C,and wasaboard directorofCarolina Advanced Health and FastNled.

      zj
       ,lal
          ja r'
              I'
               ilson.A/.B...
                           1.,IT,x
                                 l/f
                                   ?lïc'tzrt?Advantage,t.
                                                        rt?///7.
                                                               j
                                                               'IlopkinsHealthcareLL(-f7/ct//c/zrt
                                                                                                 ?Advantaget'
                                                                                                            thledicare
      rtzz'
          /D):sls.svilsonisamanagedcareexecutivei       .
                                                        nchargeofanew M edicareAdvantagePlanatJohnsHopkins
      HealthcareLLC,aregionalprovider-sponsoredhealthplanwith$1.5billion/yearinannualrevenuesspreadacross
      regulatedproductlines(Medicare,Medicaid,Tricare).Ms,Rrilson hasover20yearsofexperiencebuilding and
      runningMedicareAdvantageandMedicarePartEI
                                              'plansatHighmarkBCBSandRegenceBCBS (now CambiaHeaIth
      Solutions).N'
                  Is.W'ilson isaresidentofAnnapolis,Nlalyland.




                                                                                                                         3
                                                                                                M ILLER ATTACHMENT B
                                                                                                            Page3 of11
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 51 of
                                      130                                 PX 23
                                                                                                                      Page 52of199
      1I'I- )x s x a x -ysa o r s R                                                         RegulationandPrinciplesofHealth Insurance
                                                                                                                    December2017
                 ' BU SIN ESS SC H O O L

      CourseObjectives:
          l.        Provideran overview ofHealth Insurance,Risk Transfer,Network Design,and Plan ProductDesign
          2.        Explore toolsforcostcontrol- Pay fbrPerformance,Disease M anagement,and Population Health
          3.        Providean exposureto how M edicaid,M edicare,and otherregulated health insurance plan productsare
                    regulated atthe state and/orfederallevel.Understand how these programsare structured in statute,
                    rulem aking,and rule-interpretation and how these shape corporatestrategy & execution ofregulated plan
                    products.
          4.        Learn the structure,ftlnction,and design ofM edicare Advantage and M edicare PartD plans
          5.        lntrodtlceTechnology Assessmentand Coverage Analysisasa core function ofany 1,    1$
                                                                                                       :a1th insurance plan
          6.        Discussuniquehealth insurancemarkets,such asERISA (self-insured),FEHP,andtheStateChildren's
                    Healthlnsurance(
                                   .CHI
                                      P)program
                    Understand the im plicationsofthe ACA in reshaping existing healthcare m arkets,and in creating new
                    markets(especially PublicHea1th InsuranceExchanges)
                    Evaluateverticalintegration betweerlpayers and providers
                    lntegrate insurance industry knowletge and apply thetools ofcorporatefinance,accounting,strategy,
                    and corporate strtlcture to craftafive-yearplan foran insurance company

      LectureScheduleOverview:
                                                               IE
                                                                rriday, Decemberlst
          Time                 Fopl'c                                          Ledure                                       Lecturer
      9:00AM                                      CourseOverview,Introduction to HeaIth lnsurance.& RiskTransfer BrianNliller,M D
      10:00AM      PrinciplesoflnsuranceDesign Network Design                                                    BrianM iller,MD
      11:00AM                                     Pay forPerforrnance,Disease Management,PopulationHealth        BrianNliller MD
      12:00 PM                                                               LUNCH
      1:30 PM                                     TechnologyAssessment& CoverageAnalysis                         BrianM iller,MD
                   PrinciplesofInsuranceDesign Mini-case:CoverageAnalysis                                        BrianM iller,MD
      3:15 PM                                     lnsurance Regulation                                           BrianM iller,MD
      3:45 PM                                     EmployerSponsored lnsurance& ERISA Plans                       BrianM iller,MD
      4:30 PM     Employer-based health insurance FEHBP-The FirstManaged Competitionlnsurance Marketplace        BrianM iller,MD
      5:00PM                                      FinalProjectOvervi
                                                                   ew & Adjourn


                                                             Saturday,December2nd
         Time                  Topic                                            Topic                                      tecturer
      9:00AM                                      Public& Privat'eExchanges                                      GailW ilensky, PhD
      10:00AM         GovernmentPrograms          AffordableCare Act                                             GailW ilensky,PhD
      11:00AM                                     Medicaid -Program Structure                                    GailW ilensky,PhD
      12:
        00PM                                      TraditionalMedi
                                                                care(Par1SA & B)                                 GailWil
                                                                                                                       ensky,PhD
      1:00 PM                                                  '
                                                                            LUNCH
      2:30PM                                      MedicarePartC(MedicareAdvantage)-Program Structure             MarjaWilson
      3:30PM          GovernmentPrograms          MedicarePartC(MedicareAdvantage)-MarketStrudure                MarjaWilson
      4:30PM                                      MedicarePal
                                                            4D(Prescripti
                                                                        onDrugCoverage)                          MarjaWilson
      5:30PM                                      Adjourn



                                                              iridawoecember8th
          Time                 Topic                                           Topic                                        Lecturer
      9:00AM                                      CHIP                                                           CherylAusteinCasnoff,MPH
      10:00AM         GovernmentPrograms          MedicaidM anagedCare                                           Brian Miller,M D
      11:00AM                                     BCBSNC:Overview ofBusiness                                     Brian Caveney,M D,JD
      12:00PM                                                               LUNCH
      1:30 PM                 Review              Review & Discussion:ComparingHealth lnsurance Programs         Brian Miller,M D
      3:00 PM                                     Lecture& Discussion:HeaIth PlanProductDesign                   Brian Miller,M D
      4:00 PM             SpecialTopics           VerticalIntegration:Payers& Providers                          Brian Miller M D
      5:00PM                                      Adjourn




                                                                                                                                            4
                                                                                                                  M ILLER ATTACHMENT B
                                                                                                                              Page4of11
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 52 of
                                      130
                                                                                                                    PX 23
                                                                                                            Page53of199
      1111- xsxax,sa c s sR -
                                                                                 Regulationand PrinciplesofHealth Insurance
                                                                                                          December2017
                   B U SIN E SS SC H O O L
      Detailed Schedulewith Readings:
      Thereare(3)briefreading. quizzes,each covering adayoflectures:
          l. Quiz1dueatll.59PN1onNovemj)er;nd
          2. Quiz2 dueatll:59PM onNovember9th
          3. Quiz3 dueat1l.  .
                              59PM onNoxe  r
                                             mber22':k'
                                                      l

      FridavsDecem berls2017
      1.ColtrseOvcrvïepr,IntroductiontoHealthJkxl/rt
                                                   paci?,& RiskI'
                                                                l.an.
                                                                    6el'
      Providesan overview ofthe structureand goalsofthecourse.This lecture reviewsthe history ofthe health insurance
      industry,including itsoriginsasnon-profit,benevtllentcorporationsto the riseofm anaged care in the 1990s.W ew ill
      coverthe uniquefeaturesofhealth insurance asan insurancebusiness,in addition to approachesto healthcarefinance
      (feeforservice,managed competitionmodels,vouchermodels,accountablecare,andvalue-basedcare/pay for
      performance).Toolsofrisktransferwillalsobecovered-riskcorridors,formsofcapitation,carve-outs,andetc.
      Lastly,wew illbrietly addresstheevolution ofthe insurancecorporation,including awave ofnon-profitconversions
      in the Iate 1990s.

      Readings:
           1. ZookC.J.,NlooreF.D.iùl-ligh-costUsersofN'
                                                      ledicalCare.--A-
                                                                     f
                                                                     .
                                                                     ?lf'England.7cps/r??t'
                                                                                          p/(îfhledjcine
               1980;302(l8):996-l002.
               SobelL.,SilasJ. t'BltleCrossand B lue S'hield'
                                                            .A HistoricalCompilation.--Consltmer'
                                                                                                .
                                                                                                &(,'
                                                                                                   nion 2007.Pages 1
               - l5.


      J.hr t?rirtpr/cDesign
      Network design isa key feature ofany insurerand underliesalIplan products.How do insurersdecidewhich
      providersare in-network orout-of-network?Nvhatarethe principlesunderlying netw ork tiering and how doestiering
      differentforoutpatient,inpatienthospitalization,and em ergency services? 5Ve addressthese and otherprinciples,in
      addition tothe consum erresponse to network desi.gn.Separately,we willbrietly addressthe construction ofpharm acy
      networksandthestructureandfunctionofpharmacy benetitm anagers(PB54s).

      Readings'
              .
           1. SinaikoA.D.ûûvariationsin PatientResptlnsestoTieredPhysicianNetnrorks.--Ihe--1/)?(
                                                                                               ??'jct??7Jollrnalof
               stanagedCare2016.
                               ,22(6):420-425.
               GiovannelliJ.,etal.ûkl
                                    kegulation ofHealthPlan ProviderNetworks.n;IîealthP()licl'/9/-/4/.
                                                                                                     2016.

      J.Payfor#t
               ?,.
                 ,
                 /-
                  orlnance.Disease.t/é//?tzg(
                                            ?/hl(?n/,tf Popltlation J'
                                                                     /t?:?///?
      Providesan overview ofinsurertoolsforcostcontroland incentive system sthatredistribtlte risk throtlghotltthe
      healthcare supply'chain.ThisincludestraditionalI'
                                                      lhysician pay'forperformance (P4P).disease managem ent-
      population health,and consum erengagementtoolsral1ofwhich answerthe essentialqtlestion ofhou'    'do instlrers
      shapethe behaviorofphysiciansand constlm ers?I-low do these toolswork and when arethey bestdeployed?
      Understanding the leversforcostcontrolisthe ke),'to evaluating many healthtech and servicesstal-
                                                                                                     tups,many of
      which ofwhich arebased upon the essentialargumentofsaving healthcaredollars.

      Readings:
          1. N.1ccallN .,Crom wellJ.'cResultsofthe sledicare Health Stlppol'
                                                                           tDisease-slanagem entPilotProgram .''A-
                                                                                                                 t?;,
                                                                                                                    '
               EnglandJolfrnalt
                              p/x
                                ut?#/c'/?7i?2011,
                                                .365:l704-l7l2.
               Doran T.,etal.kipay-for-perform ance Prtlgramsin Family Practicesin the United Kingdom.''A'
                                                                                                         t?ij'England
               Joltrnalof-
                         bledicine2006,355(4):375-384.




                                                                                                                          5
                                                                                                  MILLER ATTACHMENT B
                                                                                                             Page5 of11
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 53 of
                                      130
                                                                                                                   PX 23
                                                                                                           Page 54of199
      11,1- xsxaxssa o s s a
                           -
                                                                                Regulationand PrinciplesofHealth Insurance
                                                                                                         December2017
                  B U SIN E SS SC H O O L

      4.Ikchnology zkluçc-s
                          '
                          s'
                           ?z?e?7/d.
                                   -Coverage-.
                                             1z?(z/.).w/.ç.'
      Deciding which productsand servicesare covered isoneofthe key functionsan insurance plan.In thislecture,we
      exploretechnology assessm entand coverage analysisthrough the lensofthe M edicare program .Thisincludesmedical
      and surgicaltherapeuticservices,diagnostic tests,and preventiveservices.$Vecoverhow the processby which
      coverage decisionsare made fortheM edicare proéjram,levelsofevidence,typesofoutcomes,and theroleof
      economicdata.Specifically,we willaddressexam plesofcoverage forpreventiveservicesand diagnostictests,
      followed by a m ini-casediscussion.

      Readings'
              .
          1. ûkM edicareProgram ;Revised ProcessforM aking N ationalCoverageD eterm inations.''FeLlel'
                                                                                                     alRcgf-
                                                                                                           ç/cr
              2013.
                  ,78(l52):48l64-48l69.
              ChambersJ.O.,etal.kdszledicareCoverstheMajority ofFDA-ApprovedDevicesandPal  4B Drugs,But
                                                      HeaIth-'1/#
              Restrictions and DiscrepanciesRem ain.''.         '7jnç20l3.
                                                                .        ,32(6):1109-ll15.

      CaseD jxcp/-
                 j-
                  yïtprl:Should CM S Coverthe Apple qvatch forthetreatmentofobesity in the Nledicare population?

      Briefly SKISIthefollowing tw o articlesin preparation:
          1. Svallen 54.P.,etal.û-Acctlracy ofI
                                              -leartRate svatches:lmplicationsforqreightNlanagement.''191.0-
                                                                                                           %&/p(
                                                                                                               ?
              20l6-
                  ,ll(5):1-1l.
               Jakicic J.&1.,eta1.-tEffectofNVearableTechnology Combined q'ith a Lifestyle Intervention on Long-term
               WeightLoss:TheIDEA RandomizedClinicalTrial.''J)1J/..
                                                                  12016.
                                                                       ,316(l1):l161-1171.

      J.lnsltrance Regltlation
      In addition to thentlmerouskey statutes and rulem aking proceduresthatshape specific regulated program ssuch as
      Nledicaid and NledicareAdvantage,health insurance isextensively regulated atthestateand federal.From rate review
      atthestate and federallevelacrossthe individualand smallgroup markets,to network accessrequirem ents,to rate
      bandsforpolicyholders,and mandated benefi    ts,health plan productsface a myriad ofregulations.Here,we brietly the
      review therequirementsthatmany plan productsrequire.

      Readings'
              .
          l. Kofman 51.,PollitzJ.:-Hea1th lnsuranceRegulation by Statesand the FederalGovernm ent:A Review of
             CurrentApproachesand ProposalsforChange.''Georgetobf'   n (.r
                                                                         ?7jr(??u//.J'llealth Policy //?5///2//c?April2006.
              DepartmentofHealth and Htlman Servicest-Rate Review AnnualReport.-'December20l5.


      6.Employer-sponsoretl//?.$?I?'
                                   t7?7t-(
                                         ?t'
                                           t ER1.
                                                %.1Plans
      TheEmployeeRetirementlncomeSecurity Actofl974(ERISA)establishednotonlym inimum standardsforpension
      plans,butalso setclearregulatory standardsforemployer-operated health benefits plans.lnthe US.em ployer-
      sponsored health insurance- both ptlrchased and em ployer-run -coverapproxim ately l50 m illion non-elderly
      Americans.ln thislecttlre,wew illcoverthe history ofthism arketplace.key ctlrrentfeaturesofthism arketplace,and
      potentialfuturechanges due tothe creation ofpublic insurance exchangesforindividualplan products.Key
      modificationsofERISA w illbe covered.including the Consolidated Omnibus BudgetReconciliation Actof1985
      (COBRA)andtheHealth InsurancePortability and Accountability,Actof1996(HIPAA).
      Readings:
          l. PurcellP,StamanJ.CLsummaryoftheEmployeeRetirementlncomeSecurity Act(ERlSA).''Congressional
              Research Service April10,2002.Focuson Section tûL.Regulation ofHealth Benefits''PagesCRS-49
              through CRS-52.
              çkEmployerHealth Benetits:2016 Summ ary ofFindings.''Kaiser Ft
                                                                           zp///y Foltndation September 14,2016.




                                                                                                                              6
                                                                                                   MILLER ATTACHMENT B
                                                                                                             Page6of11
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 54 of
                                      130
                                                                                                                      PX 23
              :
                                                                                                              Page 55of199
      1111- ;usxaxssa o ss a-
                                                                                   Regulationand PrinciplesofHealth Insurance
                                                                                                            December2017
              E BU SIN ES S SC H O O L



      7.FederalEnl
                 ployees11e611th#(??7t?
                                      / /.
                                         çProgram II.
                                                    '
                                                    EI-
                                                      1BPI
      TheFEHBP hascovered federalemployeessince I960 and ism anaged by the Office ofPersonnelM anagem ent
      (OPM).Asaregulatedmarketplaceforhealthplanswith beneficial'
                                                                y openenrollmentperiodsand subsidies,the
      FEHBP istheoriginalm anaged competition model.M uch ofthe FEHBP design servesasthe basisforpost-AcA
      public state insuranceexchanges,the Iatterofwhich are the largestdom estic growth m arketforinsurance.


      Readings'
              .
          l. FrancisB/
                     '.Ci-
                         f'he FEHBP asa M odelforl'
                                                  /ledicare Reform '
                                                                   .Separating Factfrom Fiction.''BackgroltnderNo.
              1674,August2003.
               :ûHealthPlanCompetitionintheFEHBProgram.''Ojhcec//at
                                                                  4r.
                                                                    &()/?//(?/hlanagement,2010.

      Saturday,December2-2017
      8.Pllblic4.Private fzvc/lT/ngtns
                                     '
      Priorto the passage oftheACA,consum ers had few optionsto purchase affordable individtlalinsurance,ttlrning to
      eitherbrokersordirectly to insurancecom paniesthem selves.The ACA helped to structureand establish state
      insurance marketplaces,eitherrun by the statesthem selvesorfederally facilitated.Public marketplacesare
      characterizedby acomplex system ofindividualsubsidies.structtlredproductswithdefinedactuarialvalues(bronze,
      silver,gold,platinum).In response,pre-existing privatemarketplacesmirroredtheseandotherfeatures.JVecoverthe
      evolutionofthesemarketplaces,includingkeyfeaturessuchas(maximum ageratingspread,guaranteed issue,and
      otherdistinguishing features.
      Readings:
          1. lûsum mary ofthe Affordable Care Act.''llaiser/-W/?lj/
                                                                  y'Foltndation 2013.
         2. HaederS.  F.,etal.ttsecretShoppers Find Accessto ProvidersandN etwork Acctlracy Lacking forThose in
             M arketplace and Com mercialPlans.''Health--1.#à
                                                            ?ïr.$2016,'7:ll60-6.

      #.lhePatientProtectiont'
                             tAffordable(Yl/'
                                            t?zjct:
      The goals ofthe ACA wereto reduce theuninsured,slow spending and impros'epatientsafety/clinical
      appropriateness. Thissession willreview how w elleach ofthesegoalshasbeen achieved six yearsafterthe ACA'S
      enactmentalong with thevariouschallengesthatremain. Ctlrrentstrategiesbeing developed to remedy continuing
      challengeswillbe discussed along w ith the likelihood oftheirsuccess.The im pactofthe 20l6 election onthe future
      direction oftheACA and the Iikely changesto the legislation in the nextsession ofCongresswillalso beconsidered.

      Readings:
          l. vtsum mary oftheA ffordable Care Act.'-lt-tli-
                                                          b'
                                                           et'l-'
                                                                tlmil
                                                                    y'f-()l/plt///t?/?2013.
         2. B' -ilenskyeG .R,ttNvhatDo q'e Now Kno',  &'Aboutthe Affordable Care .      4ct?-'.lLJ.
                                                                                                  bI.-If'
                                                                                                        (??-?/?;?
                                                                                                                ..April2.
                                                                                                                        3,2014

      l0.xbledicaid.
                   .A/-t?.
                         g?.
                           '
                           t7rn Strllctltre
      Asthe largestUS healthcare program and with increased im portance in apost--
                                                                                 4cz
                                                                                   4 m arket.thislecturewillcoverthe
      background,history,and unique featuresofthiscomplex program,focusing on itsdesign and administration by both
      the federaland stategovernm ents.Thefederalframework forNledicaid,including m andated program features
      (eligibility,enrollment,funding,etc.)willbeaddressed.Additionally,Medicaid'sdistinctivecharaderisticswillbe
      highlighted,with a focuson thecriticalroleofStatesin determining notonly program design and enrollm ent
      processes,butalso the additionaldistinctgroupsofpeoplecovered.

      Required Readings'
                       .
          1. lglehart,J.K andBenjaminD.Sommers.ûtkledicaidAt50:From svelfareProgram toNation*sLargest
             Insurer.''Ihe A-
                            t?iù'England Journalt
                                                pfk
                                                  t/k
                                                    rticïntr20l5,
                                                     -          .372(22):
                                                                        2152-9.
               lglehal'
                      t,J.K.tûFuture ofLong-Term Care and the Expanding RoleofNledicaid Nlanaged Care.''Ihe A'
                                                                                                             (?lr
               E.nglandloltrnalof.bledicine2016*
                                               ,374(2):182-7.

                                                                                                                                 7
                                                                                                      MILLER ATTACHMENT B
                                                                                                                Page7of11
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 55 of
                                      130
                                                                                                                   PX 23
                                                                                                           Page 56 of199
      1111 1 x s x a x -ys ao ss R
          .-
               '
               ,                                                               Regulation and PrinciplesofHea1th lnsurance
                                                                                                         December2017
                   B U SIN E SS SC H O O L




      l1.Traditionalzls/EW/ct
                            7z'
                              c Parts.
                                     -lt
                                       '
                                       t B.
                                          '
      M edicare wasenacted in 1965to provide coverage to peopleover65 thatwascomparableto thecoverageavailableto
      the under65 population. ltsprimary focuswasto improveaccessto care forseniorsand notto interferewith how care
      wasprovided.W hile itcan argued thatM edicare hz àsachieved those goals,ithasnotbeen ableto evolveovertime to
      meetthe variouschallengesfacing health care because any significantchange to M edicarerequiresnew legislation.
      The implicationson thedelivery ofcare and the financialconsequencesofrequiring new legislation forany significant
      change willbe reviewed.Optionsto make Nledicare more financially viable forthe futurewillalso be considered.


      Readings'
              .
          1. W ilensky,G.R.çtA Sea ChangeforNledicare:TheDebate NN'eNeverHad.        '-Jtz1J/)1b'
                                                                                                orllm.Oct.26,2012
         2. Svilensky,G.R.ttstillChanging'
                                         .Nledicare Turns50.**I'
                                                               Iealthcare 17??t7/7L'//7/xblanagententSeptember2015
          3. June2016DataBook:Healthcarespending andtheNledicareProgram.7/15/20l6.(Skim)

      12 & l3.A/t?ljcfz/'
                        trPat-
                             t(-'(L
                                  bledicare-1JA-t ./t7,g'(?,2.'Progranl4//.7:/iblal'ketu%/?'?/c'/?/?-(.?
                                                7/7
      M edicareA dvantagecoversover33% ofM edicarebeneticiariesand hasmore than doubled in size pastl0 years. This
      classwilldiscussthefundamentalsofM edicare Advantage and provide an overview ofthe differentproductsofferings
      and program financing.W ewilldiscussthe change to CM S paymentmethodology to health plans,including the
      conceptofriskadjustmentandhealth planquality(STARS).W ewillalso addressvariation incompetitivemarket
      landscapesacrossthecountry.The conversation w illaddresstherolechanging CM S financing modelshave played in
      thegrowth and evolution ofthe program and industry overtim e.

      Read1ncs:
          1.    slarketDynam ics:Neuman T.,etal.''Nledicare Advantage and TraditionalNledicare:lsthe Balance
                    Tipping?''Kaiserf'
                                     Wr/l//y'lzollndation1u?/t?Arft
                                                                  / october2015.
                    M edicare Advantage and Com petition:M illerT..Capret-     taJ.ùû/t.
                                                                                       n Em erging Consensus:Nledicare
                    Advantage is svorking And Can DeliverM eaningfulReform .''112(11th -  1./
                                                                                            ./
                                                                                             'â?/lw Blog 20l4.
                    Aledicare Advantage and Business:Livingston S.d'M edicare Advantage continuesto influence
                    insurers'profitability''.
                                            blbdern //(?tW/,
                                                           .
                                                           ic:??'
                                                                t?Augtlst7,20l7.
                    M edicare Advantage and Health Insurance:W ynn B.The Bipartisan 'Single Payer'Solution:
                    MedicareAdvantagePremitlm SupportForAll.''HealthâffairsBlog May 11,2017.
                    AledicareAdvantage and HeaIth care Delivery:lwandon B.E,,etal.t'AnalysisOfNledicare Advantage
                    HM OsCompared NVith Traditionalh'   ledicare ShowsLowerUse OfN'
                                                                                  lany ServicesD uring 2003-09.9'
                    11ea1th -.
                             1
                             ./
                              /7//.$'2012,
                                         .31(l2):2609-2617.

      l4.-l
          ./eljc-t
                 7/'
                   trPart11(Pt.
                              escription f.
                                          l/
                                           'df.
                                              g'l'()b'
                                                     eragel
      TheM edicareM odernizationActof201.      3(N4NIA)establishedafotlrthpartofNledicareknon'   n asPartD,Thisclass
      willreview how adding aprescription drtlg benefi:has changed the Nledicareprogram overtime,itsrole asa stand-
      alone program,and asan integrated partofNledicare Advantage offering.q'  'e willalso explore why today-s
      prescriptiondrugplan(PDP)marketisdom inatedby onlyfew nationalplayers.

      Readings'
              .
          l. tc-
               f'he Pal
                      4 D Dilemm a.''Oliver rry
                                              r'
                                               rntzn Ft
                                                      zbruary 20l5.


      Friday'-December8.2017
      l5.CHIP
      ThislecturewillprovideabriefhistoryoftheChildren'sHealth InsuranceProgram (CHIP).Itwillbepresentedby
      CherylAustein Casnoff,M PH,who wasinstrum entalinthe originaldesign and implementation ofthisimportant
      program.CHIP wascreatedin 1997,andlnitially allocated$20 billionover10yearstohelpstatesinsurelow-income
      children with incomesabove M edicaid butunable to afford privateinsurance. CHIP wasreauthorized underthe


                                                                                                                         8
                                                                                                  MILLER ATTACHM ENT B
                                                                                                            Page 8of11
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 56 of
                                      130
                                                                                                                   PX 23
                                                                                                           Page 57of199
      u
      11,1x '
          - ,U E X A N -FLA G LE R                                             Regtllationand PrinciplesofHea1th Insurance
                                                                                                         December2017
              q BU SIN E SS SC H O O L

      AffordableCareAct(ACA).Shewillalso discusstheIatestupdatesonCHIPreauthorization.Asc,
                                                                                         fFY 20l3,over8
      m illion childrenw ere enrolled in CHIP atsom epointduring theyearand between l997 and 20l2,the percentage of
      alluninsured children dropped from 15 percentto ')percentasa resultofCHIP and M edicaid expansionsand
      retinem ents.

      Readings:
          1. Cornachione E.,etal.tûchildren'sHealth Coverage:The Role ofM edicaid and CHIP and Issues forthe
             Future.''The Kaisert'Y
                                  tp//7////-
                                           çu
                                            çjt??7on .
                                                     1./t?l/caïl and the (înisltred June20l6.
               Chapterl(Pagesl-3O)inNledicaidandCHIPPaymentandAccessCommissionIM ACPACI.ki
                                                                                         lkeportto
              the Congresson M edicaid and CHIP.''June 2016.


      16.zbfedicaid A/tr
                       - c/gcJ Cal'
                                  e
      Nvithitsjointstateandfederalregulationcoupledwithexecution by privatemarkets,Nz
                                                                                    ledicaidmanagedcareisby far
      them ostcomplex ofhealth plan products.Asa variantofthe M edicaid program ,5,
                                                                                  .Iedicaid managed care covers
      approxim ately two-thirdsofM edicaid beneficiaries.W ecoverthe typesofM edicaid m anaged care,program design,
      waiverauthoritiesgsection l932(a),1115,19l5(a),and 1915(b)1.andmarketpenetration.Lastly-webrietlytouchon
      one ofthe mostprom inentM edicaid managed carecom panies.
                                                              'NlolinaHealthcare.the productofa physician's
      frustration with ourdelivery system.


                   2011NIACPAC overview ofM anaged Care
                   ParadiseJ.Cùl
                               oey Findingson M edicaid M anaged Care:Highlights from theN
                                                                                         ''
                                                                                          ledicaid M anaged Care
                   NlarketTracker.'-KaiserFanlily Ft??/.
                                                       !7Jt
                                                          7//(?z)20l4.


      17.B/g/t
             ?crc?.
                  ç-
                   çBllte-
                         b-hield t
                                 ?
                                 ./'
                                   lb/-
                                      //?(N
                                          arolina:r.
                                                   lrt?z'
                                                        vjk?ig'(?fB?f.
                                                                     $'
                                                                      /?7t?-
                                                                           $
                                                                           '
                                                                           5'
      Brian Caveney,M D,JD,the form erChiefM edicalOft       scerofBCBSNC,willprovide an overview ofhealth insurance
      businessoperations,productlines,marketstructtlre,regulatory frameworkandmajorissuesfacing insurers.
      l8.C'tprapcfr/r/
                     g HeaIth lzl
                                y?//w?7cE?Progratns
      Inthislecture,we covered the principlesofhealth insurance and reviewed many programs.which clifferin design,
      populationscovered,and productdesign.Thislecture isthetirstofthree capstone lectures,and w il!serveto integrate
      therestofthecourse,aswereview and compareel     mployer-sponsored health insurance,M edicaid FFS & N'
                                                                                                          lanaged
      Care,TraditionalM edicareand M edicare Advantage.theFEHBP,public exchanges,and otherproductm arkets.

      l9.11ea1th #/t7/7ProdltctDesign
      Thisissecond ofthree capstone lecttlres,integrating previotls Iecturesand focusing on designing health plan products.
      Health insurance isboth nationally and Iocally regulated;however,itisused locally,by individuals.By considering
      thepopulationrgeographl',network design,regulal   E
                                                        ed productline-and price considerationswe willwalk through how
      to think aboutdesigning a hypotheticalplan productin the metro DC area.


      20.l' erticallntegration:At7y.
                                   t?/-
                                      ,
                                      5't'
                                         t Prob'iders
      Thepassageofthe ACA and the creation ofpublic insuranceexchangeschanged the natureofcom petition in the
      healthcarem arketplace.The proliferation ofregulated productmarketsreqtliresa nuanced verticalstrategy,in addition
      to carefulattention to corporate form and capitalization.Thegroqvth oftelehea1th and retailhealthcare provides
      insurers increasing choice forselectively vertically integrating into thehealthcare supply chain.Here wereview the
      variousform sofverticalintegration,from traditionalcontracted networksto wholly owned vertically integrated
      conglomerates.KaiserPermanente willbe reviewed asatraditionalm arketplaceexam ple.

      Readings:
          1. W alston S.L.,eta1.ttowned verticalintegration and health care:Promise and Performance.'-î1ea1th Care
              L
              blanagementS(?v'
                             jt?lf'1996.
                                       ,21(1):83-92.
              SinghalS.ttpayorsinCareDelivery:WhenDoesVerticalIntegrationMakeSense?'sIlealth--l/,
                                                                                                &/r-
                                                                                                   îBlog
              2014.


                                                                                                                         9
                                                                                                 M ILLER ATTACHMENT B
                                                                                                            Page 9of11
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 57 of
                                      130
                                                                                                                     PX 23
                                                                                                             Page 58of199
      u
      1111.
       .   -
                 X E X A N -FLA G LE R
                                                                                  RegtllationandPrinciplesofHea1th Insurance
                                                                                                           December2017
                 BU SIN E SS SC H O O L

      O ptionalTopicalReadings:
      CourseOverview
           l.    Alem ayehu B.,NvarnerK.E.ù-l-heLifetim e Distribution ofHea1th Care Costs.'-Health k
                                                                                                    Q
                                                                                                    ' m'
                                                                                                       /ce.
                                                                                                          çResearch
                   2004,
                       .39(3):627-642.
                   ReubenD.B..TinettiNI.E.C--
                                            f'heHosI
                                                   nital-DependentPatient.-'A'
                                                                             (?)j'17?7g/t7?7#Jollrnaltkfa
                                                                                                        î/t?t
                                                                                                            Wtl/?7c
                   2014.
                       ,370(8):694-697.
                   BarnettNI.L.,eta1.-tl-
                                        lome-to-i-lom eTime - Nleasuring W-hatNlat
                                                                                 -
                                                                                 tersto Patientsand Payers.'-Ar
                                                                                                              tnr
                   EnglantlJoltrnalt?
                                    f.bledicine2017,
                                                   .377(l):4-6.
      Network Design
         4.       PolinskiJ,54.,etal.cûA ssociation BetweenN arrow Pharmacy N etw orksand Nledication Adherence.''
                   Jz
                    -
                    jAf-
                       1Internal.
                                jI'
                                  edicine2015'
                                             ,l75(l1)'
                                                     .l850-3.
                   IvEnsuring Consum ers'Accessto Care:N etw ork Adeqtlacy State lnsurance Survey Findingsand
                   Recom mendationsforRegulatory Reform s in a Changing lnsurance Nlarket.-'Health h   .z
                                                                                                        /tzz?agkl/?7c?7/
                   Associates 2014.
                   Ventim igliJ.,KalaliA .H .SuGenericPenetration in the RetailAntidepressantN'
                                                                                              Iarket.'-Psychiatt5'
                   2010.
                       ,7(6):9-11.
      Pay forPerform ance,Diseaseslanagem ent,Population HeaIth
          7.      Ham elM .B.ûûsuccessesand FailtlresofPay forPerformance in the United Kingdom .''.
                                                                                                   N-
                                                                                                    c;j'England
                  Joltrnalt?
                           ./-l/(?#&'/z?t
                                        ?20l5,
                                             '370:1944-l949.
                   Strong54.,etaI.ûû
                                   -f'
                                     heUK QualityandOutcomesFramework pay-for-performanceschemeand
                   spirometry'
                             .rewarding quality orjustquantity'
                                                              ?A cross-sectionalstudy in Rotherham,UK.'-B-LIC HeaIth
                   %erWcc-
                   x      5'Research 2009,,9:108.
                   Lee G.54.,eta1.ikEffectofNonpaym entforPreventable lnfectionsin U .S.Hospitals.',A'
                                                                                                     t?lj'England
                   Jb?/rncl/ofsledicine2012,
                                           '367(l5):1428-37.
           10.     Chen C.L.,eta1.tûpreoperative M edicalTesting in N'
                                                                     IedicarePatientsUndergoing CataractSurgery.''
                   Vf
                   .;
                    ?ls'England7t
                                ?g/pwr
                                     J/of-
                                         bledicine2()l5.
                                                       ,.
                                                        372(16):l530-1538.
      Technology Assessment& Coverage Analysis
          l1.    DecisionM em oforPositronEmissionTom ography(FDG)andOtherN euroimaging Devicesfor
                 Suspected Dem entia.September l5,2004.
                 DecisionM emo forScreening forCIILORECTAL Cancer-StoolDN A Testing (CAG-00440N ).
                 October9,2014
                 RidgeJ.R.,Statz S.û'ExactSciences'experience with theFDA and CNIS parallelreview program .-'
                   ExpertS(?!'
                             /f
                              :
                              r;j'off
                                    j/t
                                      r
                                      ?/gcs//tw-lliagnostic-
                                                           b
                                                           '2015,
                                                                .15(9):11l7-1124.
      Public& Private Exchanges
          14.     Blumberg Lpetal.lzz AreN ongrotlp N   'larketplace Prem itlm sReall).H igh? Notin Comparison with
                  EmployerInsurance.--('  -
                                          ?'
                                           /?é?n Institttte September20l6.
                  Graves.  J..
                             '.,Garthwaite C.tlsuccessand Failurein the Insurancc Exchanges.'-.
                             X                                                                     N-
                                                                                                    (?;j'E!7
                                                                                                           .g/
                                                                                                             tr
                                                                                                              ???J Jolfl'
                                                                                                                        nal(-)
                                                                                                                             j'
                  -kledicine 2017.
                   '




      M edicaid & M edicaid M anaged Care
          l6,     M edicaid'.M edicaid 1O1from M ACPAC,availableathups'    .//wwwvm acpac.aov/    'medillaid-101/
          l7.     KaiserFam il y Fotlndation Update ht tp'
                                                      .. .//
                                                           r
                                                           %.ffr
                                                               .
                                                               q!
                                                                .'
                                                                 g/mç#i
                                                                      .ç@.
                                                                         i
                                                                         .
                                                                         /ti
                                                                           .
                                                                           j.i.
                                                                              gvrhfief/trçndxsx
                                                                                              -in-stqte-lnçd
                                                                                                           .tçg-tjlnp-
                                                                                                                     fpgrggp-
                                                                                                                            j-
                                                                                                                             c
                  lookina-back-and-lookina-ahead/
          18.     M ooreJ.,Sm ith D .M edicaid Politicsand Policy.20l5.
           l9.     ParadiseJ.,M usumeciM .B.ûEFinalRuleonMedicaidM anagedCare:Summafy ofM ajorProvisions.''
                   KaiserFamil
                             y b-oltndation June 2016.




      lnsurance Regulation


                                                                                                                             10
                                                                                                     MILLER AU ACHM ENT B
                                                                                                              Page 10of11
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 58 of
                                      130
                                                                                                                 PX 23
                                                                                                         Page 59of199
      u
      1111.
          ..
                 X E X A N -FLA G LE R
                                                                              Regulationand PrinciplesofHealth Insurance
                                                                                                       Decem ber2017
                 BU SIN E SS SC H O O L
                   éûstatelnsurance Regulation.''NationalAssociation oflnsurance Com m issioners

      HeaIth Plan ProductDesign
         22.       PaulusJ.,CaldwellA .ttplan Design Strategiesin theACA slarketplace.'-J/illiman lfhite Pt7y/t?/'2016.

      VerticalIntegration-
                         .Payers& Providers
          23.      Sim onetD.ût-f'
                                 he StrategiesofVerticallntegration in theAm erican PharmaceuticalIndustry and the
                   QuestforNlarketPower.''Colnpetitiond.
                                                       -Change2007,
                                                                  .11(1):19-38.
                   BakerL.,etal.ûtverticallntegration:HospitalOwnership ofPhysician PracticeslsAssociated svith
                   HigherPricesand Spending.''Ilealth-,
                                                      1ffairs2014,
                                                                 ,5:756-763.
                   M illerB.J.,qrolfe G.'kNlanaged Cart)M arketplaces:Growing DriversofPayer-providerVertical
                   lntegration'
                              'Antitrltstu
                                         s-tplfrceApril2()17'
                                                            ,l6(5):1-ll.




                                                                                                                     11
                                                                                                MILLER ATTACHMENT B
                                                                                                          Page 11cf11
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 59 of
                                      130
                                                                           PX 23
                                                                     Page60of199




             M iller A ttachm ent C
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 60 of
                                      130
                                                                                              PX 23
                                                                                       Page 61of199



                                 M A TER IAIwS PRO VIDED BY FTC

         * Docum entsrelated to A m erican FinancialSectlrity Life lnsurance Com pann   y Group
           Accidentand Sickness Hospitallndem nity lnstlrance
         * Docum entsrelated to Careinglon IlentalSavingsPlan
         * Doctlm entsrelated to N CE D iscountBenefitProgram /M ed-senseG uaranteed
           A ssociation
         * D octlm entsrelated to lllinois Life and Hea1th lnsurance G tlaranty A ssociation
         * D ocum entsrelated to RX Helpline
         * D ocum entsrelated to Scrip Pal
         * Docum entsrelated to Teladoc
         * D octlm entsrelated to Careington EyeM ed
         . Docum entsrelated to FederalInstlrance Com pany A DJ:D policy
         @ D ocum entsrelated to PEP personalhealth coach
         @ Em ailsfrom Health lnsurance lnnovations
         * Screenshotsfrom Health lnsurance Innovationsonline portal
         . Variotlsmembership cards
         * Declaration ofGertrude Slaw son and transcriptofDecem ber5,2016 sales call
           TranscriptsofNovem ber2l,2017 salescalland Decem ber l8.2017 cancellation call
         @ TranscriptsofApril24,2018 salescall
         . TranscriptsofAprill0,2018 salescalland M ay 2,20l8 cancellation call




                                                                               M ILLER ATTACHMENTC
                                                                                           Page 1of1
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 61 of
                                      130
                                                                           PX 23
                                                                     Page62of199




             M iller A ttachm ent D
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 62 of
                                      130
                                                                                                          PX 23
                                                                                                   Page63 of199

         A m erican FinancialSecurity L ife lnsurance C om pany
                                                   Cl
                                                    l
                                                    ayton,M issouri
                      GROUP ACCIDENT AND SICKNESS HOSPITAL INDEMNITY INSURANCE
THIS COVERAGE PROVIDES BENEFITS DUE TO ACCIDENT AND SICKNESS. THIS CERTIFICATE EXPLAINS
THE BENEFITS PROVIDED UNDER THE GROUP ACCIDENT AND SICKNESS HOSPITAL INDEMNITY
INSURANCE POLICY. BENEFITS PROVIDED ARE NOT INTENDED TO COVER ALL MEDICAL EXPENSES.

                                         C ERTIFICATE O F CO VERAG E
                                              Issuedlunderthe term s of
                                       G roup Insurance Policy Num ber:01260

                                  lssuedto:NationalCongressofEmployers (NCE)
                                            (hereincalledtheHolder)
                                               Policy Date:July 1,2017
AmericanFinancialSecurityLi
                          fe Insurance Companyherebycedifiesthatmembersoftheclassles)eligibleforinsurance
 are insured underthe above Policy asdeterm ined by the Eligibility and E#ective Date provisions.C lass i
                                                                                                        s defined in the
 Cedi ficate Schedule.
 This Certificate i
                  s evidence ofinsurance provided underthe Poli   cy.AIIbenefits are paid according to the term s ofthe
 Poli
    cy.ThisCedificate describesthe essentialfeatures ofthe insurancecoverage.
 In this Certi
             fi
              cate,the words ''Named Insured'     'or 'You' 'means a member of an eligibl e class as described on the
 Cedificate Schedule,who is insured underthe Poli   cy and forwhom premiums are remitted. Thewords 'Covered Person'    '
 referto any person covered underthe Poli    cyas described on the Cedificate Schedule. The words ''W e'',''Us'
                                                                                                              ',''Our'or
 'Com pany''referto American FinancialSecurity Life Insurance Company. 'Policy''means the Group Accident and
 Sickness HospitalIndemni   ty Insurance contractowned bythe Holderand availableforreview by You. lfthe termsofYour
 Cedificate ofcoverage andthe Poli   cy di#er,the Policywillgovern.
 The Policy and this Certificate m ay be changed in whole orin partorcancelled as stated inthe Policy. Such action m ay
 be taken w ithoutthe consent ofor notice to any Covered Person.O nly an authorized offi    cer atO ur hom e osice can
 approve a change. The approvalm ust be in writirlg and endorsed on or attached to the Policy. No other person,
 includinganagent,maychangethe PolicyorCertificateorwaiveanyofi
                                                              tsprovisions.Premiumsare subjectto periodic
 changes.
 Them ale pronoun includesthefem al
                                  e wheneverused.
 This Policy is delivered in and governed by the laws ofthe governingjurisdiction and to the extentappl
                                                                                                      icable by the
 EmployeeRetirementIncomeSecurityActof1974(EI       RISA)andanyamendments.
               TO OBTAIN INFORMATION YOU MAY CALLOUR TOLL FREE NUMBER:(866)2584019
 Signed forAm erican FinancialSecurityLi
                                       fe Insurance Com pany:




                                                   President

                                  PLEASE READ THIS CERTIFICATE CAREFULLY.
                           THIS IS NOT COMPREHENSIVE MAJOR M EDICAL COVERAGE.
                                THIS IS NOT MEDICARE SUPPLEM ENT COVERAGE.




                                                                                           M ILLER ATTACHMENT D
                                                                                                      Page 1of15
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 63 of
                                      130
                                                                                                                                PX 23
                                                                                                                         Page 64of199

                                                  TABLE O F C O NTENTS




            t;EE()7-1(),1i,-F1()llVrr() F:IL-EEyk()L-7$II1
                                                         klIC?L-/$Ih!F3Fk()VISIO ,4i;...........-....-.......................1ts




                                                                                                             M ILLER ATTACHMENT D
                                                                                                                         Page2 of15
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 64 of
                                      130
                                                                                                       PX 23
                                                                                                Page 65 of199

                                             CERTIFICATE SCH EDU LE
        POLICY INFORMATI
                       ON
        ''
         The Policyholder'':NationalCongressofEmployers (NCE)
        Policy Effective Date: July 1,2017
        PolicyAnni
                 versary Date: July 1,ofeach year
        ELIGIBLE PERSO NS:A n Eligible Person is an individualw ho m eets the requirem ents ofone ofthe Covered
                          Classesshow nbelow:

        Class 1                                         AIIm em bers underage 65 ofan associati on w ho
                                                        have appli ed and have been approved to receive
                                                        m edicalbenefits.
        Class2                                          AIIeligible spouses under 65 years of age and
                                                        dependentchildren ofClass 2 insureds forwhom
                                                        applicationand prem ium has been received.

        COVERAGE:
        COVERAGE YEAR: Begins on each cerl           ri
                                                      ficate effective date and continues forthe next 12 consecuti
                                                                                                                 ve
        m onths and ends on the cedificate esective date ofthe nextyear.
 5.     SICKNESS BENEFIT W AITING PERIOD:30 Days
 6.     CERTIFICATE EFFECTIVE DATE:Decem ber01,2017
        COVERAGE AND BENEFIT AMOUNTS:
                                 Accident and Sickness Indem nity Benefit
                                        Inpatient and O utpatient
  HosDitalC onfinem entBenefit
  HospitalConfinementBenefi
                          t                            $100 PerDayofConfinement
  M axim um Benefi
                 t                                     30 Days PerCoverage Year

  Doctors'OfficeVisitBenefits
  Doctors' Office Vi
                   sits Benefit - Pri
                                    m ary Care $50 PerDay
  Physician
  Doctors' Offi
              ce Visits Benefit      Specialty Care $50 PerDay
  Physician
  Maximum Benefit- Primary and Specialty Care Days 3 Days PerCoverage Year
  Com bined

  Em erqencv Room Visits Benefits
  Em ergency Room Benefi
                       t                               $5O PerDay
  Maxim um Benefi
                t                                      1Day perCoverage Year
 OtherCovered M edicalServices
 AccidentalDeath
 AccidentalDeath PrincipalSum forNam ed Insured        $10,000
 AccidentalDeath PrincipalSum forSpouse                50% ofNam ed Insured Benefi
                                                                                 t
 AccidentalDeathPrincipalSum forChil
                                   dtren)              25% ofNam ed Insured Benefi
                                                                                 t




                                                                                       M ILLER ATTACHMENT D
                                                                                                  Page3 of15
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 65 of
                                      130
                                                                                                           PX 23
                                                                                                    Page 66of199


                                        SECTION 1..GENERAL DEFINITIONS
 Addi
    tionaldefini
               tions maybe contained inotherCerti
                                                ficate benefi
                                                            tprovisionsorany endorsementorri
                                                                                           der.
 Accident
 Accidentmeans an unintended orunforeseen bodily injury sustained by a Covered Person,wholly independentof
 disease,bodil
             y infirm i
                      ty,illness,infection,orany otherabnorm alphysicalcondi
                                                                           tion.

 Confined orConfinem ent
 Confined orConfinem entm eansthe assignm entto abed as a residentinpatientina Hospitalontl3e advice ofa Physician
 orConfinementin an Observation Unitwithin a Hospitalfora period ofno less than20 continuous hours onthe advice of
 a Physician.

 CoverageYear
 Coverage Yearmeansaconsecutive lz-m onth period oranypartofsuch period,asshow nonthe Cedi
                                                                                         fi
                                                                                          cate Schedul
                                                                                                     e.

 Covered Accident
 A Covered AccidentisanAcci dentw hich:
    . occursafterthe Certificate Effecti ve Date show non the Cedificate Schedule'
                                                                                 ,
    . occurs whil e thi
                      s Cedi
                           ficate is in force'
                                             ,and
    * i s notexcluded bynam e orspecificdescriptionin thi s Cedifi
                                                                 cate

 Covered Personts)YouandYourDependentswhoareinsuredundertheGroupPolicy.
 Covered Sickness
 A Covered Sickness m eans a Sicknessw hich:
    * occursafterthe Cedi  ficate Eiective Date shokvn on the Cedificate Schedule'
                                                                                 ,
    . occurswhilethi  s Cedificate isin force'
                                             ,and
    @ isnotexcluded by name orspecific description inthi  s Cedificate.

 DoctororPhysician
 A DoclororPhysician m eans a Iegallyquali fi
                                            ed practitionerofthe healing arts acting w i
                                                                                       thinthe scope ofhis orherIicense
 and is notan lm m ediate Fam ilyM em ber.
 Forpurposes ofthis definition,Im m ediate Fam ily Mem berm eans a Covered Person'
                                                                                 s Spouse,son,daughter,m other,
 father,sister,orbrother.

 Em ergency Room
 Em ergency Room means a podion ofa Hospitalw here em ergency di
                                                               agnosi
                                                                    s and treatm entofa SicknessorAccidentis
 provided.
 Experim ental/lnvestigational
 A drug,device orm edicalcare ortreatm entwillbe considered experim ental/investigati
                                                                                    onalif:
     . The drug ordevice cannotbe IaM ull  y m arketed w ithoutapprovalofthe U.S.Food and Drug Adm inistration and
        approvalform arketing has notbeen gi ve atthetim e thedrug ordevice isfurnished' ,
     . The i nform ed consentdocum entutilized with the drug,device,m edicalcare ortreatm entstates orindicates that
        thedrug,devi ce,m edicalcare ortreatm entis pad ofacl inicaltrial,experi
                                                                               m entalphase orinvesti
                                                                                                    gationalphaseor
        i
        fsuch a consentdocum entis required by Iaw'',
     . The drug,device,m edicalcare ortreatm entorthe patientinform ed consentdocum ent utilized with the drug,
        device or medicalcare ortreatmentwas reviewed and approved by the treating facility's InstitutionalReview
        Board orotherbody serving a similarfunction,oriffederalorstate Iaw requires such review and approval,
                                                                                                            'or
     . Reli
          able evidence showsthatthe drug,deviceormedicalcareortreatmentisthe subjectofongoing Phase Ior
         Phase 11clinicaltrials,i
                                s the research,experirnentalstudyorinvestigationalarm ofongoing Phase IIIclinicaltrial  s,
         or i
            s otherwise understudy to determine the maximum tolerated dose,i     ts toxicity,its safety,its efficacy orits
         e#icacy ascompared wi   tha standard meansoftreatmentordiagnosi   s.




                                                                                            MILLEIR ATTACHMENT D
                                                                                                       Page4 of15
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 66 of
                                      130
                                                                                                             PX 23
                                                                                                      Page 67of199


 Reliable evidence m eans only:published reports arld articl   es in authori tative m edicaland scientific Ii
                                                                                                            terature'
                                                                                                                    ,written
 protocolorprotocols by the treating facility studying substantially the sam e drug,device orm edicalcare ortreatm ent'  ,or
 the w ri
        tten inform ed consent used by the treating facility orotherfacility studying substantiall
                                                                                                 y the sam e drug,device,
 m edicalcare ortreatm ent, Benefits willbe considered in accordance w i     th the drug ordevice atthe tim e itis given or
 w hen m edicalcare is recei
                           ved.
 Hospital
 A Hospitalm eans a short-term ,acutegeneralhospitalthatis:
   . prim aril
             y engaged in providing,by or under continuous supervision of physicians,to inpatients di
                                                                                                    agnostic and
       therapeuticservicesfordiagnosis,treatmentand careofinjuredorsickpersons'
                                                                              ,
       hasorgani zeddepadmentsofmedicineandmaiorsurgery'    ,
       hasa requirementthateverypati  entmustbe urlderthe care ofa physician ordentist'
                                                                                      ,
       provides 24 hournursing care by orunderthe supervision ofRNs'  ,
       has in effecta hospi
                          talreview planapplicable to allpatients which m eetsatI
                                                                                eastthe standardssetfodh in Section
       1861(k)oftheUnitedStatesPublicLaw 89-97(42USCA 1395x(k)'
                                                              ,
       duly licensed bytheagencyresponsibl  e forIi
                                                  censing such hospitals' ,and
       not,otherthan incidentally,a place ofrest,a place prim aril
                                                                 y forthe treatm entoftuberculosis,a place forthe aged,a
       place fordrug addicts,alcoholics,a place prim arily fortreatm entofm entaldisorders orchem i caldependency ora
       placeforconvalescent,custodial,educationalorrehabilitory care.
 HospitalIntensive Care Unit
 A HospitalIntensive Care Unitm eans a place which:
    @ is a speci  ficall
                       y designated area ofthe Hospitalcalled an Intensi
                                                                       ve Care Uni
                                                                                 tthatis restricted to pati
                                                                                                          ents who are
         cri
           ticall
                yiIIorinjuredandwhorequire i
                                           ntensive,comprehensiveobservati
                                                                         onandcare;
     . is separate and apartfrom the surgicalrecovery room and from room s,beds and wards custom arily used for
       patientConfinem ent
     . ispermanentlyequippedwi
                             thspecialIi
                                       fesavingequipmentforthecareofthecriticall
                                                                               yiIIorinjured'
                                                                                            ,
     @ is underconstantand continuous observation by a speciall     y trained nursing stas assigned exclusivel
                                                                                                             y to the
       Intensive Care Uniton a 24-hourbasis;and
     . hasa Physi cian assigned to the Intensive Car'
                                                    e Uni
                                                        ton a full-tim e basis.
 A HospitalIntensive Care Unitthatm eetsthe defini
                                                 ti
                                                  on above m ayinclude Hospitalunitswiththefoll
                                                                                              ow ing nam es:
    . Intensive Care Uni  t;
    . CoronaryCare Uni    t'
                           ,
    . NeonatalIntensive Care Uni   t;
    . Pulm onaryCare Uni    t'
                             ,
    . Burn Unit'  ,
    * TransplantUnit.
 A HospitalIntensive Care Unitis notany ofthe following step-dow n units:
    . a progressive care unit'  ,
    . an interm edi  ate care unit;
    . a pri  vate m onitored room ;
    * a sub-acute Intensive Care Unit',
    . anO bservation Uni    t'
                             ,or
    . anyfacilitynotm eeting the defi ni
                                       tion ofa Hospi talIntensive Care Uni
                                                                          tasdefined inthisCertificate.
 M edically Necessary
 Medically Necessaly means a service orsupply thatis necessary and appropriate forthe diagnosis ortreatmentofan
 injuryorSickness based on generally accepted currentmedicalpractice. A service orsupplywillnotbe considered
 M edicall
         y Necessary i f:
     . itis provided onlyasa convenienceto the Covered Person orprovider' ,
     @ itis notappropriate treatmentforthe Covered Person'sdiagnosisorsymptoms'   ,
     . itexceeds in scope,duration or intensi    ty that I
                                                         evelof care whi
                                                                       ch is needed to provi
                                                                                           de safe,adequate and
         appropriate diagnosisortreatment',or
     @ itis experim ental /i
                           nvesti
                                gationaltreatm ent.



                                                                                             M ILLER ATTACHM ENT D
                                                                                                        Page5of15
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 67 of
                                      130
                                                                                                       Px 23
                                                                                                Page 68of199
 The factthata Physician m ay prescribe,authorize,o1
                                                   rdirecta servi
                                                                ce does not,ofitself,m ake i
                                                                                           tMedically Necessary or
 covered bythe Poli
                  cy.
 Nam ed Insured
 A Named Insured is a personwho isa memberofan eligible classand holds acerti
                                                                            ficate ofcoverage.
 O bservation Unit
 An Observation Unitis a specified area within a Hospital,apartfrom the em ergency room ,w here a pati
                                                                                                     entcan be
 m onitored foll
               owing outpati
                           entsurgeryortreatmentinthe em ergency room bya Physici
                                                                                an'
                                                                                  ,and which
     . is underthe directsupervision ofa Physicianorregistered nurse;and
     . isstaffed bynursesassi  gnedspeci fi
                                          callyto thatunit'
                                                          ,and
     . provi  descareseven days perweek,24 hours perday.
 Pre-existing Condition
 Pre-existing conditionmeansacondi
                                 tion (whetherphysi
                                                  calormental),regardl
                                                                     essofthe causeofthecondition,forwhich
 m edi
     caladvi ce,diagnosis,care ortreatm entwas recom m ended orreceived from a physician within a 12 m onth period
 preceding the e#ecti
                    ve date ofcoverage ofthe Covered Person.
 Routine foll
            ow-up care to determ ine w hethera Covered Person has a reoccurrence ofa breastcancer,ifthe Covered
 Person has been previously determ ined to be free ofbreastcancer,is nota pre-existing condi
                                                                                           tion unl
                                                                                                  ess evidence of
 breastcancerisfound during oras a resultofthefollcw-up care.
 Sickness
 Sicknessmeansanillness,infection,di
                                   seaseoranychtherabnormalphysicalcondi
                                                                       ti
                                                                        onnotcausecldyanAccident.
 Sickness BenefitW aiting Period
 Si
  ckness BenefitW aiting Period meansthe peri  od oftime during which benefits forSickness are notpai
                                                                                                    d. The Sickness
 BenefitW ai
           ting Peri
                   od isshow non the Certificate Schedule.




                                                                                       M ILLEER ATTACHMENT D
                                                                                                    Page6 of15
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 68 of
                                      130
                                                                                                           PX 23
                                                                                                    Page69 of199
                                  SECTION 2 -ELIGIBILITY AND EFFECTIVE DATE
 Effective Dates ofCoverage
 Yourcoverage underthe Policy w illstad at 12:01 a.I
                                                   m.Standard Tim e on the Cedificate Effective Date shown on Your
 Cedificate Schedule.
 Eligibility
 To be eligi ble to enrollin the coverage,an individualm ustbe a m em berofan eligible cl
                                                                                        ass as defined on the Certi
                                                                                                                  ficate
 Schedule.

 Enrollm ent
 An indivi
         dualw ho is a m em berofan eligibl
                                          e class l
                                                  '
                                                  nay enrollforcoverage on the date the indi
                                                                                           vidualfirstbecom es a
 m em berofan eligible class.
 Delayed Effective Date ofCoverage
 The effective date ofany Named Insured's coverage willbe delayed forany Named Insured ifthey are nota memberof
 an eligibl
          e classon the effective date shown on the C'
                                                     iedi
                                                        fi
                                                         cate Schedule. The coverage w illbe effective on the date that
 the Nam ed Insured returns to status as a m em berofan eligible class. Ifthis is Nam ed Insured and Spouse coverage or
 fam ilycoverage,coverage on the Spouse and/orDependentChildren willbe effective on the date thatthe Nam ed Insured
 returns to statusas a m em berofaneligible class.

 W ho is Covered By This Certificate
 Ifthis isNam ed Insured coverage as shown onthe Cedi
                                                    ficate Schedule,W e insure You,the Nam ed Insured.
 Ifthisis Nam ed Insured and Spouse coverage as shown On the CedificateSchedule,W e insure You and YourSpouse.
 If this i
         s Named Insured and Children coverage as shown on the Cedificate Schedule,W e insure You and Your
 DependentChildren.
 Ifthis i
        s Fam ily coverage,as show n on the Cedi
                                               fi
                                                cate Schedule,W e insure You,YourSpouse and YourDependent
 Children.
 Spouse meansthe person marri
                            edto You on the dayW eissue YourCedi
                                                               fi
                                                                cate.
 DependentChildren m eans any unm arri
                                     ed naturalchildren,step-children,Iegall
                                                                           y adopted chil
                                                                                        dren orchil
                                                                                                  dren placed into
 Yourcustody foradoptionw ho are underthe age of26 yearsofage.
 Adopted children and step chil
                              drenwillbe eligi
                                             ble forcoverage onthe same basisasnaturalchildren.

 Coverageforthe Nam ed Insured's New born C hildren
 A child borntoYou orYourinsured Spouse w illautornatically becom e insured as a Dependent. The chil
                                                                                                   d m ustbe bornto
 the Nam ed Insured orto his Spouse while this Cedi
                                                  ficate i
                                                         s inforce. W ew illcovereach newborlnchild from the m om ent
 ofIi
    ve birth.Suchcoverage includes:
     . the necessary care and treatm entofm edi callp di
                                                       agnosed congenitaldefects' ,
     @ birth abnorm alities'
                           ,and
     * prem aturity.
 Coverageforthe Nam ed Insured's Adopted C hildren
 W e willcoverthe Nam ed Insured's adopted children from the m om entofbirth i
                                                                             fYou take physicalcustody ofthe infant
 upon the infant's release from the hospi
                                        taland consentto the adoption has notbeen revoked.However,coverage ofthe
 ini
   tialhospitalstay shallnotbe required where a naturalparenthas insurance coverage available forthe infant's care.
 A child adopted by You orYourinsured Spouse willautom atically becom e insured as a dependent.The effective date of
 the coverage willbethe earli
                            erof:
     . the date ofplacementforthe purposeofadoption;or
     . the date onwhi  chYou assume a Iegalobligation fortotalorpadialsuppod ofthe chil d.
 Coverage foradopted children willbe to the sam e extent as provi
                                                                ded forothercovered Dependent Children and wil
 include the necessarycare andtreatmentofpre-existing medicalconditi
                                                                   ons.




                                                                                           M ILLEE
                                                                                                 R ATTACHMENT D
                                                                                                      Page7of15
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 69 of
                                      130
                                                                                                        Px 23
                                                                                                 Page 70of199
 Coverage willcontinuefortheadopted child unlessthe placementisdisrupted priorto the finaladopti
                                                                                               on;and
    . thechild is perm anently rem oved from pl
                                              acem ent'
                                                      ,
    . the legalobligationterm inates',or
    . You rescind,inwri  ting,the agreem entofadoption oragreem entassum ingfinancialrespoi nsibili
                                                                                                  ty.
 Enrollm ent ofChildren
 Foreach newborn,step chil d and/oradopted chil
                                              d,Youm ust:
    . notify Usofhi  s bidh orplacem entinYourresidence w i
                                                          thin 31daysofthi
                                                                         s occurrence'
                                                                                     ,
    . com pletethe requiredapplicati onforhim '
                                              ,ancl
    . paythe required prem ium forhim ,i fany.
 I
 fa newborn i s notenrolled w i
                              thin 31 days of bidh coverage willbe provided from the date thatnotice is given. A ny
 additionalpremium required should be made to the Holderwithin 31 days ofnoti  fi
                                                                                cation of birlh orpl
                                                                                                   acementforthe
 purposesofa stepchild and/oradoption.
 CourtO rdered Custody ofChildren
 Coverage is provided to a child in the coud ordered custody ofthe Nam ed lnsured on the sal  me basi s as a newborn
 DependentChild. Foreach child undercoud ordered custody,the Named Insured mustnoti       fy tJs within 31 days ofthe
 date on whichthe courtorderestablishing custody ofthe child w as issued and any additionalprem ium sthatare due for
 the coverage ofthe child m ustbe paid. ln orderto establish courtordered custody,the Nam ed Insured m ustsend Usa
 copyofthe coud orderthatestablishesthatthe Nam ed lnsured has fullIegalcustody ofsuch chilcl.




                                                                                        MILLER ATTACHM ENT D
                                                                                                  Page8of15
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 70 of
                                      130
                                                                                                        PX 23
                                                                                                 Page 71of199
                                     SECTIO N 3 -D ESCRIPTIO N O F BENEFITS

 W e willpay the benefi
                      ts described below. Benefits willbe pai
                                                            d,subjectto any applicable benefitIimi
                                                                                                 tation and the
 Sickness BenefitW aiting Period show n on the Certihcate Schedule,when a Covered Person i
                                                                                         ncurs charges w hile the
 Covered Person's coverage is in force.The Covered Person m ustbe undera Doctor's care,and the treatm entm ustbe
 Medically Necessary,forCovered AccidentorSickness.

 HO SPITAL CO NFINEM ENT BENEFITS
 W e willpaythe HospitalConfinementBenefi
                                        t,shown on the Cedificate Schedule,ifa Covered Person incurs chargesfor
 and is Confined in a Hospi
                          taldue to injuries recei
                                                 ved in a Covered Accidentordue to a Covered Sickness.The
 Confinementto a Hospitalmustbegin on adaythatthe coverage is inforce.
 W e w illpay the am ount shown on the Certi
                                           fi
                                            cate Schedule foreach day the Covered Person is confined,up to the
 HospitalConfinementMaximum Benefi   tshown onthe Certi
                                                      ficate Schedul
                                                                   e.
 W ew illnotpaythis benefitfor:
    @ em ergency room treatment' ,
    @ outpatienttreatment'  ,or
    * Confinem entofI   essthan 20 hoursto an O bservationUni
                                                            t.

 W ewi
     llnotpay forany HospitalConfinem entofa newborn child ofa Covered Person follow ing birth unless the child is
 injuredorsick.
 W ritten proofofIoss should include a Hospi
                                           talbillverifying the patient's nam e,the dates ofHospi
                                                                                                talConfinement,the
 diagnosis and the charges incurred.

 DOCTO R'S O FFIC E VISIT BENEFITS
 W e willpay the Doctor's Office VisitBenefit,show n on the Cedificate Schedule,forany day a Covered Person incurs
 charges forand requires a Doctor'
                                 s office visitdue to injuries received in a Covered Accidentordue to a Covered
 Si
  ckness.Thevisitm ustoccuron a daythatthe coverage is inforce.

 Fora visitdue to injuries received'in a Covered Accident,the visi
                                                                 tmustoccurwi
                                                                            thin 72 hours afterthe date ofthe
 Covered Accident.
 Servi ces m ustbe rendered by a Ii
                                  censed Physici
                                               an acting w i
                                                           thin the scope oftheirIicense. A Prim ary Care Physician
 includesthe Covered Person's:
     @ generalpractitioner',
     . O B/GYN;
      . osteopath' ,and
      . internist.

 W e willpay the Doctor's Office VisitBenefitamountshown on the Cedi  fi
                                                                       cate Schedule foreach day the Covered Person
 incurs charges,up to the Doctor's Office VisitBenefi
                                                    tM axim um Benefi
                                                                    t,shown on the Certificate Schedule.
 W ri
    tten proofofIoss should include bills verifying the patientnam e,the date oftreatm ent,the di
                                                                                                agnosi
                                                                                                     s and the charges
 incurred.

 EM ERG ENCY RO OM VISIT BENEFIT
 W e w illpay the Em ergency Room Benefi
                                       t,shown (:
                                                )n the Cedificate Schedule,forany day a Covered Person incurs
 chargesforand requiresmedicalcare from an emergencyroom dueto injuries received in a CoveredAccidentordue to a
 Covered Sickness.The visitm ustoccurona daythatthe coverage is inforce.
 Fora visitdue to injuries received in a Covered Accident,the visi
                                                                 tmustoccurwi
                                                                            thin 72 houl
                                                                                       rs afterthe date ofthe
 CoveredAcci
           dent.
 Servi
     cesm ustbe rendered bya Physician.
 W e willpaythe Emergency Room benefi  tamountshown on the Certi fi
                                                                  cate Schedule,foreach daythe Covered Person
 incurs charges up to the Emergency Room BenefitMaxi
                                                   m um Benefit,shown on the Certi
                                                                                 ficate Scl
                                                                                          bedule.



                                                                                         M ILLEE
                                                                                               R ATTACHMENT D
                                                                                                    Page9of15
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 71 of
                                      130
                                                                                                          Px 23
                                                                                                   page72 of199
 W e willnotpay the Em ergency Room benefitam ountifthe Covered Person i
                                                                       s Confined in a Hospitalas a resul
                                                                                                        tofthe
 injuri
      esrecei
            vedintheCoveredAccidentorduetotheCovered Sicknessthatcausedthevisi
                                                                             ttotl3e EmergencyRoom.
 W ritten proofofloss shoul
                          d include billsverifying the patientnam e,the date oftreatm ent,the diagnosis and the charges
 incurred.

 OTHER COVERED MEDICAL SERVICES
 W e willpay the OtherCovered MedicalServices Benefits forany day a Covered Person incurs charges forthe services
 described bel ow on a day thatthe Covered Person's coverage is in force,up to the Maximunn Benefitshown on the
 Certificate Schedule. The Covered Person must be under a Doctor'   s care, and the treatment must be Medically
 Necessary,forCovered AccidentorSickness.
 ACCIDENTA L DEATH BENEFIT
 AccidentalDeath Benefit
 WewillpaytheAccidentalDeathBenefit,shownontheCerti fi
                                                     cateScheduleifaCoveredPersonisinjuredasthe resul
                                                                                                    tof
 aCoveredAccident,andtheinjurycausesthe Covered Persontodiewithin90daysaftertheCoveredAccident.
 ProofofLoss
 W e m ustbe given written proofofIossw i
                                        thin 90 days afterthe covered Ioss occurs. Ifan authorized representative is not
 able to give Uswritten proofofIossw i
                                     thin 90 days,i
                                                  twillnothave a bearing ontheclaim i  fproofi s givento Usassoon as
 itis reasonably possible exceptin the absence ofIegalcapaci  ty. W ritten proofofIossm ustincl ude a claim form and if
 Iossis due to deathofa Covered Person,a certified copy ofthe death cedificate.
 Beneficiary
 In the eventofa benefitpayable due to the Nam ed Insured's death,the AccidentalDeath benefitw illbe paid to the
 Nam ed Insured's beneficiary. The beneficiary i
                                               s the person the Nam ed Insured designated in the enrollm entform as the
 beneficiary,unless i
                    twas changed ata Iaterdate. Ifa beneficiary was notnamed orifthe person named is notIiving at
 the Nam ed Insured'sdeath,anyAccidentalDeathberlefitdue wilbe paid in thi   s orderto:
 The Insured's Spouse' ,orchildren;orparents;orbrothers and sisters'
                                                                   ,orestate, Inthe eventofa benefi
                                                                                                  tpayable dueto
 the death ofa Spouse orDependent Chil    d,the AccidentalDeath benefitwillbe paid to the Nam ed Insured,if Iiving,
 otherwise to theestate ofthe insured Spouse orDependentChild.
 Ifbenefits are payable to a Covered Person's estate,W e can pay benefits up to $5,000 to someone rel
                                                                                                    ated to the
 Covered Person by blood ormarriage who W e feelisfairly entitled to them. IfW e do thi
                                                                                      s,W e willhave no responsibility
 forthis paym entbecause W e m ade itin goodfai
                                              th.

 Change ofBeneficiary
 The Named Insured can ask Us to change theirbeneficiary atanytim e. The Insured should noti
                                                                                           fy Us,and W e w illsend
 him theform to com plete.The requestm ustbe witnessed bysom eone otherthan his presentbenefi ci
                                                                                               ary orhis proposed
 benefici
        aryand returnedto UsatOurhome office. The change mustbe approved by Us. Ifapproved,itwillgo into effect
 theday he signedthe request.The change w illnothave a bearing onany paym entW e m ake before W e recei
                                                                                                      ve it.




                                                                                          MILLER ATTACHM ENT D
                                                                                                    Page 10of15
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 72 of
                                      130
                                                                                                         PX 23
                                                                                                  Page 73of199
                                   SECTIO N 4 -LIM ITATIO NS A ND EXCLUSIO NS
 W ew illnotpaybenefits fortreatm ent,servicesorsuppli
                                                     eswhich:
    . A re notM edically Necessary' ,
    * Arenotprescribed byaDoctorasnecessary1:otreatSicknessorinjury;
    . Are experim ental/investigationalin nature,exceptas required byIaw ;
    . Are received withoutcharge orIegalobligation to pay;or
    . lsprovided by an im m ediate fam ilym em ber.
 AdditionalLim itations and Exclusions
 Exceptasspeci
             ficall
                  y provi
                        dedforinthisPolicyoranyattached Riders,W ewillnotpaybenefitsforSi
                                                                                        ckness orinjuri
                                                                                                      es
 thatarecaused by:
 DentalProcedures- Dentalcareortreatmentexceptforsuchcareortreatmentduetoaccidentali
                                                                                   njuryto sound natural
 teeth wi
        thin 12 months ofthe acci
                                dentand exceptf('
                                                ,
                                                )rdentalcare ortreatmentnecessary due to congeni
                                                                                               taldisease or
 anom aly.
 Elective Procedures and Cosm etic Surgery - C'    iosm etic surgery, except that cosm etic surgery shallnot include
 reconstructive surgery when such service is incidentalto orfollows surgery resulting from trauma,infection orother
 disease of the involved pad and reconstructi  ve surgery because of congenitaldi   sease or anomal  y of a covered
 DependentChildw hich has resulted ina functionaldefect.
 Felony orIllegalOccupation - Commission oforattemptto comm i
                                                            ta fel
                                                                 ony orto which a contributing cause was the
 insured's being engaged inan illegaloccupation.
 M anipulations ofthe M usculoskeletalSystem - care in connection wi    th the detecti
                                                                                     on and correction by m anualor
 mechanicalmeans ofstructurali  m balance,di
                                           stortion orsubluxation in the human body forpurposes ofremoving nerve
 interference and the epects thereof,where such interference is the result oforrelated to distorti
                                                                                                 on,m isali
                                                                                                          gnm entor
 subluxation oroforinthe vertebralcolum n.

 Suicide or lnjuries Which Any Covered Person lntentionally Does to Himself - suicide,attempted suicide or
 intentionall
            yself-inflictedinjury.
 W arorActofW ar.W aror actofwar(whetherdeclared or undeclared'
                                                              ,padicipati
                                                                        on in a fel
                                                                                  ony,riotorinsurrection,
                                                                                                        '
 service in the Arm ed Forces oruni
                                  ts auxiliary thereto Losses as a resultofacts ofterrorism connm i
                                                                                                  tted by indi
                                                                                                             viduals or
 groups w illnot be excluded from coverage unless the Covered Person who suffered the Ioss com m itted the actof
 terrorism .

 Work-related InjuryorSickness.W ork-relatedinjuryorSickness,whetherornotbenefitsare payabl
                                                                                          e underanystateor
 federalW orkers'Com pensation,em pl
                                   oyer's Iiabili
                                                ty or'occupati
                                                             onaldisease Iaw orsim ilarIaw .
 Pregnancy
 Pre-existing Condition Lim itation
 There is no coverage fora pre-existing condition fora continuous period of12 m onths following the e#ective date ofa
 Covered Person'scoverage underthe Poli  cy.




                                                                                          MILLER ATTACHM ENT D
                                                                                                    Page 11of15
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 73 of
                                      130
                                                                                                              PX 23
                                                                                                       Page 74of199
                                      SECTIO N 5 -TEERM INATIO N O F INSURANCE
 Term ination ofa Nam ed Insured's Coverage
 The coverage on a Nam ed Insured w i llterm inate on the earliestofthefollowing dates:
    . the date the Poli cy term inates',or
    . midni   ghton the Iastdayofthe grace period;or
    @ 90 days afterthe datewri    tten noticewasprovided thatthe Nam ed Insured is no Iongerinaneligible class'
                                                                                                              ,or
    * the datethe Nam ed Insured's class i    s no Iongerincluded forinsurance' ,or
    . on the date the Nam ed Insured asks Us to enl     jtheircoverage.
 Term ination ofcoverage willnotaffectany Covered AccidentorCovered Sickness thatoccurred w hile the coverage w as
 in force.

 W hen Coverage Ends on the Named Insured's Spouse and/orDependents
 lfthis is Nam ed lnsured and Spouse coverage ortw o-parentfam il
                                                                y coverage,coverage onthe Nam ed Insured'sSpouse
 w illend:
      @ ifthe Policyterm inates'
                               ,
      @ ifthe prem iumsare notpaidforthe Named Insured'sSpouse whentheyare due'    ,
      . on the date the Named Insured asks Ustoend theirSpouse'scoverage'  ,
      @ on the date the Named Insured dies;or
      . onthe date the nextprem ium isdue afterthe Nam ed Insured divorcestheirSpouse.
 Ifthisisfamilycoverage,coverage on the Named Instlred'sdependents willend:
     . ifthe Policyterm inates'
                              ,
     . ifthe prem ium i
                      s notpaid forthe Nam ed Insuled's dependentsw hen i
                                                                        tis due;
     * onthe date the Nam ed Insured asks Usto end theirDependentcoverage'  ,or
     . onthe date the Nam ed Insured dies.
 Coverage w illend on each DependentChild whenthey no Iongerqualifyasa Dependentas defined inthe Cedi             fi
                                                                                                                   cate.Itis
 the Named Insured's responsibili   ty to notify Us i
                                                    fanh l/Dependentno Iongerquali     fies as an eligibl
                                                                                                        e Dependent.Ifthis is
 fam ilycoverage and aIIofthe dependents no Iongerqual        ify as eligibl
                                                                           e dependents and W e are rotnotified,the extentof
 O urIiability w illbe to refund prem ium forthe tim e period forw hich they did notqualify.Coverage willnotend on a
 Dependent Child who reaches the Iimi      ting age i f t#lat child is incapable of self-sustaining ernploymentby reason of
 physicalhandicap or intellectualdisabili   ty and who became so incapable priorto the attainmentofthe age atwhich
 dependent coverage would otherwise term inate anb w ho i           s dependent upon such Nam ed Insured for support and
 m aintenance. Proofofdisabili    ty and incapacity m ustbe furnished to Us within 31 days ofthe child's attainm entofthe
 Iim i
     ting age and subsequently,as m ay be required byUs. How ever,proofmay notbe required nnore oftenthan annually
 afterthefirst2 yearsfol  lowing the child'sattainm entofthe Ii  m iting age.




                                                                                              MILLER ATTACHM ENT D
                                                                                                        Page 12of15
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 74 of
                                      130
                                                                                                       PX 23
                                                                                                Page 75of199
                                             SECTI
                                                 ION 6 -PREM IUM S

W hen and W here to Pay Prem ium s
The prem ium s forthe coverage m ustbe pai
                                         d to Us atOurhom e ofhce whentheyare due,

The prem ium due dates are based on:
   . the Certi fi
                cate Effecti
                           ve Date show n on the Cedi
                                                    ficate Schedule'
                                                                   ,and
   . the prem ium frequency.
The prem ium frequency is how oftenthe prem iums are due.

GracePeriod (IfPremiumsAre NotPaidW hen Due')
Afterthe firstprem ium ,ifthe prem ium is notpaid when itis due,itcan be paid during the next31 days, These 31 days
are called the grace period. Ifthe prem ium isnotpaid before the grace peri
                                                                          od ends,the coverage provided by the Poli
                                                                                                                  cy
willterm inateatm idnighton the Iastday ofthe grace period.

OurRightto Change Premiums
W e havethe righttochange the prem ium W echarge. IfW e planto m ake a change,W ew illsend You a notice atIeast45
days before W e m ake it.

W e may change premium rates atany time forreai sons which affectthe risk assumed,including the reasons shown
below :
    . a changeoccurs inthe plandesign',or
    . a new Iaw ora change in anyexi
                                   sting Iaw i
                                             s enacted w hichappli
                                                                 esto the Policy.




                                                                                        M ILLER ATTACHMENT D
                                                                                                   Page13 of15
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 75 of
                                      130
                                                                                                         PX 23
                                                                                                  Page 76of199
                                          SECTIO N 7 -G ENERAL PROVISIO NS
 Entire Contract;Changes
 The Policy i
            sa I
               egalcontractbetween the Hol
                                         deranci
                                               lUs. The Poli
                                                           cy is issued in considerationforthe applicationts)and
 paym ents,called prem ium s.
 W heneverW e usethe word Pol  icy,W e mean the entire contract.The entire contractconsistsof:
     @ the Policy,the Certi
                          ficate including the Cedificate Schedule'
                                                                  ,
    * theapplicationls),i
                        fany;and
     . any attached riders orendorsem ents.

 Ridersand endorsementsadd provi
                               sionsto orchange the termsofthe Policy.
 Any changes m ade to the Policy m ustbe attached in wri
                                                       ti
                                                        ng and signed by one ofO urexecutive officers atthe address
 W e have provided. No agentor anyone else can change the coverage provided by the Poli     cy orw aive any of its
 provisions.
 lncontestability
 Thevalidityofthe Policywillnotbecontested,exceptf(:
                                                   )rnon-paym entofprem i
                                                                        um s,afterithas been inforce for2 yearsfrom
 the Date ofIssue.

 ln theabsence offraud,a statem entm ade bythe Nam ed lnsured relatingto a Covered Person'
                                                                                         s insurability m aynotbe used
 incontestingthevalidityoftheinsurancewithrespect1:
                                                  owhi
                                                     chthestatementwasmade:(a)aftertheinsurance hasbeenin
 force beforethe contestfortwoyearsduringthe Covered Person's Ii
                                                               fetime'
                                                                     ,and (b)unlessthestatementi
                                                                                               scontained ina
 written instrumentsi
                    gned bythe Nam ed Insured m akingthe statem ent.
 A statem entm ade bythe Policyhol
                                 derora Named Insured isconsidered a representation and notawarrantyand m aynotbe
 used in any contestunderthe Policy unless a copyofthe wri
                                                         tten instrumentcontaining the statementhasbeen provided to:
 (a)thepersonmakingthestatementor(b)i
                                    fthestatementwasmade bytheNamedInsuredandthe NamedInsuredhasdi
                                                                                                 ed
 orbecome incapaci
                 tated,the Nam ed Insured'sbenefi
                                                ciaryorpersonalrepresentati
                                                                          ve,
 M isstatem entofA ge and Sex
 Iftheageorsexofa personcovered underthisCedificatehasbeenmisstated,W ewillmakeanequitabl
                                                                                        e adjustmentof
 the prem ium .Such prem ium willbe the di
                                         fference betweenthe prem ium s pai
                                                                          d and the prem ium sw hich would have been
 paid atYourtrue age orsex,whicheverapplies.Ifcoverage w ould nothave been issued,W e willrefund the prem ium s
 paid forsuch insurance.

 Conform ity w ith State Statutes
 Ifanyprovisionofthe Poli
                        cyiscontrarytoanyIaw towhich i
                                                     tissubject,suchprovisionisherebyamendedtoconform to
 the m inim um requirem entsofsuch Iaw.




                                                                                         M ILLER ATTACHMENT D
                                                                                                    Page 14 of15
    Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 76 of
                                          130                                 PX 23
                                                                                                        Page77 of199
                                    SECTIO N 8 -HOW TO FILE A CLAIM /CLAIM PROVISIONS
     Notice of Claim
%    W ri
        ttennoticeofclaim mustbegivento uswi
                                           thin60 daysafterthe occurrence ofanyIosscovered bythe Poli
                                                                                                    cy,oras
     soon thereafteras i  tis reasonably possible.Notice given by oron behalfofa Covered Person to us,with information
     sufficientto identi
                       fy the Covered Person,shallbe deem ed notice to us.

     Claim Form s
     Upon receiptofa notice ofclaim ,we w illfurnish to tl
                                                         ne Covered Person such form s thatare usually furnished by us for
     filing proofofIoss.Ifsuch forms are notfurnished wi  thin 15 days afterthe gi
                                                                                 ving ofsuch notice,the claimantshallbe
     deemed to have complied with the requirements ofthe Poli  cy asto proofofIoss upon submitting,within the time fixed in
     the Policyforfiling proofsofI
                                 oss,w ri
                                        tten proofcovering the occurrence,the characterand the extentofthe I oss forw hich
     claim is made.
     ProofofLoss
     The Nam ed Insured m ustgive Us a written proofofloss within 90 days afterthe covered Ioss begins. Ifhe is notable to
     gi
      ve Usw ri
              tten proofofIoss within 90 days,i tw illnothave a bearing on this claim ifproofis given to Us assoon as itis
     reasonably possible.In any event,proofm ustbe given within one (1)yearafteri
                                                                                tis due unlessthe Named Insured is
     legall
          y incapable ofdoing so.
     Paym entofClaim
     Benefits w illbe paid to the Nam ed Insured orto the desi
                                                             gnated beneficiary on record. Ifno named beneficiary i  s on
     record w i
              th Us aIIorany pad ofthe benefits owed willbe paid to the estate. In Iieu ofpaying benefi
                                                                                                      ts to the estate W e
     m ay,atOuroption,pay benefi
                               ts,up to an amountnotexceeding $5,000,to any one ormore cfthe following survi
                                                                                                           ving
     relatives:
         a. spouse;
          b. m other;
         c. father',
         d. child orchildren',and
          e. brothers orsisters.
w    Ifthere are no survivors in any ofthese classes,W e may pay benefitsforexpenses on accountl: o a HospitalorDoctor's
     office orotherperson actually supporting him orherand w ho is deem ed by Usto be entitled to paym ent.Any paym ents
     m ade in goodfaithw illend O urIiabili
                                          tytotheextentofthe paym ent.
     Tim e ofPaym entofClaim
     W e willpayanybenefitsdue im m ediately afterW e recei
                                                          ve written proofofIoss.

     PhysicalExam inatïons and Autopsy
     W e can require thatany Covered Person be exam ined by a Physician ofO urchoice atO urexpense as often as i     tis
     reasonably necessary w hile hi
                                  s claim is pending.W e have the rightand opportunity to m ake an autopsy in the case of
     death where i
                 tis notprohibited by Iaw.
     LegalAction
     W e cannotbe suedforbenefi  ts underthe Policyuntil60 days afterw ri   tten proofofIoss has been given as required bythe
     Policy orthe expirati
                         on of3 years from the tim e W e receive written proofofIoss.




                                                                                                MILLER ATTACHM ENT D
                                                                                                          Page 15of15
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 77 of
                                      130
                                                                                                   PX 23
                         Telephone Contactwith Ncncy and M ichelle                           Page81of199
 Simple Health Flans,lnc.                                                                            11/21/2017
                                                        5 l
                                                           1
            NANCY:  You,yourwife,andtwokids,right? 1;l
            M R,AL-NAJJAR: Yes,that'sright.
                                                               tobelNeaANCY
                                                                       vingmy worksoon.
                                                                            : Okay     . So t
                                                                                            hat'swhy you wantto get
             NAN CY : Perfect. W hat'sthe dateofbiMh       1
                                                           )   insurance to begin December 1st,right?
       ofyourw ife?                                        i
                                                           i
                                                                     M R.AL-NAJJAR: sres,Decem ber1st.
             M R.A L-NAJJAR: The date ofbirth ofmy Nvife             N ANCY: Okay. And whataspectsofinsurance
       isFebruary 26th,1990.                                   are more im portantforyou? '   W hatdo you w antto have
             N ANCY : Okay. Herheightand weight?               covered?
             M R ,AL-N AJJAR: Herheight,she's5'  5',and              M R.AL-NAJJA R: $7Uel1,1wantfull,'you know ,
       lthink l20 pounds.                                      medicalcoverage formy entirefamily,and Ineed
             N AN CY : Okay.                                   preexisting conditionsforobviously diabetes. Iwant
             M R.AL-N AJJAR: l'm not--1think so.               to have,like,hospitalization.hopefuliy low copays,
             NANCY: Perfect.A nd the date ofbirth of           good prescriptions. lmean.basically,you know,the
       kid numberone?                                          usualfullm edicalcoverage,
             M R.AL-N AJJAR: Kid numberone,A ugust24,                NAN CY : Okay,fullmedicalcoverage,
       2012.                                                   perfect.
             NANCY: Boy or--orgirl?                                   M R.AL-N AJJAR: And also --also --yes,
             M R.AL-NAJJAR: They're both girls.                ftlllmedicalcoverage.And,also-my --my daughter
             NANCY: Okay.And the second one?                   with diabetes already hasa --aspeciticdoctorthat
             M R.AL-N AJJA R: Second oneisApril5,2014.         we really like.and 1washoping thatmaybe --1--I
             NANCY : Okay,so fiveand four.                     don'tknow ifit-spossible-..but1washoping maybe
             M R.AL-N AJJAR: Y eah.                             ifwe cotlld find a plan thatwould includethisdoctor
             NANCY: Five and three.                            so we can,you know,stick w ith her.
             M R.AL-NAJJAR:Fiveandthree.                             NANCY:Okay,wecantirstjustseeifyour
             NANCY: Perfect. Okay. So wew ere talking          doctorworksforus,okay?
       aboutthe preexisting conditions,                              M R,AL-NAJJAR: Okay,great,yeah.

                                                                                                                    8
             M R.AL-NAJJAR: Yes.                                     NAN CY : So.okay,so in thiscase,lknow
             NAN CY: Right? So you saidthatoneofl'our          exactly whatyou're looking for. I'm going to tr.y to
       daughtershasdiabetes.lthink.                            find you aPPO. Thatway,you can keep yourown
             M R.AL-NAJJAR: Theolderdaughter,fise-             doctorsand hospital.
       year-old,hasType ldiabetes,yes.                               M R.AL-NAJJAR: Okay.
             NAN CY: Okay. So how long they detected?                NAN CY : lwantyotlto getprescriptionsand
       How long agothey detected?                              lab coverageforyourpreventative care and
             M R.AL-NAJJAR: 1think itwastwo,two and            maintenance. And then mostimportantly I'm going to
       ahalfyearsago,1think.                                   Iook fora plan thatyotln.
                                                                                       'illhave very low out-of-
             NANCY :Two y'earsago?                             pocketexpenses,okay?
             M R.AL-NAJJAR: Yeah.                                    M R.AL-NAJJA R: Perfect.
             NANCY: Okay. Okay,perfect. So you say                   NANCY : So we need to seeGrstwhat's
                                                 J
       thatshetooks(sicltwomedicines--twomedicat:
                                                kons?          availableforyouinyotlrstateatthistime.
             M R.AL-NAJJAR:5Ve1l,shetakesherinsulin                  M R.AL-NAJJAR: Okay.
       shots,and Iforgetwhatthe otherm edication was    '
                                                        I
                                                                     NANCY : Sowhatw ill.be affordable foryou
       called,butshe doesn'ttakethatevery day.          ,      on a monthly basis,likewhatsyouridealprice
             NANCY :Okay. And how m any timesyearly she ?      range?
                                                           i
       goestothedoctor?                                    :
                                                                     M R.AL-NAJJAR:lhopetopa). jjke$.
                                                                                                    300a
                                                                                                    ,
                                                                         .
            M R.AI--XAJJAR:How many times? M aybelike          m onth,malbe 350.
       tivetimesayearfor--fordiabetes.Shehasa              l         NANCY:Okay.That-sthemaximum,okay,
       specialdoctor.                                      '
                                                           !
                                                           i   perfect. Iwillworkforthat.lfl'm abletofind a
            NANCY:okay.Andhaveyoueverbeendenied I              planthatmeetsyourneedsandyourbudgetatthesame
       forhealth insurance?                                1   time,you wantto starti
                                                                                    ton the 1st,right?
            M R.AL-N AJJAR:No.l've gotten health           1        M R.AL-NAJJAR: Y es.
       insuranceformyfamilythroughmywork,butl'm going 1    '
                                                                     NANCY:Oka), Sojustsoyoudoknow,l
                                                                                     .

                                                           i

                                                                                                    2 (Pages5to 8)
                                             ForThe Record,Inc.
                          (301)870-8025 -www.hrinc-net-(800)921-55$6EERATTApC
                                                                            ag
                                                                             He
                                                                              Mao
                                                                               ENf
                                                                                 T1E
                                                                                   7
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 78 of
                                      130
                          Telephone Confad with Nancy and M ichelle                       page82o
                                                                                                Pf
                                                                                                 X12
                                                                                                   w3
 Sim ple HeaIth Plans,Inc.                                                                      11/21/2017
                                                        9 1
                                                          j                                                    11
                                                          i
       workwithmany oftheA-rated carriersinthestate.       j   (inaudible)plan.
       and mostofthe insurance plansthesedays have high !            M R ,A L-N AJJAR: Right. Okay.
       deductiblesandhighpremiums, soImay notbeableto 1 j            NANCY:Sothisplan willcoveryou from day
       findyouwhatyou'relookingwithinyourbudget,but        j   onewithnowaitingperiod(inaudible)andalso
       anpvays,whatl'm goingtodoisplaceyouonavery          1   joiningthisgroupwe'reassumingthatifyouwere
       briefhold.l'm goingtosubmityourapplication.and      1   gettinginsurancethroughanemployer--
       when 1com e back,we'llgo overallthe options,okay? t;          M R.A L-N AJJAR: Yeah.       .
            M R.AL-NAJJAR:Okay.                          !           N AN CY :--becausethey don,tdiscrim inate
                                                                                                  .



            NANCY:(Inatldible)ifthereareany.Alld           1   againstany ofyourpreexisting conditionswithin the
        ' wanttom akesurewefindthebestplanforthe
       ne                                                  i
                                                           j   m ulti-plan.
       bestpricing,sojust(inaudible)minutes--              i         MR.AL-NAJJAR:Okay.Sothe--
            M R.A L-NAJJA R:Okay.                          j        NAN CY :Sothisprogram islicensed in --
            NANCY:--and1911beback,okay?                    1        M R.A L-NAJJAR: Sodiabetes--so my--m),
            M R.AL-NAJJAR: Okay.                               daughter'sdiabetesshouldbecovered?
            NANCY:Juststay onthelineforam inul
                                             ge,                    N AN CY :A llright.Sotheseprograms
            MR.AL-NAJJAR:Okay'.                                utilize(inatldible)nationnidePPO doctornetwork,
            NAN CY:Holdon.Thankyou.                            whichisoneofthelargestPPO networksinthe
            (On-holdmusic.)                                    country.
            NAN CY: Okay,thank you so much foryour                   M R.A L-NAJJAR: Yes.
       timeandpatience.                                              NAN CY: W iththisplan,you'regoingto
            M R.A L-NAJJAR: Yes. H i.                          receive --
            NAN CY: Okay,pert-
                             ect. So 1wasable to get                 M R.A L-NAJJAR: Y es.
       youa(inaudible)plan.ItisanA-ratedcarrierand                   NANCY:--doctorvisits,diagnostictesting
       aPPO.                                                   forblood and labwork.
           M R.A L-NAJJAR: Okay,                                     M R.A L-NAJJAR: O kay.

                                                                                                                 12
              NA NCY : PPO standsforpreferred provider               N AN CY : M edications.
       organization.                                                 M R.A L-NAJJAR: Yes.
              M R.AL-NAJJA R: Yeah.                                  NANCY: M edicalcoverage.
              N ANCY : Itsim ply meansthatyou can choose             M R.AL-NAJJAR :V es.
       yourown doctorsand hospitalsand you don'tneed a               NANCY: Stlrgicalcoverage. And hospital
       referralto see any specialist.                          coverage,vision coverage,dentalcoverage,and
              M R.AL-N AJJA R: Okay.                           hearing coverage.
              N ANCY : Thisprogram isa large group                   M R.AL-NAJJA R:G reat.
       associationplan,which typically are forlargegroup             NANCY : W ith no deductibles.
       andbusinesses;however,individualslikeyoucanjoin               M R.AL-NAJJAR:(3h,wow.
       thesethen in asimple(inaudible)forpaying these                NANCY:Theseplanshaveno waitingperiods
       low rates.                                              foraccidentalbenefi  ts.no claim fbrm sto Gle,and
             M R.AL-NAJJA R: Yeah. Okay.                       no lim itson the plan usage within thenetwork,and
             N ANCY : So --yes,)ou weregoi
                                         ng to ask             zero deductibles.
       something?                                          ,         M R.AL-NAJJAR: Great.
             M R.AL-N AJJAR: So thisis--so isthis          '
                                                           .         NANCY: The monthly prem ium lgotforyou is
       fullhealth insurance?                               ;   $216.99.
             N ANCY : Yes?yes.                             1        M R.AL-NAJJAR: Okay.
             M R.AL-NAJJA R:Okay,great.                    I        NANCY:Andforthefirstm onth,thereis
            NANCY:Butit'saPPO,notamajormedical. !              alsoaone-timeenrollmentfeeof$125,whichisgoing
            M R.AL-NAJJA R:Okay,a1lright.                  I   towarranty thatyourratewillneverincrease,that
            NANC Y:Okay?That'stheonlydifference.
            M R.AL-NAJJAR:lunderstand.
                                                           t
                                                           I
                                                           '
                                                               the(inMauRdi
                                                                          ble)withyourcontract.
                                                                          .AL-NAJJAR:Okay.
            NANCY:Rememberthattherearethreetypes           I         NANCY:And,also,thattheplanisgoingto
                                                   1
       ofinsurance--HMO,PPO,andmajormedicalthatare I           benationwide. Soifyoumoveortravel
                                                                                               ,youwillnow
                                                           1
                                                           .



                                                                                                  3 (Pages9to l2)
                                                ForThe Record,Inc.
                         (301)870-8025 -www.hrinc.net-(800)921-55%%ERATTApC
                                                                          aH
                                                                           ge
                                                                            M4
                                                                             EN
                                                                              of
                                                                               T1E
                                                                                 7
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 79 of
                                      130
                               TelephoneContad withNancyandMichelle                       pageaao
                                                                                                Pf
                                                                                                 )g
                                                                                                  2,
                                                                                                   3
 Simple Heolth Flans,Inc.                                                                        11/21/2017
                                                        13 I                                                   45
                                                          )
       becovered in everystate.                           I         NAN CY :Rem em berthatItoldyouthatyou
            MR.AL-NAJJAR:Great.                           i    can gotoanydoctorinthecountry?
             NANCY:Sothisplanbecomeseffectiveasof 1                 M R. A L-N AJJAR: Yes.
       m idnighttonight.                                  i         NAN CY : Okay,every tim ethatyou gotothe
                                                          !
             MR.AL-NAJJAR:Okay.                           t    doctorwithinthemulti-plannetavork,you'regoingto
            NANCY: Sothefirstmonthwillbeatotal            1    bereceivingthecontractedrateofyourbill.Ontop
       amountof$34l.99. Buteverymonthafterthat,it         i    ofthat,youwillnow receiveanadditional$50offof
       willbeonly $216.99.                                :
                                                          g    therem aining balance, upto threetofivetimesper
            M R.AL-NAJJAR:Okay.                           i
                                                          !
                                                               person forayearand$50on onetimeperyearfor
             NANCY:lsthataffordableforyoubefbreI          L    (inaudible).Soletmegiveyouanexample.
       go overal1thebenefitswithyou?                                M R.AL-NAJJAR:Qkay.
             M R.A L-NA JJAR:Y es,that'saffordablefor               N ANCY :Let'ssaythatyourdoctorcharges
       me.ljustwantedto--beforewecontinue,lknow --             you$200onavisit.
       lknow that--1mentionedthattherewasaspecial--                 M R.AL-NA JJA R:Yep.
       aspecialdoctorthatlwantedtokeepseeing,andyou                 NANCY:Okay? Let'ssaythat(inaudible)
       saidyou weregoing tosearch forher.                      thatvisitwasfor$200.
             NAN CY :Yes.                                            M R.AL-N AJJAR:Y ep.
             M R.AL-N AJJAR: Yes.                                    NAN CY :Andyouwanttoreceivethe
             NANCY:ltwillcoverthepreexisting                   contractedrateof,let'ssav,$100.
       conditionofyourdaughter.                                      M R.A L-N AJJAR: Yeah.
             M R,AL-NA JJAR: Yes.                                    NAN CY :Thecontracted rate isusually going
             NANCY: That'swhy thesystem pullmeup               to behalfofthetotalprice.
       thisplan becauseitdoescoverpreexistingconditions              M R.AL-NAJJAR:Yeah.
        afterthefirstyear. So ifyou were--ifshewere                 NANCY: Solet'ssay it's$100.W ith this
        diagnosedwiththepreexistingcondition likesix           plan,yotldonfthavetopaythose$100remaining

 '
 *

       m onthsago,youwereonlygoingtoget--you N$'illbe          balancebecauseforadoctorvisit,youw illreceive
       covered butnotwiththefullbenefit.                       anadditional$50 offoftheremaining balance.So in
             M R.A L-NA JJAR: Okay,                            thisexactsituation,you're going to end up spending
             NAN CY:O kay?                                     am inim alamount,andthat-sforaparticular
             MR.AL-NAJJAR:Yes.                                 (inaudible).Doyoutlnderstand?
             N AN CY : So itw illbesvith halfofthis                 M R.AL-N AJJAR : Yes,lunderstand.
       totalcostofeverythingthatyou'regoingtodoto                   N ANCY :Perfect.Becauseasyouknow m ost
       her(inaudible),                                         planusuallycomeswithahighdeductible.thatwill
             MR.AL-NAJJAR:Okay.                                (inaudible)thousandoutofpocketbeforethe
            N ANCY : W iththisplan thatIgot,ifyou              insurance w illpay foranything.
       have more than 12 m onths,you willgetthe full                 M R.AL-NAJJA R: Right.
       coverage.                                                     N ANCY : Thisplan doesnotw ork thatway.
            MR.AL-NAJJAR:Okay.                                 Thisplan provides(inaudible)dollarbenetstsfor
            NANCY:Inyourpreexistingconditions.lf               eachpatienton(inaudible).
       it-slessthan 12 firstmonths,then youarenot                    M R.AL-NAJJA R:Yeah.
       gettinganything,okay?                                         NANCY:Thisisa(inaudible)coverageplan,
             M R.AL-N AJJA R: Yes. Butshe was diagnosed        which meansthattheplan isgoing to coveryou from
       two years ago.                                          the mom entyou enterto the hospital.
            N ANCY :Okay,soyouw illbegood. Sc,1et       (            M R.A L-NAJJA R:Okay.lsee.
       mestart--letmetellyou--                             )
                                                           !         NANCY:(Inaudible).
            M R.AL-NAJJAR:Okay.                                      M R.A L-NAJJA R:That's--
                                                           !
            N ANCY :--how it'sgoing tow ork,okal',         r         NANCY : First,thePPO net-work willtake
       withthedoctorvisits.Letmestartwithyourdoctor        4   yourentire(inaudible)andit'sgoingtorepriceit.
       visits.                                             J
                                                           '   AfterthePPO networkcc. versyou,yourplan hasan
             MR.AL-NAJJAR:Okay.                            j   additionalinsurancebenet
                                                                                      itto helpassistyouwith
                                                    :
                                                           1
                                                           ,


                                                                                              4(Pagesl3to16)
                                               ForThe Record,Inc.
                           (301)870-8025-www.hrinc.net-(800)921-SSSYERATTIC
                                                                          aH
                                                                           ge
                                                                            MIN
                                                                              o/'
                                                                                1j
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 80 of
                                      130
                                TelephoneContad withNancyandMichelle                           page840
                                                                                                     Pf
                                                                                                      1:
                                                                                                       2:
                                                                                                        3
 Sim ple Heolth Flans,Inc.                                                                            11/21/2017
                                                          17 !
                                                              (                                                    19
       the(inaudible),                                        1
                                                              1   good.
             M R.AL-NAJJAR:Okay.                              i        NANCY:SowhatIsaid,discounts,itnson
             NANCY:So(inaudible)sa)'thatdon't--,
                                               you            l
                                                              ;   medicine, soyouwillbealready--itwillbealready
        couldendupsavinghundreds--                            !
                                                              !
                                                                  event-
                                                                       ually reprices.
             NfR.AL-NAJJAR: Yeah.                                       M R.AL-NA JJAR : Okay.
             NANCY:--sothewholeideaofthisplanis                        NANCY:(lnaudible)usuallyyourcard,they
       tomakeyourout-of-pocketexpensesaslow aspossible            aregoingto tellyouthe--theexactamountthat
        --                                                        it'sgoing to cost.
              M R.AL-NAJJAR: Okay.                                      M R.A L-NA JJAR: Yeah.
              N ANCY :--w ithoutyoueverhavingtom eeta                   N AN CY :W ith the discountalready m ade.So
        deductiblefirst.So,again,youwillhavedoctor                ifit'sname-brand,itcouldgoupto$50,nomore
        officevisits,dentalandvisionaccess,even24/7               than50.And ifi   t'sageneric,itwillbebetw een 4
        afteryou callw ith doctorsand nursesforthose              to 8.
        em ergency situations,                                          M R.A L-N AJJA R: Okay.
              M R.AL-N AJJAR:Oh,okay.                                   N AN CY :Okay?
              NANCY:N ow ,youtakecareofyoursmaller                      M R.A L-N AJJA R:Yes.So whatisthe--
        m edicalconditions--                                            N AN CY :lt'sagood--avel   y good discotlnt
              M R.AL-NAJJAR: W ell,sorry --                       on m edicines.
              NANCY:- rightoverthephoneand getthe                       M R.A L-N AJJAR:Yes.So what--whatisthe
        prescription,callitinto yourlocalpharm acy w ithout       fee again forthis?
        leaving home.                                                   NAN CY : Sorly?
              M R.AL-NAJJA R:Yeah.                                      M R.A L-NAJJAR:You --youm entionedthat
              NANCY:Okay? (Inaudible)doctorsthatI                 there'saone-timefeeforthis.lwaswonderingwhat
        (inaudible)prescribemedicationswhennecessaly for          thatwas.
        non-em ergency medicalissues,including acold andf1u             NAN CY:Oh,theone-tim eenrollm entfeeis



        symptom s,alsoallergies.earinfections,andm ore.           duetothefactthatwedon'thavecontracts.See,
             M R.AL-N AJJAR: Yes.                                 with thisplan.they don'tefferany type ofcontract.
              NANCY:(Inaudible)providedonly                       Theplanisgoingtobe(inaudible).
        (inaudible)consultationsfora1lplan membersonline               M R.AL-NAJJAR:Okay.
        oroverthephone24 --24/7. And you willneed to                    NAN CY: M eaning thatyou can cancelitor
        registerbeforeyourfirstconsultation.                      you can keep itaslong asyou want.
               M R.AL-NAJJAR: Yes.                                      M R.A L-N AJJAR: Yep.
               NANCY: And included w illbe also a scrl
                                                     i
                                                     pt                 NAN CY: A nd --
        card,prescription discountcard foryourphanmacy                  M R.A L-NAJJAR: And this--
        needs.(Inaudible)willbe(inaudible)pricesat                      NANCY:--let'ssee.bypayingthat
        virtuallyanypharm acyinthenation,andwecallalso            enrollmentfee,it-salsolikeawarranty thatyour
        recomm end a m ail-orderpharm acy,thathelpsyouorder       ratew illneverincrease.so in the meantim e thatyou
        (inaudible)orsupplieswhieh isgoingtohelpyou--             havetheplan,itdoesn'tmatterifyou havefive
             M R.AL-NAJJAR: W ai
                               t,sorry,sorry.1--is                yearsalready w ith theplan,you are alwaysgoing to
        this--isthisamedicaldiscountplan,orIthoug'
                                                 ht               bepaying $216.99 (inaudible).
        thiswashealth insurance.                              :        M R.A L-N AJJAR: Okay.
               NANCY: Yes,itisa health insurance.Y (
                                                   )u         !        NAN CY :N othing else. Atleastyou callus
        -- l'm saying,you'regoingtohaveascript                !   toadd any --anq-
                                                                                 thing else,youknow --
        (inaudible)prescriptiondiscountcard.                  !         MR.AL-NAJJAR:Yeah.
              M R.AL-NAJJAR:And nodeductibleatall?            1
                                                              i         NANCY:--(inaudible)inthatcase,you
             NAN CY :That'sforprescriptions.That's            1   w illget,like--
        foryourpharmacyneeds.                                 1         MR.AL-NAJJAR:Okay.
             MR..AL-NAJJAR:Andnodeductible?                   t         NANCY.--ahigher(inaudible)butinthe
             NANCY:No,nodeductible.                           ;   meantime,youaregoingt(
                                                                                       )bepayingalwaysthat.So
             M R. AL-NAJJAR:Okay.Great.Good,good,             1
                                                              t
                                                              .   --
                                                              i

                                                                                                  5(Pagesl7to 20)
                                                 ForThe Record,Inc.
                            (301)870-8025 -www-hrinc.net-(800)921-55$6ERATTApCag
                                                                               Hee
                                                                                MEo
                                                                                  Nf
                                                                                   T17
                                                                                     E
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 81 of
                                      130
                               Telephone Contad with Nancy and M ichelle                     pageas of
                                                                                                    PX19:
                                                                                                       23
 Sim ple HeaIth Flans,Inc.                                                                           11/21/2017
                                                   :
                                                       21 1                                                       23
                                                           I
                                                           ;
              M R,AL-NAJJAR:And,so--andwhow ill--          1         NANCY:So youw illbegood.l'vegotto
        who --                                             i
                                                           l   g i
                                                                 ve you  a little bitmore information --
              NANCY:--and,also--                           i         M R.AL-NAJJAR: Okay.
              M R.AL-NAJJAR: --willlbe paying exactly?     '         NAN CY: --butbeforegiving you that
              NANCY: Sorry?                                    inform ation.Ineed to gathera couple inform ation. l
              M R.AL-NAJJAR: W illlbepaying Sim ple            need yourfamily information.Okay?
        Health?                                                      M R.AL-NAJJAR:Okay.
              NANCY:Youw illbepayingSimpleHealth?                    NAN CY: Butfirstofall,            ,1need
              M R.AL-NAJJAR: Yes.                              youroccblpation. W hatdoyou do fora living?
              NANCY: That'swhatyou said?                             M R.AL-NAJJA R: l'm a graphic designer.
              M R.AL-NAJJAR: Yes. lt'sa question.                    NAN CY: A 1otofstudies.
              NANCY:Yeah,wearegoing tobesendingyou                   M R.AL-NAJJAR:Yes.
        the--thebill,                                                NAN CY :M ybrother,hewasstudyingtobea
              M R.AL-N AJJA R: O kay.                          graphic designer.
              N AN CY: You are getting the insurance                 M R.AL-NAJJAR: Yes.
        through us--                                                 NANCS': That'sa good career. And your
              M R.AL-N AJJAR: O kay.                           wife.what'sshe do?
              N AN CY : --asa group plan.                            M R.AL-N AJJAR: M y wife --
              M R.A L-N AJJAR: G reat.                               NANCS': W hat'sheroccupation?
              NAN CY :A slsaid before,okay?                          M R.AL-N AJJAR: M y wifestays athometo
              M R.A L-N AJJAR: Great.                          take care ofthefam ily.
              N ANCY : ltwillbew ith us.                             NANCY : Oka . Okay.lgotyourphone
              M R.A L-N AJJA R: Great.                         ntlmberas                    . Do you havean alternate
              N ANCY : Asa group plan. Okay?                   phone number? Orthat'sthebestnumberto reach you?
              M R.AL-N AJJAR : Okay.                                 M R.AL-N AJJAR:N o.that's--that'smy



               N ANCY: So we willhave the contactwiththe       directline.That'sthebestnum berforme.
        carrier.           .                                         NANCY:Okay.W hat'syourem ailtobeable
               M R.AL-NAJJAR: Okay.                            to send you al1the inform ation?
               NANCY: Okay?                                          M R.AL-NAJJAR: Yes,great. M y em ailis
               M R.AL-N
                      ,AJJAR: Great.
               NANCY: So w earethebrokers.                           NANCY: O -ay. lt's                           .
               M R.AL-NAJJAR: Great.                                 M R.AL-NAJJAR: Yes,exacty.
             NANCY:Asexplainedyouearlier(inaudible)                  NAN CY:O kay.Andyournam eis
        center,so thiswasthe bestplan,lthink,that--                   5right? Do you have am iddle initia on your
        thatyou can have.                                      (lnau 11e)?
              M R.AL-NAJJAR: Okay.
              N AN CY: lt'sveo --the monthly prem iuln
                                                                     MR.AL-NAJJAR:Yespi.
                                                                     NAN CY:O kay.ThelastfourofyourSocial?
        thatwe are offering isvery low --                            M R.A L-NA JJAR: Do lhaveto give outmy
              M R.A L-NAJJAR: Yes.                             Socialrightnow?
              N AN CY: --dueto thefactthatit'sa group                NANCY: O kay,no worries,you willbeasked
        plan,so --                                             again to reverifl.yourm edicalhistory,okay?
              M R.A L-NAJJA R: Itsounds--itsoundsgood                M R.A L-NAJJAR: O h,okay,a1lright.
        to me.                                                       NAN CY: Butyou can wait--givethat
              NANCY:Itwillbethe--                              inform ationonlyto your--.tom y--called againthe
              M R.AL-NAJJAR: ltsoundsgoodtomebecause           com orateveritication departm ent.
        itcoversthepreexistingconditions,which --which               M R.A L-N AJJA R: Okay.
        isimportant.                                                 NAN CY :Sothatw aythey willcontinuew ith
              NANCY:Yes,itdoescoverthepreexistillg             theveritication,okay?
        condition foryourbaby.                         i             M R.A L-NA JJA R: Okay.
              M R. A L-N AJJAR: Yeah.                  l
                                                       :             NAN CY .   . ButIstillneedtogatheryour
                                                           l
                                                                                                 6(Pages21to24)
                                               ForThe Record,lnc.
                          (301)870-8025 -www.hrinc.net-(800)921-55$6EERATTApCag
                                                                              He
                                                                               Mr
                                                                                EN
                                                                                 of
                                                                                  T1E
                                                                                    7
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 82 of
                                      130

                                Telephone Contad with Nuncy und M ichelle                              page86o
                                                                                                             Pf
                                                                                                              X12
                                                                                                                s3
                                                                                                                 g
 Simple Healfh Plans,Inc.                                                                                       11/21/2017
                                                           25                                                                  27
       u-ife-sillfol-
                    nmtionalxlyou'
                                 rkids-infonlmtion.
                                                  .okay?                     NfR.  .aM --N.S LIJXA.R: Yes.Nm ulxr.likeapartment
              SIR.AL-NAJJ-  /tR:Okay.                                llttulber.                               '
              NzfzNf'Y 'Soyourwifefslmnze?                                   N.' &N f'Y : Okay.Tluat''sthe sanw asyotu'
              NfR.Af.-NM JAR'  .It-s       .                         residential.lie-ht?
              NA NCY '           ?                                           5' fR.. AL.-.N AJJAR: Yes.yt'     s.
              51R.A L-.        , -es.
                               '                                             NzYN' E'Y.   'Okay.letnlecopyit.Okay.and
              NANC'Y:Okay.Doesshehaveanliddle                        yourdateofbitlh isJtme 7th.1990.rizht?
       illitialonherlmme-orisitjust            9.                            NtR.AL-NAJJ,        YR' . Yes.
             MR.AL-NAJXAR:Thetm emitialisl.
             NANCY:You said.1-111solpe? 1colllti1-t                  evelA-
                                                                             NANfq': .A     ,.lld to t
                                                                                                     he bestofyourkazowledge.
                                                                            tlting you havetold metoday istnleo       .
       llearyou.                                                             NIR.AM--NAJJAR:Yes.absolutely.
             NA
             N'
              IRN
                .A
                 CL
                  Y-NAJJA'R:It'4sI.                                          NZ  YNCY: Okay-pm-        fect.So forthe flrst
                    :011.okay,A1 ld lastname-                        paynwntot1December1st.wouldyoubettsingadebitor
       right?                                                        acreditcard'      z
                N
                'IR .AL-NA JJAR: Y es.                                       NIR.I   YL-N
                                                                                     '    'AJJ,  AR:C'l. editcard.
                Na fz Nf'Y :Okay.Babynumbel'one'?                            NANCY:Ok-ay. Fotu'lllullbel'          sata tilzle-I*nz
                5IR.AL-NA JJAR: It's          .                      ready B'   l1e11yOllare.
                NANfq-'          liqllt'
                                       .                                     S' fR.w Y
                                                                                     .
                                                                                     'L-NAJJAR: Tllecreditcard number?
                5'IR-Ala-tar%J AR: '
                                   Y es.yes.                                 NS  kNE'Y .Yes
                NANC'Y:Okay.doessheIlaq-eanliddleiltitial                    5'fR.AL-N AJJAR:XXXX z                    - - r- X,
       t()l1k,1'11:8l11(,:
                         2                                                   Nx  x
                                                                                 'Nf'Y.   ' FullTlatlle olltile card?
                5fR.AL-NA JJAR: ,                                            5fR -   'u--Nzz U Jz4R :                 .
                NANCY:Okay. Ba 'munbertwo.                                   N ANCY:E'xpi        ratiolltb teonthecard?
                M K A L-NA JJAR:         .                                   N' IR.,L VI,-N /XJJZA-R.'Novemberu . ..
             Nu'
               tNf'
                  Y.;-right?                                                 NXNCY ; The(A'codeon tlleback ofthecard?

                                                           26

             N
             ''
              f
              AN
              R.A
                C'NL*-*N,
                        UJAR:Yes.witha:.
                        0r ?
                                                                            5'fR.AL-NZAJJAR: XX X.
                                                                            N ANCY : Isthebillirlg addressfol'the ca'   rd
                                                                     tllesmueasyourresidelktialadttressalldnmiling?
             N
             ''
              I&NC
               R.A'YL-:N,
                 ,
                           v
                           ztit'
                               ,svitha-Avitllaj.yes.
                        Okay.Doesshellaveanuddle                            NIR.AI--NAJJAR: Yes.
       illitial?                                                            NC YNE'Y: Okay.pel-   tkct. Do you have
               M R.AL-NAJJAR: .                                      solnetllillg t
                                                                                  o uqite dolvl!lzly illfonlmtioll?
             '
               NA NC- Y : asill       ?                                     NIR.AL-NAJJAR: Yeall.
               NIR.Alw- JAR.   . asin           .                           N ANC'Y: Okay.N'     Iy pllone lllmlberand ctlstonler
               NA NE' Y :O r asin          .                         selw'ice lnl
                                                                                zlzberis l-800.
               MR.AL-NAJ AR:lts asill               .wllicllis              N'IR .A L-NAJJAR: Y'    ep.
       achmlly hernanle.                                                    N A NCY : t ?54.
               N ANCY:O kay.pedkct.I-etm esavea1.      1tllat               NIR,AL-NAHAR: Yep.
       illfontlatioll.Okay.so IIleed lkt-
                                        m 'yournu-tiling                    ' AN()'
                                                                            N       Y : 4046.
       address.                                                             M R .AL-NAJJAR: O'      kay.
               M R.A1. -NAJJAR:Theaddressis                                 N ANCAr: Ifyou --and n.     1:
                                                                                                         8.extensioll.22520.
'
                                          f'hicago. tnols.           22520.
                                                                            M R,AL-NAJJV    YR: G'  reat.gotit.
             NANCY:Okay.(Inaudible)atthemonlent.                            NANCY :Okay.So ifyouhaveany question
       Justllold on asecond-validatiug theaccount.                   betweennow audthetim eyoureceiveyourpackage.or
             M R.AL-NM JAR:Pardoll?                                  evellaftelavards-pleasedonothesitatetocallme.
             NANCY: Sothesystenzisvalidating the                     IfI'm nothere.my casemanagerwillbe.
       accotult.                                                            M R , AL-NAJJX  AR:Okay.Andyotlrnmneis
            NIR.AL-NAJJAR:Okay.great.                                NancywithSilupleHealth.: right?
            NANCY: Inpudible Zfonzlation.So y'
                                             ou                  y         NANIn-: Yes. Nancy.right.S0-anyways.
       said                            ?                         :   otu'customersenicedepat-tnlentisgoingtobehere
                                                                 @

                                                                                                           7(Pages25to28)
                                                    ForThe Record,Inc.
                           (301)870-8025 -www.hrinc.net-(800)921-SB YERATTAPCaH
                                                                              ge
                                                                               ME
                                                                                8N
                                                                                 of
                                                                                  TE
                                                                                   17
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 83 of
                                      130
'



                                 TelephoneContad withNancycndMichelle                             page87o
                                                                                                        P)2
                                                                                                          g3
                                                                                                           ,
    Simple HeaIth Flans,lnc.                                                                              11/21/2017
    .                                                  :
                                                     29 1
                                                        j                                                             31
                                                        1
          alwaysfrom 8:00 am .to7:00p.m.Easterntime.    j              coverageas1explained ittoyoubefore.
                MR.AL-NAJJAR:Okay.                            i             MR.AL-NAJJAR:Great.
                NAN CY :lfyoudowantto doanythingnew to i
                                                       )                    NAN CY :Okay. Soontheverification,they
          theaccount--                                        l        willalsotellyouthatthisisnotamajormedical
                M R.AL-N AJJA R: Yes.                         l
                                                              j        plan ora discountplan --
                NANCY:--rememberthatincaseyourleed            )              MR.AL-NAJJAR:A'eah.
          something,you can goahead andcallusinsteadof        i
                                                              (              NAN CY :-- (inaudible)an insurance,but
          calling thecanier,duetothefactthatitwillbe          i        whathappened isthata1otafpeopletend tothink
          easierMR
                tocoAL-
                   .
                    ntacNAJ
                        tus-J-AR:Right.                       j
                                                              1
                                                                       thatamajormedicalplanstandsforcoverageinan
                                                                       eventofamajorhospital(inaudible)butitdoesn't.
                NANCY:--thanthem,okay? ltwillbe               j         Okay? Majormedicalisacertaintypeofinsurance,
          faster.Sowhatwedoherenow istransferyour             1        justlikeanyotherHMO orPPO,bptthedifferenceis
          applicationtootlrcorporateverificationdepartlnent. i         thatamajormedicalwouldhaveadeductibleandaco-
          whereapersonalagentwilldoabriefrecordingfor         j        insurance,
          you(inaudible)andtheygooffertheplandetails          1
                                                              l             MR.AL-NAJJAR:Yeah.
          withyou ontheverification.They w illgiveyou also    !              NAN CY :Thebeauty ofyournew planisthat
          theterm sandtheconditions.                          '        ithasnoneofthose.Ithasnodeductibles,no
                M R.AL-NAJJA R: Yep.                          '
                                                              y        annuaIs,no lifetim e caps,and no m edical
                NAN CY :Okay? Som eoftheinfonnationw ill      i
                                                              !        underw riting.
          say theywillapplytoyouandsomeofwhichv'    /
                                                    'illnot   l
                                                              I              MR.AL-NAJJAR:Yeah.
          applytoyou.ljustwantyoutoknow whatparts             t             NANCY:Therefore,itiscalledIimited
          affectyouandwhatdon't.                              )        medicalindemnityinsuranceplan,notamajor
                MR.AL-NAJJAR:Okay.
               NANCY:Becausethey read theirscriptto
                                                              j
                                                              '
                                                              I
                                                                       (inaudible).Now,you'regaingtoaskme,Nancy,why
                                                                       itislimited.Okay,itisIimitedbecauseitdoesn7t
          everyone.                                           '        coveranytypeofdrtlgabuserehaboralcoholrehab.

                                                              1                                                       3a
                                                              1
               M R.A L-N AJJA R: Right.Okay.                  1
                                                              E l           M R.AL NA JJA R:Okay.
                                                                                    -

                NANCY:Okay? So(inaudible)foryou,they          ' 2
                                                              ,
                                                                            NA NCY :O kay? That'sthereason why itis
          justhave(inaudible)issueoftheinsuranceplan          j 3      limited.
          becauseoftheopenenrollmentinyourstate,you're        i 4            M R.A L-N AJJA R:It-slim ited,butit'sstill
          approvedtodayregard anyofyourconditions. '
                                                   .
                                                   qoon       t
                                                              J 5      health insurance?
          theveritk ation,theyw illstatethereisa              q 6            NAN CY :Sorry?
          (inaudible)thatappliestoyourhospitalandsurgical     !
                                                              ' 7           MR.AL-NAJJAR:lt'slimited,butit'sstill
          benetitsforanypracticeindiagnosisthatyouhave            8    health insurance?
          within the past 12 m onths.                              9         NAN CY : Yeah.itislim ited because it
                M R.AL-N AJJAR: Yeah.                             10   docsn'tcoverthe rehab.thealcoholrehab and the
                NAN CY:N ow ,becauseoftheopen enrcllm ent,        l1   drug abuserehab.
          you'reapprovedtoday,regardlessofthoseconditions.        12         M R.AL-NA JJA R:Yeah.
          Theonly waitingperiodyouwillhave islikecancer           l3         NAN CY :W ecannotsaythatit'sunlim ited
          and (inaudible)hospitalforthepreexisting                14   becausewedon'tcoverthat.so weneedtosay that
          conditions,butyoualw aysgoingtohavethatnetw ork-    1   l5   it'slim itedbecause-
          contractedrate,evenforsurgery orhospitalization     j
                                                              '   l6          M R. A L-N AJJAR: Okay.
          from day one.Okay --                                !   l7         N AN CY :--you know w hatlmean?
                M R.AL-NAJJAR:Okay.                           7
                                                              l   l8          M R.AL-NAJJAR:Yes,yes,yes.
                NANCY:--          --                          j   19          NANCY:That'stheonlythingthatisnot
               MR.AL-NAJJAR:Yes.                              t 20     goingtobecovered.
               NANCY:--allthatparagraphwon'tapp'
                                               (
                                               ),to
                                               '              1
                                                              j 21          M R. AL-NAJJAR:Okay.
          yourdaughter.W hy? Becauseshehasthreeyearsof        I 22          NANCY:Sothisplan hasnodeductiblesand
          being diagnosed.                                    i 23
                                                              j        isatwo-sidedplan.
                M R.AL-NAJJAR:Yeah.                           j
                                                              ' 24          M R.AL-NAJJAR: Yeah.
                NANCY:Okay? Soshewillreceivethefull           i 25          NANCY: First,allyourmedicalbillswill
                                                              I
                                                              I

                                                                                                     8(Pages29to32)
                                                     ForThe Record,Inc.
                             (301)870-8025 -www.hrinc.net-(800)921-SSSHERATTAPC
                                                                              ag
                                                                               HeM9
                                                                                  Eo
                                                                                   Nf
                                                                                    TE
                                                                                    17
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 84 of
                                      130
    '


                                    TelephoneContad withNancyondMichelle                        page88o
                                                                                                      Pf
                                                                                                       $2
                                                                                                        g3
                                                                                                         g
    Simple Heolth Flans,Inc.                                                                            11/21/2017
                                                           33 l
                                                              i                                                       35
          b                                       .
                                                              1
           e repriced down to itslowestfonm,and your          1
                                                              !          M R.A L-NA JJAR: Okay.
          additionalinsurancecashbenefitwillapplytoward       )          NAN CY: SoJanumy the 1st,youw illbeable
          theremaining balance, sothewholeideaofthi ësplan    !
                                                              (   to startdoingthedoctorvisitsforyouandyour
           istomakeyourout-of-pocketexpensesaslow as          )   family.
           possiblew ithoutyou havingto m eetadeductible      !         M R.A L-NA JJAR: Yes.
           first.                                             1
                                                              (         NANCY: Rememberthatthisisagroupplan
                                                                                                                      ,
                 MR.AL-NAJJAR:Yeah.                           l   sointheveritication,theagentwillaskyouto
                 NANCY:Sowhenyoureceiveyournew                1
                                                              i   reverifyyourpreexistingconditions And they will
                                                                                                    .

           insurancecardsinthemail,okay?                      j   alsoaskyouifyouare(inaudible)thisgroupbecause
                NANCY
                MR.AL-NAJJAR:Yep.
                      :Youwillseea1lyourinsured and
                                                              1
                                                              j
                                                                  y oucannotaffordtraditionalinsuranceorbecauseyou
                                                                  (inaudible)healthcondition.Youmustanswerthose
          non-insuredbenetitsoutlinedandinwriting,andyou 1        questionstogetacceptedintothegroup.
          willseea1ltheadditionalnon-insurancebenefits        1         M R.A L-NAJJAR:'
                                                                                       Okay.
          whichcomeincludedwithyourplan. So --                1
                                                              j         NANCY:Theyjustwantyou--tomakesure
                M R.AL-NA JJAR:Y eah.                         j   thatcertain peoplearen'ttakingadvantageofthis
                N ANCY :--al1thatinformationyouwill           .   priceon thisgroupplan.
          receiveitatthesam etimethatyotlwillbetalking                  M R.A L-NAJJAR: Right.
          totheverificationagent.They willsendthe             !
                                                              l         NAN CY:Okay?
           informationtoyouremail--                           j         MR.AL-NAJJAR:'Okay.
                 MR.AL-NAJJAR:Yep.                            1         NANCY:Soremernberthatyourplan,youcan
                NA NCY :--sothatway you can seeitatthe        !   keep itaslong asyouwantandyourratesw illnever
           sametimethatyou aretalkingtothem .                 l
                                                              j   increase.Rememberthatyourplannameis--the
                M R.AL-NA JJAR: G reat.                       i   doctornetwork thatyou have, it'sm ulti-plan.That's
                NA NCY :O kay?                                ;   nhatyouw ill1etyourdoctorknow youhave,okay,
                M R.AL-NAJJAR:Great.                          1   multi-plan.
                                                              I
                                                           34 t
                                                              '
                                                                                                                      36
'

                NANCY :Also,inthepackagethatyou're            i        M R.AL-NAJJAR:Yeah.
                                                              I
          going toreceiveinthenextseven to tenbusiness        k        NANCY:Anyways,I'm goingtobesendingyou
          days,youwillseeyourtwo setsofID cardsforeach            now totheverificationdepartment.Soifyouhave
          oneofyou.So itwillbeeightsetsofID cards.                anyquestionsduringtheveritication,pleasejust
          Youneedtosaveone.Putitinyourwallet,andthe               holdthequestionsuntiltheendbecausethey only
          otherone,saveitin caseyou losetheoneinyol  xr           haveafew minutesofdaytimeto recordyotl.
          wallet. Rem emberthatyourplan isscheduled t()set              M R.AL-NAJJAR: lsee.
          off--tostartonthe1st.Soforthat,we'llneed                     NANCY:ltwillbeeasiestifyoujustask
          youdrop the(inaudible)onthe30th.                        no questions.
                 M R.AL-NAJJA R: Yeah.                                  M R . AL-NAJJAR: Oka).
                 NANCY : Okay? So thatway the plan coverage             NANCY : So they are going to letyou know
          startatm idnight,itwillbealready kicking in o1)         thatthey aregoingto startourrecording, so in that
          the 1st.                                                momentthatthey aredoingtherecording. don'task
                 M R.A L-N AJJAR: Okay.                           anything,
                 NAN CY : Okay?                                         M R , AL-N AJJAR: Okay.
                MR.AL-NAJJAR:Okay.                                     NANCY:Okay? Andthatwill(inaudible).
                 N AN CY :Sorememberthatyou need --you                 M R. AL-NAJJAR:O kay. Nancy --
          willhavea3o-dayswaitingperiod forany doctor         '
                                                              !        NANCY :Anyways,remem berthatevelything is
          visits,butyouwillhaveemergency andhospital,         i   doneforyourprotectiontoensureyouunderstand
          surgical(inaudible)coveragerightaway.               j   everythingbeforeyouagreetosetupthesefour
                MR.AL-NAJJAR:Great.                           '
                                                              i   (inaudible)paymentsforNovember30th.Okay?
                NANCY: Sotheonlywaitingperiodwillbe           i        M R. AL-N AJJAR: Great.
          foradMocRtorvisit,okay-                             l
                                                              !
                                                                       NANCY:Weneedyoutobeclear.Anyways,
                                                                                         -youdon,tunderstand
                   AL-NAJJAR:Okay.
                   .                                          j   ifyouhaveanyquestionor
                NANCY:- anditwillbe30days.                    1   something,youcanalso alv/aysrequesttotalk to
                                                              1

                                                                                                   9(Pages33to36)
                                                  ForThe Record,Inc.
                            (301)870-8025 -www.hrinc.net-(800)921-SSYHERATTPAaC
                                                                              ge
                                                                               HM
                                                                                10
                                                                                 Eo
                                                                                  NfTE
                                                                                    17
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 85 of
                                      130

                         Telephone Contae with Nancyand M ichelle                                     page8:0
                                                                                                            pf
                                                                                                             x12
                                                                                                               ,3
                                                                                                                ,
 Simple Heolth Plans,Inc.                                                                                   71/21/2017
                                                                  :                                                         39
       (inaudible)again.If1w'
                            illbewithanother                                M R .XNL-N AJJz%R :Okay.
       ctlstolnœ,ymlcan talk to lll
                                  y m allager--                             Nflf'HELI-E:1anlpttllingyotu'accotmt.and1
              N.
               fR.A'
                  'L..
                     N.AJAA.R: Okay.                                  seeIhaveoneveritication to gotllroughwithyou.
              NANCY : --okay?                                               S'I.
                                                                               R.AL-NAJJXYR:Okay.
             5.
              fR.AL-NAJIAR:f'allIJ'ust--cmlIjust-.
                                                 '
                                                 -                          S'IICHELLE:Now-ifyotllmveany question
             N-ANCY:(Inaudible)willbeaNuilable.                       abmltthevent 'ication process.pleaseholdofftmtil
       Okay?                                                          theA'el'
                                                                             y end.and I::-
                                                                                          '111transtkryouback ovel'to the
             NIR.AL-NAJAYR:Onething--onetlting(.      )11my           representativethathelp you. Iam notalicmwed
       address.Iforgotto sa on lny address.in addition to             agent.so Icamlotansweranyquestionsaboutthe
       Apartzœ ntNtunbez- .you haveto add .d'         .
                                                      l
                                                      at-s:11y        speciticsofymu'plan.Okay?
       lm ilboxnumber.Soit'stheletter--it-stheletter                        NfR.AL-NAJJAR:Okay,Okay.
       1andNANCY:
           then .Andtl
                     zetltllatwilllnakesllt'
                     .
                                           e-                               SIICHELLE:Ifwedohaveto stop the
                                                                      recordu'lgforany reason.we-llhaveto stallthe
             NIR.
                ..M --Na
                       AJJAR'.    .                                   verifkation iiom thevm'y tlegilmhlg.So-agaiu.if
             NANCY : Ok- ay.                                          youhaveanyquestiollstoday.justn-
                                                                                                     riteitdowntandI
             N'
              IR .AL-NXX
                       'JJAR: Yeall.tllalzk yot:.                     willgetyouback in touchwithtllefepresentative
             NANCY:DoesitllaA'eatlasllorsonlethinëE
                                                  ?                   whenwearedone.okay?
             N'
              IR.Z
                 YL-NAJJAR:Nope.110.It-sjtlst                              S.I.
                                                                              R.AL-NI
                                                                                    YIJaYR' .Okay.
       togetllen                                                             NfICHELLE'
                                                                                      .Now.beforewestalt.Ijustwmlt
              NANCY' No''.                                            toqtlicklygoovertlleplicebreakdownwithyou.
              NIR-a
                  YL-NAJJA'R:Yel) ' lllalkk you.                             SIR.AI--NAJAYR'   .Okay.
              NA NCY' Perfect.                                               NIIII-HEI.,
                                                                                       t-E:Iseethattllemonlly papnent
              NfR..
                  '
                  Y'L-NAJ
                       ' JARI Okay.                                   forym lrplan willbe l00 --15111son'y.$216.99.with
              NANCY: Okay,Letme saA'   e that,Okay.                   aone-timeelu-olhllentfeeof$125:therefore.your
       perfect.Sowhat1-tugoingto (lonow istmnslkryou.                 tilst1)1011th'stotalwillbe$341.99.Isthatcon'ect'
                                                                                                                     ?


             M R.AL-NAJJAR: Okay.great,                                     NIR .AL-NAJJAR: Yes.
             NANCY:(Inaudible)1-111goingtobe                                N'
                                                                             IICHELLE:Perfect, So.rightnow.we-re
       tcansferting yotlto theverification departnlellt.<'
                                                         '            jtlstgoingtos' rartwithabriefrecordingtoget
       jtkstholdontkeht.Letlnegetsontetvdyollthelille                 colïtad (ilmlldible)tobeabletocontactyml,Okay?
       to --to a
               ui
                veyoutheinfonnatiollsotllatwayyou can                        NIR ,AL-NAJJAR: Okay.
       convle'te tlze process.okay'  ? A lld getthe additional               Nllf'HELLE: So Ilerew ego.Toda isNovelnber
       hlfom utiontllatyou-restillluissing.Okay.so.it                 2lst-2917. 1-111speaking with 51.                     .
       wasapleaslu-   e for1l1e. Ilzope you haq' e a wonderful        '
                                                                      l-hiscallnzay berecorded foreonzp lantpltrposes.
       niaht.okaye  ?                                                 R'hisrecording willauthm-     ize Sinvle Healtllto contact
             5'
              IR .AL-N-AJAYR: -nzalI.      -yotl. Yes-yoll.too.       yotlu- ith iltl-
                                                                                     btllhatiou regardi1lg yourbmlet-
                                                                                                                    itsvialiv-
                                                                                                                             e.
             N-VNCY: You*re welconl        e.'lYmlk you.              pre-recorded orauto-dialcalls.textnlessages.or
             (Ca1ltrmksferred.)                                       elnails.Yollalsotulderstand tilatcolksentisllota
             NIICHFLLE: Thmlkyou forchoosing Silnple                  condhion ofpurchase.
       Health. Can Iplease llave yournam ealkd phonelltunber                 Please stateyourfullI     t
                                                                                                       hameandpllone nulnber
       to pull11p ymlrapplication?                                    tllatyou authorizetlzeSiluple Health to contactyou
             NIR..AYL-N
                      'AJJ- AR: It-s              at                  regarding yotu-benetits.
                                                                             NIR .- M --NAJJXYR.   :               .
             MICHFLLE:Thaltkyou.Givemejustattxmlent                         . Ia uthorizeSinvleHealthtocontactnze.
       wlûleIsearch foryotlrapplication.                                     SIICHELLE: Do yotl.lzave an altenlatephoue
            M R.wAL-NAJJA UVR'
                             . Okay.                                  ntunber?
             (Bziefpause.)                                                   NIR.AL-NAJJAR: N'         o-thisismy plmnenumber.
            NHCH FLLE: Thazlk you so much forwaitilg.                        M ICHELLE: Please state --sony.you don-t
            M R.
               .AL-NA JJX '
                          YR. : Yes.                                  haveone?
            M ICHELLE:M yname isM ichelle-and1ae-ill                         M R.i  AL-NA JJAR'    . N'o.
       bedoingyotu-veliiicatiolztoday.                                       M ICHELLE: No?


                                                                                                         10(Pages37to40)
                                                     ForThe Record,lnc.
                             (301)870-8025 -www.hrinc.net-(800)921-SB YERATTPAaC
                                                                               ge
                                                                                HM
                                                                                 11
                                                                                  Eo
                                                                                   NfTE
                                                                                     17
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 86 of
                                      130

                         Telephone Contad with Nancy und M ichelle                                   pagegoo
                                                                                                           Pf
                                                                                                            Xj2
                                                                                                              w3
 Simple Healih Flans,Inc.                                                                                  11/21/2017
                                                           41                                                              43
              S'
               IR .AL-NwY TJAR.: No.I- Idollftila&'e one.                     NIICHELLE: A11ligllt.perfect.Now .I
              NHCHELLE:Okay.Pleasestatetllelastfour                  notice thatymlllwlltioned totne you doll'thave au
       digitsofyotu-SocialSemu-ity mtmberto acknowledge               altenlate pholle lmtuber. O risany chaqce tllatyou nmy
       antlacceptthesetenl' k
                            sandconditions.                          ilaveanotlterntunberfronlafanlilylnetnberorrelative
              M R,AL-NAJAAR :X Z  X-V X.and Iackuïowledge the        thatu'  e could have i1lcaseA&-efl-
                                                                                                       e notable to reacllyou
       tenusmld conditions.                                           atthislztunber' ?
              NHCIIELLE:Tlx ak you. Now .befo'    re Istal't                  S'
                                                                               IR.AL-NAJJX   YR-. Iguess1can giN- e you nly
       theftrstvmiEcation.wllichwillcoverthellealtll                 w ife-s cellphone ntunber.
       portion ofyourplan.lhaq' e a quick question. %%k.                      NHCHELLE: Okay.sV'      llalwillbe thatlmmber?
       lmq-eallew prop- am thatallowsto saA'eyoutime1   il                    M R.AL-NAJJAR:                      .
       vezitication. Do you havethesmartplmne.tablet.or                       NfICHELLE : Okay.I-lu sony.forsolne reason.
       convutts rthatisneallly'
                              ?                                      you werekind ofbreaki    -llg up. So it-s          -and
              S'
               fR.
               .  .aYL-NZAJJAR: No-Idon't.tulforttuzately.            tlzellthe lastfm u'?
              NHCHELLE: You dotl'tlmvea snlartphone or--                      M R.AL-NAJJX   AR: It-s      not .           --
              Nt'
                R .AL-NAJJAR: No.Ihaq'   e an o1d phone.a
       dtunb phone.                                                        SIIC-HELLE: Okay.du-
                                                                                              m k you.gotit. All
             NIICHELLE: Okay-notaproblmn.Okay.so-                    light.perfect.Sowe-rejustgoingtogoalkeadand
       wecanjustthencontinueuiththeA'
                                    elificalionallddo                sta14 with tllerecording fol'theveril-i
                                                                                                           cation. .
                                                                                                                   r11st
       ittllrough avoicerecording.                                   reuzenzber.asIm entioned to you before-in case.    ifyou
              NfR.-AL-NAJJAR: (keat.                                 haveanyqueslionstlu-oughouttllerecording-justtl'
                                                                                                                    y
              NHCHFLLE: Butlxforewe stad with tlke                   to write itdov'n.Allt1attltzettd.we can getJrou back
       recording.Ijttstneedtocollt
                                 inusomeofthe                        in touchNvitll,-0111
                                                                                        -represml.
                                                                                                 rativei11caseyoudidlu-tve
       ilûbruuationstllatwehaq'eonyoul'application,                  qllestiolls-okay?
             S't
               'R -AL-N. M JAR: Okay.                                       5IR-AL-NAJJA R) Okay.
             NIICHELLE: And Iseethatthem onthly                             51If'H ELLE: Al1lipllt.so llerew ego.

                                                                                                                           44
       paymentforyotv - sorry-the eltrollntellttlate tbr
                                                       .                   Hello-nly name is51ichellein the
       yourplanwon-tbetmtilNoq-   m nber30d1of2017.Tllen             verilkatiolldqxuiment.Yotu'agelltofrecol'   d is
       the effectivedatewillbe Decelnllerlst-20t7. IA                sliehelle. Today isNovem ber2lst-2017.The tim e is
       tllatcorrect?                                                 6:00 pvlll.Eastelu tim e.Yoarveriticatien ntm lbez'.
              NfR-AL-N-AJJAR: Yes.                                   Nf'E8C 10252017.Thecallis beitlg recorded for
              M ICH ELLE: Okay. %%'ehiu' ea Visa card endmg          complialltpttrposes.Okay?
       in Xxv xx- The card.itisunderyotu'tzalne- Il1a' $-e                 NIR.A L-N/U JAR: Okay.
       fimtnmue.               and the lastname.Iluq,  'e                  N'fIE'HELLE; Please state otu'fullnam e.
             asin            lstlmtconxct?                                 5.
                                                                            fR .A L-N AJJAR:                   .
             5IR.a'
                  YL-N AJJAR' . It-s as                .                       SIIE'HELLE : Pleasestateyotu'date ofbirth.
             M ICHELLE' . 01t.it-s           .                                 5IR.AL-NAJJAR:Jlule 7.1990.
             SI'
               R .AL-NAJJA R: Yes.                                             NIICHELLE : Please stateyourgender.
             M ICHFLLE:Okay.A11right.Letmejustgo                               M R.AL-N AJJ,AR : M ale.
       aheadandnmketheconw tionhere.Okay.The                                   SfICHELLE: Please state ouradl ess,
       expicaHon dateon the card.Ilmve Novembi.rof' X M VX ,                   M R.AL-NAJJA R:                             .
       And tlze addressassociated with thecard-Ihave                                               . C ucago. mot  s-     .
                                                                               M ICHELLE: Please state our hone ntm zber.
             NfR.AL-NAJJAR: Yes.                                               M R,AL-NAJJAR:                   .
             M ICHELLE:Okay.That'sthesanw asyotlr                              M ICHELLE:Pleasestateyouratmlmteplzone
       residentialandluailingaddzvss.liglzt?                         lltillltyktr.
             M R.AL-NAJJAR: Yes,                                               5.fR.AL-N.O JAR:                 .
             M ICHFLLE:M 1riglzt.pmfect.Now.lsee                               M ICHELLE: Please state ourenmiladA ss.
       thattheplanisafalnily.Youllavey-mtrspotzseand                           M R.AL-NAJJAR:               .asin      .
       twocltildreu incltldedonthisplall.right?
             M R.A L-NAJJAR: Yes,                                          M ICHELLE:Thank you.PleasestatetheEIII
                                                                /.

                                                                                                       l1(Pages4lto41.
                                                                                                                     )
                                                 ForThe Record,Inc.
                           (301)870-8025 -www.hrinc.net-(800)921-55%FIRATTpAaCge
                                                                               HME
                                                                                12o
                                                                                  Nf
                                                                                   T17
                                                                                     E
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 87 of
                                      130

                         Telephone Contod with Nancy and M ichelle                               Page 91,
                                                                                                        .Of
                                                                                                         px19293
 Simple Health Flons,Inc.                                                                                11/21/2017
                                                    :
                                                            45 1                                                       47
                                                               l
       name, dateofbirth,andgenderofeachofyour                 1
                                                               j   doesnotsatisfyyourobligationstosecureminimum
       dependents.                                            t    essentialcoverageundertheA ffordableCare Act,also
             MR.AL-NAJJAR.Okay. M y wife'sname,
                              '                               1    known as Obamacare,andthatyoumaybesubjecttoa
                       from Februa 26th,1990.                      tax penalty.You understand this,con-ect?
             M y otherdaughter,            ,whowas                        M R.AL-NAJJAR:Yeah.
       born on A ri15th,20l4.And then m y olderdaughter                   M ICHELLE: Do you acknow ledgethatyour
       is                 ,who wasborn A ugust24tl1,2012.          agenthasadvised you thatthere isa specific time
             M ICHELLE: Sorry,whatwasthe date of'birth             fram eforopen enrollmentin which you can enrollinto
       of              ?                                           a qtlalified Obam acareplan,andtherearealso
             M R.AL-NAJJAR: April5th,2014.                         specialized events,qualifying you to enrolloutside
             M ICHELLE:O kay. And theirgenders?                    ofopen enrollment. Forinform ation regarding open
             M R.AL-NAJJAR: Oh,sorry,they'reboth                   enrollm entdatesand life-qualifying eventsoutside
       fem ale.                                                    open enrollm entdatesand life-qtlalifying events
             M ICHELLE: Okay,thank you. Do you                     outside ofopen enrollment,please visit
       understandthatyou'rejoiningNC Association? You              www.healthcare.gov.
       understand this,correct?                                           Do you understand thatifyou have a
              M R.AL-NAJJAR: Yes.                                  preexisting condition,the limited medicalbenefits
              M ICHELLE: Andyou understand thatycju have           may notbe imm ediately availableforclaim sassociated
       selected a membership packagethatincludesan                 w ith thiscondition? And specificall
                                                                                                      y ifyou have
       accidentand sicknesshospitalindemnity insurance             (inaudible)orprescribedtoyoubyaphysicianwithin
       Hea1thChoicePlusplan,along with otherbenefitsand            the 12 monthsIeading up to youreffective date,you
       servicesassociated with yourN C m em bership? You           willhave aw aiting period for12 monthsbeforeany
       understandthis,correct?                                     claim srelated to yourconditionwillbecovered.You
              M R.A L-NAJJAR: Yes.                                 understand this,correct'
                                                                                          ?
              M ICHELLE: Doyou understand thatasa                         M R.AL-NAJJAR: Yeah.



       memberofNC Association you areentitled to mal   ny                M ICHELLE: Do youunderstandthateven
       valuable shopping and discountbenefits,such asthe           thotlgh thishealth plan isguaranteed and you cannot
       AetnaDentalAccessN etwork,M ulti-planPPO Network,           beturned down forcoveragebased on yourhealth
       24,/7 nursehelp line,and laboratory savingsprogram.         statusyotlrapplication m ustfirstbe processed and
       You understandthis,correct?                                 membership paymentsreceived priorto yourreceiving
              M R.AL-NAJJAR: Yes.                                  any benetitstlnderthe plan. Yotlunderstand this, .
              M ICHELLE: You understand thatshopping and           correct?
       health discountmembership benefitsare notinsurance                N'1R.AL-NAJJAR:Y zs.
       and arenotaffiliated with orprovided by the                       M ICHELLE: Any person who knowingly and with
       accidentand sicknesshospitalindemnity insurance             intentto defratld an) insurancecompany ortheother
       carrier,Am erican FinancialSecurity LifeInsurantle          person filesan application forinsurance containing
       Com pany. You tlnderstand this.correct?                     any false information orconcealed forthe ptlrposeof
              M R.AL-NAJJAR: Yes.                                  misleading information concerning any materialfact
              NIICHELLE: You understand thatNCE HeaIth             they areto commita fraudul.  zntinsurance actw hich is
       Choice Pluscontainsaccidentand sicknesshospital             acrime. Penaltiesincludeirnprisonmentand tines.
       indemnity benetits. You understand this,correct?                  ln addition,insurermay deny insurance
            MR.AL-NAJJAR:Yes.                                      benetitsiffalseinformation (inaudible)relatedto a
             M ICHELLE: And you understand thatyou can             claim wasprovided by theapplicantorinsurance
       purchaseanNC plan on itsown ifyou wish. You            1    person.You understand this,correct?
       understandthis,correct?                                )
                                                              !          M R.AL-NAJJAR:Yes.
             M R.AL-NAJJAR:Yeah.                              $          M ICHELLE: You understand thatthe health
             M ICHELLE: Do you understand thatacciclent       @    policy isan accidentand sicl
                                                                                              knesshospitalindemnity
       and sicknesshospitalindemnity insurance doesnot        i    insurance Health Choice Plusplan, which provides
       (inaudible)comprehensiN'ehealth insurancecoverage,     q
                                                              4    limited benetits. It'snotamajormedi calplannor
       oftenreferredtoasamajormedicalcoverage,andit           '    itshouldbeconsideredasareplacementforamajor
                                                              1

                                                                                                    12 (Pages45to 48)
                                                ForThe Record,Inc.
                           (301)870-8025 -'
                                          www.hrinc.net-(800)921-55$6EE
                                                                      RATTpAaCge
                                                                               HME
                                                                                lao
                                                                                  Nf
                                                                                   T1E
                                                                                     7
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 88 of
                                      130


                                TelephoneContactwithNancyandMichelle                                    page920
                                                                                                              Pf
                                                                                                               X1j,
                                                                                                                  3
 Simple HeaIth Flans,Inc.                                                                                      11/21/2017
                                                     :
                                                             49 i
                                                                !                                                            51
                                                                i
       medicalplan.                                             i l      waiting period im mediatelyfollow ingthecoverage
               Youunderstandthisaccidentandsickness             l' 2     effectivedate(inaudible)toaninjury.Thereisno
       hospitalindernnityinsuranceHea1thChoicePlusplan i 3               coverageforpreexistingconditionforacontinued
       w illnotpaybenefitsforthefollowing:treatmentor           l 4      periodof12m onth followingtheeffectivedateofa
       supplieswhich arenotm edically necessary,are not         : 5      covered person coverage underthe policy.
       prescribedby adoctorasnecessary totreatsickness          ' 6            Youunderstandthatasamem beroftheNC
       orinjury,orexperimental/investigationalinnature          1 7      Associationyouarealsoentitledtorepricingnetwork
       exceptasrequiredby Iaw,orreceivedwithoutcharge           j
                                                                '    8   benefitsandthattheNC Associationrepricingnetwork
       oralegalobligationtopay,orifprovidedby                   (    9   benefitsarenotinsuranceand notaffiliatedw ith
       im mediatefam ilym ember.Y ouunderstandthis,             i
                                                                1   l0   Am erican FinancialSecurity LifeInsuranceCompany.
       correct?                                                 !   11   Youdounderstandthis,correct?
             M R.AL-NAJJAR:Yeah.Yes.                            i   l2         MR.AL-NAJJAR:()h,yeah.
             M ICHELLE:In addition,exceptas                     1
                                                                k   13         M ICHELLE: Sorry, isthatayes?
       specificallj'providedforthepoliciesoranyattached             14        MR.AL-NAJJAR:Yeah.
       riders,thelnsurancewillnotpay forbenefitsfol
                                                  r                 l5         M ICHELLE:Thankyou.W ithyourCareington
       sicknessorinjuriesthat--thatarecausedbythe                   l6   Dentalsavings,yousave2()to50percentmostdental
       follow ing:dentalprocedures,electiveproceduresor             17   procedures,includingcheckups,cleanings,fillings,
       cosmetic surgery,felony,orillegaloccupation,                 18   and rootcanals,orthodontic,teeth-whitening,
       m anipulation ofthe m usculoskeletalsystem ,suicide or       19   cosm etic dentistry',oralsurgery and children,
       injurieswhichanycovereeintentionallydoesto                   20   especially,arealsoincluded.Thisdiscountcard
       himself,waroractofwar,orrelatedinjuly or                     21   (inaudible)intheDenteMa:Netavork.Withinthe
       sickness,pregnancy,preexisting condition fora                22   DenteM ax Network.you haveaccessto over 156,000
       continued period of12 m onthsfollowing the eff
                                                    lective         23   credentialed dentalaccesspoints.Justto confirm
       dateofcoverage.                                              24   you understandthatthisdentalsavingscard isnot
             You understand thataccidentand sickness                25   instlrance and isnotintended to replace health

                                                                                                                             52
       hospitalindemnity insuranceHea.1th Choice Plus I
                                                      nlan               insurance.
       (inaudible)dollaramonthforspecifyinganymedical                          lncludedinyourcostisaccesstotheRx
       expensesandwillnotcovera1lofyyourmedical                          HealthlinePrescriptionAdvocacyProgram .The
       expenses.Thepriceyou'llpaythebenefitsam ount                      Healthlineisstaffedby ateam ofadvocateswho
       listed inthe schedule ofbenefits,thatwillbe                       specialize in finding the lowestcostalternative for
       includedinthemembershipmaterialssenttoyouopen                     prescription medications.lnform ationaboutthellx
       enrollment.                                                       Healthline can be located atxvss,Nxr.
                                                                                                             thea healthlle.com .
              Yotlunderstandthatmostofthecovered                               Includedinthem arketplancostisthe
       benefitsaresubjecttoamaximum amotlntpayablein                     Teladocbenefits.W ith Teladoc,you haveaccesstoa
       each policy'yearand a lifetimemaximum amount                      nationalnetw ork ofboard-certified physicianswho
       payable. You understand thatyotlw illbe responbii
                                                       ble               provide benefitconsultationsviatelephone24 hoursa
       forany chargesthatexceedthebenetitsasdefined in                   day,365 daysa year. There isa one-time
       thisplan.Youunderstandthis,correct?                               registration costofSl0requiredbeforethefirst
               M R.AL-NAJJAR:Yes.                                        consultation.A1l(inaudible)callsareguaranteed
            M ICHELLE:Thefixed benetitswillbe --                         with onehour,and the consultation is atno costto
       willpay according to the following schedules.            d        you. Every participantisgiven a tlsernam e and
                                                                i        accesstotheTeladocfulfillm entdocumentonline.
       Hosyitalconfinementbenefitis$1,000perdaywitha            t
       maxlmum of30days.Primarycaredoctor'soffic'  e                           Prescriptionsbyphonecall(inaudible)not
       visitbenefitof$50withmaximum ofthreevisits.              1        availableinIdaho.Teladocisnota(inaudible)
       Specialtycaredoctor'softscevisitbenefitsof$50            1        insuranceplan.Thereisafliliatedwithinsurance
       perdaywithamaximum ofthreevisits.Emergerlcy              I
                                                                1        compan),.Theplanalso includesabenefitforPEP.
       room benestof$50perdaywithamaximum ofoneday.             t        PEPisan onlinepersonalhealth andwellnessprogram
            Accidentdeathbenefitof$10,000.Benefits              1        designedtohelpmembersachievegoalsregardlessof
       --   thebenefitsarebasedonanannualperiodper              1        age,gender,orleveloffitness.PEP offersmembers
       insuredfrom effectivedate.                               1
                                  Thereisa30-day                j        accesstohealthcalculatorsforeasytracking and
                                                                I

                                                                                                          13 (Pages49to 52)
                                                 ForThe Record,Inc.
                            (301)870-8025 -www.hrinc.net-(800)921-SSSHERATTPAaCge
                                                                                HM
                                                                                 14
                                                                                  Eo
                                                                                   Nf
                                                                                    TE
                                                                                    17
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 89 of
                                      130

                         Telephone Contad with Nancy and M ichelle                              Page93o
                                                                                                      Pf
                                                                                                       X12
                                                                                                         99
                                                                                                          3
 Simple HeoIth Flcns,Inc.                                                                             11/21/2017
                                                         53 1                                                    55
                                                            I
       selfassessment,health inform ation from a
          -
                                                            !
                                                            t     m em bership dueswillbebill
                                                                                            edtotheVisacardending
       professionalstaff,14 dailyhealthtipsonnutritilln,    1
                                                            1
                                                                  inXXXX.Doyouunderstand?
       weightloss,and exercise,and disease prevention,as      l         M R.AL-NAJJAR:Y es. Yes.
       we llastheabilitytoobtainthesamecoren'orkouts
       usedbynianyprofessionalathletes.                )
                                                              t         MICHELLE:Sorry?
                                                                       M R.AL-NAJJAR:Y es.
                                                       !
             Aspartofyourmem bership,you w illalso     )               M ICHELLE: Yourt11-stmontj)j),
                                                                                                    .costsand
       receiveadiscountpharmacyandmedicalsaving,scard. !          m embership dueswillbebilledonNovember30th,2017,
       AndScript(inaudible)Rxwillallow youtosavean            f
                                                              j   and)'ourmonthlyrecurringbillingdatewillbethe
       averageof46percentw ithpotentialsavingsofIlpto  1          lstofevery month.Doyouunderstand?
       75percentatmorethan60,000pharmaciesnationw ide. j               M R.AL-N AJJAR:Y es.
       T hiscardcanbeusedforyourentirefamily,
       including pets,and itneverexpires.D iscountsare
                                                              1
                                                              ;
                                                                        MICHELLE:Didyouunderstandthatifyou
                                                                  cancelyourmem bership orifwe're unableto collect
       available exclusively through participating pharmacies i   yourpaym enton yourbilldate,yourmembershipand
       and providers. The range ofdiscountsw illvary          :   benetitswillbecanceled. Yotldo understand this,
       depending on the type ofproviderand services           ;   correct'?
       rendered.                                              i         NIR.AL-NAJJAR:Yes.
              Thisprogram doesnotm ake paym entdirectly       1
                                                              !         M ICHELLE: You understandyou'resigning up
       toproviders.ThemembersarerequiredtopayI
                                             'bral1 1             foranautomatedpaymentplan.Didyouagreethatthe
       heal
          thcareservices.Pharm acy locatedand                 1   HlllnsuranceSolutionsoranauthorizedagentmay
       prescription(inaudible)isavailableon                   y   automaticallydebityourbankaccountorcreditcard
       www.yourdiscountrx.com,slash (inaudible)slash.         '   fortheamountdueonorareundthepaymentduedate?
              lncluded in them onthly costisa Rx              i
                                                              !   You do understand this,corlect?
       HealthlinePrescription Advocacy Program.Thl
                                                 zRx          1         MR.AL-NAJJAR:Yes.
       Healthline isa prescription savings program thathelp   )         M ICHELLE: Youdo understandthatthis
       yousavemoneyonyourprescriptionmedicatiol       ns.In   1   authorizationwillremainineffecttlntilyoucancel
                                                              l
                                                           54 i
                                                              ;
                                                              i
       addition,yourinsurancepolicy,you haveaccessto          k   in writing andyou(inaudible)Hlloranauthorized
       Gap Afford PlusProgram atgreatratesforyouand           i   agentinwritingofany changesinyouraccount
       yourfam ilytosavem oney onout-of-pocketmedical         i   inform ation ortermination ofthisauthorization,
                                                              ;
       expenses.Yoursavingsstartfrom thefirstdollar           :   which mtlstbereceivedbyHIlInsuranceSolutionsor
       w ithnolimits.Thiscost-savingsprogram gives                itsagentsatleastsevendayspriortothenext
       m embersaccessto prenegotiated low errateswith Gap         billing date.
       AffordPlus.Therearenodeductible,preexistilèg                     lfthe(inaudible)paymentdatefallon a
       condition lim itations,medicalexam s,claimsfol
                                                    -ms,          weekendorholiday,)/ '
                                                                                      otl'lltlnderstandthatthepaym ent
       lim i
           tationon usage,agerestrictions,                        m aybeexecutedonthenextbusincssday.Youdo
              AsamemberofGapAfford Plus,you andyour               understandthis,correct?
       family willhaveaccesstodiscountprogramssuch as                   51R.AL-NAJJAR:Yes.
       theOutlookVisionN etw ork,theAetnaDentalAccess                   NIICHELLE:Thectlstomerservicenumber.it's
       Network,prescriptions,discountbenetsts,(inaudible)         (877)376-5831.Youcancall(877)376-523lto
       discountson pets'm edicine,m edicalsupplies,and            discussany billing,m emberbenefits,custom er
       accessto 24,
                  /7 nurse help line,along with many other    :
                                                              2
                                                                  service,orcancellation. Y()u understand thatbecause
       savingsprogram s. A complete listing ofprogram         t   this isan electronictransaction,the fundsm ay be
       benefitsisavailableatwww hiiquote.com.                 r   withdrawn from youraccountassoon as(inaudible)
              N ow,yourtotalm onthly retailcostis             1
                                                              '   transaction date.
       $216.99.Thereisaone-timeenrollmentfeeof$125.           p          YouagreethatHl1oryourfinancial
       -Fherefore,yourfirstmonthtotalis$34l.99.Y'  aur        !   institution cancancelautomaticpaymentforyour
       mCm  bership wil
                      l be effecti
                                 ve on December 1st,2017,     i
                                                              i   accountforanyreasonatanytime, withorwithout
       and allsubsequentmonthly plancostsand membership j         priornoticestoyou. ln the case ofan ACH
       dueswillbe$216.99.Doyouunderstand?                     l   transactionbeingrejectedfbrnonsufficientfunds,
              M R.AL-NAJJAR: Yes,                             )   youunderstandthatHI1oritsagentsmay atits
              M ICHELLE: Yourtotalplan costand                j   discretion attem ptto processthechargeagain w ithin
                                                              1

                                                                                                    14(Pages53to56)
                                                   ForThe Record,Inc.
                           (301)870-8025 -www-hrinc.net-(800)921-55%%ESRATTpAaC
                                                                              gH
                                                                               eM
                                                                                ls
                                                                                 Eo
                                                                                  Nf
                                                                                   T17
                                                                                     E
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 90 of
                                      130

                               TelephoneConfcd withNancyandMichelle                           page94P
                                                                                                    ofX1jg
                                                                                                         3
Simple Health Flans,Inc.                                                                             11/21/2017
                                                         57 !
                                                            (                                                       59
                                                            l
       30days,andyou agreetoanadditional$25chargefor i                 lagreetoreview theapplicationandusemy
       eachattem pt,whichwillbeinitiatedasaseparar  z       1
                                                            '     voicesignaturecarefullytocnsuremyunderstanding
       transactionsom theauthorizedrecurringpaym ent.       !     ofa1lconditionsofthecoverage.lfyousrein
             Do youacknow ledgethattheorigination of        l     agreementw iththisconsent,pleasesayyes.
       thisdebitfrom theaccountmustcom ply with U.S.        i           51R. AL-NAJJAR: Yes.
       law s? Thispaym entauthorization isforthe type of                M ICHELLE: l'm going to provideyou w ith
       billindicatedabove.YoucertifythatyOuarean                  yourcasemanageranddustomersenicedirectphone
       authorized userofthiscreditcardorbankaccount.              number.Goaheadandgrabapenandpaper,and letme
       Youagreenotto disputethisrecurringbilling&&ith             know whenyou'rereadyforthatnumber.
       yourbankorcardissuer,so long asthetransactions                  M R.AL-NAJJAR:Okay,ready.
       correspondtothetermsindicated in this                           M ICHELLE:Thenumberis(954)606-9070.
       authorizationfonn,                                         Andyou cancallustodiscussanybilling,mem ber
             Youdo understandthis,correct?                        benetits,customerservice,orcancellations.Thank
             M R.AL-NAJJAR: Yes.                                  yotl. Yourveritication isnow complete.
            M ICHELLE'
                     .Now,afteryouareenrolled,you                      Okay,M r.         I'vejustcompletedthe
       will30daysf'rom thedateyoureceiveyour                      verification oftheplan.Youwillstillbegetling
       fulfillmentmaterialtocancel.Youw illalsoreceive            thisinformation withaconfirm ationemail,andthen
       anemailfrom supportctzhiiquote.com,allowingyouto           ittakesseventotenbusinessdaysfortheenrollment
       log in usingyouremailaddresstoreview your                  foryoutogetthispackagewiththem embership
       mem bershipbenefits,includingyourlim ited-benefk           m aterial--
       healthinsurancelim itationsandexclusions.Please                   M R.AL-NAJJAR:Okay.
       m akesureyoudothis.                                               M ICHELLE:--inthemail,okay?
              To requesta copy ofyourpolicy benefits                     M R.AL-NAJJAR: Okay.
       andlim itationsbem ailedtoyouatno addi  tional                    M ICHELLE:Sowewanttothankyouforyour
       cost,callHl1customersupportat(877)376-58.
                                               71.lf              timeandpatience,andwehopeyouhaveanexcellent


       youdecidetocancelw ithin30daysbillingpericd.               day,sir.
       youw illreceivearefundofyourfirstm onth's                       M R.A L-N AJJA R'
                                                                                       . Okay,thank you.
       mem bershiponly.lfyousubmitaclaim forinsurance,                 M ICHELLE' .Bye-bye.
       yourm embership willbedeemed accepted and you w ill              M R.AL-NAJJAR: Bye,
       notbeeligibleforanyrefund.                                       (Thecallwasconcluded.)
            Iconsenttouseelectronicsignaturefor                         MR.AL-NAJJAR:'
                                                                                     FhisisNathanielAl-Najjar.
       documentswhich would otherw ise only be valid ifthey       l'm a paralegalin the M idwestRegion ofthe Federal
       wereinwriting.sVewanttoconfirm thatyouag,
                                               reeto              TradeCommission,andlhavejustconcludedmycall
       thecom pletion ofyourapplication forthe insurance          w ith Simple Hea1th.
       planinanyapplicablebenefitprogramsoverthe                        (Therecordingwasconcluded.)
       telephone and thatthe plan benefitslegalnotice!and
       costofthe insurance were revievved w ith yotl.
             You agreethatyourvoice consentw illserve
       asyoursignature.1understandthatH I1onbehalfof
       itspartnerswillrely on m y signature asconsentto       ,
       receivethedocumentselectronically unless lrevoke       1
       thisconsent. lcan obtain my inform ation and revoke    i
       thisconsentatanytimebycallingH1Iat(877)376-            j
       5831oremailing supportathiiquote.com .                 i
             IfIdecideto withdraw my consent,the              1
                                                              '
       legalvalidityandenforceabilityoftheelectronic          j
       transactionsorsignatures used priortothe               1
                                                              !
       w'ithdrawalwillnotbeeffective.lmayrequesta             1
       specificdocum entatnocostinpaperform atan1,time        1
                                                .,            j
       w ithoutrevokingthisconsent.                           i
                                                              l
                                                              I

                                                                                                 15(Pages57to60)
                                                ForThe Record,Inc.
                           (301)870-8025 -www.hrinc.net-(800)921-55%%EERATTpAaCgH
                                                                                eME
                                                                                 16N
                                                                                   of
                                                                                    T1E
                                                                                      7
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 91 of
                                      130

                         Telephone Confactwith Nancy and M ichelle          Page95of
                                                                                  PX199
                                                                                     23
 Simple Health Flans,Inc.                                                         11/21/2017
                                                61 1
                                                   I
                                                   I
              CERTIFICATE O F TRANSCRIPTION IST    l
                                                          i
                                                          i
             l> SaraJ.Vance,dohereby certifythatthe       1
                                                          j
       foregoingproceedingsand/orconversationswere        t
       transcribedbymeviaCD,videotape,audiotapeor         1
       digitalrecording,                              l
                       andreducedtotypewritingundermy j
       sujervision;thatlhadnoroleintherecordingof     j
       thlsmaterial' ,andthatithasbeentranscribedtothe    @
       bestofm yabilitygiventhequality andclarity of      :
                                                          j
       therecording m edia.                               :
              Ifurthercertify thatlam neithercounsel
       for,relatedto,noremployedby anyofthepartiesto
       the action in which these proceedingswere
       transcribed;and further,thatlam notarelativeor
       em ployeeofany attorney orcounselemployed by the
       partieshereto,nortsnancially orotherwise
        interested intheoutcom eoftheaction.


       DATE: 12/5/17
                   SA RA J.VANCE,CERT




                                                          1
                                                          j
                                                          1
                                                          1
                                                          !
                                                          1
                                                          1
                                                          1
                                                          1
                                                          t
 =                                                                      =
                                                                                  l6(Page61)
                                              ForThe Record,Inc.
                           (301)870-8025 -www.hrinc.net-(800)921-55$8ERATTpAaC
                                                                             gH
                                                                              eM
                                                                               l7
                                                                                EN
                                                                                 of
                                                                                  T1E
                                                                                    7
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 92 of
                                      130

                                                                           PX 23
                                                                     Page96of199




             M iller A ttachm ent F
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 93 of
                                      130

                                                                                 p
                                       .                                          jjg
                                                                         P; * 97 Oy




                               ln the M atter of:

                            Sim ple H ealth Plans


                       D ecem ber 5,2016
     Telephone Conversation J'c/w cczkTrudy Slawson o'nd N elly




                          Condensed Transcriptw ith Avord Index




                                       r'-<
                                       '
                                      ..
                                      '
                                          *          '.
                                           +..0      .
                                      *Y             .
                                           *   ..@




                                ForTlle Record,Inc.
               (301)870-8025 -wv'
                                /w.hrinc.net-(800)921-5555




                                                                  MILLER ATTACHMENT F
                                                                            Page 1of11
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 94 of
                                      130


                             YC16MiOROCORVOFSQtiCIRbeMeenYrUdySlawsonand HeIIypagegao
                                                                                    zl2
                                                                                      g9
                                                                                       3
Simple Heolfh Flans                                                                                                  12/5/2018
'
-                                                                            :-
                                                                                   l
                                                                                   I
                                                                                   i
                                                                                   1
                                                                                   j
                                                                                   f
                                                                                   i
                                                                                   l
                                                                                   1
                                                                                   ?
                                                                                   ï
                                                                                             -.L2
                                                                                                ' -uFl..
                                                                                   E
                                                                                   !              =izit-'->
                                                                                                  ..      ..
                                                                                   1
        MATTER NO.                                                                 1
                                                                                   ,

                            SIMPLE HEALTH
                            RECORDED: DECEMBER 5,
                            TPANSCRIBED: APRIL 12,
                            REVISED : MAY 2t 2018
                                THROUGH 38


              TELEPHONE CONVERSAT ION BETWElEN T PuUDY ELAW3C)N
                       (CUSTOMER) AND NELLY (CCMPANY REF)
                         2016l205-102 1155 4O333l7839-ali




                            For The Record, Inc.
          (301) 870-8025 - www.ftrinc.net - (800)



                          FA
                           =-D'ELz@.L '
                                      -fRxn
                                          '.k1'n
                                               wW
                                                =' ?
                                                   w%
                                                   -''>7
                                                       .12.4-
                                                      .J    2'
                                                            . 2=-3=
                                                               72 .t-
                                                                    -7
                                                                     .L
                                                                      .-
                                                                       J



        RECORDI):G :
        Conversation between Trudy anf
                                     :i l-
                                         1elly

    7

                                                                                   1   9
                                                                                       l()
                                                                                       l1
                                                                                       12                            L'i
                                                                                                                       'è
                                                                                                                        '*' 5:ns
                                                                                                                               ' 470'''
                                                                                       13
                                                                                   : 14
                                                                                     15
                                                                                   i 16
                                                                                   1
                                                                                   ! l7
                                                                                   ! lg
                                                                                   l 19
                                                                                   1 ctl
                                                                                   1
                                                                                   : 2l
                                                                                   i 22
                                                                                   l 2(
                                                                                      q
                                                                                   l
                                                                                   ) 24
                                                                                   1 25                           .
                                                                                                                  :'n.:
                                                                                                                      posng t
                                                                                                                      .     zs selp
                                                                                   i
                                                                                   -



                                                                                                                   1(Pageslto4)
                                                                           ForThe Record,lnc.                  uluuEqATTACHMENTFr
                                      (301)870-8025 -www.hrinc.net-(800)921-5555                                pagezcf11
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 95 of
                                      130

                  Telephone Conversation be- een TrudySlawson and Nellypage :9 P
                                                                               ofX23
                                                                                 199
Sim ple Health Flans                                                             12/5/2016
                                                              5 1
                                                                i
                                                                1
       youwithyouraffordablehealthinsurancequote.Just              j         NELLY:The--thelastname,theletteris
       toletyouknow thatyour--thiscallmayberecorcled               t
                                                                   1       Sorry,ldidn'thearyou.
       forqualityassurance.Justletmeverify your                    t          'rRu ov sl-Aw sox :o kay.n efirstIetterisc
       information. You tirstname isT-R-U-D-Y.                     i   like in Charlie.
             TRUDY SLAW SON : That,scorrect.                       !         N ELLY: M m-hmm .
             NELLY: And yourlastnam eisS like Sam,L                           TRUDY SLAW SON :Right?
       likeLuis,A-W-S-/-N.                                                   N ELLY: M m-hmm .
            TRUDY SLAW SON: That'scorrect.                                    TRUDY SLAW SON :R asin Romeo.
            NELLY: Dateofbirth,             .                                 NELLY: M m-hm m,
            TRUDY SLAW SON :That'scorrect.                                    TRU DY SLAW SON : A as in alpha.
            NELLY: And then you're looking foryou and                         NELLY: M m-hrnm.
       yourhusband.                                                           TRUDY SLAW SON : las in lndia,G as in
            TRUDY SLAW SON :That'scorrect.                             George.
            NELLY : Perfect. And yotl'recalling from                          NELLY: Gotit.Thank you very m uch. And
       Arizona.                                                        hislastname?
             %%'e are SimpleHealth.%%'erepresentmostc'f                       TRUDY SLA W SON :Sam easm ine.
       themajorA-ratecarriers.That'swhy we'regoingto                          NELLY: Perfect. And hisdate ofbirth?
       be ableto help youto getthe bestplan atthebest                         TRUDY SLAW SON : Itis                      --
       price. Doyou haveinsurancerightnow?                                    N ELLY : M m -hm m .
             TRUDY SLAW SON : AlbertaHea1thCare,yes.                          TRUDY SLA W SON : --        .
             NELLY: And why areyou looking forother                           NELLY : And hisheightand weight?
       options,m a'am?                                                        TRUDY SLAW SON : Hisheightis            .
             TRUDY SLAW SON : W ell,l'm looking --                            NELLY : M m -hmm .
             UNIDENTIFIED M ALE:(lnatldible).                                 TRUDY SLA W SON : And hisw eightis .
             TRUDY SLAW SON: Okay. W hatare we looking                        N ELLY : Perfect,thank you very m uch. And



       for? svhatareu'  elooking fbr? lsthatur hatl'ou-re              whatisyouroccupation,ma'am ?
       asking me?                                                            TRUDY SLAW SON'      . M y occupation isoptician.
             NEI-LY: Yes.u'   hat--ifl'ou has'e insurance.                   NELLY: Optician.okay.And,rightnow,how
       u'hatisthe reason thatj'ou-re looking arotlnd'?                 much are you paying monthlypay --monthly base --how
             TRUDY SI-ANVSON :()h,becauseB'        e-rein Canada       m uch isyourm onthly paymentforyourinsurance'    ?
       andwe're moN'  ing toArizona. So u' hen Ns'
                                                 e g0tto                     TRUDY SLAW SON '     .lt'sabout$220.
       Arizona.u'  eneed insurance.                                          N ELLY : Forboth?
             N
             ' L-l,I-Y:Oh.okal' .'l-heonethatl'  ou haNt)is                  TRLJDY SLAW SON : Yep.
       nOtgoing to kro'
                      s'
                       k!r)Ou anl'more.gOtit.                                N ELLY: Thatiswith dentaland vision or
             TRLJDY SI.AB'SON    ':That'sright.So that-s.wh)           withoutdentaland vision?
       u'e hav'
              eto.                                                           TRUDY SLAW SON :That-swith dentaland
             N L-LLY:Andl'    ou-renotinArizonal'et.Mrl  nen           vision.
       arel'ou going to be in Arizona?                                       N.ELLY :Okay,then let-ssee ifIcan tind
'
             TRI .JDY SIVA NVSON:N'  o. B'e-re going to l
                                                        7'
                                                         e in          you something sim ilar. 220,yousay?
       Arizona Januao l.                                                     TRUDY SLAW SON': Yep.
            NELLY:Okay,gotit.Maylhavtt.please.                     I        NELLY:Letmewriteitdowntoseewhatcan
       )ourheightandweight?                                        j   ldoforyou.Hopefully,Icantindyousomething,
            TRUDY SI-AW SON:N
                            '1).heighti             andmy          i   okay? W hatlgoingtolook-
       weightis .                                                  1        TRUDY SLAB,SON :Okay.
            NElaLY: Perfect.And thenu hatisthenam e
                                          '                        1
                                                                   !        N ELLY: --isforaPP'O andthatway you can
       ofyourhusband?                                              I   lookany--foranydoctor.lt'seasierforyouguys.
            TRUDY SLAWSON:Craig.                                   t   1kmow thatyou'removingandaPPO allowsyouto
            NELLY:Gregi?        -                                  1
                                                                   !   choose an).,-            - otherthing thatI;m going
                                                                                   doctor. And the
            TRUDY SLAW SON: Craig,C asin Charlie,R-A-              i
                                                                   t   to look foryou --
                                                                   I
                                                                   l         TRUDY Sl- Aw sox . okay.
                                                        l
                                                                   !

                                                                                                            2(Pages5to 8)
                                                   ForThe Record,Inc.
                            (301)870-8025 -www.hrinc.net-(800)921-5555                                  MI
                                                                                                        PaL
                                                                                                          gL
                                                                                                           eE3
                                                                                                             RoAfT
                                                                                                                 1T
                                                                                                                  1ACHMENTF
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 96 of
                                      130


                     TelephoneConversationbetweenTrudySlawsonandNellyage1ooP
                                                                           of
                                                                            ),
                                                                             2g
                                                                              3
 Sim ple Health Flans                                                                                          12/5/2018
                                                   :
                                                                1
                                                   9 l                                                                         11
                          ' l
                            mvoutofyourpocke
                                           t         1              aregoingtoreceiN'
                                                                                    edoctorvisits, diagnostictesting
            NELLY:--isverl                           j
       expenses,okay?                                1
                                                     1              forblood and lab.three differentoptionsfor
            '
            I'RUDY SLASVSON':Okay.thatwouldbegood.   !              m cdication.medical,surgical,hospitalcoverage,and
       Thankyou.                                                l   somethingthatisvery importantisthatthisplan
            NELLY:So letme place)ou on hold tor                 k   haveno deductible.thisplan haveno period for
       around onem inute,please,to seeuhatcan lgetfor           1   accidentalbenefits.no claimsform to tile and no
       youguys,okay' ? Don'thangup.                             k   limiton theplanusag: withintheFirstHea1th and,
            '
            I-RIJDYsnANvstlx.
                            .okal'.sotlnds--okay.sounds 1           again,zerodedtlctiblc.
       good.                                                    1
                                                                ,         l-etmeask you,arel'outaking any
            NEI-LY:Thank l'
                          ()u,thank l'ou.                       1
                                                                ;   m cdicrationsrightnow?
                                                                t                        r
            TRUDY SLAW SON :Thank yotl.                                     I-RUDY SLAR SON :Rightnon..
            (()nhold.)
             NELLY:Hello.                                                 NELLY:Thatistbrwhat'           ?
             TRtJDY SLAR/SON: l-    lello.                                TRt.   II7Y SI-Z
                                                                                         ANN'JSON .'l-hat'sfbr             .
             NELLY:I-li.son'  )'fortheNvait.butIhas'e                     N E1-1-5': (314,()kal'.On1).  'one--eachoneof
       very good newstbryou and yourhusband. And based              y'ou? 'l-hat-sit? Onl  )'onem edication?
       offyourapplication,luusableto getyou approN'  etl                  -I-RLJIIY SI-A.$ 'VSIIN :Yep.
       into aPPO A-rate carrior.You know exactly whatPPO                  N L-1. -l-'
                                                                                    F: ()ka)'.
       means,right?                                                       'l'RtJDY SI-AW SON :Ytlgh.
             TRUDY SI-AW SON :No.                                         Nli  )l-(-Y: And thatmedication isgeneric orit
             NELLY:PPO ispreferred provider                         isnam:brand?
       organization,which meansthatyou can choose an).                    7-RtJDY SIwANVSON      ' : It7s--lthink it'sa name
       doctorand you don-tneed aret  krralto see any                brand.
       specialist.Thisprogram isnonnally tbr--                            N El-lwY : (lkal'.
             TRUDY SI-AW SON: Okay.                                       'I'ItI-JD'Y SI-ANVS(. IN.: That-sa brand name.but,

                                                           10
             NELLY:--alargegroup (inaudible)but                     you know. lthink it'savailablein ageneric.
        becausewearebrokers,that'su'    hyyoucanbepartof                    N ELLY :O kay.
        thisgroup.Doyouhaveapen to writedownthe                             TRUDY SLAW SON :ButI'm notstlre.
        infonuation thatl'm going to give you?                              NELLY :D on'twony,
              TRUDY SLA W SON : Yes,Ido,yes.                                TRUDY SLAW SON : Butldon'tcare. Iwould
             NELLY:Theinsurancethatyou'vebeen                       takethegenericfor(inaudible).
        approvedisFirstH ealth.FirstHea1th,nationw ide                    NELLY :Okay.Andhave--
        PPO network.                                                      TRUDY SLAW SON : ltdoesn'tm atterto me.
             TRUDY SLA W SON : Okay.                                      N ELLY : Have been you been denied forany
             NELLY : First21ea1th belongsto --                      health insurance?
             TRUDY SLAWSON:Okay.justa--nation?                              TRUDY SLAWSON:No.
              NELLY :N ationw ide PPO network.Fkst                        N ELLY : Do you sm oke?
        Healthbelongsto Coventry Insurance.IfyouGoogle                    TRUDY SLAW SON :No.
        it,you'regoingtowritedown FirstHea1th and' kvhen        ,         N ELLY :Okay.Andyou'rem oving.And how
        you seethe optionsthatitsays FirstHeal
                                             th dot             I   m any timesaveragedo you visitthe doctorin ayear,
        Covently Hea1th,that'stheone.Youcanloginand             i   m oreorless?
        you can write down your--                               i
                                                                p         TRUDY SLAW SON : Idon,tknow . Three,
             TRUDY SLAWSON:Oka),.                               1
                                                                i           NELLY:Three? Okay,noproblem.Okay.
              NELLY :--zip codeand seea1lofthe                  j   Letmetellyouthe--theprem ium thatlgotforyou
        providersthatyou'regoingtohaveclosetoyou.               1   andyourhusband isonly 238w i th 7lcents.Thisis
        okay? Thisis--                                          1
                                                                1   withdentaland visionincluded,238w ith 71cents
              TRUDY SLAW SON:Okay.                              j   withdentaland visionincluded.Thisisanationwide
             NELLY:ThisisoneofthelargestPPO                     1   insurancewhichmeansthatifyoumoveinsidethe
        net-work in thecountry'with morethanamilliorlhealth i
                                                            1       United Statesterritoriesyoustillcovered. You
                                                                        .
        careprovidersonthecontract.Youandyourhusband j              don,tneedtocancelyourinsurance,okay?
                                                                        .
                                                                                                       .
                                                                1
                                                                                                          3(Pages9to l2)
                                               ForThe Record,lnc.
                          (301)870-8025 -www.hrinc.net-(800)921-5555                                   M
                                                                                                       Pa
                                                                                                        IL
                                                                                                         qL
                                                                                                          eE4RcAfT1T
                                                                                                                   1ACHMENTF
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 97 of
                                      130


                    Telephone Conversation between Trudyslowson and Nellyoage,o10
                                                                                ?f
                                                                                 X,2
                                                                                   ,3
                                                                                    ,
Simple Heolih Plans                                                                                      12/5/2016
                                                      13
              TRLJDY SLAW SON:Okay.good.                                     Prescliptions-
              NELLY:There'soneem'ollmentfeetllatis                2          TRUDY SLAW SON:Okay.
       ollly 155. Tlliselu-
                          ollnlentfeeenstu'esthatyolu'            3          NELLY: - ifyoubtly namebrand
       prelnitun isnotgoingtoincrease.Forexanlple,in              4   prescliptions,there'sacopaynlentthatitcan beup
       yotlrcase,Ialreadyhave ,light? Tllat'syoul.age,            5   to535.lfyou decidetobtlygeneric,itgoingtonm
       right?                                                     6   froln 54uptoS12,Forexmuple,inlnycasethatI
              '
              I-
               RUDY SLA W SON :                ,yep.              7   havehighbloodpressure,Ibtlynly genericandIonly
              NELLY :Y ouonlynee           years'coverage         8   payS10foratlu-    ee-nlonthsllpplem ent.
       becauseat youareah'      eadycoveredby Medicaid.           9          TRUDY SLAW SON:Okay.
       Thatmeanst)at--                                           10          NELLY:Yotlcan gotoW almart,CVSandalso
              TRUDY SLAW SON:Richt.                              11   reqtlestitby mail.Then the--
              NELLY:- witlùn tllose        years,ifycq'
                                                      l          12          TRUDY SLAW SON: 011,okay.
       keepyotu'instlrance,theynotgomgtoincreaseyotlr            l3          NELLY:Mm-hnuu.Dental,dentaliswith
       prelnituu ifyotldecideto stay'with it.okay?               14   Dentmuax.W riteitdown.D likeDavid,E like
              TRUD Y SLAW SON :Okay.A11right.                    15   Edward,N likeNancy,T likeTholnas,E likeEdw ard,
              NELLY :And anotherthingisthatthisis                16   M ax.M -A-X .Dentenmx.Vely easy.Youw ritedouqà
       nmlti-baseinsttrance.M lattllislneansisthatifat           17   Dentenmxin Google,providers,andwithyolu-zip code,
       anypointofyotlr--yotldecidethatyou wantto                 18   youcan seeal1oftheplacesthatyoucan go anduse
       cancel,youcancancelitwithotltanypenalty.Letlne            19   yourinsm-  ance.
       explain yotl--                                            20          Andvisionisw ithEyelned,eyelikeEye,E-
              TRUDY SLAW SON:O kay.                              21   Y-E-M -E-D,thesamething.W iththezip code,it
              NELLY: --how tlûsinsurancework.And                 22   allowsyou toseeal1oftheplacesthatyou canuse
       whenyouvisitadoctor,youchooseanybody thatis               23   yourinsluunce.
       underthePPO neturork.Believelne,thereisa                  24          Anotherthingthatisinvol-tanttoyouknow
       thotlsandofplacesthatyoucan go andyou'regoingto           25   --toknow isthataheryou tnakeyourpayluent,you

                                                        14                                                             16
       lx paying--                                                    receivebyenlailthepolicy.Now ,youlzavetendays
             TRU DY SLA W SON :Okay.                       d
                                                                      togoovelt1lepolicy,review yourpolicy.Ifatthe
                                                                              '
                                                           j
             NELLY:--frolnzerotlp to50.Yotlwill            1          endoftendaysit'snotthelightinsuranceforyou,
       neverpaylnorethan$50toseeadoctor-okay?                         theyresmd 1OOpercentofyotlrlnoney.Yotlhaveten
             TRUD Y SLAW SON :Okay.                                   daystodothat.okay?
             N ELLY :Let'ssupposeyotlneedtogotothe                          TRUDY SLAW SON :Okay.
       hospital.Itoldyotlthatthisplanhaveno                                 NELLY:Doyotlhaveanyquestions?
       deductible. M lella plan have deductible,whatthat                    TRUDY SLANVSON :So ten daysto review it?
       lueansisthatyotlhavetopay thotlsaudofdollarsâ'  oln i
                                                           !                NELLY: Nfnl-lmul t'zndaystoreview ,andif
       yotlrpocketbefores1m4receivingbenefitsfromtlle        j        youdecidetocancel.theyreftmdyourlnoney.If
       instu-
            ance.Inthiscase.thosedon'tworkinage
       way.Tllisisfor--calledsrstdollarcovel'
                                              thal           j
                                                             l
                                                                      afluxj
                                                                           'th
                                                                             at--
                                                                             TRUDY SLAW SON:Okay.So--
       plan,wlichnl eanstlattleplancoveryotlô-
                                             olntle 1
       nlolnentyotlenterinthehospital.ThePPO network '
                                                                           NELLY:--l
                                                                                   ike1said(i
                                                                                            naudible)ifyou
                                                                      decidetocancel,yotlcan doit.There'snopenalty.
       takecareoftheentirebill.Theyrepricethatand                     Butinordertogetyotu'nzoneyback,itlmstobein
       thenthey sendyotlwhatthey callthecash benefitto                thatperiod oftendays,okay?
       coverthe rest.Atthe end,whatyoupay islessthan                         TRUDY SLAW SON:Okay.Isee.Okay.Sothen
       ifyotlhaveavely llighdedtlctible.Yotlneverpay                  - okay,sonow youareawarethatwedon'tneedit
       tlnything -                                                    tmtilJanuaty the1st.though,isthatright?
              TRIJDY SLAW SON:Okay.                                          NELLY:W ecan-
              NELLY:--tlp-gont.Yotlcanusethis                                TRLD Y SLAW SON:Yotlknow that?
       insurmlce--                                                           NELLY:- yes,wecanpostdateit.Whatwe
              TRUDY SLAW SON:Okay.                                    doiswenmketheeffective(   :
                                                                                                lateforJanuaty 1st.But
              NELLY:- inpatientandotltpatientfacility                  let'ssupposeyouwanttol' eview thepolicybefore.
       mld,agaim nationwide.                                          Youcanmakethepaymentbefore,you canreview the

                                                                                                    4(Pagesl3to 16)
                                              ForThe Record,Inc.
                          (301)870-8025-www.hrinc.net-(800)921-5%                                MPIL
                                                                                                    ALGEER5Aof
                                                                                                            UA CHMENTF
                                                                                                              11
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 98 of
                                      130
*



                         TelephoneConversationbetweenTrudySlawsonand Nellyage1o2o
                                                                                Pf
                                                                                 )2
                                                                                  ,3
                                                                                   ,
    Sim ple Health Flans                                                                                        12/5/2016
                                                              17 l
                                                                 j                                                         19
                                                                  '
                                                                  1
                                                                  :
          policy. Ifyou decidetokeep it.grcat.b)'Januarl          )
                                                                  1 1    medicalor--
           1st.you-regoingtobecovered.Ifyoudecideto               1 2            TRUDY SLASVSON:Yes,dentaland medical.
          cancel.then you havetimeenotlghto cancoland fintl       1 3
                                                                  t      Andthen itcoversa1lthelabworkthatweneedto
                                                                  !
          anotherinsurance.                                       4 4    have done.
                TRUDYSLAW'SON:Okay.Oka)'.Canliustget l
          you to hold onforaminute'?
                                                       5
                                                     ! 6
                                                                                 NELLY:Yeah,thatispreventinghere.
                                                                                 TRUDY SLAW SON: And itcovers--
                NELLY: Yes. W hy not.                             j 7            NELLà . M m-hmm.
               TRUDY SLAW SON:Andl'm goingtojust.-I'm             l 8          TRUDY SLAW SON:Yes.Andthemedical
          justgoingtoask--l-m justgoingtorunthisbymy              j 9    surgeries,there'snodeductible.
          husband realquick.                                      i 10
                                                                  !              NELLY: There'snodeductible.
                NELLY:Noproblcm.1Uill(inaudible)--                1 11           TRUDY SLASVSON :Andno--Ican'treadmy
                TRtJDYSLANVSON'
                              .l105.
                                   $'wouldyou--hpu'would j
          youwant--andthepaymcntwouldbemadehow? .
                                                '
                                                r
                                                ust
                                                           l2 writing
                                                         ; 13
                                                                  '  here.No--
                                                                    NELLY:(Latlghter.) Icantread my
                                                                                                        5

          bycreditcard'
                      ?                                           1 14   writing.
                NELIY: Okay.'l-hetirst--                          ' 15
                                                                  i            TRUDY SLAW SON : Son ofa gun, 1can'tread
                TRLJDY SLAW SON: Can lputiton --                  @
                                                                  . 16   ithere.
                NELI-Y:Yes.Thetirstpaymenthastobe                 ! 17           NELLY:(Laughter.)
          done with creditcard. lfatïerthat)ou would like         ' 18           TRUDY SLASVSON: svhatwere the otherthings?
                                                                  l               r
          topaywithcheck.youiusthas'
                                   etocallthcm andlet             ; 19
                                                                  '              NELLY:(Laughter.)
          them know thatyou wanttopay with )our--with yt?ur       g 20           TRUDY SLANVSON: There'sno --no claim and
          checking account. lt'sdone automatic.They'regoing       q 21   no --
          to chargeyoufrom thcsamecreditcard.                     ! 22           NELLY :That'sfunnl'.
                TRUDY SI-AW SON:Okay.So--okay.justhold            l
                                                                  ; 23           TRUDY SLAWSON:Sorry,okay.Andthenso
          on onesecond.oka)?                                      1 24   whatwe can do iswecan choose adoctor.
               NELLY: Yes.ma'am. No problem.Iwill.                ) 25       UNIDENTIFIED NIALE. A doctor,
                                                                  i

                                                                  i                                                        20
                (Pause.)                                                      TRUDY SLAW SON:Andthenifwehavetogoto
                TRUDY SLAWSON:SoI'm jtlsttellingmv                       thehospital,it-sfrom thefirstdollarofcoverage.
           husband thatthepremium isgoing to be 238.71.                  So thatmeansthatwedon'tpay anything extra.
                  NELLY: Thatiscorrect.                                        U'N IDENTIFIED M ALE: W hatabout
                  TRUDY SLAW SON: And that'sa month.                     prescriptions?
                  NELLY: M m-hmm .                                             TRUDY SLAW SON : Prescriptions,u'  'eget--the
                  TRUDY SLAW SON:Andthat- itincludes                     genericonesarelike$4upto Sl0perprescription.
           dentaland vision.                                             And so --so lthinkwe should do this.
                  NELLY: And vision.mm-hmm .                                   UNIDENTIFIED N1.   4'LE: Sure,yeah.
                  TRUDY SLAW SON:And itcosts$155to znroll.                     TRLJDY SLAW SON:Okay,yeah.
                  NELLY: Thatiscorrect.                                        LW IDENTIFIED M ALE: Do weneed a U.S.
                  TRUDY SLAW SON: And then you can callcelit             account?
           withoutpenalty.                                                     TRUDY SLASVSON: W ell,no,because1can --l
                  NELLY: N' lm-hmm .                                     can pay itwith my creditcard,right?
                  TRUDY SLAW SON: And itis- there'sno             j            NELLY: Yes,thatis(lorrect.
           extra chargefor- likewemighthavetopay--                1
                                                                  j            TRUDY SLAW SON: And itw illbe billed in
                  UNIDENTIFIED M ALE:N ocopayment.                1      Am ericandollars.
                  TRUDY SLAWISON: --there'sno copay. '  W'e pay   1            NELLY: Thatiscorrect.
           $30forthedoctor.W asthatright? Anywherefrom 30         )              TRUDY SLAW SON:Yeah.
           to 50 forthedoctor'svisits?                            i              NELLY:Nlm-hfnm .
                  NELLY: From zero up to 50. Itcan bezero,        j              TRUDY SLAW SON: And then--okay.Andthen
           itcanbe50--itcanbezero,10,20,upto 50,no                1
                                                                  k      justtoverify --
           morethan$50.                                           l            NELLY:Mm-hmm.
                TRUDY SLAW SON:Right.Okay.Andtllen--              l              TRUDY SLAW SON:--oncewegetthere--so
                LTNIDENTIFIED M ALE: So that*sdentals             l
                                                                  l      we.regoing tobe covered and oncewegetthere,then
                                                                  l
                                                                                                            5 (Pages17to20)
                                                      ForThe Record,Inc.
                               (301)870-8025 -www.hrinc.net-(800)921-5555                                   P
                                                                                                            MI
                                                                                                             aq
                                                                                                              Le
                                                                                                               LE6RoA
                                                                                                                    fT
                                                                                                                     11
                                                                                                                      TACHMENTF
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 99 of
                                      130

                        YelephoneConversoticl
                                            'nbeMeenYrudySIQWSOnand Hellyage1oaP
                                                                               cf
                                                                                lg
                                                                                 2g
                                                                                  3
Sim ple Health Flcns                                                                                            12/5/2018
                                                     :
                                                                !
                                                                1
                                                                !
       55,
         'ehaveto notitv--we-11gcta--well,tirstof               l
                                                                j         NELLY:
       a11-we-11getanemailtooutlinethepolicy.                   1                   ?
            NELLN.Thatiscon-ect.
                   ''
                                                         l
            TRUDY SLA WRSON ' Then once --okay. And then !
                                                                          TRLTDYSLASVSON:Yes.
                                .
                                                                !
       wehave ten dal'sto reN'iew it.                           1         NELLY: slm-hmm .
              N ELLY:Thatiscorrect.                             '
                                                                l         TRUDN SLAW SON .--
              TRUDY SLANVSON: And ifwe-rcnothapry with          :   t
                                                                    ,
                                                                    xlgma il.
                                                                            com .
       it- then wecan cancelit.                                 1
                                                                #         NELLAz: Gm ail.com .Do you already havean
              NELLY:Thatiscompletcly right.                     i   addressinArizona oryou don't?
            TRUDYSloANVSON:Now,canlcancelitjust-- 1
                    '
                                                                          TRUDYSLAWSON'
                                                                                      .Yes.
       okay,so if1--ljustdon'twanttogeteaught                             NELLY: You do? Okay.
       saying.oh,well,now lhave to cancelit,thatmeans                     TRUDY SLAW SON : Yes,we do.
       lhaveto,youknow-jumpthrotlgh l5hoopstocanl
                                                -r
                                                 el                       NELLY: Perfect.
       something.Iwantto beabletojustscndanemailto                        TRUDY SLAW SON : It's--do youw antit?
       cancelit.lsthatokay ifIdo --                                       NELLY: Okay,becausewhen you're going to
            Nl-'1-LY : Yes.
               2                                                    makethe paymentin orderto review thepolicy,
            TRUDY SI-ANVSON :- wantto cancelit?                     rememberthatyou canmakethepaymenttoday ifyou
            NEIaLY: Thatiscorrect.                                  wantand it'sgoing to beeffective,yourinsurance,
            TRU D Y SLA %'SON  ' :Okay.good.                        forJanuary. Thatpaymentthatyou submittoday is
            NELI-Y: ThcyDregoing to --thel'-regoing t(.
                                                      )             going to befrom January 1stto February 1st. The
       sendyou theinformation. Itcan be by phone-itcan              nextpaymentwillbe in February.Butifyou submit
       beb)'emailorifyou don-tsubmitthc palrmcnt                    thepayment--
       automatie,they --they cancelyourinsurance.                         TRUDY SLAW SON'     . Right.
       Remem berthathealth insurancebasically ifyou don-t                 NELLY: --today.today they sendyou the
       makethepaym entinthemonth.they cancelit.                     policy.



             'I-RtJl'
                    IY SI-A q, 'SON' :(lk'al.And thcn--so i1
                                                           -I             -
                                                                          I-RUDY SI--  AB-SON: Areah.I-llpal'todal' .
       wanted to pay itby creditcardesr    er) month.Icould?              NEI-1.Y:()kal' .Ietme--whatisl'    ourmailing
             N'ELLY : Thatiscorreet.                                addressbecausethe)send q'   ou by maileA'erle
                                                                                                                thing in
             TRUDY SI-AMTSIIN : lsthatright?                        arotlnd sc:cnda)s.ok-al,'.
                                                                                             '
             NELLY : 1-  '01-example,ifyou submitnow a                    '
                                                                          I-RUDY SI-AqrSON: Oka)'     . It-s       --
       creditcard numberand ).ou don-tmak'ean) change.                    Nl(Ll-Y:N'  lm-hmm.
       they-regoing to charge from thesamc creditcard :111                -
                                                                          1'Rt1DY SI-AB-SON :-                                 .
       ofthetime. lfyou don-twantthem to --                               NIiI.-LY:llow yotlspellthat?
             TRI-JDY SI-AV'S(.    IN :Oh.                                 'I'RtTl)Y Sl-AB-SON :                            .
             NEI-I-Nr: --chargefrom thiscrtlditcard.                      NEl-l-Y:Nlm-hmlu.
       then l'
             ou has' e to letthem knou' -changetheaccotlntor              -
                                                                          1'RtTDh-S1-Aq-S()N  ' :Second word is
       u'hateveryou decideto do. It-sdone atltomatic.
       Thcy're going to charge from the same creditcard.                  N
                                                                          '2-1I-I.Y:Perfect.
             TRUDY SLANVSON : Okaq'.okay.No-that'sokal'                   7-RtJI7Y Sl.-Aq'SON: 5$'
                                                                                                 a)'.
       becausethatmcansthatldon-thas'eto rush and                         NEI-LY:Nlm-hmm.
       changttanything.                                                   TRt- rl)Y SI-ASVSON: Oro Vallel'.Arizona.
             NELLY:No.                                                    NELLY:And thezip code?
             TRUDY SLANVSON        ': lcan takea coupleof                 TRtJDY SI-AMJSON :85755.
       monthsevento changc itiflneed to.Okay.                             NE1-1,5':Gotit. Okay.beeausehcre itwas
            NELLY:Thatiscorrect.                                t   sayingTucson.Arizona.TherlitsnotFucsonthen?
            1-RUDY SLAW SON '
            -                .A l1right,sowe'lldothis.          t
                                                                !   lt'sOroValley? Okay.
            N ELLY: W hatwould betheemailaddressthat            l         TRUDY SLABFSON : B' ell.it's--yeah.it's
       youwantto useinordertoreceivcthepolikor?                 1
                                                                I   iustasub--subsidyof--asuburbof-
                                                                    -                             l-ucson.
            TRUDY SLARJSON: It-sgoing to be                     j
                                                                $         NELl-Y:Okay.no problem .ma'am.
                 W gm ail.com.                                  j         1.RUDN. SLASN.SON.
                                                                                           .
                                                                                             lt.skmyj
                                                                                                    -jtjoj-ajjkn that
                                                                i
                                                                                                         6(Pages21to24)
                                                 ForThe Record,Inc.
                           (301)870-8025 -www.hrinc.net-(800)921-55S%ERATTApC
                                                                            aH
                                                                             ge
                                                                              M;
                                                                               Eo
                                                                                Nf
                                                                                 T1F1
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 100 of
                                      130

                   Telephone Conversation between TrudySlawson and Nellpage 1o4 PX23
                                                                                of1:9
 Sim ple HeaIth Flans                                                             12/5/2018
                                                            25 !                                                          27
                                                               l
       same area.                                              1
                                                               j            N ELLY : M m -hmm .
            NELLY : And theresidentialaddressisthe                 1        TRUDY SLAW SON :Zero, V as in V ictor,zero.
       same?                                                       î
                                                                   ,        NELLY :W ow, very interesting.
            TRIJDV suAw sox : ves.                                 t        TRI-TDY sl-Aw sox :lknow itIooksw eird.
            NELLY: Okay. And 1etmecheck --okay.                    :        NELLY : Thisisthe l'
                                                                                               irsttime.
       Nvhatisthecreditcard thatyou're goingto useto               i        TRUDY SLAW SON :Very (inaudible). Yeah,
       make thispaym ent?                                          1
                                                                   1   yeah.
             TRUDY SLAW SON:lt'saVisacard.                         1         NELLY:1wentoncetoCanadabecausemy
           NELLY: M m-hmm .                                        E
                                                                   (
                                                                       brotherused to Iive in Nlassena.N ew York,and itwas
           TRUDY SLAW SON : And the--youwantthe                        very in thenorth.
       number?                                                     i          TRU DY SLAW SON :Oh, yeah,yeah.
           NELLY: Please.                                                     NELLY: lw entwith my mom. ltwas
           TRUDY SLAW SON : Okay. It'sXXXX.                            beautiful.butitwascold forusthatare notused
           NELLY: M m-hm m.                                            fbrthe cold, Itwascold.
           TRUDY SLAW SON : XXXX.                                             TRUDY SLAW SON : Oh,yeah,yeah.W ell,it's
           NELLY: M m-hm m.                                            really cold heretoday,so,yzah.
           TRUDY SLAW SON : XXXX .                                            N ELLY: A1lright,Ietm e--1etm echeck
           NELLY: M m-hmm ,                                            one second the addressbecausethe system isnot
             TRUDY SLAW SON:XXXX.                                      allowing me.Givemejustonesecond.Don'thang up,
           NELLY: Letme repeatitforyou.XXXX XXXX                       please.
        XXXX XXXX.                                                           TRUDY SLA W SON : Okay,yeah,no.
             TRUDY SLANVSON:Correct.                                         (Onhold.
                                                                                    )
             NELLY: And the expiration date?                                 N ELLY: Hello.
             TRUDY SLAW SON: lt's--isXXXX.                                   TRUDY SLAW SON : Hi.
             NELLY :XXXX. And thethree on the back?                          N ELLY : Okay. Afterm e,the nextstep is

                                                                                                                          28
             TRUDY SLAW SON:XXX.                                       thatIhaveto transferyourcallto verification. In
             NEI-LY:And theaddrcssthatisinyour                         my systenz.thesystem didn'tallow meto writedown
       creditcard?                                                     the addressfrom Canada.W r   hatwe going to do iswhen
             TRUDY SIwAW SON  '.: lt's                  ,              ltransferyourcallto veritication,you'regoing to
       Coalhurst.Alberta.                                              Ietthem know thatthe creditcard thatyou have have
             NELLY: llow l'otlspellthat'
                                       ?                               a mailing addressfrom Canadaand thatway they can
             TRUDY SI,AW SON  ': Coalhurst.C-()-A-l--11..tJ-R-S-       svvipe itand w ritedown the rightaddress.okay?
                                                                       Because in my case --
            NEI.l-Y: M m-hmm.                                                 TRUDY SLAW SON : Okay.
            TRIJIIY SI-ASS'SON:Alberta.Canada.                                NELLY: --the system didn'tallow meto
            NEl-l.
                 -Y: Andthk'tzip codef
                                     ?                                 vvrite itdonr
                                                                                   n.
            TRUDY SLAW SON: 1-01---                                           TRUDY SLAW SON'     . Oh,okay.
            NELLY:A)e.it'suith letters'?                                      N ELLY: Do you have am iddle initial?
            TRUDY SI-AW SON: Yeah.)eah.                                        TRUDY SLAB'SON: I-m sorry,whatwas--T.
            NELLY:(Laughter.) lsaid.somethingis                             NELLY:Okay.
       wrong. Ourzip codesarea1l--                                          TRUDY SLAW SON: T asintango.
            TRUDY SI-AW SON :Yeah.no.it's-                                  N ELLY: Okay.
            NELLY:(I-aughter.)                                               TRUDY SLANVSON:OrT forTheresa.
            TRUDY SLAW SON :Iknow.yourzip --qeall.                 '        N ELLY: You wantmeto write itdown with
       thezipcodesazeallnumbers. Here it-sa m ixtureof             i
                                                                   j   the--
       numbersand letters.so it's'r0 --                            I
                                                                   1         TRI-TDY sl-A w sox: Hey.I--
            NIII-I-v'.okay.                                        !        NELLY: Yes,ma'am .
             TRLTDY sr-Aw sox.       '                             1             r -sl
                                  .'Iango.zero--                   )          -RLD: -A w so'
                                                                             'I               s'. No,it'sokay. w hat--what
            NELI-Y.
                  .Mm-hmm.                                         1   isyournameagain?I'm sorry.
            TRUDY sl-Aw sox:1-asin l-ima.                          !        N ELLY: NIy name isxelly,x-E-L-t--Y. And my
                                                                   1
                                                                                                         7 (Pages25to 28)
                                                   ForThe Record,Inc.
                            (301)870-8025 -www.hrinc.net-(800)921-5555                                 MI
                                                                                                       PaL
                                                                                                         gLeE8RoAfT1T
                                                                                                                    1ACHMENTF
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 101 of
                                      130


                      Telephone Conversation between TrudySlawson and Nellyoage 1oso
                                                                                   pf
                                                                                    x19s
                                                                                      23
 Sim ple HeoIth Flans                                                                                     12/5/2016
                                                          29 i                                                       31
                                                              j
        directphonenumberis1-800--                            à           TRUDX SLAW SON :Yes.
             TRUDY SLAW SON: 1-300.                           !
                                                              j           NEIaLY:Givemejustonesecond.Remember
             NELLY:--594--                                    j
                                                              i    thatthesecondpaymentisgoing tobeforFebruary
             TRUDY SLAW SON :594.                             j    1st,okay?
             NELLY: - 4046.And m)'extension is l7.
                                                 33.
                                                 ,            ?          TRUDY SLA W SON : Right.
        W eareSim pleHea1th.W earethebrokers.                 )          NELLY :ltsimportanttoyouto know that
             TRUDY SLAW SON :Okay,you'rethebrokers.           t    assoonasyoureceiveyourpackagebyemail,youcan
        Okay.                                                 1    printoutyourID card.If,Godforbid,something
              NELLY : M m -hmm . Letm etellyou why this       i
                                                              !    happensto you orJ'ourhusband on January 1st, you can
        insurance isso affordable. It'svery importantfor      i    go to an urgentcare,an emergency room . n eonly
        you to know because,believe me,it'snoteasy tc get          thing thatyou haveto wait30 days--
        an affordable insurance. Thisinsurance isaffordable               TRUDY SLAW SON : Okay.
        becausewedon'tcoverthreethings.Letmetellyou                      NELLY:--isjustforaregular
        what.W edon'tcovermaternity.                                appointment.Let'ssupposeyoujtlstsaid,okay,l
             TRUDY SLAW SON:Okay.                                   wantto gotoadoctorjusttogetprescriptionsor
             NELLY:lfthat-simportanttoyouguys--.                   justtomakearegularcheckup.Forthatsyouneedto
             TRUDY SLAW SON '
                            .No,no.                                wait30 days. Thatmeansthatyou can go on February
             NELLY:(Laughter.
                            )No,right?                             1st.
              TRUDY SLAW SON : lthink we-re --we'repast                  TRUDY SLASVSON : Okay.
        that,thankgoodness.                                              NELLY:Butifyouhaveanemergency ofan
              NELLY:Okay'.Thatm eansthatyoudon't                   accident,it'simmediately available.ByJanuary 1st,
        need to pay som ething thatyou're notgoing to use.         you can usethat,okay? Thesam ething with --
        Theotherthingthattheinsurancedoesn'tcover'i    :
                                                       s                 TRUDY SLA W SON :Okay.
        mentalhealth. Ifyou have to stay overnightin a                   NELLY : --dentaland vision, Dentaland
        mentalhealth clinie,they don'tpay fortheclinic.            vision are immediately available.Theonly thing that



        lfyouneedtogoto apsychologist,psychiatric.                 youhavetowaitisjustfortheregular--fora
        that'snotaproblem .Theonlythingthatthey l-
                                                 lon't             regularcheckup.
        pay --                                                           TRLJDY SLAW SON: Okay'.
              TRUDY SLA W SON :Okay'.                                    NELLY :Okay,letm e--
              NELLY : --isifyou haveto --overnightin                     TRUDY SLAW SON : %N'e1l,we don't--yeah-we
        amentalhealthclinic.Andthesamethingwith                    justhadchecktlpshereand-.
                                                                                           -
        rehab.Ifyou'rehaving problemsw ith alcoholand                    N ELLY:Perfect.
        drugs,yotlcan go to a clinic day'time. Butif).
                                                     '
                                                     otl                 TRUDY SLAW SON : Yeah-everything isgreat.
        haveto stay inarehab clinic.they don'tpay for                    N ELLY:Perfect.2017.Let-ssee.Okay,
        thatovem ight.Thosearethreethingsthatthis                  thisisa11setalready'.Firstofall.
        insuranee doesn'tcover. That'swhy it's so                  congratulations. Yotlgota good PPO insurance.
        affordable.                                                They regoingtohelpyouduringthesetwo years,
              TRUDY SLA W SON : Okay.                         !    That's if),ou only need an insurance fortwo years.
              NELLY:It'snotamajorinsurancebecause             q    Thenext--
        ofthosethreereasons,okay?                   1                    TRUDY SLAW SON :Yeah.
             TRU DY SLAW SON :O kay.N o,that'sgood. '
                                                    t                    NELLY :--thingwillbetotransferyour
        Yeah3that'sfine.                            '              calltoveritication. They are going to read a
                                                              !
             NELLY:Okay.Andwhatelse?Thisisnot
        Obam acare.Thisisnot--thisisaprivate
                                                              l
                                                              1
                                                                   script.svhatthismeansist,
                                                                                           iatcertainthingsare
                                                                   goingtoapply foryou guys.Forexample,youdon't
        insurance.lt'sahealth insurance.lt'snota              i
                                                              :    haveany preexistingconditions,buttheyhavetogo
        discountplan,okay?                                    1
                                                              t    overthatbecauseit'sascript. Theyhavetoread
              TRUDY SLAW SON '    .Okay.                      t    thesamethingto everybody,okay? They,regoingto
              N ELLY :Let'sseew hatelse 1need from you.       1    Ietyouknow --
        lthink 1haveeverything.Okay,youwantm eto set          i
                                                              )         TRUDY SLAR,SON :Okay-.
        upthisforJanuary lst.                                 I           NELLY:--thatthisisnotamajor
                                                              !
                                                              11
                                                              .



                                                                                                    8(Pages29to32)
                                                  ForThe Record,lnc.
                            (301)870-8025 -www.hrinc.net-(800)921-55%%ERATTApCac
                                                                               Hes
                                                                                MEN
                                                                                  of
                                                                                   T1F
                                                                                     1
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 102 of
                                      130


                      YCIPPFIOROCORVOFSQiiCIrlbeMeenYrUdySIawson(1nd NeIIyoage106o
                                                                                 plg
                                                                                   2,
                                                                                    3
 Simple Health Flans                                                                                          12/5/2018
                                                            33 l                                                            35

       insurancebecausethethreereason thatlgaveyou.                  weresaying something abouta--ifthey mention a pre
                                                                     -- apr
                                                                          eexisting condition. lsthatwhat--isthat
              TRUDY SLASVSON      ': Right.
              NELLY: Thisisnotan ACA,it'snot                         whatyou weresaying?
       Obamacare. They going to go overthe paym ents. svhen               NELLY :Yes,they --ves,they going to read
       you see yourstatement,you're going to see two                 somethingthatiscalled(inaudible)preexisting
       amounts.You'regoingtoseetheamountthatbelt        lngs         clause.Thisisjustforpeo lethathave reexisting
       tothe health insuranceand the amountthatbelongsto             condition.Nvhat ou have                     ,thatis
       the dentaland health.Butatthe end.it'sonly 238                only                   .They --the preexisting
       with 71cents,okay?                                            condition arethingsthathavehappened in the last12
              TRUDY SLASVSON: Okay.                                  months.Forexample,ifyou had an accidentw ithin
              NELLY :They'regoingto1etyouknow that                   thelastthreemonths,thatisapreexisting thing.
       you'regoing to receive by em ailtheinform ation,but           Ifyou had aheartattack,ifyou'vebeen diagnosed
        in seven to ten days,you willreceivethe package              with thyroid orasthm aduring thelast 12 months.
       with eveorthing,okay? Also,okay,thisisnota                           TRUDY SLANVSON   ': Oh,okay. lsee whatyou're
                                                                     - - okay.
       discountplan. It'sahealth insurance and it's aPPO
       thatyou can chooseany doctor. You don'tneed any                      N ELLY: Nlm-hmm.
       referralsto visita specialist. And ifyotlhave any                   TRUDY SLAW SON
                                                                                        ': So ljustsay no because--
        question,attheend,letthem know to transferyour               okay.
        callbackto us. They arenotinsuranceagents.They                      NELLY:N o,whatthey're going to explain
       justreadascript.lfattheendoftheverification                   to yotlisthe preexisting clause thatthey going
       you have any question aboutanythingthatthey tel
                                                     .y              to said that,forexample,ifaperson have a
       you thatyoudon'tunderstand,tellthem,could you                 preexisting condition,youcan be covered because it's
       pleasetransferyourcallback to the agentandthel'               (inaudible)--
       transferyourcallback to usand it'sgoing to bea                      TRUDY SLANVSON : Oh.a persistentcondition?
       pleasureto help you,okay?                                           NELLY: Preexisting.



              TRUDY SLAW SON :Okay.                                         TRUD Y SLA W SO N: Okay.
             NELLY: Do you have any question before1                        N ELLY : W hattheAs ,going to say thatisthey
       transferyourcalltoveritication? Theyaretheone                  holdthebenefitfor12 menths.Theperson havethe
       thatgo over--please letthem know abotltthe address             rightto use the insurance,butthe benefitthatthey
       ofthecreditcard,okay? Letthem know thatl--                     receiveforthatpreexistinjconditionarenot100
              TRUDY SLAW SON :Yes.N ow .yotl--                        percentuntilayear.Btltlnyourcase.thosedon't
              NELLY:--lcouldn-twritedowntheaddress                    apply becatlseyoudon-tlqaveany.
       from Canada,thatthey haveto do it.okay?                              TRUD Y SI-AW SO N : O kay.
              TRUDY SLAW SON: Okay. Now,you men.        tioned              N ELLY : Butthey have to go overaokay?
       thatthey are --they are working offa script. ls                      TRU DY SLA M/SO N: Right. O kay,okay.
       thatright?                                                           N ELLY : Like lsaid.ifatthe end you have
              NELLY: Yes,they're going to read a script.              a question.letthem know to transferyourcallback
       the phonescript.                                               to usand --itw as a pleasure. lfyou have any
              TRUDY SLAW SON:Okay.                                    personthatneed any insurance,feelfreeto letthem
              NELLY: They're going to read exactly the                know aboutus and --
       sameto youthatthey read to everybody.Butif                           TRU DY SLA W SO N: Okay.
       there'ssomethingthattheymention--                                    N ELLY :--happy holidays.
              TRUDY sl-Aw sox:okay.                              .          TRUDY SLAW SON:Thank you. You,too.
             X ELLY: --thatyou .
                                  said,okay,whatis               i
                                                                 ;          N ELLY: ltw asapleasure assisting you.
       this,attheend,letthem know,couldyouplease                 j
                                                                 '    Letm etransferyourcallto them .
       transferyourcallback andthenwegoover,okay?                !          TRU DY SLAW SO N'    .Thank you.
       too.
              TRUDYSLAR'sox:okay.Nelly,anothe?thing. 11                     NELLY:AnblikeIsaid--
                                                                 j          TR UDY SLAW SO N: Okay.
              NELLY:Yes.                                         1          NELLY :--feelfreeto letthem know to
              TRUDY SLAWSON:lwasjustwondering,you                1    transferyourcallbacktousifyou'restillhaving
                                                                 i


                                                                                                       9(Pages33to 36)
                                                  ForThe Record,Inc.
                            (301)870-8025 -www.hrinc.net-(800)921-5555                               P
                                                                                                     MaIg
                                                                                                        LL
                                                                                                         eE1R
                                                                                                            0A
                                                                                                             of
                                                                                                              T1
                                                                                                               T1
                                                                                                                ACHMENTF
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 103 of
                                      130


                       TelephoneConversationbe-eenTrudySlawsonand Nellyoage,w?
                                                                             0,
                                                                              )Ps
 Sim ple Heclth Flans                                                            12/5/2016
                                                       37 1
                                                          i
                                                          i
       any question attheend,okay?                    I
                                                      1
             TRUDY SLAW SON :Okay. Thank you so much, 1
       Nelly
           .                                                  1
            NELLY: Haveagreatday'. ltwasa                     l
                                                              '
       Pleasure.Letmetransferyourcall.                        i
             TRUDY SLAW SON                                   (
                              : Thank you. Bye-bye.           l
               (Thecallwasconcluded.)
               (Therecordingwasconcluded.)




                CERTIFICATE OF TRANSCRIPTIONIST


               1,ElizabethM.Farrell,doherebycertità'
       thatthe foregoing proceedingsand/orconversations
       weretranscribed by meviaCD ,videotape,audiotapeor
       digitalrecording,and reduced to typewriting undermy
       supervision;thatlhad no role in the recording of
       thism aterial'
                    ,and thatithasbeen transcribed to the
       bestofmy abili  ty given the quality and clarity of'
       the recording media.
             lfurthercertify thatIam neithercounsel
       for,related to,noremployed by any ofthepartiesto
       the action in which theseproceedingswere
       transcribed',andfurther,thatlam notarelativeor
       employee ofany attorney orcounselemployed by the
       partieshereto,norfinancially orothenvise
       interested in the outcom eoftheaction.
                                                              ;
                                                              !
        DATE:5/2/20ls                                         1
                   ELIZABETH M . FARRELL.CERT                 1
                                                              i
                                                              1
                                                              I
                                                              1
                                                              1      .



                                                                          l0(Pages37to38)
                                                ForThe Record,Inc.
                            (301)870-8025 -www.hrinc.net-(800)921-5555   D
                                                                         Me
                                                                          a
                                                                          Ie
                                                                           LaL
                                                                             z!xE
                                                                                4R
                                                                                 ,1A
                                                                                   m.T
                                                                                     rT
                                                                                      '$A
                                                                                        4CHMENTF
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 104 of
                                      130

                                                                             PX 23
                                                                     Page 1O8of199




              M iller A ttachm ent G
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 105 of
                                      130

                                                                              PX 23
                                                                      Page 109of199




                              ln the M atter of:

                            Sim ple H ealth Plans

                                April24,2018
                                 T 3330372




                         Condensed Transcriptwith Nvord lndex




                                    *< %
                                     '
                                       <                    '.
                                          ;Y                    .
                                         <<
                                          %
                                     *       .              .
                                         *
                                                 *. ..* @




                               ForThe Record,Inc.
               (301)870-8025 -www.hrinc.net-(800)92l-5555




                                                                    MILLER ATTACHMENT G
                                                                             rlaex'x d ewl esc
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 106 of
                                      130

                                                                       W 5330372                                              Page 110of
                                                                                                                                      PX199
                                                                                                                                         23
 Simple Health Plans                                                                                                                 4/24/2018
FUEJL---S... .         J-.LL.---..- ...                  .227.2-7L E
                                                         7             .



                               OFFICIAL TRANSCRIP7 PROCEEDING                                            F'EDEM L TM DE COMMISSICN
                                      FEDERAL TRADE COMMISSION                           In the Matter of'.
                                                                                   4     StmpLe Hea1th Plans                  MaLter No . l723148

           MATTER l$O .
                                                                                   7
                                      SIMPLE FIEALTH PIUANS                        8
            DATE                     RECORDED '
                                              .   APRIL 24, 2Ol8                    9
                                     TBANSCRIBED : MAY 2, 20l8                     10
            PAGES                    1 THROUGH 99                                  1l
                                                                                                   The fol1z'zting transf-ript was produced from a
                                                                                         digita1 file provided to For The Record, Inc . on Apri1
                                              WS330372                                   25, 20:8.



                                                                                   18
                                                                                   19
                                                                                   20

                                                                                   22
                                                                                   23
                            For The Record , Inc .                                 24
                    870-8025 - www.ftrinc.net - (800) 92:1.-5555                   25

                                                                                                                                                    4
                                   EEDRRAL TR7.DE COMM 7SS-:)N                                                FL
                                           :: N D                                                                      -
                                                                                                                   WS330372
           RECORDING:                                                      PAGE:                        XRIIJIV.
                                                                                                               F.R. This is Hoberto Menjivar.
           ?7S330372                                                                     am an invest:iga'zor e*- the Federal Trade Commission
                                                                                         Miciwest Regicln in Chicatqo, Il1.in:)is, and this is a
                                                                                         recc)rcting sessi:)n , Tt:lday is 14uesday, April 24, 2018,
                                                                                    8         t?:e t&me     upprozimately 2:13 p.m . Cent.ral time .
                                                                                    9    :( wil1 be calling SimpLe :1ealth Plans . The telephone
                                                                                         nUmber is )-888-883-:L83l.              be using tlne name
                                                                                                                                           and pos&ng
                                                                                         as a potential customer.

                                                                                                    (JN7DENTIE*IED F1ALE: Thank you for calling
                                                                                         PremiumiieaLthQuote .com . Are you looking for an
                                                                                   I6    indt%:idual or a j!amily 7laa today?
                                                                                   17                MFL. )4ENJ17VAR: Yes , :'rl looking
                                                                                   I8    ir,di';âdua1 plan .
                                                                                    l9               t;NIDENT1.F:ED MALF;:          Can you budget
                                                                                   20    $150 a month for yotlr hea1th insurance?
                                                                                   2I                ,*:R. MDNJIVAR: Yes, I can.
                                                                                   22                UNIDENTIFIED MALE : Are you lookirlg to begin
                                                                                   23    your coverage in the next 30 days?
                                                                                   24                MR . >1ENJIVAR: Yes.
                                                                                   25                UN1DENT7FIED MALE: May I please have your


                                                                                               1(Pages1to4)
                                                       ForThe Record,Inc.          vtuqElyvocjqvEjao
                                           (301)870-8025 -www.hrinc.net-f800)921-5555       Page2of26
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 107 of
                                      130


                                                        1.
                                                         ,5330372                                         Page 111of
                                                                                                                  PX199
                                                                                                                     23
-rm ple Heulth Flcns                                                                                               4/24/2018

       lirstand lastname?                                           orname brand'?
             M R.NIENJIVAR'
                          .Yes,mynamflis                                   5fR.S'IENJIVzYR. :I'm taking aboutthrec
              .                                                     mcdications. One ofthcm is Victoza,which is form y
             UNIDENTIFIED 51A LE- . Thename ofthecityak
                                                      lld           type 2 diabetes. Theotllerone is tlle Atonlastatin or
       thestatethatyou reside in'
                                ?                                   --yotlknow,thzseprescriplionshaveweird nam es,
             M R.M ENJIVAR: Ilivein           ,                     man. lt's forhigh cholcstcrol. And then thc olhcr
                                                                    oncisLi--Lisinopril,Nvhichisforhigh blood
             UNIDENTIFIED M ALE.   - And yourzip codc?              pressure.
             51R.. M ENJIVAR:       .                                      PETER :A l1right. Arld are yotla sm okeror
             UNIDENTIFIED M ALE: Thank you.Also your                tobacco usttr?
       dateof-bil-th?                                                      51R.SIENJIVAR: l'm sorry.Ididn'thearyou.
             M R.N 'IENJIVAR: N1).
                                 'datc ofbirth isNlarch                    PETElt:A re you :  1sm okerortobacco uscr?
       3rtlsl962.                                                          NIR.5.11'
                                                                                   .NJIVA 1 ?.: N
                                                                                                'o,no,1'nlnot.
             ti'
               N IDENTIFIEl.
                           )51A Li--
                                   . Thank you.1'n'   lgoing to            PETER : Lla%' e yt-
                                                                                             lu eA'erbeen denietllbrheallh
       placcyou ona bricfholdAvhilc lgctthe14c: 41th                instlrance?
       insuranccagcnton the lineforj'otl.okay          ?                   '
                                                                           5IR.
                                                                            . N' II:
                                                                                   'N
                                                                                    ''.
                                                                                      1lV-
                                                                                         A R: N 'o.
             NIR.NIENJIVAR:Oka)'.                                          PETER:zNndNNhataspectsofy'          ourhealth
              UNlDENTIFIED SI.  4LE: Plcasehold.                    instlrancearttlnostilmportantttjyotl?
             .M R. NIENJIVAR: Thank yotl.                                  'll
                                                                           N t.SIIINJlV, Al t: y5.'t?ll.j'otlknou',l'm looking
             UNIDENTIFIED 51AI-E:Yotl'revcl-     yu' u
                                                     plcol
                                                         nc          ft
                                                                      -
                                                                      )rsolnethingthat'sgoingtohclpn-        lesvilhthesethree
            (Onhold.
                   )                                                --thosethreeprescriptions.7-1)ey'repretty--
            UNIDENTIFIED 5IZNLE:Tllank yotlso l     nucl:fk)r       thty'-rt
                                                                           lpretty cxpcnsive. zxnd l-lu also --l'want
       thcholdingtime,           lhavePeteron the Iine              stll
                                                                       ncthing that--that,yotlk'llow',th0 prcl'niunlsaren't
       and he'sgoing to assistyotlfronpnow on.llavc11gooti l        too high.thatare affordable an:!thatthedeductibles
       restot-theday(inatldibl
                             e)..Byc-byc.                           ttre--yotl1-
                                                                               ..
                                                                                n05v,they'renottoo high.I'vebeen


             51R.:1ENJIVAR: (.
                             )kaj?,thank yotl.                      looking around atsom eoftllese health insurance
            IJNIDENTIFIED NIAI-E:'
                                 Yotl'rcN'
                                         ory u'elcornc.             progrmnsandsyotlknou'.itjtlstseen-
                                                                                                     lsreallycxpcnsivtt
       Bye-bye.                                                     nndit'sjustconàplicated.But1nccdson:ethingthat
             PETL'R: IIi,this is Peternrith Sinlple                 Icould go see Iny doctor,you knoh        a'.routinely that
       Health. Hon'are you doillg today?                            ctpvttrs171:
                                                                               /--I '
                                                                                    ny npedicall ioj:and.yotlknoïs,l'    f
                                                                                                                         ly allntlal
             N.
              1'R.N'IENJIV, NR: l'n'lw'ttlI. I*11)sony.Nvha!        physical.and that*sprtttly nluch it.
       svasyotlrnanxeagain?                                                PE- 1'l-
                                                                                  7R: tlkay.sir.So l1:    11ink 1klèou'
             PETElt: N' Iy nanle is Peter,sir.                      exactl),'u lèat),okt-rclookilpg fortltel   ). S'
                                                                                                                   V'eare going t()
             M R.51IINJI' VAR : Judith?                             find ytltl:1PP(). TllatïN'  a),'.ytlu tran keep ygurovvn
             PETER : Yes,lny nam eisPetarantlI-1)1yoLlr             dtlctorsttntlllospitt lls
       licensed representative. l'n'
                                   lgoing to bchelping you                 N.IR.I kI
                                                                                   JENJIV '-A.II. No' a-1had --so --so 1ha(1
       uith yotlrapplication today.                                 BltlcCross8 lucShield and thal''       was likca PPO. So
             SfR.5/ 1EN JIN'.
                            AR-' 014.okay.Junior? You n'   lean     I-n1notstlr:--Idoyl-tknos      a'wllattlpat--ïvhatthat
       Junior? Junior? Okay,gotcha.sorry.                           VNas.butlknou vvhen 1had BluzCross Blue Shield,you
             PETER:(lnaudiblc)soarcyotlcurrcntly                    know'
                                                                        ,lcoultivisitn'
                                                                                      lydtpctorandhad topaylikca
       insured?                                                     smallcopayot   -$30 andthenl'  nyprescriptionsall'   were,
              SIR.S'
                   IENJI-VAR:lanlnot.                               yotlknow,undcr$20.Soisthat--isthat--isthat
             PETER: zNnd do you havc any prccxisting                sonlcthing --you said like you could l-ind an insurance
       nledicalconditions?                                          that-sa PP()insurance, Is thatthe --sN'   llatdoesthat
             SIR.N4ENJI' VAR: Igot--yes.l(10. lhave                 nlean,lguess?
       son'!e--Ihave high cholesterol,Ihave type 2                         PETER: %Vttll.17170.thatstandsforprcfcrred
       diabelesandhighbloodpressurc,l   uan.N'ouknow'  .l*!n        providcrorganization.sir.Thatr     ncansyoucanchoose
       a bitofanAess herc.                                          ytlurou' n doctorsalld llospitals vvitlèouta referralto
             PETER : 011,I'm sorry to hcaraboutthat,                sttta spccialist.
            And how'n-tany medicationsarcyou tak'ing,gcnf
                                                        lric               NIR.N'ti!NJI%'X
                                                                                         '
                                                                                         .
                                                                                         NR:(lkay. lsthatthcsalue thing


 2 (Pages5 to 8)
                                                   ForThe Record,lnc.
                            (30i)870-8025 -www.hrinc.net-(800)921-SSSSMILLERAUAPCaH
                                                                                  nM
                                                                                   eE
                                                                                    3N
                                                                                     oTG
                                                                                      f26
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 108 of
                                      130

                                                      W 5330372                                   Page 112oPfX199
                                                                                                               23
Sim ple HeaIth Plans                                                                                        4/24/2018
                                                           9                                                            l1
       liketheBlueCrossBlue Shield?                                        M R .M ENJIVAR: Hello?
             PETER: Yes,sir,IbelieveBlue Crossdoes                         PETER: Yes,sir. Thank you forholding.
       offerPPOsaswell.Butjusttogiveyouanidea,                             MR.MENJIVAR:Yeah.
       sir,do you know what'saffordable foryou on a                         PETER; Al1righty. So lhave som egreat
       m onthly basis?                                                newsforyou.ltlookslikebaseduponyour
             M R.M ENJIVAR:1'm sorryscan you repeat                   application,Iwas able to getyou approved w ith a
       that?                                                          health insuranceplaninthestate.
             PETER: Do you know what'saffordable for                        M R.M ENJIVA R: In the state ofGeorgia,
       you,sir,on a monthly basis?                                    right?
             M R.M ENJIVAR: Yeah,m an,I'm looking for                       PETER: Yes,sir.
       somethingthat'slike$300orlesswith alow                                M R.M ENJIVAR:Okay.
       deductiblc. So l've been unem ployed forabout--.1                     PETER: So thisisan A-rated canierand a
       guessl'm approaching six weeksnow,five to six                  PPO. So like1said,a PPO rneanslikeyou chooseyour
       w eeks.SoI'vebeenunemployed fortw omonths.I                    oum doctorsandhospitalsandyoudon'tneed a
       don'thave health insurance. So l'm looking for                 referralto see aspecialist.
       something that'sunder$300with a--with,youknow,                      M R.MENJIVAR:Okay.
       a 1ow copay oralow deductible.                                       PETER: Sothispro - thisprogram is
             PETER:Al1righty,sir.And ifl'm ableto                     norm ally alargegroup associationplan.lt's
       findyouaplan thatm eetsyourneedsandbudget,when                 typically forlargegroupsofbusinesses.H ow ever,
       doyouwantyourplantostart?                                      individualslikeyoucanjointhisplanandstill
           MR.MENJIVAR.:Today.1mean,ifIcan                            qualifyforpayingthis1ow rate.Sojoiningthis
       enrolltoday --                                                 groupworksimilarasifyou'regettinginsurance
             PETER:A11righty.                                         through anem ployer.They don'tdiscrim inateanyof
             M R.M ENJIVAR : - thatwould begreat.                     yourpreexisting conditions,sir. So ifyou can go
       Because,likelsaid,thesepills- sothetype2                       aheadandmitethisdonm.1'
                                                                                            .
                                                                                            flgotoofast,just
                                                         10                                                             12
       diabetes,it'saninjectableprescription.Thatis              1    slow medown.IjustwantLomakesureyougetal1
       literally likeS5-to5800withoutinsurance.And,              2    theinfonuation.
       rightnow ,Ineed thesethings.                              3          M R.M EN JIVAR: Okay,hold on,hold on,
            PETER:Oh,lhearyou,sir.W ell,justso                   4    Junior.Letmegetapenandpaperhere.Okay,so -
       you know,sir,1do work with m any oftheA-rated             5    okay,a1lright.
       carriersinthestate.M ostinsuranccplansthese               6          PETER :H old onasec.
       daysdohavehigh deductiblesand high premium s,so 1         7          M R .M EN JIVA R: Hello?
       m ay notbeableto find whatyou're looking forwithin        8          PETER : I'm son'y,sir,1forgotto - m y
       yourbudget.W hatI'm going to do,sir,isplaceyou            9    nam e isPeter,sir,notJunior.
       on a very briefhold.I'm going to subm ityour             10          M R.M EN JIVA R: Oh,1'1% sorly,Peter. 1
       application(inaudible)searchinthestate.svhen1            11    thoughtyousaidJunior.
       come back,we'regoing to go overal1theoptions,if          12          PETER : That's okay,sir.
       thereareany.Ijustwanttomakesurewefindyou                 13          MR.MENJIVAR:Okay,al1right.You'renot
       thebestplanforthebestprice,okay?                         14    ajunior,areyou? x
             SIR .M ENJIVAR: Okay,1really appreciate            15          PETER :N o.
       that,Junior.                                             16          M R .M EN JIVA R: Okay,Peter.
            PETER:Notaproblem,sir.Givemejust                    17          PETER:Allright.So- sothisprogram
       onem om entwhilelgosearching.Grabapenand some           ' 18   tltilizesam ulti-plannetwork,sir.M ulti-plan isone
       paperandl'm goingtogoaheadandsearch foryou,               19   ofthelargestPPO networksinthecountry with about
       okay?                                                    20    900,000healthcareprovidersundercontract.
            51R .M ENJIVAR: Okay.                               21            M R.M EN JIVA R: Okay.
            PETER:Givemeonemom ent.1911placeyt  au              22            PETER :So you'regoingtoreceivethe
       onabriefhold.                                            23    following:You'regoing tohavedoctorofticevisits,
            (onhold.)                                           24    diagnostictestingforbloodandlab,threeoptionson
            PETER;Thankyouforholding,sir.                       25    yourm edications,m edical,surgicalandhospital


                                                                            3(Pages9to 12)
                                      ForThe Record,Inc.           ujugsqAyyAcjjvEsvo
                          (301)870-8025 -www.hrinc.net-f800)92i-5555         Page:of26
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 109 of
                                      130

                                                  ?1
                                                   15330372                                  Page 113oPfX199
                                                                                                          23
Gimple HeaIth Plons                                                                                 4/24/2018
                                       .            :
                                                                                                                15
      coveragewith no deductible.                             plan effectiveassoonasm idnighttonight.Didyou
            M R .M ENJIVAR:W ait,wait.Peter,you're            wanttogoaheadand continuewith this?
      going alittletoo fast.Yousaid- you said                       M R.M ENJIVAR:1m ean,thissoundsreally
      doctor'sofficevisits,diagnostics.Doesthatm ean          great.So1can --lcan enrolltonightand1w ould
      likebloodwork? Sousuallylgetlikean annual- an           becovered--essentiallyby tom orrow,lwouldhave
      annualphysicalwheretheydraw bloodtoseehow my            medical--likethisismajormedicalhcalthinsurance
      cholesterol,m ybloodsugar,my blood pressure.l           andlwouldhavethisbytom ol-
                                                                                       row.
      alsogetlikeSTD testing andthen likeEKG stuff. Is            PETER:W ell,itwouldn'tbeconsidered
      that- isthatwhatyoumean?                                majormed,sir,becauseofthefactthatitdoesnot
            PETER:Y es,sir,thatw ould betheblood              coveralcohol,dnlgandrehab,m entalinstimtionsand
      and lab work.                                           m aternity.That'swhyit'snotconsidered.Butit
            M R .M EN JIVAR:Okay.Okay.                        stillhasallthesam ebenefitsas--asstillprivate
            PETER:Andyoualsohaveyourprescripticln             m edicalinsurance.
      medications.                                                  M R.M ENJIVAR:Umm ,butit--okay.
            M R .M EN JIVAR: Okay.                                   PETER: And that'swhatm akes--that's--
            PETER: Y ou have medical,surgicaland              well,that'swhatm akesita lotm ore affordable for
      hospitalcoverage with no deductible.                    you,sir--Iforgottom ention --since itdoesnot
            M R.M EN JIVAR:Okay.                              coverthosethreethings.
           PETER:(Inaudible)                                       MR.MENJIVAR:Okay.Soalcohol,rehaband
           M R .M ENJIVAR:1m ean,thissotlndsreallx
                                                 i
                                                 t'           --whatdidyou--whatwastheotherone?
      goodso far.                                                    PETER:M aternityandm entalinstitutions.
           PETER: l'm son'  y?                                       M R.M ENJIVAR: Okay.
           M R.M EN JIVAR:Isaid,thissoundsreally                     PETER:Butifit'sforcounselingandstuff
      good so faz. lcan'twaitto hearthe price.                like that,thatwould stillbe covered.l'm talking
           PETER:A l1righty,sir,yes. So the                   aboutinstitutionalizcd.

                                                        14                                                      16
      monthlyprem ium forthiskindofplan,it's$263.81a                 M R.M EN JIVA R:Isee,okay.Butrehab,does
      month.                                                  thatm ean like physicaltherapy? Becatlse I'm apretty
            MR.MENJIVAR:So liketwo--so about$2647             activeguy and,youknow,l'vehadsomebumpsand
            PETER:Yes,sir.Thatincludesyourdental              bruises.Sosometimes1gotophysicaltherapy.Does
      and vision.                                             that--isthatwhatrehab m eans?
            M R.M ENJIVAR: Okay. And that's am onth,                 PETER :N o,no,alcoholand drug rehab. So
      notlike evely two weeks?                                that's --that'sm ore like ifyo'
                                                                                            u're an alcoholic or
            PETER: Correct,sir,that'sa m onth.                som ething likethat.
           M R .M ENJIVAR: Okay.                                    M R.M EN JIVAR : Okay,okay. lm ean,well,
           PETER: And there isalso a one-tim e                thosethree things don't--1mean,1'1% notan
      enrollmentfeeof155justlikeevery insurance               alcoholic.Idon'ttakeany --any drugsexceptfor
      carriercharges.                                         m y prescriptions,but--and,yau know,1'1% not
             M R.M ENJIVAR: Hold on fora second. So you       getting pregnantany tim esoon.             '
      said the monthly premium is264. Thatincludesdental            PETER :Oh,yes,exactly,sir. So why even
      and --and vision?                                       pay for it? That'swhatmakesthisplan even m ore
             PETER:Yes,sir.                                   convenientforindividualslikeyourself. Sowecan
             M R.M ENJIVAR:Okay.Andthenyou said               goahead and getyou enrolled in thisplan today,sir,
      there'sanenrollm entfeeof--how m uchisthe--             andm akeiteffectivem idnighttonight.
             PETER: 155.                                            M R.M EN JIVA R:Butthisis--
             M R.M ENJIVAR: 155,okay.                               PETER :1thinkthisisthebestplan for
             PETER: Al1right? And lcan --thisplan             you.
      isnationwide,sir.Soifyoumoveortravel,you're                   M R.M EN JIVAR :Okay.Butthisislike
      covered in every state.Andyoucan cancelatany            healthinsurance? Likelsaid,like,Peter,likeI
      time because the plan ism onth-to-m onth w ith no       had Blue CrossBlue Shield. Thisishealth insurance
      contractsandthere'snopenalty,andIean m akethis          wherelcould goseem yowndoctor,paylikeacopay,


4(Pages13to 16)
                                             ForThe Record,lnc.
                        (301)870-8025 -www.hrinc.net-(800)921-SSSFILLERATTAPCaH
                                                                              gME
                                                                               e5N
                                                                                 oTG
                                                                                  f26
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 110 of
                                      130

                                                                                                      PX 23
                                                      W 5330372                               Page114of199
Simple HeaIth Plans                                                                                    4/24/2018
                                                           17                                                     l9
       andifIhave--ifI'm like--somethinghappensand                cholesterol,youknow --and,youknow,justregular
       Ihavetogotothehospital,this- thisplanwill                  achesandpains.
       coverthat?                                                       PETER:Oh,no,sir,fnere'sno lim itson
            PETER: Correct,sir.And thisisaPPO,                    theplan'susage.
       justlikewhatBlueCrossofferstheirPPOs.Youcan                     MR.MENJIVAR:Ol:
                                                                                     ay.Andthat525,that
       chooseyourowndoctorsandhospitalsandyou don't               would coverlike- youm entionedw ehad bloodwork.
       needarefen'altoseeaspccialist.                             Thatwould coverthebloodworkoristhatlikeanother
            M R.M ENJIVAR:Okay.Andthenthe--the                    cost? lsthatanotherlikefee?
       one-timefee,that's-I'mjustgoingtopaythat                        PETER:Yes,sir,thatwouldcoverthe
       today,andthenaftertoday,it'sjustmymonthly                  bloodworkaswell.
       premium of244--or264,I'm son'y.                                  M R.M ENJIVAR:Okay.1m ean,thissounds
             PETER: W ell,the enrollmentfeewould ha'  /e          really great.lm ean,can we --can w echeck to make
       to bepaid with yourfirstmonth,sir. Butit'sonly             sure - to m ake surethatmy doctorsarecovered by
       aone-tim epayment.Amdthen aherthat,it'sgoing               thisplan,thatthey'reinyournetw ork? Ikmow you
       tobe263amonth.                                             saidyouhavelikethelargestnetwork.Ijustwant
             M R.M ENJIVAR:Okay,okay.Andthen v/hatis              tom akesktremy doctorispartofyotlrnetwork.
       the --so what- you said there'sno deductible at                  PETER: Oh,surething,sir. 1can look
       all.                                                       thatup foryou.Doyouhavcthenam eofthedoctor?
             PETER: Correct,sir. Thisis considered a                    M R.M ENJIVAR: ldo. Ihavet'   w o doctors.
       firstdollarcoverageplan,sothiscoversyouthe                 SoIhavelikem yprimary careandthenIhavea
       momentyou gotothehospital.Basically,theway                 cardiologist.
       thatitworks,sir,evel'
                           y tim ethatyougotothe                        PETER: Sowhat'stheprimary'snam e?
       doctorwithinthenet wvork,you'regoingtoreceivethe                 M R.M ENJIVAR:Hisnam eisD r.Stephen
       contractedrateoffyourbill.Ontop ofthat,you'pz              Clem ents.H islastnam eisspelled C-L-E-M -E-N-T-S.
       goingtoreceivean additional$50offtheremaining              Andhe'sin Atlanta,Georgia.

                                                           18                                                     20
       balance. Solet'ssay yourdoctorchargesyou $:
                                                 200                   PETER:StefanClements?
       forthatvisit,then you w ould receivethe contracted              M R.M ENJIVAR: Y eah,Steplzen,Stephen
       rateof$75.You don'thavetopaythat.Again,for                 Clements,S-T-E-P-H-E-N.
       thatdoctorvisit,you'regoinytoreceivean                          PETER:He'satl365CliftonRoad,N.E.,
       additional$50 offtheremainlngbalance.Soin that             Atlanta?
       situation,y0u end up spending $25on that$200 visit.              MR.MENJIVAR:Yeah,1365ClihonRoad,
             M R.M ENJIVAR: And that--so isthat-..                yeah.He'spal'  tofthe EmoqfClinic.
       that'sforlike m y doctor'svisit,likem y prim ary                 PETER: Okay,yes,I'm seeing itrighthere.
       carephysician.Isthatwhatyou'retalkingabout?                ThatM ultiplan isaccepted.
             PETER : Yes. Yes,sir. And thisalso                         M R.M ENJIVAR: So he doesacceptthisplan,
       appliesto hospitals aswell.                                so thatw ould be covered. He would --right?
             M R.M EN JIVAR : So doesthatm ean --s.    ayou             PETER:Y es, sir.
       said Iwouldget--let'ssaymy doctorcharges$200.                    MR.M ENJIVAR:Okay.W ell,thatnsgood.
       Youguysgetacontractof--ldon'tkmow whatvou                  Canyou checkonem oredoctorform e?
       said- but$75,butthen1geta$50creditandthen                        PETER:Sure.W hat'5thename?
       Ionlyhavetopay $25.                                              M R. M ENJIVAR: So thisism y cardiologist.
             PETER :Correct,sir.                                  Hisnam eisDouglas--D r. DouglasM orris. Lastnam e
             MR.M ENJIVAR:Okay.So isthat--isthat                  isspelledM -O-R-R-I-S. He'salsopartoftheEm ory
       -- i
          sthatlikeacopay formy doctor'svisit?                    Clinic. Ithink they're affiliated with the Em ory
             PETER: Yes,sir,thatwouldbebasically                  Hospital.
       thesamething.                                                    PETER :Isit1365Clihon Road?
             M R.M ENJIVAR :Okay.And istherea..-is                      M R. M ENJIVAR :Y ep,yep,they're rightnext
       thereacertainnumberoftimesIcan seemy doctor?               toeach other. You know,everytim eIvisitthem ,
       Because,typically,1seemy doctormaybeaboutthree             theyalwayssay,you know,we hopeto seeless ofyou,
       orfourtim esbecauseofmy --my bloodpressure,my              sir.


                                                                            5(Pagesl7to20)
                                      ForThe Record,Inc.          uluusy
                                                                       r
                                                                       xyyvyykcylvssyo
                          (301)870-8025 -www.hrinc.net-(800)921-5555         Page6cf26
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 111 of
                                      130


                                                          :/5330372                                     Page 115of
                                                                                                                PX199
                                                                                                                   23
:m ple Heolth Plons                                                                                             4/24/2018
                                                                                                                              23
            PETER: Oh,yeah. Okay,so,yes,1'11-  1secing                havc am iddlc initialoram iddlcnamc.
      itrighthcrethattheM ultiplan isacceptcd.                              PETER:Oh,I'm sorryt()hearaboutthat.
            M R.M ENJIVAR: Excellent,okay. So --so                    A1lIight. So yourdate ofbirth is3/3/1968?
      thismeansthatlikeiflgo--iflenrollnow andI                                M R.MEN'
                                                                                      JIVAR:Yus,sir.ljusttunled
      go see my doctor--both ofmy doctors,they u'ould                 f
                                                                      '
                                                                      ivc-oh,man,tivc-oh.
      acceptthisplanandlwouldjusthavctopaylikcthe                              PETER:(Inaudible).Andto1hebcstof
      $25copay?                                                       yourknoNvlcdge,cvcrythingyouhavctoldmctodayis
           PETER: Correct.                                            true?
           NfR.M E-NJIVAR: This isgreat.                                    N.
                                                                             IR.M HN JIVAR:Yes.
           PETER: lIonestly,yes,this is a greatplan                         PETER: Alllight,g'rcat,sir. Now,you can
      lbryou.Sowecan goaheadand lockthisin foryou                     alwayschangethcm cthodofpaym entlatcr.Forthc
      todayslwouldjustncedtogetsomemoreinformatirln                   firstpaymellt,Nvillyoubeusillgadebitorcredit
      froln yotl,okay?                                                cartl?
             M R.M ENJIVAR: Okay. One more thing,Peter.                      N' 1R.51ENJIVAR: lgotto tlsca crcditcard
      So docs--so likc my prescription,likcdoes --like                tbrnow..
      how docsthatwork? Becausexrightnow,lgoto like                          PETE1t:s'   lay lhaveyourm ailingaddress?
      the--like my neighborhood NValgreen'sormy CVS or                        M R.NIEN JIVA R' .Sure. But,Peter,if--if
      like a W almartto fulfill--to t5llm y prescription.             like lateriflwantto change 111e creditcard or,you
      Doesthatchange'? Do Ihave to go through likea m ail             knon'  -lnaveitpaid by using my checking account,can 1
      orderor--                                                       do thatlatcr' ?
             PETER: Oh,no,sir. Yt    3u can go to any                         PETER: Yeah,you ean dothat,sir. You can
      pharmacy thatyotlwant,and included isgoing to bca               cllange the Inetllod ofpaymentlater.
      prcscription drugplanfora11theprcscriptiol)Ileeds                      NIR.51EN JIV AR:Okay,okay.N1ylnailing
      and you can stilluseyoursam cphanmacy.                          adtlrcssis --m y honAe addrcssis--areyou rcady?
             51R.M EN JIVAR: Okay. And thisisgtling t()                       PETER: Ycs.

                                                                                                                              24
      covermy three prescriptions,the Victoza,tl   pc                       N'IR.N'IENJIVAR: Okay. &Iy home addressis
      Atorvastatin and the Lisinopril--lwisinopri1-right?                                .       isspcllcd            .
              PETE'R: Ycs,sir.                                              PETER: And thezip code?
              NIR.SIENJIVAR: Okay. And whatwould be Iike                    N1R,NfEN .JIVAR : That-sacondo,so I'ln going
      thc--do you know thc costof   -like ullatm y savillgs
                                    '                                 to givcyou thttunitnumber. It'sUnil          .
      would bc? Bccatlse Iknow whcn lwaFwitll1       3ltlc (-ross           13ET1î1t: dash?
      B ltle Shicld,Ithink lpaid maybc --maybe S10 for                      51R.N1ENJIVA R: .
      each one ofthcsc prescriptions.And now thatldtln't                    I'ETER' .     gotit. And wllat's thezip
      have insurancesthey're --yl)tlknt lw ,like ltoltlj?ihtl.        cotle,sir'?
      th:type2diabf   ztcsisabotlt$500.S8t)().                              NIIl.51L-5tJlVAR:        .
              PETI:'R'
                     . W'cl1,thecostwould run from 54   ' to                PETER'  .z4nd npay Ihave thc city'
                                                                                                             ?
      S12,sir.                                                              N.IR..51ENJIVA R! It's             spe1led
            N'
             IR.SIENJIVAR:Didyoujustsay$4tt)$12                                               .'
                                                                                               l-
                                                                                                hat'sin
      Ibreach one?                                                         PETER: Gotit.sir, lunderstand. qrould
            PE-I'
                EIt: Ycs,sir.                                         yotibcpal'ing writh a Nlastcrcart oraVisa?
            NZ
             IR.NIENJIVAR: A11right. This--this--                          sfR.5. fENJIVAR : It'saVisa card. ï' Vait,do I
      tllisscundsgreat,Sowhat--what--whatwouldbe                      havetopaynow orareyougoingtostmdmclikesom c
      tlle ncxtstep?                                                  --somc ofthc intbrmation and Isubmita form and --
            PETER:Al1right.qsel1,1'fnjtlstgoingto                     and,yotlknow,put--doyougu.
                                                                                               y'
                                                                                                s--
      ask you a tbw more things. Did you wantyourm idd1d                     PF-THR: W'  'e1l,yes,sir,lwould ntted to
      initialonyourID card' ?                                         submitthcapplication. Iuould scnd atcxtovcrto
             M R.M ENJIVAR: ldon'thave a nliddle                      you. You wouldclick on thctcxtwith tl   4e link on it
      initial.N1y parentsdidn'tthink itwas--                          and then you would review itand sign forthe policy.
             PETER: Yourdatttofbirth --                               So in ordcrform eto do that.Inccd to have thecard
             N'
              IR.M ENJIVAR: --itwasimporlantcnough :()                on t5lc to scnd itto you.


6 (Pages21to 24)
                                                   ForThe Record,Inc.
                            (301)870-8025 -www.hrinc.net-(800)921-5555 MILLERATTApCnH
                                                                                    nt
                                                                                     ME
                                                                                     :
                                                                                     z7N
                                                                                       nf
                                                                                        TG
                                                                                         7R
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 112 of
                                      130


                                                       W 5330372                                 Page 116oPfX199
                                                                                                              23
Simple HeaIth Flons                                                                                       4/24/2018

                .N
                 'IEN.JIVAR: Okay. Sk-e Inighthave a                    (
                                                                        '
                                                                        5,
                                                                         1R.S'
                                                                             IiïN JIVAR: Okay.Ilncan,'
                                                                                                     w e could - we
       problenl,Peter. Idon'thavcasnlartphone.1'1M -..
                                                     -             could--wecould--yeah,wecould--areyougoing
       youknow,I'vegotaflipphone. I91'
                                     1'
                                      1kindofcheapon               tobeonthephonewhilcyou enpailittonReandiust
       thisthing.You14. 1
                        -
                        108,,you gotasm artphone,J' ou got         walkm cthrough'?
       tohaveadataplan.Andyouknow'what,1pay like50                     PETER:Yeah,yeah,1candothatforyous
       bucksformy plan rightnow.1'111nottryingtopt    z
                                                      ty
       S150andpaylike$600foraniphone40.So lgtjt--                        N'
                                                                          IR.NIENJIVAR:(lkay.
       Igota--Ihavcallipphone.SoIcouldgettcxt                            PETER:ButIdoneecltosublnitthe
       m essagcs--                                                 application l' irstbefore Ican send thatto em ail. So
             PETER:Doyouhavea--                                    ldonecd tohavcsom csortofpaym cnton filc
             5''
               fR.(M ENJIVAR:--1couldgettextmcssages.              already.SoIdonced tohavethecard nunlber,sir.
       butldon'tthink1canclick onthelink.                                 SIR.SIENJIVAR:Okay.Um m,a11right.And
             PF-TER: NVell,do you havtlan em ail.sir,              tllisis likc --this ishealth insurance and notsome
       thatyoucanaccessrightnow?                                   sortoflikeCVS loyalty card,m edicaldiscountcard
             5'11k.NIEN
                      .JIVA R:1--Idon'tknow.Imcan.I                thing likethat,right? Thisislike--ri-uht?
       couldprobably--I'm athomerightnow,butlcould                        1'E-TE11:011,ofcourse,sir.'fhisis--this
       probablyrunup tonay.--my livingroom and gctthe              ishealth insurancc.1*111alicensedagent.1
       computer.Ihaveacomptlter.                                   wouldn'tberiskillg n1ylicensejusttomakeacouplc
             PETER: Oh,yes,becatlscwhat1cand(7isl                  extrabtlcks.I'1nlicttnsedby thestaleto sellyou
       canscnd it- wecoulddothevcrificationthrough                 thisinsurancc.
       theelnail.                                                        NIR.NIENJIVAR'    .Okay.Okay.Al1right-'
             NfR.NIENJIVAR:Okay.                                   I-11giveyou--yeah,okay,let's--yeah,let'sjust
              PETER: Butifallything,sir,wecould                    dothis.ll'
                                                                            nean,1--you know,l--
       alwaysdothevoicevcrilication,Nvhichittakesa                      PETLLR:Allrighty,sir,I'm rcady.
       littlebitlongcr.but'
                          wccan alway's--wealwayshave                   5?IR.NIENJIAJZNR:Okay.51ycardisaVisa.

                                                            26                                                        28
       thatoptionjustincase.                                       lt'sXXXX.
            5IR.MENJIVAR-    .Ycah,cotlldw'cjustdothc                   PETER:Nlnp-hmm.
       voiccvcrification? Imcan,Ijustdon'twalltto--                     S.
                                                                         IR.NIENJIVAR:XXXX XXXX XXXX.
       I11'
          1-
           1notreallytech savvy.LikeIsaid,lgotaflip                      PETER: Andthefullnanleonthecard?
       phone. l'd havc to run and gelmy culnputttrand --1                Nlft.NIEN'JI-
                                                                                     V-AR: It's       --
       don'tknow,m an,I--                                                PETER: Sllrry,sir,Ithink --1think 1
              PETER:So,yeah.lt'sp   'usttllatitwould               lnighthaq'eI'
                                                                               nisscd adigit. Can y'
                                                                                                   ou--can yourcpoat
       take --itwouldtakea 1otlongerto do tllc voice               tlle ntlmberferme?
       vcrificationandthecmailitwouldjust--itsvtluld                     M lt.NIENJIVAR:Yeall.XXXX.
       justbeanemai!andyoujustd()afew sigllatllresand                    PPITER:XXXX.
       wc're done. It's --it'sup to you,though,                          5'1R.SIENJIV AR: XX XX.
            NfR.SIENJIVAR'     . A-eah. Yeah,why don-tîs'ût--            l7E7'ER: XXX X.
       sincc1gotyouonthepllone,right,wecouldjust                         N'
                                                                          IR.SIENJIVAR;XXXX.
       do the--theverificalion. Imean,l'111--are you                     PETER: XXXX .
       going to email1nc thisstuffIalcrorm ailitto mc'
                                                     .
                                                     7                   51R.NIENJIVAR: XX XX.
       Am 1--                                                            PETER:XXXX.A11righty.(Inaudible)--
            PETER;Oh,yes,sir.You'regoingto                               5'
                                                                          lR.SIENJIVAR:And,Pctcr,this--
       receivean emailin thenexthour.ltwillhavea11                       PI7
                                                                           ITl!R-
                                                                                .--(inaudibltl).
       thepolicyprovisions. Ican-tdo theverification                     N'
                                                                          lR.S' IENJIVAR:--thiscoverage- Pcttr.
       personally.lwould havetotransfbryouovertotht  l             thisceverageisgoing tostar'
                                                                                             ttom --essentiallyat
       vcrit-
            ication departrnentw'herethey read likea               midnigllt,right?
       gcneralscriptto you.Butit's- it'sa1oteasicr                       PETER:Ycs,sir.
       '
       ifyou--ifwcdo itclectronically bccausethatway.                    NIR.N' IEN
                                                                                  ''JIVAR: O'
                                                                                            kay.Andthen Nvhatif--
       Icanbeonthephonewithyoustillantlthen,you                    andyotlsaid--Ithink you saîd it's- it'smonth-
       know,ifyouhavcanyqucslions.                                 to-month,Soiflgetancq'jobandthey'rcoflkring

                                                                                                   7(Pages25to28)
                                                 ForTi
                                                     ne Record,lnc.                        uluusnAzzAcyjxssyo
                           IR0 11f170-J107.
                                          6 -www firinc nmi- IRtlrlh99 1-66.
                                                                           66                          Paqe8of26
 Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 113 of
                                       130

                                                       W 5330372                                  Page 117of
                                                                                                          PX199
                                                                                                             23
qim ple HeaIth Plans                                                                                       4/24/2018
                                                            29                                                       31
      abetterinsurance,you know,asfaraspaymentgoes,                     M R.M ENJIVAR:Yeah,yeah,that'sgood.Do
      likepremiums,I--wouldIbeabletocancelthis?                    youplay chess?
            PETER:Oh.yes,sir. lt's--you can                             PETER: Oh,yeah,lloveit.
      cancelw ithin the first30 days,though,and it's 100                M R.M ENJIVA R:Now there'sone catch,the
      percentrefundablewithnopenalty.Andyoucan.                            --the       -there'san:attheendof
      alwayscancelevenafterthat.There'sno penaltyat                          You can blame my parentsfbrthis.
      all.                                                                PETER:Okay.Soit's            withan1at
                M R.M ENJIVAR:Okay.So let'ssay insix               theend?
      monthsIfindagreatjoband,youknow,theyhave                            MR.MENJIVAR:That'sright.
      greatbenests,youknow,40lkand healthinsurance,I                      PETER:Gotit.And thisisthesam easthe
      cancallandjustcancelthishealthinsuranceand                   billingaddressonthecard?                          .
      switch overto m y employer'shealth insurance?                       M R.M ENJIVA R: Yes.
           PETER: Yes,sir.                                                PETER: And it'sUnit          ?
           M R.M ENJIVAR: Okay,okay. And there's like                     M R.M ENJIVA R: Yes, that's correct.
      --
           there'slike--there'slikeno--                                  PETER:AIlright.Andthatjustgocsall
               PETER:(Inaudible)expiration.                        togetheronthestreetaddress,right?
            M R.M ENJIVAR: --there'sno penalty fbr                      M R,M ENJIVAR: lthink so.
      that,right? LikeI'm not--theGovem ment'snot                       PETER:A1lright,notaproblem .Andwhat
      going to try to tax me oryou guysaren'tgoing to try          do you do fbra living.sir?
      to- likethere'sno cancellation fee?                               M R.M ENJIVA R:Iw orkin construction.You
                PETER:Oh,no,sir,there'snopenaltyat                 know,rightnow,I'm kindofbetweenjobs,so,you
      allbecause there's no contract.                              know ,whateverwork 1can find.
           M R.M ENJIVAR: Okay,great.                                    PETER: Oh,Ihearyou,sir. And do you
            PETER: A1lright. So m ay I--may lhave                  havean alternatephone num ber?
      theexpiration,sir?                                                M R.M ENJIVAR: No,thisismy only num ber.

                                                            30                                                       32
           M R.M ENJIVAR:Yes,sir.It's         .
           PETER:      .And thelastthreeonthe                             PET.(!R: And thecontactem ail?
      back?                                                               M R . M ExljvAR: It's                      ,
           MR .MENJIVAR:XXX.
           PETER: XXX,                                                    PETER: A 11rigl
                                                                                            y
                                                                                        at. sothat's
      is- myMR.MENJIVAR:Ye
             nameisspclled a li
                                p.Peter,nowmyname
                              ttle unique. It's
                                                                   xvithouMtt
                                                                            hc:,right?
                                                                            R uExll
      unique,So it'sspelled            .
                                                                             .
                                                                                    vAR:No,tiatiswithaN,
           PETER: Can you spellthatforme onemore                        PETER: Okay,gotit. A nd may Ihave your
      time? M -Y?                                                  heightand weight,sir?
           M R.M ENJIVAR:Yeab,        as                      -         M R.M ENJIVAR: Yeah,I'm --I'm about5' 8.
                                                                                                               '.
      :.                                                                 PETER:Andweight?
         PETER:Uh-huh.Soit's asin : as                                   MR.MENJIVAR:210,alittleonthehefty
      in    :asin      : asin     asin                             sidethere.
                  asin                                                   PETER:Oh,no,sir, believe me --okay. So
                M R.M ENJIVAR:No. So     asin         as in        forsecurity pum oses,sir,may Ihave the lastfbur
                   asin      :asin        : asin                   ofyourSocial?
           asin      or                                                   M R.M ENJIVAR:W hatdoyouneed mySocial
                PETER:Okay,soit's--soit's:asin                     for?
                     ?                                                    PETER:W ell,sir,thisisfor
                MR.MENJIVAR:: asin              Yeah,: as          identificationpumoses.Ijustneeditjustibryour
      in                                                           protection,justtomakesurethatwearespcaking
                PETER:Okay.Okay,gotit,Andthe                       withMr.          Sojustincasesomebodyelsecalls
      --   is       - it'sspelledthesam eway,likea                 infbryou.theydon'tcallinyournamewith--you
                inchess?                                           know,justfbryourprotection.

 8(Pagcs29to32)
                                                       ForThe Record,lnc.                              MILLER AU ACHMENTG
                                                                                                       Page 9of26
                                  (301)870-8025 -www.hrinc.net-(800)921-555
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 114 of
                                      130

                                                            '
                                                            .
                                                            & 5330372                                 Page 118of
                                                                                                              PX199
                                                                                                                 23
Sîm ple Health Plans                                                                                            4/24/2018
                                                               33                                                             35
                 '
                 N.
                  IR.M EN'JIVA R' . Okay. lmean,you're --               go through thecmail?
          okay.It's         .                                                 PE.TI:'R:Yes,sir.Youstillneedto--
                 PETER:Al1right,sir,lrcally appreciatc                        N'1R.M ENJIVA R:Okay.Okay.Y es.
          that.So tllenextstepIhavetodo,sir,isthe                             PETER:Canyoupleasestateyourfullnam c
          veritscation where l'm going to send you an elnail.           and phone num bcrthatyou authorizcSim plc Health to
          Canyougettoyourcom puterandsecifyoucanclpt          m         contactyou rcgardingyourbenefits?
          up yourclnailnow?                                                   M R.( M EN JIVA R: It's
                 NIR.5IEN'JIVAR'  .Yeah,you'regoingtohaveto                   PETER:And phonenum bcr,sir?
          givem e am inute.I'm upstairs,so l'm going to has'e                 5'IR .M EN JIVAR: 011.,             .
          togodoumstairsandturnonthccolnputer.Sojust                          PETE.
                                                                                  R:Thankyou,sir.Andcanyouplease
          givem e--doyouwantm eto dothatnow?                            statethelastfourdigilsofyourSocialSccurity
               PETER:011.yes,sir,ifyoucan,plcase.                       llklmbt:rto acknowledgeandacceptthesetennsand
          becausethat'sthenextstepthat1havctodo.lt                      conditions?
          u.
           ,illonly takeamoment.Ijustneedto--Ineedt()                         M R.NIENJIVAR:Ycah,it'sXXXX.
          gettoyourem ail.                                                    PETER:A llrighty,thankyou,sir.So now
              5?
               lR.(
                  M ENJIVAR:Okay.Okay.ïVc1l,youscnd                     --now,thcnextstep lha
                                                                                            .tl'm goingtodo (inaudible)
          methecmail,1'11godownstairsand1111--I'11fire                  cangetyouremail,sir,ljustwanttoconfinn this
          upthecomputerhere.                                            isyourel-
                                                                                nail.It's asin    N asin    :
               PETER:First,whileyou'redoingthat,if                      asin      :tsin       asin ; asin
          youdon'tmind,Ijustnet
                              zd toread aquickdisclosurc                      dot asin       asin      asin
          toyou.                                                          asin        8 asin      asin :asin
                5fR.M EN JIVAR: llello?
                PETER: Yes,sir,l'141here.                                     NIR.SIENJIV AR: Yes,that'smy email,yes.
                NIR.M ENJIVAR:Yeah,okay.                                      PETER:Allrighty,sir.SoI'm goingto go
                PETER:A1llight,soIjustneedtoreada                       ahoadandstmdittoyouremailnow.lfyoucan,

                                                                                                                              36
          quick disclosureto you. So today is4/24/2018. 1'rn            please gcttt nyourcolnputerso you can acccssyour
          sptlaking wit'hN'lr.          Thiscallmay bk  lracorlled      email.
          forcomplianccpurposcs. Thisrccording w ill                          t%1R.NIENJlVAR: Okay,ycah,okny.Hold on
          atlshorizc Simplc11ca1th to contactyou with                   tbra sccond,Pctcr,okay? I'11go gctmy com puter.
          infbrmalion rcgardingyourbenef    sts vialive,                      Pl ETF.R: Allrighty,sir.I'11hold here.
          prcrecordetl()ratlto-dialotlcalls.textm essagesor             Jus:mak'e sureyoudon'tllang tl    p.
          email.Youalsotlnderstandthatconscntisnot:1                          (Patlsc.)
          condition ofpurchase. Can you pleasc state yotlrfull                NIR.YIENJIV AR'    . IIello.Peter'?
          nam cand phonznumber,sir'     ? Thatyou authorize Sinpple           Pl T'TER; Yes,sir.l'm here,
          l.
           lcclltl
                 -
                 1to coutactyou rcgarding yourbenetsts.                       5,1lt.$,1l:
                                                                                        'NJ1VAR .' A11right,okay.okay. 1got
                 NIR.NIHNJIVA   'R : y'
                                      Vait. lsSim ple llealth I'
                                                               n)'      --o11a).
                                                                               ',1-11)logged oly.
          insurance or--                                                       PETER: So I--s()lseatth,     ztnlai1,sir.
                 PETIC -R: 01:,no,sir.that'sthtzenrollmtxn:             Yououghtto gctitin about1.     '5scconds. Justrc--
          centcrthatl'm vvith.                                          kcep rcfrcshing yourpagc, lt'sgoingto say
      '
                SIR.NIE.
                       NJIVAR'
                             .011,soyou'rewithSimple                    sonpething aboutlIIltluotcto(inaudible)andsignyour
          11e211th9,                                                    policy.
                  PETER:Yes,sir.I-m yllurlicensed agent.                        NIR.N1ENJIVA'R:iloldon.N'   ly internd isa
                  51R.NIEN'JIVAR: Okay. So 1guess1don't. --             little slow.Thecircle thing isspinning.
          1didn'tquiteunderstandwhat--isthispal
                                              4ofthe                          PE-I-ER:Ycs,sir,justr'
                                                                                                   zfreshyourpage.
          vcriGcation?                                                  Yousheuldseeanew'emailcomcinrightnow becauscI
                PETER: Yes,sir,thisis forthe recording.                 seethatitwenttllrough.
          lnttt!dtesavethisforthe--thisisthe--sir,                           (Pause.'
                                                                                    )
          lhisisthe disclosurc that1havc to do t
                                               brthc                         Pl'
                                                                               CT ER:A l1right,sir,(!oyou scc the
                                                                               .
          recording.                                                    email?
                KIR.NfENJIVAR'    ,Okay. So do Istillneed te                 NIR .5'1EN JlVAR'. N o. Ileter,lgotlike an


                                                                                                        9(Pages33to36)
                                                      ForThe Record,lnc.                        vlutsaAzvAcyjvEsyo
                               (301)870-8025 -www.hrinc.net-(800)92l-5555                                  Pageloof26
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 115 of
                                      130


                                                     8/5330372                                  Page119 PX23
                                                                                                        of199
Gimple HeoIth Plcns                                                                                    4/24/2018
                                                                                                                   39
      errorsaying thatmy internetcould notconnectto the          needto contactm y provider.
      page.                                                            PETER: Okay,sir,well,do you know if--
            PETER :Butareyou --areyou stillableto                do you seetheetherneton theback ofyourcomputer?
      connecttothe internet?                                     Do you know whatan ethernetis?
            M R.M EN HVAR:N o,l--l'm likeat- 1'm                       M R.M EN JIVAR: There are no wireson the
      on Google,butitdoesn'tshow up. Do you know wàatl           back ofthis. lt'sa laptop.
      mean? Like I'm on Google.com ,butit'snotshowing                  PETER: Oh,it'sa laptoppokay.
      up.Itjustsaysthatmyinternetconnection--to                       MR.MENJIVAR:Yeah,the--ljust- it
      check my internetcormection.                               saystocontactprovider.
            PETER: Okay,sir,isitaw ireless                              PETER: Okay,sir,yeah,then in thatcase, '
      connection or-                                             itlookslikewe're going to need to do thevoice
            M R.M ENJIVAR:Yeah,it'swireless. Yeah,I              veritication.
      got--                                                             M R.M EN JIVAR:Ah,okay.
           PETER: Do you have a desktop?                                PETER: A 1lright.A 1lright,so ifyou
             MR.M ENJIVAR:ldon'thaveadesktop.lt                  can,justgoaheadandw'ritedownmyphonenumberand
      says--itsaystimed out.                                     extension,sir.
            PETER: Yeah,thatm eansthatyou'renot                         M R.M EN JIVAR: Okay,hold on. Allright,
      able to connectto the intem et.Butare you able to          Peter,okay. W hat'syourlastnam e,Peter?
      geta cormection somehow on yotlrphone or--                        PETER: Rodriguez.
            M R.M ENJIVAR:No,Ionly gota t      lip phone.               M R.M EN JIVAR: Okay.
      1'm not--                                                         PETER: A llright,sir,and my phonenum ber
            PETER: Oh,that'sright.                               is 1-800 --
            MR.M ENJIVAR:Ipaylike$19forinternet.                        MR.M ENJIVAR:Okay.
      M an,ltold you I'm nota--l'm notw illing to pay,                  PETER: --594 --
      youknow,$100forinternethere.Yeah,I--it'snot                     MR.M ENJIVAR:Okay.

                                                        38                                                         40
      --
           1'm tqingtohittherefreshbuttonanditjust--                   PETER:--4046.
      itjust--ltdoesnothing.                                           MR.MENJIVAR:4046,okay.
            PETER: Onthebottom rightcorner,sir,cark                    PETER :And my extension is11453.
      you scrolloverto thenetw orkandseeifit's                         M R.M EN JIVAR:Extension 11453.
      colm ectedtotheinternet?                                         PETER :Yes,sir.
            M R.M EN JIV AR:There'slikea--likea                        M R .M EN JIVAR:Okay.
      yellow exclamation pointon it.                                   PETER:Allright,sir,so whatwe'regoing
            PETER: Oh.A l1light,so can you right                 todohere,w e'regoing totransferyourapplication
      clickthatarld then troubleshootthe--troubleshoot           totheverificationdepartmentwherethey'regoingto
      problem s?                                                 doabriefrecordingforyourprotection.Al1right?
            M R .M EN JIVA R:Ulum ,how do youdo that?                 M R.M EN JIVA R:Okay.
              PETER:lfyoucanscrollover--overthe                        PETER:Theyjustneedit--theyneeditto
      networkthingonthebottom riyhtandthenonthe                  --fortherecording,sir,ifyotlcangoaheadandget
      exclaluationpoint,justrightcllckitandthenclick             throughit.Andifyouhavearlyquestions,sir,it
      troubleshootproblem sifyoucan dothat.                      willbeahugehelp tom e- becauseifyouinternlpt
            M R.M ENJIVAR: Okay.                                 them,they would have to transferyou back to m e and
            PETER : Butyou do have a connection witlk            then 1willhave to answeryourquestion and then you
      thatcomputer,right? ltisconnected?                         wouldhavetobetransferredback andthen startthe
            M R.M ENJIVAR: 1think so.                            verification from thebeginning,sir.
            PETER:Doyouhave Comcastorsomething                          So ifyou can,ifyoucanwritedownany
      likethat?                                                  questionsthatyouhave,getthrough theverification
            M R.M ENJIV AR:N o,lhavelikeRCN .                    andthen givem eacallback onceyou'redone,that
            PETER:RCN?                                           would betheeasiestwaysoyou don'thaveto keep
            M R.M ENJIVAR:Y eah.It'sthecheapest                  restartingtheverificationfrom thebeginning.
      thing outhere.Okay,thisthing issayingthat1                        M R.M ENJIVAR:Okay. So what'sthe --

10(Pages37to40)
                                               ForThe Record,Inc.
                          (301)870-8025 -www.hrincanet-(800)921-5555 MILLERATTP
                                                                              AaCce
                                                                                  HME
                                                                                   11N
                                                                                     of
                                                                                      TG
                                                                                       26
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 116 of
                                      130

                                                                  5330372                                      page 12oof
                                                                                                                       px199
                                                                                                                          23
Simple Health Plans                                                                                                    4/24/2018
EL2 27JLT7                                                                     ''''''

                                                                  41                                                               43
             Nvhat'sthetelephonenumberfortheveriticationl'ls                anaccidentoranything likethat,yt
                                                                                                           ntl'reimm ediattlly
             thatthat1-800-593-4046?                                        covercd.
                   PETER:Yes.sir.That'stogctback tom e                            NIR.S'
                                                                                       IENJIVZ%R :Umm --
             ifyou havcany questions.                                             PETER:A llright,sir,so1'1-
                                                                                                           ngoingto go
                   S.
                    IR.SIENJIVA R: Okay.                                    ahead --
                   PETER: Ifyou do haveany questionsduring                        '
                                                                                  N1R.NIENJIVAR: Okay.
             theverification.justn-
                                  ritelhcm downsoyoudon't                               PETER:Al1light,sir,soIworkmostlyoff
             havetointerruptthem becausethentheywouldhaveto                 ofareferralbasis. Soonce5   .,
                                                                                                         ou usc thisplan and
             transferyoubacktomeandthenyouwotlldhavcto                      seethetrucvalucofthcbcnefits,ifyoucan givemy
             startthevcrificationl'
                                  iom thebeginning.                         nam eand numbertosom eot-yourlkiendsand fam ily,
                    5,
                     1R.NIEN JIVA R: Okay.                                  1'd really apprcciateit. About60percentofmy
                    PETER:It's going to take aboutl0 --it                   businessïsbased offreferralsand thatisthe
             docstakeabcutl0to l5m inutcs.ButIdohavc1     .0
                                                          '                 absolutcbestcomplim entlcanget.
             say.sir,thatsince the plan doesnothavea                               5,1R.NIEN.JIVAR: Ahh --
             deductible,it'snotconsidcredamajormed.lthink                               PftTER: Al1rigllt,sir,so I'm goingto go
             lalsosaidthatalready.Andontheverification,                     ahead andtranstkryounow fortheveritication.Just
             they'realso goingtostatethatthereisa                           holdthem al1thewaytolhcendifyotlhaveany
             (inaudible)preexistingclausethatappliestoyour                  qucstions.Again,justwritethcm downsoyoudon't
             hospitalandsurgicalbcncfilsforanyprccxisting                   havctointcrruptthem.Andthcnjustgivcmeacall
             illnessesthatyouhavehadwithinthcpast12m ontlls.                backNvith :
                                                                                      ,1,y questionsthalyouhave,okay?
             But,now,becauseofthisopen enrollm ent,you'ra                          NIR.M
                                                                                       ' ENJIVAR-   .Ah,okay.Arclhey going to
             approved today rcgardlessofthoseconditions.                    transferm t
                                                                                      lback to you onctlit'sdone?
                    M R.NIENJIVAR:svhat? 1didn'!undcrstand.                        PETER:No,sir.Onceyou'redone,you're
             Yousaidprcexistingcausc.I'vcgotdiabctes.                       donc.Butifyoucan,youcanjustasklbr--toget
                   PETER: Yes,sir. So it's--so it's                         transftlrred back t()m c ifyou like,ifyou have any

                                                                                                                                   44
             regardlcssofyourpreexistingconditions.lt'sa                    queslions.
             guarantettd issueso you'rc approved today.                           h'llt.N'
                                                                                         1L-NJ1k'AR: llkay.
                   NIR.'5/IEN JIVA R-
                                    . ()17,okay.                                   PL-TISR'
                                                                                          .Justmakesurethatyou don-t
                   PETER: Rcgardlessofthat.                                 interruptthcm,sir--sir,bt lcausethen ).ou havutto
                   SIR.NIEN JIVAR: Okay.                                    getlranstbn-ed back to m canf-
                                                                                                         lthcn you havc to starl
                   PETER:A11right,sir,soonthe                               overfrom thebcginlling.okay? 1justwmlttomake
             verification.there arc also going to betwo separate            surcNve--tllatwe'reclearol1that.
             parts. There'sgoing lo be one foryourhealth ant!                     NIR.S'  IEN-1IV.
                                                                                                 yN1I: Okay.
             then there'sgoing to bk lone tbryourdentaland z' vLlct
                                                                  .f),            Pfi'1'l
                                                                                        s-R:A 1lrighty,sir,so 1'm going to go
             okay? And prescriptions.                                       ahcadand transtkryou now. l-   lavc yourselfa grtla!day
                    NIR.N1ENJIVAR.    .Okay.                                and congratulationson yournen policy.
                    PETER; So you'regoing to sce --so you-re                      S.
                                                                                   I1?k.51L4N JIVAR: (lkay.thanks.Pcter.
             going to see them up here astn o separate chargcs.                   Pl.
                                                                                    -
                                                                                    !Ti1 'R: A11right,sir,havea good --have
             A1lright' ? Justmaking sure Igo throtlgh everything            a greatday.
             withyou,sir.Andyou-realsogoingtoreceiveyour                                (On 1
                                                                                            7old.)
             cards in them ailvvhhin seven to ten businessdays                    FREDDY: Thank you forcheosing Simple
             andanemailwithin thenext24hoursthat'sgoing to                  Hea1th.Canlpleasehaveyournameandphonenum ber
             havealIyourpolicyprovisionsandcoverageforyotl,                 topullupyourapplication'   ?
             okay?                                                                4
                                                                                  5'
                                                                                   ,IR.NIENJJVAR: 51y nam eis             .
                    NIR.NIENJIVA R: Okay.                                   I'm sorfy,and what'syotlrnamc?
                    PETER:A11righty,sir,so--al1right,                             FREDDY:Freddy.
             sir.again.youcanbeginutilizingal1ofyour                              51R.M L-NJIVAR: lltr/.Frcddy,Andyou'rc--
             benefits 30 daysafteryoureffectivedate.There is                are you with Simple Health?
             a 30-day waiting period fordoctorvisits,sir.                         FREIIDY: Yesssir. Actually.l'm an agcnt
             That'swith every insurance carrier. Butit-you have             from the verification dcpartrnk
                                                                                                          m t. So --


                                                                                                                l1(Pages4lto44)
                                                         ForThe Record,Inc.                                gjuuEq AyyacyjvEsy o
                                  (301)870-8025 -www.hrinc.net-(800)92 1-5555                                        Page12of26
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 117 of
                                      130


                                                         W 5330372                                    Page 121oPfX199
                                                                                                                   23
-im ple Heolth Flons                                                                                         4/24/2018
                                                               45
            M R.MEXJIVAR:Okay.                                             MR.MENJIVAR'    .- .81forthemonthly --thc
            FREDDY'  . So we'regoing toverif'
                                            v the                    m onthly insurancepremium ,and then the one-tim e
      applicationnow.So--andwhatisyourphoncnumber,                   enrollmentfec()f15()--Sl55.
      sir?                                                                 FRE.IIl3Y: Thatiscorrect. And thetolal
            M R.M E-NJIVAR:51yphonentlmberis      -                  am ountfortheone-tim cpaymentisgoingtobe
          .                                                          $418.8l.That'sgoing tobconlytheGrstmonth.
              FREDDY:Thankyou.A1lright.Thisis                              M R.M ENJIVA R;Right.And thcnthenext
                    . l
                      sit     or         Isthat                      m onth,I'm onlygoing tohave topay the5263.81:?
                                                                           FREDDY'  .$263.81,that'scorrect.
            M R.M ENJIVAR : Yep,        .                                  M R.M ENJIVAR: O ka),.
            FREDD Y:Ah,thankyotl.Andthcphonc                               FREDDY'   .A l1right.
      nulnberis            .                                               NIR.NIENJIVAR:A ndthisisfbrthePPO plan
            AIR.M
                ' ENJIVAR'. That'scorrect.                           tllatRodriguuz --thatPetk)r--Petertold Ine abotlt,
              FREDDY:Thankyou.ïVel1,I'
                                     nynamcisI'reds
                                                  .
                                                  %'                 right? That's--tllat-swllatl'111--I'l
                                                                                                         n purchasing
      and Iwillbc doing yourveritication today. I'm                  today.
      pullingupyouraccountand1sce1havconc                                   FRE.DDY :Ycs.thcplanthatyou have,that
      vcrification to go through with yotl. lfyou have all)'         is correct.
      questionsthroughoutthe veriGcation process,please                     M R.NIENJIVAR.      . Okay.
      hold offuntilthevery end and Ivvilltransferyou                        FRED DY : You havtttlledentalportion and
      back overto the rcpresentalivethathclpcd yotl. lam             also the 11:211th portion --health insurancc portion.
      notalicensing agcnt.so Icannotansvvcrany                              SIR.SIENJIVAR: Okay.
      qucstionsaboutthcspecilicsofyotlr141:11.okay?                         FRED DY: Allright. N ow',sir.now w'      e
             'îR.N'
             N      IENJIVAR:Okay.                                   have--you know'     ,wehaN'eto lnakearecording n()w .
             FREDD Y'  . Now,ifwcdo Ilaveto stop the                 Tllis isbasically to ask you foratlthorization to
      rccording forany reason,lwi1Illavcto startfrom                 contactyotlregarding yourbenelsts. N ow,in these

                                                               46
      thebeginning. So,again,i1-yklu has'eany questions,             recordings,l'11-
                                                                                    1going to ask you foryourf-
                                                                                                              ullname,
      iustwritethenndon-nand Iwi11getyt
                                      atlbackvvithlht?               phonenumber,youralternatcphoncnuTnberifit's
      represcnîative when we're donc-okay?                           possible,and thelastfourdigitsofyourSocia!
             5'
             'I1k. -N JI- VAR:Okay.Butthisis--thisis                 Sccurity ntunber.So letlneknon'when you'rcready.
      to veril'
              --thc plan thatl--thatPttttlr--Pctf
              y                                 zrgave                     S.
                                                                            IR.SIENJIVAR :D o lgiveyou thatnow?
      me,right' ? That's--                                                 FREDDY: No,I'11-  1going to naakea rccording
              FREDDY:Yes,theplan'
                                tllatthu'j'proy'ikletl--             withthatillfon-
                                                                                   nation.Sojustl
                                                                                                etn'
                                                                                                   lu
                                                                                                    tknou'ifyou-re
      providcd to you. Bccausc lthink --basically-this               ready and 1'llngoing to ask you tlrosc infolmpation.
      isthclastMcp,but' wc havcto,you know.making                           N'IR.S' IIINJIVA R: tlkay.
      surethatcvcrytllingonthcapplication iscorrect.                        l7lt1S
                                                                                 .I)I)Y:Today isApril24:1'   1,2018,and 1911.
                                                                                                                            1
      yotlrname,youradtlress,phonelltll'll-lerantlttverytlping.      spcakillg u'ith 51r.                  .Thiscallnlay t ne
      and also,you know',rpal
                            .lthctk
                                  trTtlsallt!c'
                                              ondititlnstt)          rtlcorded tbrcom pliance ptlrposes. Tllisrecording w i11
      you soyou can approvc il. So --                                atlthorize Silupleilktalth to contactyou w ith
            N'IR.5.
                  ,fENJIVAR: Okay.                                   infonllation regartling yourbenefitsvia live,
             FREDDY : A'11right?                                     Prcrecordcd orauto-dialcd call,textm essagcsor
            5''
              fR.S'IENJIVAR: Okay.                                   cm ail.s'ou also tlndcrstand thatconsentisnota
            FREDD Y:So 1etlnegoaheadandvcrify the                    conditionofpurchase.
      informationaboutthe--Im ean,giveyou theprices                         Pleasestateyourtbllnarncand phonenulmber
      breakdonm.Let'ssee.Then:onthly paymentlbryour                  thatyouauthorizeSimpleI'      Iealth tocontactyou
      plan'vvillbe5263.81.There'sgoing tobeaone-tilnc'               regardingyotlrbenefits.
      enrollmentfeeofSl55.Thcreforc,yourt lrstmonth                        NIR.A'IENJIVAR: Istheremoreoristhatit?
      totalwouldbe5418.81,lsthiscorrect.sir'
                                           ?                               FREDDY.  .Justplcascstateyourfullnanlc
             5
             .'!R.NIENJIVAR:Yes.that's--that-sright.                 andphonenulnbcrthatyou atlthorizeSinlplcHea1thto
      So3263--                                                       Ct-
                                                                       mtactyou regardingyourbkmests.
             FREDDY:Okay.                                                  M R.M ENJIVAR'  .Okay.


 12(Pages45to48)
                                                   ForThe Record,Inc.
                            (301)870-8025 -www.hrinc.net-(800)921-5555                                  MILLERATTP
                                                                                                                 AaCnH
                                                                                                                     eM1E
                                                                                                                        3Nof
                                                                                                                           T2G
                                                                                                                             6
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 118 of
                                      130

                                                        V:5330372                                     Page 122of
                                                                                                              PX199
                                                                                                                 23
Simple HecIth Plons                                                                                            4/24/2018
                                                           49
             FREDD Y:Al1right.sir,in thiscase,                                 51R.S'
                                                                                    IENJIVAR: XXXX.
       I'm --youknow,what1'm doingisjustpromptingyotl                          FREDDY:Thankyotl..
                                                                                                411right.Okay.so
       to mention your--to say yourname and thephonc                  basicallyrin this caseasir,sinceyou don'thave thc
       number,sir.                                                    --thcintcm etconnection,wchcpe--wchavetoread
             M
             . R.M ENJIVAR: Oh,l--oh,okay. So I'm                     1he tcnmsand conditions.Butbefore ldo that,sir,
       supposedto- okay,soI'm supposedtogiveyourny                    1gottom akesurethatcvco?--eveorthing onthe
       name.                                                          application iscorrect.So oIlyourprimary
             FRED DY : Yes.                                           occupation,itsaysthatyou vkork on construction- Is
             M R.NIENJIV AR :How m any timesdo 1do that?              thiscorrecl?
             FRED DY : Atthem om ent--l'm sorry?            '                NIR.S'IENJIVAR: Yes.
             NIR.M ENJIVAR: Do Ihavc to do tha:--hf    .)B.
                                                          '                  FREIIDY-  . Okay. Letme spellyourftlllnam e
       many times do 1haveto do that'?                                thatison theapplication.It:   is              . ls
             FREDDY : %Ve11,this--thisspecific                        thatthcsame way? There isn't--
       rccording thaîwe're doing isbasically to askyou fbr                   51R.NIEN JIVZYR: Yes,that'smy nanle.
       amhorizationto contactyou,a1lright?                        '          FItEDDY: Isthatcorfect?
             M.R .M ENJIVAR: Okay-                                           51R ,N
                                                                                  ''
                                                                                   IEN''JIk'A'R : Yes,that'sspellcd
             FREDDY: Butthe--itisanother--itis                        corrcctly.
       anotherrccording thatwegotto make. l-n1notstrre                       FREDDY : Okay. And lastnam cis
       ifyouhaveintem etconnection--                                                .Doyouhavcam iddlcinitial?
             SIR.MENJIVAR:No,wejust--wcjust'
                                           sN.
                                             '
                                             f
                                             .lnt                              MR.51ENJIVAR:Idanot.
       through that.                                                           iJRl(13DY : Allright. '
                                                                                                     Yourdateofbirth is
             FREDDY:(Inaudible).                                      Nlarch 31-d,l9
                                                                                   .68.lslhiscon-tlct?
             MR.SIENJIVAR-
                         .ljustvventthroughthatvvith                           5
                                                                               ''
                                                                                1R.N
                                                                                   ''
                                                                                    IENJIVAR-
                                                                                            .Thatiscorrect.
       Pctcr.M y--Igucssm yintenletisdoum anditsays                         FREDDY :Ycurwcightis210pounds.Contact
       contactthc providcr. ButIgctitnow. So you tell                 pholle numberis          andno alternatcphone

                                                           50                                                              52
       mc--w'  hcnyousaygivcmeyournalmc,1'11giveyouml       k'        nunlber.ccrrect?
       namc.                                                                N11t.N' IL'NJIVAIt: Thatiscorrect.
             FREDDY:That'scorrect.l'n'      1goingto                        I'
                                                                             -Rl:-I)DY:Theelnailaddressis
       prolnptyou forthe inlbrluation and thcnyou-rc goirlg                                                 .Letme spellit.
       to --to nlcntionthc nanèe and tl
                                      ne --and the --all              This is
       theothcrdetails. Letnne startagain.                                              corrcct?
             Today isApril24th,2018,and 1'1   u spcakilltt                  5'IR.S. IENJI'
                                                                                    '      V,
                                                                                            NR' . A-es,that'scon-ect.
       svithNlr.                .Thiscallnlayberecortled                    FRF-DD-Y:Yourageis50.tlnaudible)yes,
       forconapliancepurposes. -1 -1isrecording I.
                                                 Ni1l                 yotlarkta I'nalu-.and yourheightis5'l()'--l'n' lson-
                                                                                                                         y,
       authorize Simple IIealth to contactyotlNsilh                   5'8''.
       information rcgarding yourbenet  -
                                        itsvia livc,                        51R.S. IE-NJIR.'AR-
                                                                                              ' Yes.lhat'sright.
       prerecordcd orauto-dialcd call.tcxtmessagcsor                        FltEDDY '  . ltisan individualpolicy,so that
       email. You also understand thatconsentisnota                   nleansthfltit'sonly foryoursclf. There isnot
       condition ofpurchasc.                                          depelldentson thispolicy,correct?
             Plcasestateyourfullnameandphonenumber                             NIR.5(ENJIVAR'
                                                                                            .Nodependcnts.justmc,man.
       thatyou authorizeSimple l1ea1th to contactyou                          FRLtDDY: Okay,aIlright.Now,the --the
       regardingyourbcnefts.                                          nlailillgaddres'
                                                                                     sis                     ,Unit
             M R.M ENJIVAR:                     . 5.
                                                   1/.telephone           .That'sin        --l'm sorry,what--how do
       numberis               .                                       youspellthat'?
             FREDDY:Doyouhaveanyaltttrnatttphone                              NIR.NIENJIVAR:It's        - it's
       number?                                                                                             ,
             51R.NIENJIVAR - . Justmy                  .
             FREDDY'   .Thankyou.Pleasestatcthelast                        FRIIIIDY'.Thankyou.          îhankyou.
       fourdigitsofyourSocialSecuritynumberto                         Andthezipcodeis        correct?
       acknowledge and acceptthese tcrms and conditions.                   NIR.S'IEN JIVAR: Yes,that'scorrcct.


                                                                                                        l3(Pages49to52)
                                                  ForThe Record,Inc.                                   uluusqATVACHMENTo
                            fRfll1870-809.
                                         6 -www ffrinc net - f800h97 1-5.
                                                                        6.6.
                                                                           6                                     Page14of26
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 119 of
                                      130


                                                      19
                                                       ,5330372                                     Page 123 oPfX199
                                                                                                                  23
sm ple Heclth Plons                                                                                        4/24/2018
                                                             53                                                         55
            FREDDY: A11right.N    'ow,letme ask you.so            to Peterafterwards.
     them ailingaddress,theresidentialaddressand the                     FREDDY :Yeah,ifyou want--ifyou have
     billingaddress,aretheylhusame?                               any qllestionsto askhiln,yes-Icanconnectthecall
            NIR.NIEN'JIVAR: Ycs.                                  to him again.
            FREDDY:Okay.A11right.N ow,thepaym ect                        M R.5'1ENJIV AR:Oka'h    .'.
     method isgoingtobeaVisacardending in XX XX ,                        FREDDY .So--
     corrcct?                                                            M R.M ENJIVAR'    .O kay.
            M R.M EN JIVAR: XXXX,that's correct-                         F'REIIIIY : l-etm e go alndad and --and start
            FREDDY:Thenam eonthecard is                           therecording. Soareyou reacly?
              and thc cxpiration datcis .corrcct?                        5'1R.M E-NJIVAR: Yeah.
            M R.NIENJIVAR:Thatiscon-ect.                                 F-REl)1)Y :H cllo,mynameisFreddy inthc
            FREDDY'  .Andithas1hesameadtlressasthe                veriticationdepartlnent.Youragentofrecord is
     mailing address.Now,thecnrollmentdate fbrthis                Scrgei. Today isApril24th,2018. Thetime is4:47
     application isgoing tobeApril24th,2018,andthe                p.m .llastenltim e. Yourvcrifi  .
                                                                                                  cationnumbcrisLCE-
     cffectivedateisgoingtobeApril25th,2018.Al1                   AC-l0252017.'    l-hiscallisbeing recorded for
     right?                                                       conlpliance purposes,okay?
            M R.51EN JIVAR : (lkay.                                      N'IR.&!EN' JIVAR: Okaj'.
            FREDDY:Okay.Now,sir,Ihavetoreadthe'                          FREDD Y: A1lright.Pleasestatcyourfull
     fbll- thetermsand conditionsnow .lgotto first                name.
     tellyou that,again,l'111nota licensed agent. lfu'e                  N
                                                                         .1R.SIEN JIVA R:                     .
     havetostoptherecording,wehavetostartI-     rom the                  FREI')l3Y :Plcasestateyourdateofbirth.
     beginning.Soanyquestions,jtl
                                stwritethttll)tltlvvnand                 N'
                                                                          1It.N.
                                                                               '
                                                                               lEN.
                                                                                  1IVAlt:3/3/l968.
     Iw illgetyou backintouch Bziththcrepresentalive                     FREDDY :Pleaseslatcyotlrgenéer.
     whcn w e'rc done.okay?                                              5.1lt.SIE-N JlVA R: lam a lnale.
           N ow,this isa legaldocumcnttllatwtr'rtl                       i.
                                                                          'I1l.
                                                                              -I)l)Y : Pldase statt
                                                                              '                   lyouraddress,

                                                             F4                                                         56
      going torecord.Ontherecordingssom etimesl'm                        51!1.M ENJIVAR:                           .Unit
      !!Oing t0 3.
                 Sk j'
                     ot.
                       lifyOu untlcrstand. '
                                           Y Ot1k1108.
                                                     '
                                                     ,it's                 .'1-1)at'si11        r                 .
      -
     Jtlstforsecurityreasons.St)pleasejtlstsay--it                       Fl
                                                                          li7.I)l'
                                                                                 )Y:Pleascstateyc'
                                                                                                 urphoncnumber.
     Nvouldbeayes-justycsornoifyou--ifyou                                N'
                                                                          lil.51L-NJlVAR:              .
      don'tlnintl.                                                     FREDDY : Pleasestateyouralternatephone
             NIR.NIEN JIVAR: Okay.                                number.
             FREDDY :So--                                             5'.1l?..N1L'N.1lVAR:                .
             5(R.NIEN JIVAR: Aslong --you know-you're                  FRi.  (I.
                                                                               IDY : Please statcyotlrcmailaddrcss.
      guingalittle fast.Areyougoingtogo --Iwantto                      51R.NII:  'NJIV, 4R:Thal's                   -
      Illake sure,you know,yotlgo ata good pacc.                          --
            FREDDY:0h,no,I'm goingtoread thcten'
                                               ns                        F1tED1)5':Thankyou.L'
                                                                                             ctmejustconl
                                                                                                        -inn.
      and conditionsnow'.I'n'
                            tgoingto,yotlk-now---but              lt-s                              .                   ls
      yokl'regoingtoundcrstand.lt'sjustthatinthis                 tlliscon-cct?
      case.sir,any questionsthatyou have,remcm berthat                   NIR.NIENJIVAR: s-es.
      yt
       nucanjust'
                writethem downandIw-illgetyoubaçik                       FRE131
                                                                              3-
                                                                               %:Thisplanisindividual.no
      intouch Nvith thesalesagentagain,anothera                   dcpendcnts.lsthiscorrcct?
      licensed agenttoanswer.you know --wedon'thaA'
                                                  e                      NIR.S'
                                                                              IENJIVAR:Yes.it-sjusttbrme.
      thc infbrmationorthe--specificallyforthepolicy                     FItI-DI3Y :Thankj'
                                                                                          ou,sir.Now,doyou
      thatyou aregoing tosign.So--                                understantlthat)ouarcjoiningthcNCEAssociation?
            M R.NIEN JIVAR:Okay.ButareyOu going to                Youundcrstandthisacorrcct?
      transfcr-                                                       S'
                                                                       1R.5' 1ENJ1VAR : 1(l()n'tknov:whatNCE is.
            FREDDY.
                  .So (
                      'inaudible).                                       FREDDY:Yes,sir.-l-he'
                                                                                             NCIïisbasicallythc
            M R.M ENJIVAR:--areyou going to translkr              NationalCongrcssofEmployers.
      - attheend,areyou goingto transferI   '
                                            ny callback                 N.
                                                                         IR.NIENJIVAR:Uhh,..
      to Peter? He said to --he said Ican --Icould talk                 FREDDY . Do you understand that?


14(Pages53to56)
                                                ForThe Record,Inc.
                          (301)870-8025 -www.hrinc.net-(800)921-5555                                 MILLERATTpAn
                                                                                                                Ccl
                                                                                                                  H
                                                                                                                  oME
                                                                                                                   16N
                                                                                                                     nT
                                                                                                                      f9G
                                                                                                                        64
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 120 of
                                      130


                                                      V/5330372                                 Page124 of
                                                                                                        PX199
                                                                                                           23
Simple HeaIth Flons                                                                                      4/24/2018
                                                          57                                                         59
             M R.M ENJIVAR: Okay.                                 Iateron.Butthe only thing,sir,isthatbasically
             FREDDY :Okay.                                        --letme tellyou what. If--ifyou don't
             M R.M ENJIVAR: lsthatthehealth insurance             understandit,wehaveto stop therecording and w e're
       thatl'm getting?                                           going to startfrom thebeginning.N ow,thisiswhat
             FREDDY:Right. Okay. Okay,1haveto stop                you can do in thiscase.
       therecording,sir,but,you know,1gotto giveyou                     M R.M ENJIVAR: Okay.
       thisinformation abouttheNCE.The --basically,the                  FREDDY'    . You can say yesto whatyou - w hat
       - wh en theagentdiscussed theplan w ith you,they ..-       we'rereading,butrememberthatyou stillhave a 30-
       youknow,theytoldyouthattheplanhadtwopartsr        ,        day freelookperiodin whichyoucan --you know,if
       right? Therewerepricing network benefitsandthe             you disagzeew ith everything on the policy,al1you
       cash benefits. So therewere pricing network benefits       have to do iscontactcustom erservice,allright,if
       like,youknow,health discountsand even OfficeDepot          you have any disagreem ent.
       discountsand UPS discounts.They are provided                      Butinthiscase,sinceyou weretalking to
       through yourm embership in theNCE A ssociation,which       the agentand theagent- you know ,you were supposed
       istheNationalCongressofEmployees.                          tohave inform ation with theagentand everything,so
             N ow,the cash benetitsforafterthe                    in thiscase,all--the only thing thatyou're
       benefitsislikedoctor'svisit,emergencyroom,et               supposedtodo isjustmal
                                                                                       dngtherecordingsothat
       cetera,arethroughtheinsurancecarrier,a11right?             way,you know ,we finish the verification.A nd even
             M R.M ENJIVAR:Umm ...                                though you say yestoeverything,rem emberthatyou're
             FREDDY: So there'sbasically tw oportions.            going to the salesagentand you can talk tothe sales
       Thisis--thisispartofthebenefitthatyou have.                agent. And ifyou have any disagreem ent,a11you have
            MR.MENJIVAR:Okay,butl--youknow,I                      todoisjust,youknow,continue.
       don'twantlike aHomeD epotcreditcard orlike a                    But--
       rewardscard. That'snotwhatI'm asking for.                       M R.M EN JIVAR: Okay,Im ean,I'm --you
            FREDDY:N o.No,no,no. Basicaliy,this                   know,Freddy,I'm --you know ,1don'tmean to bea

                                                          58                                                         60
       is--thisisoneofthebenefitsthatyouget.Itis                  pain,youknow what1mean.Ijust--yousaidNCE,
       notthe- thatisnotthepm oftheinsurance.In                   HomeDepotand,youknow,l'm --Ijustdidn't--
       fact,onthescriptthatwe'rereading,it'sgoingto                    FREDDY:Right.
       tellyou thatthisisnotthe insurance.Thisison1),
                                                    '                  M R.M ENJIVAR: --you knom itwas--itw as
       thebeneststhatyou getforhaving theinsurance                confusing.
       thatyou're applying for.A11right?                               FREDDY:N o,no.
             M R.M ENJIVAR: Okay.Butit's notlike ..  -                 M R.M ENJIVA R: You know whatlm ean? Like
       youjustmentionedHomeDepotorsomethingelselike               Peterdidn'tmentionIwasgoingtogetlikeaHome
       that.Like Idon'twant--Idon'twanta Home Depot               Depotcard.
                                                                      FREDDY: Oh,okay.N o,no,you'renotgoing
             FREDDY:(lnaudible)the--no,it'snOt                    togetaHomeDepotcard.Thisisbasicallyoneof
       thatyou're going to geta card forHome Depot;i'
                                                    I
                                                    .'s
                                                    '             thebenetitsthatyou get. lt'slike some kind of
       justthatyou'regoingtogetinsurance,buttheHclme              add-onthatyouget,youl
                                                                                      tnow.Youhaveinthehealth
       Depotdiscountthatyou getisbasically pal4ofthe              --the health insurance,butyou havethisadd-on. So
       benefitsthatyougetbecause--becauseofhaving the             basicallyit'sjustincase--it'ssomekind of
       instlrancethatyou'regoing to have.                         discountthatyou getforhaving the insurance,you
              M R.M ENJIVAR' . Okay.                              know .
              FREDD Y: You know ?                                       M R.M ENJIVAR: Okay.D o Ihaveto --
             MR.MENJIVAR:Okay.Soit'sjustlikean                         FREDDY:(Inaudible).
       addedthing forthehealth insurancethatI'm getting?               M R. M ENJIVAR: Okay. Do Ihaveto use it?
             FREDDY:lt'sa(inaudible)added.lt'sorle                Imean,Ijustreallywantthe.
                                                                                          healthinsurance,you
       oftheportion thatyou'regetting,yes. '
                                           Fhisis                 know ,with thePPO plan and --
       basically something addedthatyouhave.Ando11the                  FREDDY:(Inaudible)no,no,youdon'thave
       recording,on thescript,l'm going totellyouthat             touseit. It'sjustbasical
                                                                                         lysomethingthat--it's
       thisisnotinsurance.I'm going to qualify that               Iikesom ekind ofprom otion lhatyou get,you know.


                                                                                                   15(Pages57to60)
                                      ForThe Record,Inc.                                          vjuuERlqawcyjvnjjy o
                          (301h870-8075 -www.ftrinc.net-(800)92l-5555                                      paqe16of26
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 121 of
                                      130


                                                           7/5330372                                        Page 125PX23
                                                                                                                    of199
ïm ple Health Flons                                                                                                  4/24/2018
                                                               61                                                                 63
           M R.SIEN JIVAR: Okay.                                       numbcr.
           FRE-DDY :Youdon'thavctouscit,of                                  M R.M ENJIVAR;              .
     course.                                                                FREDDY: Please stateyouremailaddress.
           M R.M ENJIVAR'. Okay'
                               . And that's notan                           5'
                                                                             1R.M ENJIVA R: Thatis
     exlracharge,right? That'sjustafreethingthatI                                 .
     gctwith thehealth insurance.                                             FREDDY-
                                                                                    .Thankyou.Letmejustconiirm.
           FREDDY:(Inaudiblc).You'runotgoingto                         lt-s                                                     .ls
     getany extra charge. The pricethatyou see over                    thiscorrect'
                                                                                  ?
     thcreisbasically aI1thepricesyou'regoing to                             N'
                                                                              'IR.SIENJIVAR'
                                                                                           .Yes.
     have.Imean,theonetha,
                         t(inaudiblc)toldyou.                                 F-RIII
                                                                                   )IIY:Thisplanisindividual,no
            1 .N' IEN JIVAR: Okay,allright. So it's                    depcndcnts. lsthis corrcct?
     likc getling a free tootllbrush.                                       NIR.NIENJIVAR: Thatiscorrect.
            FREDDY: I'n:sorry?                                              FREDDY : Plettsestateyttsif-itisoorrect,
            M R.NIENJIVAR: So it'slikc gctling afrcc
     toothbnlsh.                                                              NlR.N
                                                                                  ''
                                                                                   1ENJIVAR:Yes,
            FREDD Y: Thatiscorrect.                                           FREDDY: 1)o you understand thatyou are
            NIR.NIENJIVAR: Okay.                                       joiningthcNCEAssociation? N'tltlundcrstandthis,
                                                                       .
            FREDDY :So you'regoingtobepaying--                         correct?
     you'rtlgoingtobcpaying 5263.81andsoyotl'regoing                          NIR.MENJIVAR'    .Ycs.
     togettheinsurance.Evcrything likc,youknow,                              iZR.EDDY:190youunderstandthatyouhavu
     nnedicalvisitandalst)youalso--Iscethatyouhave                     selcctcdamembersllippackagcthatincludcsan
     the dcntal--prescriptiol)delltalsavingsportion and                accidentand sickncssIlospitalindemnity insurance,
     that'swhatyou're going to have.Now'   ,if(brsol'nc                health choice pltlsplan,along U ith olherbenefitsor
     rcason ifyotlbuy somclhingatlIonleDcpot.yotlcan                   serviccsassociatedwithy'otlrNCl!membcrship? You
     probably getadiscotlntforanytlling thatyotlbuy.                   tlndcrstandthis,corrcct'?

                                                               62                                                                 64
     Butifyotldon't'wanttotlscit-it'sit1st                                    SIR.51E-N'JIN'
                                                                                           rAR:'
                                                                                               Ycs.
     (inaudiblc).A1lright?                                                    FREDDY'  .DoyouunderstandthatasaImelnber
            M R.N1I'   TNJI'k'A R: (lkay.okay.                         ofNC'E Association ytlu itrz cntitlt!d to nnany valtlable
            FRI  S-l)I)Y: Okay.so 1etIne star:the                      shopping and discountboncl      stssuchastheAetna
     recording- Again,relnelllberthatM'ecan conndctthtl                DelltalAccessN etwork,s'      Itlltiplan PPO network?24/7     .
     callto the salesagentu'heneveryou want,okay? Sr           -)1     nurse helpline and laboratory savingsprogralu? Ytlu
     -- al1right,solctlnestart.                                        tlndcrslandthis,corrcctt'
            IIello,nay nal-  ne is Freddy in the v'erilication                 N
                                                                               'IR.'  N!l(NJlVA R: s'es.
     departlnent. Youragentofrecord is Sergei. Tnday is                        I-
                                                                                'RI'.171)1/: l)o l'
                                                                                                  otlunderstand thatshopping and
     April24th,2()l8.-l'l     )e time is4:54 1
                                             7.n1.Eastern tinle.       hcalth discountmenqbership benefstsare nt'tinstll-ance
     Yotlrverification num bcris LCIJ--ACa     .
                                               -1()252017.This         antlarenotaffiliated with orprovidcd by thc
     call'isbcing rccordcd forcompliancc purposes,ok         e hpo
                                                             'a'
                                                               , .     acuidklltal  ld sicknesshospital'   indkunnity insurance
            5'1R.S'  IENJIVA R: Okay,                                  carrier,A nècrican FinancialSeu      -tlrity l-ife lllsurance
            FREDDY ; Please state y'ourfullname.                       (--elllpany'? You understand thisstlorretlt?
            51R.NIENJIVA R:                          .                         lIelIo'?
            FREDDY :Pleasestateyourdateofbirth.                                NIR.5'  IENJIVA R:1didn'tquitcundcrstand
            M R.s'   fENJIVA R: 3/3,   31968.
            FREDDY '     .Pleasestateyourgender.                             FREDDY.   .Okay.Lctn-t   erepeatthatback,
            N'1R.M ENJIVA R: Iam am ale.                               sir,D oyou tlndcrstandthatshoppingand hcalth
            FREDDY:Pleasestateyouraddress.                             discotmtmcm bcrship benefstsarcnotinsuranceandare
            M R.NfEN    ''JIV AR:                            ,llnit    notam liated with orprovidedbytheaccidentand
               . That   'sin                                .          sicknesshospitalindem nity insurancecarrier,
            FRE.DD Y.    .Plcasestateyourphoncnumber.                  Amttricanl''
                                                                                  inancialStltrurity LifelnsuranceCom pany'
                                                                                                                          ?
            M R.M ENJIVAR '        .                .                  You undcrstandthis,correct?
            l7RI' :
                  'DDY: Please state youralternate phone                     M R. .
                                                                             (    NIENJIVAR :Y es.

16(Pages6lto64)
                                                     ForThe Record,Inc.
                            (301)870-8025 -www.hrinc.net-(800)92l-5555                                      MILLERATTACHMENTG
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 122 of
                                      130

                                                                                                                      PX 23
                                                         5330372                                            Page126of1s9
Simple HeoIth Plons                                                                                                   4/24/2018
                                                         65                                                                            67
             FREDDY:Allricht.Doyou underslandthat                              51R.M ENJIVAR:Okay.
       NCE H ea1th ChoicePluscontainsaccidentand sitikness                     FREDDY : A11right,so 1et--
       hospitalindem nity benefits? You undcrstand this.                       51R.SIENJIVAR: Okay.
       con-ect?                                                                FREDDY:Okay,lctmt
                                                                                               tjusthaveafcw --a
            NI'
              R.NIENJIVAR:Yes.                                           l
                                                                         kw mom t
                                                                                m ts.
            FREDDY:Doyouunderstandthatyou can                                  (Onhold-)
       purchmseanNCEplanon itsownifyouwish? Y'      Fau                         KURT;llcllo,am lspeak-ingwith
       understand this,correct?                                                 51R.SIENJIVAR: Yeah,thisis              Js
             Yes,hello?                                                  thisPeter'?
            M R.NIENJIVAR: Ididn'l--1didn'tquite                               KIRSCII:N o,           this isKirsch. l'm
       understandyou.                                                    onuofthemanagcrshcrcatSilnplcHealth.Petcr's
             FREDDY: D o you understand thatyou can                      actually on anothercallatthistime,butlheard
       purchasc an N.CE plan on itsown ifyou wish? Y1:
                                                     ltl                 you had som equestîons and lam a Iicensed agcm. I
       undcrstand this,con-ect?                                          can --lcan dolinitcly answcrthose qtlestions for
            IM R.NIENJIVAR:Butl'm notby--I'm not--                       you.
       Idon'twantto buy it.                                                    51R-NIENJIVAR: Yeah.Yournam e isKirsch'     ?
             FREDDY: Okay. N'ow ,sir,thc qucstion says,                          F SCl1:Kirsch,ytts.
       do you understand thalyou can purchase--you can                          &1R.SIENJIVAR: Oh,okay.
       purchase--I'm notsaying thatyou have to purchase                         KIRSC11: K-I-R-S-C-H.
       oryou - 1mcan,orasking you ifyou would likc to                          NlR .NfENJIVAR: Oka),.Yeah,so --so,you
       purchasc,it'sjustthatyoucanpurchase.Il's                          know,Pcter'sbccnrcallyhelpful.So1justwan!to
       som ething thatyou can do orsom ething that).
                                                   'ou --I               m akcsure,youknow,you understand. Peter'sbecn
       mean,justincaseifyouwantit.lmean,ifyou                            great.Buthewastellingme-solgottransferred
       don'twantit,you don'thave to.Btltthe --this                       overto thc verilicatiun pal
                                                                                                   4 becausemy internetis
       portionisjusttcllingyouthatyoucanalsodoit                         doncor,youknow,somcthing'sn'
                                                                                                    rongwithmyscnrice.
                                                             66                                                                        68
       thatway,alIright'? Butin thiscase:you alrtlady                    And --and in lhc vtrit  scation,thvj'were saying
       havethe portion.                                                  som ething that- thatwasdiffcren!than NvhatPclcr
             N'ow.sir,lctmc askyou thisbecause.you                       wastclling mc. LikcPcterwassaying thaî1was
       know,you havcn'  lany doubtsaboutthc--aboutwhat1'111              going to gcthealth insurancctllatwould covcr--that
       reading. So itwould bea good idta ifIconnectthe                   would --Iikea PPO healtilinsurance. Nly doctorwas
       callto thesalesagents( )l1e can explainto you in                  inthendwork --
       moredetailswhatl-1m rcading righ:now.                                    KIRSCI1.  ' Yes.it-sa131'()lhrougl)Nlultiplan.
             NIR.51EN'JIVAR: Okay.                                              NIR.N'  IENJIVA R. 'ï'-eah.j'  tlah.thtlPP('
                                                                                                                           )throtlgh
             FRED DY: So isitokay foryou ifIcolll   pcct                 slultiplan.513.kloctor-sin thd nt   ctwork.iIcchcckcd
       thccallto thesalesagent?                                          that. But--and ti  lat'sreally B'hatI-11)lookïng tbr
             NIR.5.IENJ1VAR: Yeah,l-;n sorry,Freddy,it%s                 isheallllillstlrancetltat-sgtlillg to trllvermy
       just--youknow-,Iam justtryingtogtlthealth                         prcscription,mydoctor-svioils.any--al
                                                                                                             b'sort
       insurance,man.N ot--you kntnvvIdon'twant,yokl                     of--you know,ifIgctinto an accidcntand go to
       know -                                                            the hospital. Butlikeon tfle--
                                                                                                      .Fredd),1think - l
              FREDDY: lunderstand. Butin thiscase,we                     think that-shisname. Freddy inthevtlrilication
       haveto do itthatway because it*sa Iegaldocument                   pan --
       thatwe have to rcad. So 1ctm e--socvcry time wc                          KIRSCI1: Veritication?
       stop !hc rccording,Ihavetostartfrom l'
                                            hc                                  'fR.N
                                                                                N    ''
                                                                                      IEN
                                                                                        .JI%'A R.
                                                                                                - Yeah,yeah. IJcwastclling
       beginning.SoIetmejustconnectthecallsothat                         mesomctl
                                                                                ùngaboutN'
                                                                                         CEandaHomcDepotrewardscard
       wayifyou talktothcm ,theyexplaintoyouin                           anddiscountcard.lmeall- Imean--
       detail,you know,everything thatyou wantto know and                       KlRS(!l1: (.
                                                                                           *
                                                                                           )h,okay. So he was--hc was
       then '
            when you - wben we have to do theveritscation,               telling youaboutthk!non-insuredbtmct- ilsthates
       sowe can do itfast.                                               already grouped into y'ourplaa. That-sadditional
              NIR..
                  'IENJIVAR:Okay.
                  N                                                      benetitson topof -yourhealth insuranceplan.The
              FREDDY' . So --                                            plan thatyou have isthchcalthchoiccplan thathas

                                                                                                               17(Pages65to 68)
                                                 ForThe Record,lnc.                                             MILLER AU ACHM ENT G
                           /o n 7h o -zn oo n n      ..,v.a,,Tz-l...- -.hA   /o nn ! orl7 q qq q                            pano 1R nf7R
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 123 of
                                      130

                                                        1/5330372                                        Page 127PX23
                                                                                                                 of199
-lm ple Heolth Plons                                                                                            4/24/2018
                                                              :
                                                                  69                                                           71
      thcMultiplznPPO.lt'soneofthelargestnetworks                       Now --120n*,youwillhcarthatit'snotamajor
      inthecountry.Itdoeshavethat,butitalsohas                          medical.lt'snotconsideredamajormedicalbccause
      additionalnoninsured benttfits. So thatAs the portion             itdoesnotcoverm atenlity,melltal11ea1th or
      thathcwascxplainingtoyou.Noneofthatis                             substanceabusc.Now ,ifyourcquireanything for
      actuallyhealthinsurance'
                             .it'siustadditional                        that,thcnitwouldnotbccovcrcd.Outsideofthat,
      benelitsthatyou're notchargcd extra for.                          itwillbe covered 100 percentt     brany otherissues.
            M R.M ENJIVA R'    . Okay. Because he wassaying             Thisisa 1- 1e:11th instlrance plan.
      something like in the - in the --when hewasreading,                      Nllt.NIENJIVAR: Okay.And this is--thisis
      whatevertheterms,hewassayingsom ething,thatI                      going tobc--theotherthing l'm worriedcboutis
      can purchase this--this --ldon-tknow --discount                   this is going to be covered unde'  rthe Obamacare,
      cardorwhateveritwas,butIdon'tw anttopurchase                      right'? 19m notgoingtoget--like,youknow --you
      anything.Ijustwantthehealthinsurance.                             know,youhearyougetlikeat-
                                                                                                ineorsomethingli
                                                                                                               ke
            KIRSCH: No,no,no,no,no,yeah. Yes.                           that,right? Thisis--thisis partofthat?
      Rcm cmbcr,thcplan thatyou're getling sctup on is                         KIRSCH: No,no,no,yckldon'thavcto 0.  01-
                                                                                                                      1-
                                                                                                                       .!
                                                                                                                        .
                                                                                                                        '
      usually m eantforlargegroup associationsand so it                 abotltbeing penalized oranything like that.
      hasadditionalbenelitsthat'salrcadygroupcdinto                           L
                                                                              MR.SIENJIVAR:Okay!al1right.1justwant
      it. Soyou'renot- you're notgoing to be paying                     to make sure that--
      anything extrathan whatPeteralready quoted to you.                       KIRSCH: Okay.
             5fR.M'EN JIV AR: Okay. And 1wantto makc                           51R.NIEN JIVA R: Becausetheguy.Freddy,you
      sure thatthisislikc --thisishcalth insurance,                     know --
      nOt--nOt-                                                                KIRSCH'  . Yeah,now --
             KIRSCH: Yes,itis.                                                 NIR.NIENJIVAR: --ht    lwas reading all
             51R.M EN'JIVAR:--notlikc 11--notlike                       about--
      a- notlike a loyalty rcwards,N'
                                    Valgrccn'sdiscount                         FREDD Y: --itis--itisnot--itisnot
      plan.                                                             ctènsidercd an A ffordablc Carc Autplan bccausc itdocs

                                                                  7()                                                          72
              KIRSCI- I: N o,no,notatall. lf--ij-that                   notcovcrmaternity,m entalheaL   th orsubstanccabuse.
       wasthecase,it'   would nothavditsown II)card that                l-hat1doNvanttomakecleartoyou.
       Jrou'rc going to getassoon as the --btlcatlsd tlle                      &IR.NIENJIVAR: (lkay. ilutit'   willcovcrmy
       enrollmcntdate istoday.soyotlw i11getyourID                      doctor-svisits,anysortofdiagnostic--
       cardsassoonasyotlgothrough q'erificatiol)and                            KIRSCII:Yes,itwill.Yks,itwill,
       everythingisprocessed.                                                  M R.NIENJIVZNR.  .Okay.
              NIR.SIE- N JI'
                           V.XR '
                                . Ok'ay. zNud thisisgoing t()                  K IRSC1-1:ztbsolutcly.
       coverlike1ny doctor'svisits,lny prescriptions,                          N'
                                                                                IR.S'
                                                                                    IENJI' V,XIt:.:11rigllt.Andthis--
       right,andthen--                                                         KIRSCI1' .Okay?
              KIRSCH : Ytlsvov'erything.                                       N'
                                                                                fR.5,1ENJIVARI Oki   tj'.
              M R.M' E.N
                       ' JIVAR : Okay.                                         KIRSCI' I:A 11right. So whatl'ln going to do
              KIRSCII: Ycp.                                             isI-171going to ge:yotlback overto verification s()
              N'
               IR.M IINJIVA R: -  4 11right. And this is                they can completethal. Pleasehold a1lyour
       like -                                                           questionsuntilthetlnd so tlpatu'ay you can speak to a
              KIRSCH: Okay'    ?                                        liccnscd agcntifyou havcany othcrqtlcstions.That
              . R.N'
              M     IEN JI'VA R: --like Iwastelling --I                 way yotldon'thavcto go through the wholething
       wastcllingPeter,sorightnow I'nlbetNvccnjobs,but                  again,okay'
                                                                                  ?
       Ihad--lhad--throklghm y fonnt'  trenlployer,Ihad ul
                                                        -                    N'
                                                                              IR.N'IENJIVAR:0kay,'l'
                                                                                                   hankyou,Kirsch.
       BlueCrossBlueShicld. So that's--you know,that's                       KIRSCH:Noproblem.-I-htly'llbeontheline
       whatl'm looking for,l'
                            naking stlrethatit's11ea1th                 foryoushortly,Holdon.
       insurancelikeBlueCrossBlueShieldandthatmy                              (Onhold.)
       doctorisinthenetworkandthatit'snot--                                   RICHARD:Thankyou fbrchoosingSimple
            KIRSCH: Yes.thisis--                                        Health.(7san lpleaschaveyournameandphonenumber
            M R.M' EN JIVAR:- and thatit'snot11510.                     topullupyourapplication?
            KIRSCH' .--definitelyhealth insurance.                            51R.SIL-N
                                                                                      .JIVZVR..Thisis        ghts.ls

 18(Pages69to72)
                                                   ForThe Record,Inc.
                           (301)870-8025 -www.hrinc.net-(800)921-5555                                      MILLERATTPAaCgH
                                                                                                                         eM19
                                                                                                                            EN
                                                                                                                             of
                                                                                                                              T2G
                                                                                                                                6
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 124 of
                                      130


                                                         V/5330372                              Page 128 P
                                                                                                         ofX123
                                                                                                             99
 Simple Health Plans                                                                                     4/24/2018
                                                            73                                                     7f
       thisFrcddy?                                                   som e tim con thcphone'?
             IUCHARD :No,sir,thisisRichard.                                 M R.M ENJIVAR'  . ldon*t.
             54R.M'ENJIVAR: 012.                                            RlC HARD : So you don'thaveaccessto your
             RICHARD' .CanyoupltzaseprovidemewiI
                                               .i
                                               '                     em ailaddress?
       yourfullnameandphonenumber,please?                                  (M R.M ENJIVAR:No,wc--1wastalkingto
             M R.MEN JIVAR:Yes,it's             .51y                 PeterandIdon'thave--111),internetisdown.Ihave
       phoncnumberis              .                                  acomputer,lhavealaptop,butit'snot- the
             RICHARD:Canyou pleaserepeatthenumber                    internetisnotworking.
       onceagain,sir?                                                       R1(7HARD:Okay. That'sokay.5Ve'11dothis
             MR.NIENJIVAR:Yes.               .                       vcrbally.Notaproblcm,sir.Soyouhadstatcd,5lr.
             RICHARD '.Thank you.                                              thatthe --yourlirstname is     with a
               (Pat1
                   se.)                                                           .
               RICHARD:Sothatwouldbc            .                         M R.M EN JIVAR' .That'scorrect.
               M R.M ENJIVAR'. It's                                       RlC1lAR1). .Okay,that'syourfirstnam e.N'o
               RICHARD:Andyourtelephonenumber--                      middlcinitialinyournamc,sir?
               M.
                R .M Z-NJIVAR: lt's       '
                                                  ,                       M R.SIEN JIVAR: N o,no m iddle initial.
                             .                                            RICHARD '  .Nom iddleinitial.Soyourlast
               RICHARD'
                      .Oh.                       Iwetmet-
                                                        ix           nameis           : asin                           .
       ithere.                                                              M R.N ''
                                                                                   IEN JIV AR:That'scorrect.
             MR .M ENJIVAR'
                          .Butit'sspelled diffcrcnr
                                                  .ly,                      IU CII       :Okay.Soyouroccupationisthat
                                                                     cllnstrtlction,Cllrrect,Sir?
               RICHARD;01
                        1,witha:'
                                ?                                         MR.MENJIVAR:Yes,that-scorrect.
               M R.M ENJIVAR'.Yes.                                        RICHA RD ' .Yourheightis5'
                                                                                                   8'andyouweigh
               RICHARD:And                '?                         approxim ately210pounds.
               M R.M E-NJIVAR:That'scorrect.                              M R.M ENJIVAR:21()pounds.yes.

                                                             74                                                    76
             RICHARD: Thank you,sir.Justam om t
                                              mr.s                         RICIIziltD: Okay. Sothcn wc have yourdate
       plcase.                                                       ofbirth asslarch 3rd.1968,corrcct,sir?
               (Pausc-)                                                   SIR.S'
                                                                               IENJIVAR:Yes.that'scorrect.
             RICHA RD : -   411right,5.
                                      1r.         thank j'ou              RlClIARD '
                                                                                   . l-hen we have yourem ailaddressas
       very much foryotlrpatience,sir. &ly'name isRicllard.
       And Iwillbedoing yourverification today. l*m
       pulling upyouraccountandlscchcrcthalwchavtt                        N'IR.SIENJ'IVAR:That'scorrect.
       one vcrification to go through with you. Ifyou havc                ltlclIAIID : C'orrect?
       any qucstions throughoutthevdrilication prouess,                   NIR.M ICNJIVA R: h'  -cs.
       plcase hold offuntilthevery ttnd and lwilltransfh-' r              RICHARD : Yourresidentialaddressis
       you back ovt lrto the representative thatht
                                                 zlped j'cl.
                                                           1.                                       ,correct?
       I'm nota licensed agent,so 1can*tanswcrany                         NIR .S'
                                                                                IIC
                                                                                  -NJIVAR: Ycs,in
       questionsaboutthdspecificsofyourplan,okay?
             M
             ' R.51ENJIV AR : Okay.                                       R1ClIARD :      --
             RICHARD: Now,beforewe start,Iwantto                          NIR.NIENJIVA R:
       quickly go overthe pricebreakdownswith you. And l                  RICHARD :
       sccherc,sir,thatthem onthly paym entfbryourplan
       is5263.8lwit.  haone-limeenrollmen:feeofS15-      $.                M R.MENJIVAR-  .Yes,that's--
       Thcrefore,yourl'  irstmonthtotalis5418.81.lsthat                    RICHARD - .
       correct,sir?                                                        NIR.S'
                                                                                IENJIVAR: Yes,that's correct.
             SIR.' 5'
                    IENJIVAR: Yes.                                         RICIIA RD : Okay.And this addrcss is thc
             RICHARD:Very good,sir.N.0:v,Nfr.                        sam easthcmailingandbillingaddrcss,also.
       bcforeIstartthefirstveritscation,doyouhavcany                 corrcct,           ?
       smartphone,tabletorcomputerthatisnearbythatwc                       5'
                                                                            IR.M ENJIVAR :Yes,that'scorrect.
       can use anew program thatwehave so thatu'     e cc'n save           RICIIARD : The rnuthod ofpaym entisa Visa
 2:.       ..
            '..2.é.-L.   .


                                                                                                  19(Pages73to76)
                                                   ForThe Record,lnc.
                                 fqn lh 97f1-9419 6 - u?w w ffrimr-rnml - IRnnï Q9 1-6666          MILLERATTPane
                                                                                                            ACHME  NTG
                                                                                                                 20of26
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 125 of
                                      130


                                                   19
                                                    ,5330372                                       Page 129of
                                                                                                           PX199
                                                                                                              23
-imple Health Plons                                                                                         4/24/2018
                                                       77                                                               79
      cardand lastfourdigitsXXXX,correctasir?                  lt'sforyourselfonly,corrcct,sir?
           M R .M ENJIVAR:Yes,that'scorrect.                         M R.M IïNJIVAR:Yes,that-scorrcct.
           RICHARD:A nd thatisunderyourname,                         RICIIA RD:Doyouunderstandthatyou're
                      andtheexpirationdatcis            .      joiningthcN'CEAssocialion? Youunderstandthis,
      correct.sir?                                             corrcct?
            M R .SIEN JIVAR:Yes,that'scorrect.                        NIR.SIENJIVAR:Yes.
             RICHA RD :Andthenwehavetheenrollmcrk      t              RICIIARD :D0youunderstandthatyou have
      dateisApril24th,20l8,andtheeffectivedatew ill            selcctedamembershippackagcthatincludcsaccident
      btonAprilthe25th,2018,whichistolnorrow,aflcr     .       andsicknesshospitalindemnity insurance,health
      midnighttonight,correct,sir?                             chciceplusplan,alongwithal1thebenetitsand
             NIR.M ENJIVAR-    .Yes,that'scorrect.             sen'icesassouiatedwithyourN CE m cmbership? You
             RICH ARD :Verygood,sir.N ow.we're                 understandtllis,correcl?
      proceedingvvith thevcrbalvcrification.Rem cm bcrk               NIR.NIENJIVAR:Y es.
                     thatl'm notalicensedagent,soifyou                RICHARD:Doyouundtlrstandthatasam cmbcr
      haveany questions,pleasewritethem dow nand IBpill        tafNCE Association,you'reentitledtomanyvaluable
      transferyoubackovert()thereprescntativg ifit's           shopping discotmlsandbenelits,such astheAetna
      nceded,okay?                                              DcntalAccessNctwork,N'   Iultiplan PPO network,24i
                                                                                                                 '
                                                                                                                 ,-
                                                                                                                  l
                 . M EN JIVAR-  .Okay.                          nursehelp lineandlaboratorysavingsprogram? You
             RICI-IARD: Sonow,thesequcstionsforthis             understandthis,correct?
      vcrification needstohaveaspecificyesasananswer                   N'
                                                                        IR.N'IENJIVAR'.Yes.
      when Iaskyouifyou understandorifthisiscorrect                    Rl(.
                                                                          'HARI):l)t)J,tlu understandtha!shopping
      ifyou'rein agreement,okay?                                andhcalthdiscountmembershipbenetstsarenot
             M R.A4EN JIVAR:Okay.                               insuranceandarenotactivatcdwith orprovidedby
             RICHARD -   .l'lcrewego.Hello.n' IJ'nameis         theaceidentandsicknesshospitalindemnityinsurance
       Richard intheverilscationdepartment. Youragent01-        carrier.Am ericanFinancialSccurity Lifelnsurancc



      record is Sergei. Today isApril24th,20l8. -l-hc          Company? You understand this.correct?
      timc is5:l4 p.ln.Eastcrn time.Yourveril-ication                 S. IR.N'1IiNJIVAR: Yes.
      numberN CE-AC-10252017.Thiscallisbeingrecorded                  R1C1IARD:l)oyotltlnderstandthatNCE l-          lealtll
      forcompliancepum oscs,okay?                              ChoicePluscontainsaccidentandsicknesshospital
            NIR .NIEN JIVAR: Okay.                             intlcmnity bencl   '
                                                                                  its'
                                                                                     ? Yotlundcrstand this,correct?
            RICH        :Please stateyourfullnane.                    NIR.51ENJIVA'R: Yes,
            5/
            , IR.N11:(
                     N'JIVAR:                 .                       R 1(7.ll.
                                                                              A1)1): 130 yotlunderslal  qd thatyou calè
            RICIIARD :Plt  lasttstatcyourdateofbirth.          ptlrchtlsc an N(' .1#plan (
                                                                                         )n its(ITNn if-3ou $$ish'
                                                                                                                 ? You
            '1R.N'
            N'     IENJIVAR- -3, /3/l968.                      tlntlcrstandthis-coln-ccr?
            IUCHARD :Plcasestatcyourgpnder.                            5,:1t.NIENJIN-A 'R:l't ls.
            54R.NIEN JIVAR: Nfale.                                     RICI-IARD : Do youtlndcrstalld thataccident
            RICHARD :Please stateyouradtlress.                 klntlsieknesshospitalintlem r   pilj'insurancedoesnot
            NLlk.NIENJIVAR:                          ,Unit     constiltltecom prelltmsis' c hcalth illstlrance cos'
                                                                                                                  eragtt
                                        .                      oftcnreferred toasmaiormedicalcoverageanddocs
           RICHARD : Pleascstate yotlrphonc number.            notsatisfy yourobligation to sccure minimal
           N
           'IR.M EN'
                   JIVAR'.Phonenumberis                        essentialcoverage underthe Apfordable --underthe
                                                               Affordable CareAct,also knowm asObamacarc,and that
           RICHARD:Pleascstateyouralternatephone               youmaybcsubjecttoataxpenalty? Yotltlnderstand
      number.                                                  this,correct?
            5'
            'Hl.M ENJIVAR. :             .                           54R.MENJIVAR:Yes.
            RICIIARD: Please stateyouremailaddress.                  RICHARD: M r.
      Spelliq please.                                                5.1R.5
                                                                          .'
                                                                           IENJIVAR: Yes.
            M R.M ENJIVAR- .                     ,                   RlClIARD:I)oyouunderstandthataccident
                  asin                               .         andsickncsshospitalindcmnity insuranccdoesnot
            RICfI :And thisisanindividual.  account?           constitutccolnprchcnsivcllcalth insurancecoverage

20(Pages77to80)
                                               ForThe Record,lnc.
                          (301)870-8025 -www.hrinc.net-(800)921-5555                                 MILLERATTPAaCcH
                                                                                                                   eME
                                                                                                                    21N
                                                                                                                      of
                                                                                                                       T2G6
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 126 of
                                      130

                                                    .1 5330372                               Page 130PX12
                                                                                                     of
                                                                                                         3
                                                                                                        99

sim ple Health Plcns                                                                                   4/24/2018
                                                       81                                                        83
       oftenreferredtoasmajormedicalcoverageanddocs                    MR.MENJIVAR:Yes.
       notsatisfyyourobligationtosecureminimal                         RICHARD:Itisnotamajormedicalplanand
       essentialcoverageundertheAffordableCareAct,also           shouldn'tbeconsideredasareplacementforamajor
       known asObamacare,artdthatyoumaybesubjecttoa              medicalplan.Doyouunderstand thataccidentand
       tax penalty? You understand this,correct?                 sicknesshospitalindemnity insurance,health choice
             M R.M ENJIVAR:Yes.                                  plusplan,willnotpaybenefitsforthefollow ing:
             RICHARD:Doyouacknowledgethatyouragent               Treatmentorsupplieswhich arenotmedically
       hasadvisedyouthatthisisaspecifictimefram efor             necessary ornotprescribedbyadoctorasnecessary
       openenrollmentinwhichyoucanenrollintoa                    totreatsicknessorinjuries;areexperimentalor
       qualified Obamacareplan? There are also speciallife       investigationalin nature,exceptasrequired by law ;
       eventsqualifyingyoutoenrolloutsideofopen                  arereceivedwithoutcharge4   arlegalobligation to
       enrollment.Forinfonnationregarding open enrollment        pay;orisprovidedby an immediatefamilymember.
       datesandlifequalifyingeventsoutsideofopen                 Youunderstandthis,correct'  ?
       em-ollment,please visitw wm healthcare.
                                             gov.                      M R.M ENJIVA R: Yes.
              Do you understandthatifyou have a                        RICHARD : ln additicm,exceptas
       preexistingconditionthatlimitedmedicalbenefits            specificallyprovidedforinthepolicy orany
       m aynotbeimmediatelyavailableforclaimsassociated          attachedriders,instlrancewillnotpay forbenefits
       withthiscondition?                                        forsicknessorinjuliesthatat
                                                                                           recausedbythe
            M R.M ENJW AR:Yes.                                   following:D entalprocedures;electiveproceduresor
            R-
             ICHARD:Andspecificallyifyouhavehad                  cosmeticjrocedures;felonyorillegaloccupation;
       (inaudible)prescribedtoyoubyaphysicianwithill             manipulatlonsofthemusculoskeletalsystem;suicide
       the12monthsleadinguptoyoureffectivedate,you               orinjurieswhichanycoveredintentionallydoesto
       willhaveawaitingperiodfor12monthsbeforeany                himself;wa'roractsofwar;work-relatedinjuryor
       claimsrelatedtoyourconditionwillbecovered.-i
                                                  fou            sickness;pregnancy;preexistingconditionsfora
       understandthis,correct?                                   continuousperiodof12 monthsfollowingtheeffective

                                                        82                                                           84
              M R.M EN JIVAR:Y es.                               dateofcoverage.
              RIC        : Doyou understand thateven though            Do you understand thataccidentand sickness
       thishealth plan isguaranteed and you cannotbe             hospitalindemnity insurance,health choiceplusplan,
       turneddownforcoveragebased onyourhealthstatus,            paysafixeddollaramountforspecifiednnm edm edical
       yourapplicationm ustfirstbeprocessed and                  expensesandwillnotcoverallofyourmedical
       m embership paymentsreceived priorto you receiqking       expenses? Theplan shouldpay thebenefitsamotm t
        anybenefit.
                  sundertheplan? Y ouunderstandthis,             listedinthescheduleofbenefitsthatwillbe
        correct?                                                 included in themembershîpm aterialssentto you in
              M R.M ENJIVAR: Yes.                                open enrollm ent.
              RIC        ; Any person whoknowingly aud with            Do you undcrstand thatmostofthe covered
       intenttodefraudtheinsurarlcecompanyorother                benetitsaresubjectto amaximum amountpayablein
       personfilinganapplicationforinsurancecontaining           eachpolicyyearand/oralifetimem aximum amount
       any falseinformation orconcealsforthepurposeof            payable? Do you understanclthatyou willbe
       misleadinginform ationconcerninganym aterialfactor        responsibleforanychargesthatexceedthebenetsts
       to comm itagaudulentinsuranceact,whichisa                 asdefinedin thisplan? You understandthis,
       crime,penalties,including imprisonm entand/orfines.       correct?
       ln addition,an insurerznay deny insurancebenefitsif             M R.M ENJIVAR:Yes.
       falseinformationm ateriallyrelatedtoaclaim was                  RICHARD :Thefixetlbenefitswillpay
       providedbytheapplicantorinsuredperson.You                 accordingtothefollowingschedule:Hospital
       understandthis,correct?                                   confinementbenefitsof$100perdaywithinamaximum
               M R .M ENJIVAR:Y es.                              of30days;prim arycaredoctor'sofficevisitbenefit
               RICHARD:Doyouunderstandthatahealth                ofS50withmaximum ofthrcevisits;aspecialitycare
       policy isanaccidentandsicknesshospitalindemnity           doctor'softicevisitbenefk ()f$50perdaywith a
        insurance,health choiceplusplan,whichprovides            m axim um ofthreevisits'
                                                                                        ,emergencyroom benetitsof
        unlim itedbenefits?                                      $50perdaywith amaximum ofoneday;accidental

                                                                                                21 (Pages81to84)
                                                                                                   .



                                        ForThe Record,Inc.
                            fRnl!:70-8075 -www .hrinc.net- (800)921-5555                         MILLERATTP
                                                                                                          AC HMENTG
                                                                                                           age22 of26
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 127 of
                                      130


                                                        8/5330372                                    Page 131PX23
                                                                                                             of199
-im ple Heolfh Flons                                                                                        4/24/2018
                                                            85                                                         87
      death benefitsof$10,000.Benefitsarepaid on an                 inmilitary sewice,illegalacts,useofnarcotics,
      énnualperiod forinsurance--forinsuredfzom                     suicideorintentionalinjury,war? Youdounderstand
      effective date.'rhere isa 30-day waiting period               this,correct?
      im mediately following thecoverage effectivedate. (t                M R.M ENJIVAR: Yes.
      doesnotapplytoaninjury.Thereisnocoveragefor                         RICHARD:Youunderstandthatthesebenests
      preexisting conditionsforacontinuousperiodof12                (inaudible)coversactiononlyanddoesnotpay
      monthsfollowing theeffective dateofacovered                   coverage forsicknessorlossesdueto sickness? You
      person'scoverageunderthepolicy.                               do understandthis,correct?
            Do you understand thatasa memberofthe                         M R.M ENJIVAR:Yes.
      NCE A ssociation you are also entitled to repricing                 RICHARD:Pleasemake Eureto review your
      netw ork benefitsand thattheNCE Association                   description ofcoverage forcom pletetermsand
      repricingnetworkbenefitsarenotinsuranceandare                 conditionsorcoverage.'
                                                                                         W ithyourcurrent(inaudible)
      notassociated with Am elican FinancialSecurity Lifz           dentalsavings,you save20 to 50 percenton most
      Insurance Company? You do understand this,correct?            dentalprocedures,including check-ups,cleanings,
            M R.M ENJIVAR : Yes.                                    tillingsand rootcanals.Orthodontics,teeth
            RICHARD: Aspartofyourplan,you have                      whitening,cosmetic dentistry,oralsurgel'
                                                                                                           y and
      also agreed topurchase theFreedom SpiritPlus                  children'sspecialistsarealso included.
      accidentaldeath and dism embennentinsurance plan                     Thisdiscountcard utilizestheDenteM ax
      underwrittenby a(inaudible)insurancecompany.11
                                                   .
                                                   :                Network.W ithintheDenteMax Network,youhaveaccess
      isincluded in yourmonthly rate. You do understand             to over156,000 credentialeddentalaccesspoints.
      this,correct?                                                 (Inaudible)youunderstandthattbisdentalsavings
            M R.M ENJIVAR: Yes.                                     card isnotinsuranceand isnotintended toreplace
            RICHA RD: Do you understand thatthe Freedom             1ea1th insurance.
      SpiritAD&D benefitsdonotprovidemajormedicalor                      IncludedinyourcostisaccesstotheIkX
      catastrophicinsurance benefits? These benefits and            HelplinePrescription Advocacy Program. TheRX

                                                            86                                                          88
      limitationshavebeen explained to you in detailby              Helpline Prescription Advocacy Program isstaffed by a
      youragent.You do understand this,correct?                     team ofadvocateswho specialize in tinding the lowest
             M R .M EN JIVAR: Yes.                                  costalternativesforprescription medications.
             RICHARD: Do you tmderstand the insurancs               lnfonuation abouttheRX Helpline canbelocated at
      portionofyourm embership willcontinueafterage 70?             wavw.thelq-xl-lelpline.com .
      However,the benefitswilldecrease to 65 percentof'                    Included in )hem onthly plan costisthe
      theprincipalsum atage 70, .45 percentofthe                    Teladoc benetks. W ith Teladoc,you have accessto a
      principalsum atage 75;30 percentofthe principal               nationalnet w ork ofboard certifiedphysicianswho
      sum atage 80, ,and l5 percentoftheprincipalsum at             provide diagnostic consultationsviatelephone 24
      age 85. You do understand this,correct?                       hoursa day,365 daysa year. There isa one-tim e
             M R.M ENJIVAR!Yes.                                     registrationcostof$10 requiredbeforethefirst
             RICHARD: Do you understand thatthe                     consultation.Allfuturecallsare guaranteed within
      accidentaldeath and dism em benzlentinsurance becefit         one hourand theconsultation i. satno costto you.
      is5200,000amonth(inaudible)benefitspay in full                 Everyparticipantisgiven (inaudible)accesstothe
      orin pal'
              ttothem emberorbenetk ia!y ofthe                       Teladocfulfillmentdocum entanline.Prescriptionsby
      m ember'schoiceifwritten proofisreceived thatthe               phoneconsultarenotavailablein ldaho.Teladocis
      lossoccurredwhiletheinsuranceisin force,the                    notapartoftheinsuranceplan,norisitaffiliated
      lossoccursw ithin365daysofthedateofthe                         withtheinsurancecom pany.
      accidentandthecauseofthelossisnotexcluded?                            ThisplanalsoincludesbenefitsforPEP.
      You do tmderstand this,correct?                                PEP isan online personalhealth and wellnessprogram
            M R.M EN JIV AR:Yes.                                     designedtohelp mem bersachl    ievegoalsregardlessof
            RIC       :Youdounderstandthatbenefits                   age,genderorlpveloffitness.PEPoffersmembers
      willnotbepaidforlossescausedbythefollowing:                    accesstohealthcalculatorsforeasytracking and
      Physicalormentalillness,disease,pregnancy,                     self-assessm ent,health inform ation by aprofessional
       emotionaltrauma,intoxication,injury--injut'ywhile             staff,14dailyhealthtipsonnutrition,weightloss

 22(Pages85to88)
                                                  ForThe Record,lnc.
                           (301)870-8025 -www.hrinc.net-(800)921-5555                                   MILLERATTD
                                                                                                                 As
                                                                                                                  C
                                                                                                                  ar
                                                                                                                   ;H
                                                                                                                    oME
                                                                                                                     9qN
                                                                                                                       nf
                                                                                                                        T9G
                                                                                                                          8
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 128 of
                                      130


                                                                                                                  PX 23
                                                      W 5330372                                          Page132of199
Sim ple HeaIth Plans                                                                                               4/24/2018
                                                          89                                                                       91
       andexerciseanddiseaseprevention,aswellasthe                         membershipduesw illbebilled totheVisacardending
       ability to obtain thesam ecoreworkoutsusedby many                   lastfourdigits      .Doyou understand?
       professionalathletes.                                                     M R .M ENJIVAR: Yes.
              Aspartofyourmembership,youwillalso                                 RICI-IA I
                                                                                         RD :Yourftrstm onthly costand
       receiveadiscountpharmacyandmedicalsavingscard.                      membershipdueswillbebilledonAplil24th,2018,
       (Inaudible)ltX willallow youtosaveanaverageof46                     andyourmonthlyrecurring(late--recurringbilling
       percentwithpotentialsavingsofupto75percentat                        datewillbethe25thofeverym onth.D oyou
       m orethan60,000phannaciesnationwide.'   Fhiscardcan                 understand?
       beusedforyourentirefamily,includingpets,andit                             M R.
                                                                                    .M ENJIVAR:Yes.
       neverexpires.Discountsare availableexclusively                            RlC       : Do you understand thatifyou
       throughparticipatingpharm aciesandproviders.The                     cancelyourm embershiporifw e'reunableto collect
       range ofdiscountswillvary depending on the typeof                   yourpaym enton yourbilldatc,yourmem bership and
       providersandservicesrendered.                                       benefitswillbecanceled? You do understandthis,
             'fhisprogram doesnotm akepaym entdirectly                     correct?
       to providers.M em bersare requiredto pay foral1                           M R.M ENJIVAR: Y es.
       health careservices.                                                      RIC       : You understand you are signing up
             Pharmacy locatorandprescriptiondrop                           foran autom aticpaym entplanandyou agreethat1.  111
       lookupisavailableatw ww.yollrdiscountlu .com                        lnsuranceSolutionsoritsauthorized agentsm ay
       (inaudible)W.                                                        (inaudible)amonthlydebittoyourbankaccountor
              lncluded inthem onthlycestistheltX                            creditcardfortheamountdueonorazotmd theplan
       HelplinePrescription andAdvocacyProp am .TheRX                       duedate? You dounderstandthis,correct?
       Helplineisaprescription savingsprogram thathel k
                                                      ps                           M R.M ENJIVAR :Yes.
       you save money on yourprescription medicationsin                            RIC         : Do you understandthatthis
       addition to yourinsurance policy. You haveaccessto                   authorization w illrem ain in effectuntilyou cancel
       the GapAfford Plusprogram ,agreatway foryou and                      itin Nvriting and you agree to notify 1.
                                                                                                                   111orits

                                                          90
       yourfam ily tosavemoney on out-of-pocketmedical                      authorized agentinwritingofanychangesinyour
       expenses.Yoursavingsstartsfzom theftrstdolli   ar                    accountinfonnation ortenninationofthis
       withnolim its.                                                       authorizationwhichmustbereceivedbyH1Ilnsurance
             Discountsavingsprogrmn givesm em bers                          Solutionsoritsagentatlcastseven dayspriorto
       accessto prenegotiated low errates. W ith GapA fïbrd                 the nextbilling date?
       Plus,therearenodeductibles,preexistingconditions                           M R.NIENJIVAR:Yes.
       limitations,medicalexams,claimsform,limitatil
                                                   m on                           RICHARD:lfthe(inaudible)paymentdate
       usage,agerestrictions.AsamembercfGapAffbrd                           fallon aweekendorholidayr
                                                                                                    ,doyouunderstandthat
       Plus,youandyourfamily willhaveaccessto a                             thepaymentmaybeexecutedonthenextbusinessdays?
       discountprogram suehasthe(inaudible)network,the                      Youdounderstandthis,corrzct?
       AetnaD entalAccessN et   avork,prescription discount                       NfR.M ENJIVAR.: Yes.
       benefits,chiropractic care,discountson petmedicine                         RICHARD :Thecustom ersenice num beris
       and medicalsupplies and accessto a 24/7 nurse                        877-376-5831. You can call877-376-5831 to discuss
       helpline,along w ith m any othersavingsprogram s.                    any billing,melnberbenefits,custom erservice or
       com pletelistingofprogram beneftsisavailableat                       cancellation.Doyouunderstandthatbecausethisis
       wwwvhiiquote.com.                                                    nota(inaudible)transaction,thesefundsmaybe
           Yourtotalmonthlyretailcostis$263witl)                            withdrawnfrom youraccountassoonas(inaudible)
        81cents.Thereisaone-timeenrollmentfeeof$155.                        transactiondate? You agreethatHI1oryour
        Therefore,yourfirstmonthtotalis5418with8i                           financialinstitutioncancancelautomaticpayment
        cents.Yourm embership willbeeffectiveon Aprilthe                    from youraccountforanyreason atanytimewithor
        25th,2018,andallsubsequentm onthlyplan costsand                     withoutpriorknowledgetoyou.
        membership dueswillbe5263with 8lcents.Do you                              InthecaseofarlACH transactionbeing
        understand?                                                         rejectedfornonsufficientfunds,doyouunderstand
             M R.M ENZIVARJYes.                                             thatHIIoritsagentmay,atitsdiscretion,atternpt
             RICHA RD:Y ourtotalplancostand                                 toprocessthechargeagain within 30daysandyou
                                                      ;

                                                                                                            23(Pages89to92)
                                                 For'The Record,lnc.                                         MILLER ATTACHM ENT G
                           ,exn a & n -'yn n n r%r'            f, .,- - .- -+   lt3rïn : rlO 3 C C C C                    ra.-- m r1a -7 0&.
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 129 of
                                      130


                                                        * '5330372                                 Page 133of
                                                                                                           PX199
                                                                                                              23
m ple Heclth Flans                                                                                        4/24/2018
                                                          93                                                         95
     agrectoanadditionalS25chargeforeach attcmpt.                    legalvalidityandcnforccability ofclectronic
     whichwouldbeinitiated asascparatetransaction                    transactionsandsignaturesused priortothe
     from theauthorized--                                            svithdraw alwillnotbeaffected.lmay requesta
           (Beepingintcrruption.)                                    spccificdocumentand(inaudible)inpaperfolnn atany
           RICIIARD:You acknowlcdgcthatthe                           timewithoulrevokingthisconscnt.Iagrcctoreview
     originationofthesedebitstomyaccountmustcomply                   theapplicationproducedby thisvoicesignamre
     withU.S.law.Thispaymentauthorization(inaudible)                 carufullytoensuremyundcrstandingofallprovisions
     as indicated above. You certify thatyou are an                  ofthe coveragc. Ifyou arc in agreementwith this
     authorized userofthiscreditcardorbankaccount                    consent,pleasesay yes.
     andthatyou agreenottodisputethisrecurring                             Sz
                                                                            1R.M ENJIV AR:Yes.
     billingwith yourbankorcard issuerso longasthc                         IUCIIARD :lam goi   ngr-oprovideyouw ith
     transactionscorrcspond to the tcrm sindicated in thi,
                                                         5           yotlrcasem anagercustom erscl w icedirectphone
     authorizationform.Youdotlnderstand thiscon-ecte     ?           number.G0aheadand grabapenandpaper. That
            &1R.NIEN JIVAR: Ycs.                                     ntlmberis 954-606-9070. Yotlcan callusto discuss
           RICIIARD'
                   .Now,afteryouarccnrolled,you                      any(inakldiblc)mcmberbenctits,customcrscrviccor
     willhavc30daysfrom thedatctllatyoureceiveyour                   cancellations.
     fulfilllnentmaterialtocancel. Youw'
                                       illalso--                           Thankyou.Youry'
                                                                                         erilicationisnlaw
           (Beepinginterruption.)                                    complete.Thankyou. Yourverification isnow
           RICHARD'  .--anemailfrom supporttih                       complete.
     Hllquote-com allowingyouto loginusing yourem ail                      So,now,ylr.          it'sbeencompleted
     addresstoreview yourlnembcrshipbenelsts.incltldëng              successfully.Keepinlnindthatyouw illbereceiving
     your--                                                          aNvelcom upackagcem ailw ithatelnporaryprintedID
           (Beeping internlption-)                                   card.And withinseventotenbtlsinessdays,youwi11
           RICHARD: --healthinsurancelilnitations                    receiN'
                                                                           etheacttlalplasticcardby mail.Okay,sir?
     and exclusions.Pleascm akcsurcyotldothis.To                           51R.SIEN JIVAR:Okay.qlhatisthis--can I

                                                              94                                                      96
     requesta copy ofyotlrpolicy benelitalld lim itations            talk now'
                                                                             ?
     (inaudible)call1111ctlstomersupportat877-376-58..
                                                     31.                  11.1(N
                                                                               .IIARD:Yes,ofcourse.
     lfyoudccidctocancelwithin thc30-day frcclook                        5IR.S'II-
                                                                                 INJIVAI4:Okay.This954-606-9070-
     periodsyouw illrcccivccvery --                                  what- whatnum bcristhat?
           (Bcepinginterruption.)                                         RICHARD:Thisistllecustomerservice
           RICHA RD: --11:011th m emberslliponly'.l1-J.(7u           dirrctpholtenumber.Incastty'lluhavcallyquestions
     subm itaclaim lbrinsurance,yourmenlbershipw illbe               w'hilcyou'rcrcvicwingyourpq''.icy.youcancontact
     deemed (inaudible)andyouu'  ouldnotbeeligiblefar                them directly'.
     any rcfund. Iconsentto --                                             5'
                                                                            !It.S.1TINJIVAR: Okay.. Antlthcrt
                                                                                                            zwas another
            (Bueping interruption.)                                  numberyougav'e.Itsa.
                                                                                        '
                                                                                        :
                                                                                        !.
                                                                                         slikean 877--
           RICIIARD : --electronic signatures ()f                         RIC1-1AIU): Thisisthe--yese877-376-5831.
     doctlm ents which w illothenvise only be valid ifthey                NIIR.SIENJIVAR: Okay. Wrhat'sthatntlmbcr
     wcre in writing. h'e wantto ctlnfirlu thatyou agree tf.l
     thccompletionofyourapplication t    brtheinsuranctl                  RICHARD:That'sacustomerservicenum ber
     plan andmany applicablebenet   '
                                    h program soverthfl              fortheplan.also.Youcancontactthem igyouhave
     telephoneandthattheplanbenetits,legalnoticeanr      -l          any questionsalso aswell.
     costofinsurancewerercviewedwithyuu.                                  NfR.NIENJIVAR:Okay.Sobothnulnbersareto
          Youagrcethatyourvoiceconscntn.  'illser'
                                                 ve                  the--they-rethcsam enum ber?
     asyoursigpattlre.IunderstandthatHll,on behalf                        RICIL :CustomcrService,yes,No,not
     ofitsparmers,will(inaudible)mysignatureas                       thesamenumber.Theyareprettymuchdiftkrent
     conscnttorcceivethedocumentselectronicallyunless                numbers,butdifferentdepartments,
     Irevokethisconsent.Ican updatemy information or                     MR.' M EN
                                                                                 ''JIVAR;Okay.
     revokcthisconsentatanytim ebycalling lIIIat877-                     RICHARD: ltdepends.Ifyouhavcan
     376-5831oremailingsupport: v-flHllquote.colll.                  inconvcnicncc,5.
                                                                                    1r.        tmdyou callthe9--the
           Ifldecideto withdraw m yconsent,the                       94 - the954-606-9070and thcywillbeassistingwith
               1LT'
             ....
                - .-1.:2.ï.*
                           .EE.LJ..Z.E     ..             :

24(Pages93to96)
                                                     ForThe Record,Inc.
                                         (301)870-8025 -www.hrinc.net-(800)92l-5555                   MILLERATTO
                                                                                                               AeC
                                                                                                                 wexH
                                                                                                                    mME
                                                                                                                     AgN
                                                                                                                       '
                                                                                                                       STeG
                                                                                                                          )2
Case 0:18-cv-62593-DPG Document 12-10 Entered on FLSD Docket 10/29/2018 Page 130 of
                                      130


                                                    W 5330372                                        Page 134of
                                                                                                             PX199
                                                                                                                23
 Simple Hea1th Plans                                                                                          4/24/2018
                                                       97                                                                   99
       a4y additionalquestionsyou m ay have.                                   CERTIFICATE OF TRAN SCRIPTIONIST
             M R.AtENJIVAR-  . Okay,okay.
             RICHARD:Youwrotedownthenumber,that
       877-376-5831?                                                          1.ElizabethM .Farrell,dohereby cenify
             (
             MR.NIENJIVA R: Yes,Igotlhatnum bcr,yes.                    thattheforegoingproccedingsand/orconvcrsations
             RICHARD:Okay,okay.Sorcmcmberthatyou                        wcrctranscribcd by mcviaC'    D,videotape,audiotapeor
       willreceivetheem ail-                                            digitalrecording,andreducedtotypewritingtmdermy
             SIR.M EN JTVAR: Okay,                                      supervision;thatIhad norol:in the rccording of
             RICHARD : --the wclcomc packagecm ailwith                  thism atclial;and thatithasbcen transcribed to the
       atemporaryprintedID card,andwithin sevento'   tcn                bestofmyabilitygiventhequalityandclarity of
       businessdays,you willrcceivetheactualplastic                     therccordingm edia.
       cardbymail.Okay?                                                       1furthcrcertify thatlI jL
                                                                                                      IUncithercounsel
             M R.NIENJIVAR: (lkay.                                      tbr,related to,norem ployed by any ofthe partiesto
             RICIIAIU7: Thank you so much foryourtim e                  thcaction in Nvhich thcsc proceedings wertt
       andyourpaticncc,s1r.           llaveaTvondcrftlland              transcribed;andfurthcr,that1a1n notarelativcor
       healthyrcstoftheday,you andyourfamilymembcrs.                    employceofanyattorneyorcounselelnployedbythe
             M R.M ENJIVAR'   . Okay,thank you,thank you.               partieshereto,norlinancially orotherwise
             RICHARD: You're N'ery welcom tl,sir. l)),
                                                     'e-                intcresled in thc outcom eof' L
                                                                                                      he action.
       bye.
             M R.M ENJIVAR:Byc-byc.
            t'
             Thecallwasconcluded-)                                      DATE-
                                                                            .5,'
                                                                               2/20l8
            MR.SIENJIVAR:ThisisRoberto'
                                      Menjivar.l                                    ELIZABETH 51.FARRELL,CERT
       am aninvestigatorwith theFederalTradeComm ission
       M idw estRegionin Chicago,lllinois.Today'sdateis
       Tucsday,April24t1% 2018,andthctin' lcis

                                                       98
       approxim atcly4:37p.m .Ccntraltim c.Thisconcludps
       thcrecording scssion.
             (Thcrecordingwasconcludcd.)


                                                             I




                                                                                                       25(Pages97to 99)
                                               ForThe Record,lnc.                                        MI
                                                                                                          LLER ATTACHMENT G
                          /O n 3 l t3'Tn C4rsrlC   .....- ..A -:- - - - I   fO rhn b rtO 7 C r & &                 rna-m 0 /2 ..T'0/2
